Exhibit 10.1

 

Executed Version

 

THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

This THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of June 30, 2017
(this “Amendment”), is by and among: (i) Community Choice Financial Inc., an
Ohio corporation (the “Borrower”); (ii) each of the Subsidiary Guarantors party
hereto; (iii) VPC Investor Fund B II, LLC, a Delaware limited liability company
and VPC Specialty Lending Investments PLC, a public limited company incorporated
in England and Wales, each as Lenders (each, a “New Lender” and, together, the
“New Lenders”); and (iv) Victory Park Management, LLC, a Delaware limited
liability company, as Administrative Agent (the “New Administrative Agent”).

 

Background

 

A.                                    The Borrower is party to that certain
Revolving Credit Agreement, dated as of April 29, 2011 (as amended by that
certain First Amendment to Revolving Credit Agreement dated as of March 27,
2015, that certain Agreement to Increase Total Commitment dated as of May 29,
2015, that certain Second Amendment to Revolving Credit Agreement dated as of
October 27, 2016 and as may be further amended, modified, or otherwise
supplemented from time to time, the “Credit Agreement”), among the Borrower, the
Lenders party thereto, and IVY Funding Eleven, LLC, as the Administrative Agent
(the “Prior Administrative Agent”).

 

B.                                    On the Third Amendment Effective Date (as
defined below) and immediately prior to the effectiveness of this Amendment (and
in the following order):

 

(i)                                     each of the then current Lenders (each,
a “Prior Lender” and, together, the “Prior Lenders”) and the New Lenders entered
into one or more Assignment and Assumptions (the “Assignments”) (which were
accepted by the Prior Administrative Agent) pursuant to which the Prior Lenders
assigned to the New Lenders, and the New Lenders assumed from the Prior Lenders,
all rights and obligations of the Prior Lenders with respect to the Loans, the
Total Commitments, the Credit Agreement and the other Loan Documents; and

 

(ii)                                  the Prior Administrative Agent resigned as
Administrative Agent and the New Administrative Agent was appointed as the
Administrative Agent by the New Lenders pursuant to that certain Resignation,
Waiver, Consent and Appointment Agreement dated as of the date hereof (the
“Resignation and Appointment”).

 

C.                                    On the Third Amendment Effective Date and
upon the consummation and effectiveness of the Assignments and the Resignation
and Appointment, the Borrower intends to use a portion of the proceeds of the
Loans provided under this Amendment to refinance the Indebtedness outstanding
under the Alabama Revolving Credit Agreement; as a result thereof and after
giving effect to this Amendment and as of the Third Amendment Effective Date (i)
there will be no Indebtedness issued or outstanding under Section 4.09(b)(2) of
the Senior Secured Notes Indentures, (ii) the amount of all Indebtedness issued
or outstanding (including the aggregate principal amount thereof) under Section
4.09(b)(2) of the Senior Secured Notes Indentures, including for the purposes of
Section 4.09(b)(1) of the Senior Secured Notes Indentures, will be zero ($0.00),
(iii) the Alabama Revolving Credit Agreement will not in any way be deemed to be
“outstanding” or “remaining outstanding” in any respect (other than customary
obligations that survive after the payoff of a loan agreement, including cash
collateralization of that certain letter of credit obligation as provided for in
the payoff letter with Republic Bank) and (iv) the Total Commitment under the
Amended Credit Agreement will be increased to $47,000,000.

 

--------------------------------------------------------------------------------


 

D.                                    As of the Third Amendment Effective Date,
the Commitments of the New Lenders are as set forth on Schedule 2.01 of the
Amended Credit Agreement.  For the avoidance of doubt, when used in this
Amendment, the term “Total Commitment” means $47,000,000 and the Indebtedness
evidenced by the Amended Credit Agreement shall constitute Indebtedness under
Section 4.09(b)(1) of the Senior Secured Notes Indentures.

 

E.                                     The Borrower, the Subsidiary Guarantors,
the New Lenders, and the New Administrative Agent desire to amend the Credit
Agreement on the terms and conditions set forth in this Amendment.

 

Agreement

 

In consideration of these premises and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Subsidiary Guarantors party hereto, the New Lenders, and the New Administrative
Agent agree as follows:

 

1.                                      Definitions.  Capitalized terms used and
not defined in this Amendment have the meanings provided in the Amended Credit
Agreement.  The following terms have the following meanings:

 

1.1.                            “Amended Credit Agreement” means the Credit
Agreement (including all Schedules and Exhibits thereto), as amended by this
Amendment in the form attached as Exhibit A hereto, and as further amended,
supplemented, or otherwise modified from time to time.

 

1.2.                            “Third Amendment Effective Date” is defined in
Section 3.1.

 

2.                                      Amendments to Credit Agreement and Other
Loan Documents.

 

2.1.                            Credit Agreement.  Subject to Section 2.2 and
Section 2.3 below, the Credit Agreement is hereby amended and restated in its
entirety to read in the form of the Amended Credit Agreement, and the Borrower,
the Subsidiary Guarantors party hereto, the New Lenders, and the New
Administrative Agent each hereby consent to such amendment and restatement and
all amendments and modifications contained therein.  The modifications to the
Credit Agreement contained in this Amendment and the Amended Credit Agreement
will be effective as of the Third Amendment Effective Date and will apply from
such date (and not retroactively) unless otherwise specifically set forth in
this Amendment or the Amended Credit Agreement.

 

2.2.                            Schedules.  Each of the Schedules to the Credit
Agreement are being amended and restated hereby in their entirety, including,
without limitation, Schedule 2.01, and are attached to the Amended Credit
Agreement.

 

2.3.                            Exhibits.  Exhibits A through D, inclusive, to
the Credit Agreement are hereby replaced in their entirety with Exhibits A
through F, inclusive, which Exhibits are attached to the Amended Credit
Agreement.

 

3.                                      Conditions to Effectiveness.

 

3.1.                            Third Amendment Effective Date.  This Amendment
shall be and become effective on the date hereof (the “Third Amendment Effective
Date”) when all of the conditions precedent set forth in this Section 3 shall
have been satisfied or waived by the New Lenders.

 

2

--------------------------------------------------------------------------------


 

3.2.                            Execution of Counterparts of Amendment; Fee
Letter and Revolving Notes.  The New Administrative Agent shall have received
(a) counterparts of this Amendment in accordance with Section 9.11 of the
Amended Credit Agreement, which collectively shall have been duly executed on
behalf of each of the Borrower, the Subsidiary Guarantors party hereto, and the
New Lenders, (b) Borrower’s and Subsidiary Guarantors’ executed counterpart to
the Fee Letter and (c) all Revolving Notes duly completed and executed by the
Borrower in favor of each Lender requesting a Revolving Note.

 

3.3.                            Corporate Documents.  The New Administrative
Agent shall have received:

 

(a)                                 Charter Documents.  Copies of the articles
or certificates of incorporation or other charter documents of each Loan Party
certified to be true and correct as of a recent date (or other date acceptable
to the New Administrative Agent) by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or formation and certified
by a Responsible Officer of such Loan Party to be true and correct as of the
Third Amendment Effective Date.

 

(b)                                 Bylaws, Etc.  A copy of the bylaws, code of
regulations, operating agreement, or equivalent document of each Loan Party
certified by a Responsible Officer of such Loan Party to be true and correct as
of the date of the resolutions described in Section 3.3(c) below and at all
times from such date through and including the Third Amendment Effective Date.

 

(c)                                  Resolutions.  Copies of resolutions of the
Board of Directors, the members, or managers, as applicable, of each Loan Party
approving this Amendment, the Amended Credit Agreement, and each other Loan
Document to which it is becoming a party as of the date hereof and the
transactions contemplated thereby and authorizing the due execution and delivery
of such agreements, instruments, and other documents, certified by a Responsible
Officer of such Loan Party to be true and correct and in force and effect as of
the Third Amendment Effective Date.

 

(d)                                 Good Standing.  Copies of certificates of
good standing, existence or its equivalent with respect to each Loan Party
certified as of a recent date by the appropriate Governmental Authority of the
state of incorporation or formation.

 

(e)                                  Incumbency.  An incumbency certificate of
each Loan Party certified by a Responsible Officer of such Loan Party to be true
and correct as of the Third Amendment Effective Date and a list of authorized
signatories of such Loan Party.

 

3.4.                            Officer’s Certificate.  The New Administrative
Agent shall have received a certificate or certificates executed by a
Responsible Officer of the Borrower, on behalf of itself and each of the Loan
Parties, as of the Third Amendment Effective Date certifying that: (a) all
governmental, shareholder, and third party consents and approvals, if any, with
respect to this Amendment and the transactions contemplated hereby have been
obtained; (b) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or governmental instrumentality
(i) that purports to affect any of the Loan Parties or any transaction
contemplated by this Amendment, the Assignments, the Resignation, Waiver,
Consent and Appointment Agreement, dated as of the date hereof, the Amended
Credit Agreement, or the other Loan Documents, or (ii) as to which there is

 

3

--------------------------------------------------------------------------------


 

a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; (c) no Regulatory Notice Event has occurred and
is continuing or has been threatened; (d) there shall have been no change in the
business or financial condition of the Loan Parties since March 31, 2017 which
has had a Material Adverse Effect, (e) immediately after giving effect to this
Amendment and all the transactions contemplated hereby to occur on the Third
Amendment Effective Date: (i) each of the Loan Parties is solvent (as provided
for in Section 3.22 of the Amended Credit Agreement); (ii) no Default or Events
of Default exists; (iii) all representations and warranties contained in this
Amendment, Article III of the Amended Credit Agreement and Section 3.02 of the
Collateral Agreement, in each case, are true and correct in all material
respects (except that any representations and warranties that are qualified by
materiality or similar qualifiers are true and correct in all respects) at and
as of the Third Amendment Effective Date, except to the extent that such
representations and warranties relate to an earlier date; and (iv) the Borrower
is in compliance with all covenants contained in this Amendment, the Amended
Credit Agreement, and the other Loan Documents, including, without limitation,
(x) the covenants set forth in Sections 3.03, 3.04 and 3.05 of the Collateral
Agreement (including that the Borrower and Subsidiary Guarantors are in
compliance with the requirements therein regarding cash, including that the
Borrower and the Subsidiary Guarantors have taken and are taking commercially
reasonable efforts to cause the Collateral Agent to have “control” (as defined
in the Uniform Commercial Code) over at least 90% of the cash and Cash
Equivalents of the Borrower and the Subsidiaries (other than Excluded Cash and
Store Cash of the Borrower and the Subsidiaries) unless maintained in Securities
Accounts (as defined in the Collateral Agreement) as provided in Section 3.04(c)
of the Collateral Agreement) and (y) each of the financial covenants set forth
in Section 6.09 of the Amended Credit Agreement (after giving pro forma effect
to any Loan requested pursuant to Section 3.5 below); (f) all Specified Borrower
Designations and Reaffirmations have been made and are valid and binding and in
full force and effect at and as of the Third Amendment Effective Date; (g) as of
the date hereof, the Borrower and Loan Parties have complied with the Loan
Receivables Selection Policy, (h) as of the Third Amendment Effective Date, the
outstanding principal amount of the Loans (after giving pro forma effect to any
Loan requested pursuant to Section 3.5 below) does not exceed the Borrowing
Base, (i) all Program Guidelines have been furnished to the Administrative Agent
and (j) all conditions to the effectiveness of this Amendment set forth in this
Section 3 have been satisfied or waived as required hereunder.

 

3.5.                            Initial Borrowing Request.  To the extent that
the outstanding principal amount of the Loans prior to giving effect to this
Amendment is less than $47,000,000.00, the New Administrative Agent shall have
received a Borrowing Request from the Borrower for a Loan in an amount equal to
such deficiency.

 

3.6.                            Borrowing Base Certificate.  The New
Administrative Agent shall have received a Borrowing Base Certificate certified
by a Financial Officer of the Borrower to be true and correct as of June 23,
2017 that demonstrates that the outstanding principal amount of the Loans (after
giving pro forma effect to any Loan requested pursuant to Section 3.5 above)
does not exceed the Borrowing Base.

 

3.7.                            Monthly Statement.  The New Administrative Agent
shall have received a Monthly Statement, reflecting calculations and information
thereon as of the Third Amendment

 

4

--------------------------------------------------------------------------------


 

Effective Date, certified by a Financial Officer of the Borrower to be true and
correct as of the Third Amendment Effective Date.

 

3.8.                            Other Reports.  The New Administrative Agent
shall have received (i) a Perfection Certificate, reflecting information thereon
as of the Third Amendment Effective Date, certified by a Responsible Officer of
the Loan Parties to be true and correct as of the Third Amendment Effective
Date, (ii) a statement from the Collateral Agent listing all pledged Collateral.

 

3.9.                            Third Amendment Closing Payment.  The
Administrative Agent shall have received payment in full and in cash in
immediately available funds the Third Amendment Closing Payment in the amount
set forth in the Fee Letter (and the Loan Parties authorize the New
Administrative Agent to deduct from the initial loan proceeds made available to
the Borrower all such amounts).

 

3.10.                     UCC Searches.  The New Administrative Agent shall have
received certified reports from an independent search service satisfactory to it
listing any UCC financing statement that names the Borrower or any Subsidiary as
debtor in such Person’s jurisdiction of organization or formation, and the
results thereof shall demonstrate that there are no Liens on the property of the
Borrower or Subsidiary other than Permitted Liens and other than those with
respect to which the Loan Parties have delivered to the New Administrative Agent
UCC-3 termination statements.

 

3.11.                     Liens.  The New Administrative Agent shall have
received evidence in form and substance satisfactory to it that all filings,
recordings, registrations and other actions necessary to perfect and ensure the
priority of the Liens created under the Credit Agreement or the Security
Documents shall have been completed, or arrangements satisfactory to the New
Lenders for the completion thereof shall have been made.

 

3.12.                     Termination of Existing Indebtedness under Alabama
Revolving Credit Agreement.  The Loan Parties shall have (i) paid in full and
cancelled all Indebtedness or otherwise satisfied all amounts due or outstanding
under the Alabama Revolving Credit Agreement and (ii) delivered to the New
Administrative Agent all documents and instruments necessary to release all
Liens securing the obligations under all such Indebtedness on the Third
Amendment Effective Date pursuant to customary payoff letters in form and
substance satisfactory to the New Administrative Agent.

 

3.13.                     No Indebtedness under Alabama Revolving Credit
Agreement.  After giving effect to this Amendment and as of the Third Amendment
Effective Date (i) there shall be no Indebtedness issued or outstanding under
Section 4.09(b)(2) of the Senior Secured Notes Indentures, (ii) the amount of
all Indebtedness issued or outstanding (including the aggregate principal amount
thereof) under Section 4.09(b)(2) of the Senior Secured Notes Indentures,
including for the purposes of Section 4.09(b)(1) of the Senior Secured Notes
Indentures, shall be zero ($0.00) and (iii) the Alabama Revolving Credit
Agreement shall not in any way be deemed to be “outstanding” or “remaining
outstanding” in any respect (other than customary obligations that survive after
the payoff of a loan agreement, including cash collateralization of that certain
letter of credit obligation as provided for in the payoff letter with Republic
Bank).

 

3.14.                     Specified Borrower Designations and Reaffirmations. 
The New Administrative Agent shall have received all necessary documents,
agreements or other materials required to be

 

5

--------------------------------------------------------------------------------


 

delivered under Section 3.25 of the Amended Credit Agreement (including proof of
delivery thereof to the applicable addressee thereof) to its satisfaction.

 

3.15.                     Certificates of Insurance.  The Loan Parties shall
have delivered or caused to be delivered to the New Administrative Agent
certificates of insurance evidencing the existence of all insurance required to
be maintained by the Loan Parties pursuant to Section 5.02 of the Amended Credit
Agreement and that the Collateral Agent has been named as a lender’s loss payee
with respect to property coverage and an additional insured with respect to
general liability coverage on all related insurance policies in form and
substance reasonably satisfactory to the New Administrative Agent.

 

3.16.                     Legal Opinion.  The New Administrative Agent shall
have received the favorable opinions of Lape, Mansfield, Nakasian & Gibson, LLC,
counsel to the Borrower and its Subsidiaries, relating to the transactions
contemplated by this Amendment and the Amended Credit Agreement, in form and
substance satisfactory to the New Lenders.

 

3.17.                     Fees and Expenses.  The New Administrative Agent and
New Lenders shall have received payment for all fees and expenses required to be
paid on the Closing Date pursuant to any Loan Document (and the Loan Parties
authorize the New Administrative Agent to deduct from the initial loan proceeds
made available to the Borrower all such amounts).

 

3.18.                     Others.  The New Administrative Agent shall have
received such other documents, agreements or information which may be reasonably
required by the New Administrative Agent relating to the existence of the Loan
Parties, the corporate authority for and the validity of this Amendment and the
transactions contemplated hereby, and any other matters relevant hereto, all in
form and substance reasonably satisfactory to the New Administrative Agent.

 

4.                                      Acknowledgment, Confirmation,
Reaffirmation and Waiver.

 

4.1.                            In connection with the execution and delivery of
this Amendment, each Loan Party, as borrower, debtor, grantor, mortgagor,
pledgor, guarantor or assignor, or in any other similar capacities in which such
Person grants Liens or security interests in its interest in any kind of
property or asset, whether real, personal or mixed, and whether tangible or
intangible (“Property”) or otherwise acts as an accommodation party or
guarantor, as the case may be, in any case under any Loan Document (including,
without limitation, the Guaranty Agreement), hereby (i) ratifies and reaffirms
all of its payment, performance and observance obligations and liabilities,
whether contingent or otherwise, under each such Loan Document (including,
without limitation, the Guaranty Agreement), both before and after the Third
Amendment Effective Date, and as amended hereby, to which it is a party, (ii)
acknowledges and agrees that all such payment, performance and observance
obligations and liabilities specified in clause (i) continue in full force and
effect, notwithstanding the execution of the Amendment, and remain the legal,
valid and binding obligations of such Loan Party and (iii) to the extent any
Loan Party granted Liens on or security interests in any of its Property
pursuant to any such Loan Document as security for the “Loans,” “Notes,” “Bank
Obligations,” “Loan Document Obligations,” “Guaranteed Obligations” or “Secured
Obligations” (as such terms are defined in any Loan Document, as applicable, as
in effect immediately prior to the effectiveness of this Amendment) or any other
obligations, liability or indebtedness of such Loan Party under or with respect
to any Loan Document (as in effect immediately prior to the effectiveness

 

6

--------------------------------------------------------------------------------


 

of this Amendment), such Loan Party hereby ratifies and reaffirms such grant of
security and confirms and agrees that such Liens and security interests
hereafter secure all of the “Loans,” “Notes,” “Bank Obligations,” “Loan Document
Obligations,” “Guaranteed Obligations” or “Secured Obligations” (as such terms
are defined in any Loan Document, as applicable, as in effect immediately after
giving effect to this Amendment) and any other obligations, liability or
indebtedness of such Loan Party and the Loan Parties, as applicable, under the
Amended Credit Agreement and the other Loan Documents (as in effect immediately
after giving effect to this Amendment).

 

4.2.                            Each Loan Party (i) acknowledges receipt of a
copy of, that it has reviewed the terms and provisions of, and consents to all
of the terms and conditions of this Amendment, the Fee Letter and the other Loan
Documents executed, delivered and/or modified in connection therewith, (ii)
acknowledges and consents to the Borrower’s execution and delivery of the
Amendment, the Fee Letter and any modification of the Loan Documents effected
pursuant to the Amendment, (iii) agrees to be bound by all obligations in the
Fee Letter to which Borrower agreed on behalf of any Loan Party therein and (iv)
acknowledges that each of the Loan Documents (including, without limitation, the
Guaranty Agreement), both before and after the Third Amendment Effective Date,
and as amended hereby, remains in full force and effect, notwithstanding the
execution of the Amendment, and hereby is ratified and confirmed.  The execution
and delivery of this Amendment and the Assignments, and the performance of the
Loan Parties’ obligations hereunder and under the Amended Credit Agreement,
shall not (a) operate as a waiver of any right, power or remedy of the New
Administrative Agent or the New Lenders, (b) operate to reduce or discharge any
Loan Party’s obligations under the Amended Credit Agreement or any other Loan
Document (including, without limitation, the Guaranty Agreement) to which it is
a party, (c) constitute a waiver of any provision of any of the Loan Documents
or (d) constitute a novation of any of the “Loans,” “Notes,” “Bank Obligations,”
“Loan Document Obligations,” “Guaranteed Obligations” or “Secured Obligations”
under the Credit Agreement or any Loan Documents (as in effect immediately prior
to the effectiveness of this Amendment).

 

4.3.                            In partial consideration of the New
Administrative Agent’s and the New Lenders’ willingness to enter into this
Amendment and the Assignments, each Loan Party hereby releases each of the New
Administrative Agent and the New Lenders and their respective officers,
affiliates, employees, representatives, agents, financial advisors, counsel and
directors (each, an “Indemnified Party”) from any and all actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, now known or unknown, suspected or unsuspected to the extent
that any of the foregoing arises from any action or failure to act in connection
with the Loan Documents on or prior to the date hereof except to the extent that
such matters have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  Each of the Loan Parties further waives any defense to its
guaranty liability occasioned by this Amendment or any Assignment.  This
acknowledgement and confirmation by each of the Loan Parties is made and
delivered to induce the New Administrative Agent and the New Lenders to enter
into this Amendment and the Assignments, and each Loan Party acknowledges that
the New Administrative Agent and the New Lenders would not enter into this
Amendment or the Assignments in the absence of the acknowledgement and
confirmation contained herein.  For the avoidance of doubt, each Loan Party
expressly acknowledges that none of the New Administrative Agent or the New
Lenders shall have any liability whatsoever in respect of any action taken or
omitted to be taken by the Prior Administrative Agent or any Prior Lender.

 

7

--------------------------------------------------------------------------------


 

5.                                      Miscellaneous.

 

5.1.                            Representations and Warranties.

 

(a)                                 Each of the Loan Parties hereby represents
and warrants that, after giving effect to the amendments and modification
contemplated by this Amendment: (a) the representations and warranties contained
in (x) this Amendment and Article III of the Amended Credit Agreement and (y)
Section 3.02 of the Collateral Agreement, in each case, are true and correct in
all material respects (except that any representations and warranties that are
qualified by materiality or similar qualifiers are true and correct in all
respects) at and as of the Third Amendment Effective Date (except for those
representations and warranties which by their terms relate solely to an earlier
date); (b) as of the Third Amendment Effective Date, (i) the outstanding
principal amount of the Loans (after giving pro forma effect to any Loan
requested pursuant to Section 3.5 above) does not exceed the Borrowing Base and
(ii) the information contained in Attachments A and B to the Borrowing Base
Certificate delivered pursuant to Section 3.6 hereof and that certain data tape
delivered to the Administrative Agent in connection with the June 23, 2017
calculation of the Borrowing Base, in each case, (A) was true and correct as of
June 23, 2017 and (b) on the Third Amendment Effective Date, remains and
continues to be true and correct as of June 23, 2017, (c) the Excess Cash
calculation set forth in Attachment C to the Borrowing Base Certificate
delivered pursuant to Section 3.6 hereof (A) was true and correct as of June 29,
2017 and (b) on the Third Amendment Effective Date, remains and continues to be
true and correct as of June 29, 2017, (d) no Default or Events of Default exists
on and as of the Third Amendment Effective Date; (e) it has the corporate or
limited liability company power and authority to execute and deliver this
Amendment and each of the documents executed and delivered in connection
herewith and to perform its obligations hereunder and has taken all necessary
corporate or limited liability company action to authorize the execution,
delivery, and performance by it of this Amendment and each of the documents
executed and delivered in connection herewith; and (f) it has duly executed and
delivered this Amendment and each of the documents executed and delivered in
connection herewith, and this Amendment and each of the documents executed and
delivered in connection herewith constitutes its legal, valid and binding
obligation enforceable in accordance with its terms except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws affecting
the rights of creditors generally or by general principles of equity.

 

(b)                                 Each Loan Party hereby represents and
warrants that (i) the Bank Obligations constitute “Designated Priority
Obligations” under the Collateral Agreement and constitute Indebtedness under
Section 4.09(b)(1) of the Senior Secured Notes Indentures, (ii) no “Discharge of
Designated Priority Obligations” or “Discharge” of “Bank Obligations” under the
Collateral Agreement has occurred, (iii) no Indebtedness (other than the Bank
Obligations) constitutes “Designated Priority Obligations,” (iv) after giving
effect to this Amendment, there is no Indebtedness outstanding under Section
4.09(b)(2) of the Senior Secured Notes Indentures, (v) after giving effect to
this Amendment, the Alabama Revolving Credit Agreement is cancelled and not
outstanding in any respect (other than customary obligations that survive after
the payoff of a loan agreement, including cash collateralization

 

8

--------------------------------------------------------------------------------


 

of that certain letter of credit obligation as provided for in the payoff letter
with Republic Bank) and (iv) to the knowledge of each Loan Party, no Person has
challenged or taken a position that is contrary to any of the foregoing or taken
or omitted to take any action that could reasonably be expected to challenge, be
contrary to or contradict any of the foregoing.

 

5.2.                            Instrument Pursuant to Credit Agreement.  This
Amendment is a Loan Document executed in connection with the Amended Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions of the Amended Credit Agreement.

 

5.3.                            References in Other Loan Documents.  From and
after the Third Amendment Effective Date, all references in the Loan Documents
to the Credit Agreement shall be deemed to refer to the Amended Credit
Agreement.

 

5.4.                            Counterparts.  This Amendment may be executed by
the parties hereto in several counterparts, each of which is deemed an original,
and all of which together shall constitute one and the same agreement.  Delivery
of executed counterparts of this Amendment by telecopy or other electronic
transmission (including Adobe PDF) shall be effective as delivery of an
original.

 

5.5.                            Governing Law.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVEREND BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

5.6.                            Successors and Assigns. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5.7.                            Continuing Agreements.  Except as specifically
modified hereby, all of the terms and provisions of the Credit Agreement and the
other Loan Documents (and Exhibits and Schedules thereto) shall remain in full
force and effect, without modification or limitation, and this Amendment shall
not affect, modify or diminish the obligations of the Loan Parties which have
accrued prior to the effectiveness of the provisions hereof.  Without limiting
the generality of the foregoing, each Loan Party hereby ratifies and confirms
that all liens heretofore granted under the Credit Agreement and the other Loan
Documents were intended to, do and continue to secure the full payment and
performance of the Credit Facilities under the Amended Credit Agreement.  Each
Loan Party agrees to perform such acts and duly authorize, execute, acknowledge,
deliver, file and record such additional assignments, security agreements,
modifications or agreements to any of the foregoing, and such other agreements,
documents and instruments as New Administrative Agent may reasonably request in
order to perfect and protect the liens and preserve and protect the rights of
the New Lenders.

 

5.8.                            Payment of Costs and Expenses.  On the Third
Amendment Effective Date, upon presentation of invoices and reasonable
supporting documentation, the Borrower will pay all reasonable out-of-pocket
costs and expenses of the New Administrative Agent in connection with the
preparation, execution, and delivery of this Amendment (including the reasonable
fees and expenses of counsel to the New Administrative Agent (and all
out-of-pocket costs and expenses as provided for in Section 9.04 of the Amended
Credit

 

9

--------------------------------------------------------------------------------


 

Agreement; provided, however, that the New Administrative Agent will first apply
any unused portion of the deposit or any additional deposits received by it to
any such costs and expenses.

 

5.9.                            Approval by Lenders.  The New Administrative
Agent and each New Lender, by delivering its signature page to this Amendment,
shall be deemed to have acknowledged receipt of, and consented to and approved,
the Amendment, the Amended Credit Agreement, each other Loan Document and each
other document required to be approved by the New Administrative Agent, the
Required Lenders, or the New Lenders, as applicable.

 

* * * Remainder of Page Blank — Signature Pages Follow * * *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

Community Choice Financial Inc.

 

 

 

 

 

 

 

 

By:

/s/ Michael Durbin

 

 

 

Name:

Michael Durbin

 

 

 

Title:

Executive Vice President, Chief Financial

 

 

 

 

Officer and Treasurer

 

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

 

 

Each of the Subsidiary Guarantors identified on Schedule 1 hereto

 

 

 

 

 

 

 

 

By:

/s/ Michael Durbin

 

 

 

Name:

Michael Durbin

 

 

 

Title:

Executive Vice President, Chief Financial

 

 

 

 

Officer and Treasurer

 

11

--------------------------------------------------------------------------------


 

 

 

 

NEW ADMINISTRATIVE AGENT:

 

 

 

 

 

 

 

Victory Park Management, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott R. Zemnick

 

 

 

Name:

Scott R. Zemnick

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW LENDERS:

 

 

 

 

 

 

 

 

 

 

 

VPC Investor Fund B II, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott R. Zemnick

 

 

 

Name:

Scott R. Zemnick

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

VPC Specialty Lending Investments PLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott R. Zemnick

 

 

 

Name:

Scott R. Zemnick

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Subsidiary Guarantors

 

ARH-Arizona, LLC

Checksmart Financial Company

BCCI CA, LLC

Checksmart Financial Holdings Corp.

BCCI Management Company

Checksmart Financial, LLC

Beneficial Lending Solutions of California LLC

Checksmart Money Order Services, Inc.

Beneficial Lending Solutions of Ohio LLC

Community Choice Family Insurance Agency, LLC

Beneficial Lending Solutions of Tennessee LLC

CS-Arizona, LLC

Beneficial Lending Solutions of Utah LLC

Direct Financial Solutions, LLC

Buckeye Check Cashing, Inc.

Express Payroll Advance of Ohio, Inc.

Buckeye Check Cashing II, Inc.

Fast Cash, Inc.

Buckeye Check Cashing of Alabama, LLC

First Virginia Credit Solutions, LLC

Buckeye Check Cashing of Arizona, Inc.

First Virginia Financial Services, LLC

Buckeye Check Cashing of California, LLC

Hoosier Check Cashing of Ohio, LTD

Buckeye Check Cashing of Connecticut, LLC

Insight Capital, LLC

Buckeye Check Cashing of Florida, Inc.

Lender’s Account Services LLC

Buckeye Check Cashing of Kentucky, Inc.

National Tax Lending, LLC

Buckeye Check Cashing of Michigan, Inc.

QC Financial Services of California, Inc.

Buckeye Check Cashing of Tennessee, LLC

Reliant Software, Inc.

Buckeye Check Cashing of Texas, LLC

CCCS On-Line LLC

Buckeye Check Cashing of Virginia, Inc.

CCF of Alaska LLC

Buckeye Commercial Check Cashing of Florida, LLC

CCF of Delaware LLC

Buckeye Credit Solutions, LLC

CCF of Hawaii LLC

Buckeye Lending Solutions, LLC

CCF of Idaho LLC

Buckeye Lending Solutions of Arizona, LLC

CCF of Illinois LLC

Buckeye Lending Solutions of Tennessee, LLC

CCF of Kansas LLC

Buckeye Small Loans, LLC

CCF of Louisiana LLC

Buckeye Title Loans, Inc.

CCF of Maine LLC

Buckeye Title Loans of California, LLC

CCF of Minnesota LLC

Buckeye Title Loans of Tennessee, LLC

CCF of Mississippi LLC

Buckeye Title Loans of Virginia, LLC

CCF of Missouri LLC

California Check Cashing Stores, LLC

CCF of Nevada LLC

Cash Central of Alabama, LLC

CCF of New Mexico LLC

Cash Central of Alaska, LLC

CCF of North Dakota LLC

Cash Central of California, LLC

CCF of Oklahoma LLC

Cash Central of Delaware, LLC

CCF of South Carolina LLC

Cash Central of Florida LLC

CCF of South Dakota LLC

Cash Central of Hawaii, LLC

CCF of Washington LLC

Cash Central of Idaho, LLC

CCF of Wisconsin LLC

Cash Central of Illinois LLC

CCF of Wyoming LLC

Cash Central of Kansas, LLC

 

Cash Central of Louisiana, LLC

 

Cash Central of Minnesota, LLC

 

Cash Central of Mississippi, LLC

 

Cash Central of Missouri, LLC

 

Cash Central of Nevada, LLC

 

Cash Central of New Mexico LLC

 

Cash Central of North Dakota, LLC

 

Cash Central of Ohio, LLC

 

Cash Central of Oklahoma, LLC

 

Cash Central of South Carolina LLC

 

Cash Central of South Dakota, LLC

 

Cash Central of Tennessee, LLC

 

Cash Central of Texas, LLC

 

Cash Central of Utah, LLC

 

Cash Central of Virginia LLC

 

Cash Central of Washington, LLC

 

Cash Central of Wisconsin, LLC

 

Cash Central of Wyoming, LLC

 

CCCIS, Inc.

 

CCCS Corporate Holdings, Inc.

 

CCCS Holdings, LLC

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Amended Credit Agreement

 

Attached

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 

 

Up To $47,000,000

 

REVOLVING CREDIT AGREEMENT

 

among

 

COMMUNITY CHOICE FINANCIAL INC.,

 

THE LENDERS PARTY HERETO

 

and

 

Victory Park Management, LLC,

as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

 

1.01

Defined Terms

 

1

1.02

Terms Generally

 

56

1.03

Classification of Loans and Borrowings

 

56

1.04

Effectuation of Transfers

 

57

 

 

 

 

ARTICLE II THE CREDITS

 

57

 

 

 

 

2.01

Commitments

 

57

2.02

Loans and Revolving Notes

 

57

2.03

Borrowing Procedure

 

58

2.04

Evidence of Debt; Repayment of Loans

 

59

2.05

Fees

 

60

2.06

Interest on Loans

 

60

2.07

Default Interest

 

61

2.08

[Intentionally Omitted]

 

61

2.09

Termination and Reduction of Commitments

 

61

2.10

[Intentionally Omitted]

 

61

2.11

Optional Prepayment; Permitted Redemptions of Revolving Notes

 

61

2.12

Mandatory Prepayments

 

63

2.13

Increased Costs

 

64

2.14

[Intentionally Omitted].

 

65

2.15

Indemnity

 

65

2.16

Pro Rata Treatment

 

66

2.17

Sharing of Payments by Lenders

 

66

2.18

Payments; Administrative Agent’s Clawback

 

66

2.19

Taxes

 

68

2.20

Mitigation Obligations; Replacement of Lenders

 

72

2.21

Defaulting Lender

 

73

2.22

Dispute Resolution

 

74

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

74

 

 

 

 

3.01

Organization; Powers

 

74

3.02

Authorization

 

75

3.03

Enforceability

 

75

3.04

Governmental Approvals

 

75

3.05

Financial Statements

 

75

3.06

No Material Adverse Change

 

75

3.07

Title to Properties; Possession Under Leases

 

76

3.08

Subsidiaries

 

76

3.09

Litigation; Compliance with Laws

 

76

3.10

Agreements

 

77

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

3.11

Federal Reserve Regulations

 

77

3.12

Investment Company Act

 

77

3.13

Use of Proceeds

 

77

3.14

Tax Returns

 

77

3.15

No Material Misstatements

 

77

3.16

Employee Benefit Plans

 

78

3.17

Environmental Matters

 

78

3.18

Insurance

 

78

3.19

Security Documents

 

78

3.20

Location of Real Property and Leased Premises

 

79

3.21

Labor Matters

 

79

3.22

Solvency

 

79

3.23

Transaction Documents

 

80

3.24

Sanctioned Persons

 

80

3.25

Specified Borrower Designations and Reaffirmations

 

80

3.26

Loan Receivables

 

81

 

 

 

 

ARTICLE IV CONDITIONS OF LENDING

 

82

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 

84

 

 

 

 

5.01

Existence; Compliance with Laws; Businesses and Properties

 

84

5.02

Insurance

 

84

5.03

Obligations and Taxes

 

85

5.04

Financial Statements, Reports, etc.

 

85

5.05

Litigation and Other Notices

 

88

5.06

Information Regarding Collateral

 

89

5.07

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

 

89

5.08

Use of Proceeds

 

90

5.09

Employee Benefits

 

90

5.10

Compliance with Environmental Laws

 

90

5.11

Preparation of Environmental Reports

 

90

5.12

Further Assurances

 

90

5.13

[Intentionally Omitted]

 

92

5.14

Designations Under Collateral Agreement and Indentures

 

92

5.15

Right of First Refusal

 

93

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 

94

 

 

 

 

6.01

Indebtedness and Issuance of Disqualified Stock and Preferred Stock

 

94

6.02

Liens

 

101

6.03

Asset Sales

 

101

6.04

Merger, Consolidation or Sale of All or Substantially All Assets

 

103

6.05

Restricted Payments

 

106

6.06

Transactions with Affiliates

 

113

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

6.07

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

 

116

6.08

Business of the Borrower and the Restricted Subsidiaries

 

118

6.09

Financial Covenants

 

118

6.10

Fiscal Year

 

119

6.11

Designated Priority Obligations

 

119

6.12

Loan Receivables Selection Policy

 

119

6.13

Sales of Certain Consumer Loan Assets

 

119

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

 

119

 

 

 

ARTICLE VIII AGENCY

 

123

 

 

 

 

8.01

Appointment and Authority

 

123

8.02

Rights as a Lender

 

123

8.03

Exculpatory Provisions

 

123

8.04

Reliance by Administrative Agent

 

124

8.05

Delegation of Duties

 

124

8.06

Resignation of Administrative Agent

 

125

8.07

Non-Reliance on Administrative Agent and Other Lenders

 

126

8.08

[Intentionally Omitted]

 

126

8.09

Administrative Agent May File Proofs of Claim

 

126

8.10

Collateral and Guarantee Matters

 

127

8.11

Collateral Agreement

 

127

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

127

 

 

 

 

9.01

Notices; Effectiveness; Electronic Communication

 

127

9.02

Survival of Agreement

 

130

9.03

Successors and Assigns

 

131

9.04

Expenses; Indemnity; Damage Waiver

 

137

9.05

Right of Setoff

 

139

9.06

Governing Law; Jurisdiction; Etc.

 

140

9.07

Waivers; Amendment

 

140

9.08

Interest Rate Limitation

 

141

9.09

WAIVER OF JURY TRIAL

 

142

9.10

Severability

 

142

9.11

Counterparts; Integration; Effectiveness; Electronic Execution

 

142

9.12

Headings

 

143

9.13

Treatment of Certain Information; Confidentiality

 

143

9.14

USA PATRIOT Act Notice

 

144

9.15

Lender and Holder Action

 

144

9.16

Application of Proceeds

 

144

9.17

Third-Party Beneficiary

 

144

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.01(b)

-

Subsidiary Guarantors

Schedule 2.01

-

Lenders and Commitments

Schedule 3.08(a)

-

Subsidiaries

Schedule 3.08(b)

-

Unrestricted Subsidiaries

Schedule 3.09

-

Litigation

Schedule 3.17

-

Environmental Matters

Schedule 3.18

-

Insurance

Schedule 3.19(a)

-

UCC Filing Offices

Schedule 3.20(a)

-

Owned Real Property

Schedule 3.20(b)

-

Leased Real Property

Schedule 5.12

-

Post-Closing Obligations

Schedule 6.01

-

Existing Indebtedness

Schedule 6.02

-

Existing Liens

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Assignment and Assumption

Exhibit B

-

Form of Borrowing Request

Exhibit C

-

Form of Junior Lien Intercreditor Agreement

Exhibit D

-

Form of Borrowing Base Certificate

Exhibit E

-

Form of Compliance Certificate

Exhibit F

-

Form of Revolving Note

 

iv

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT, dated as of April 29, 2011 (as the same may have
been and may be hereafter further amended, restated, supplemented, or otherwise
modified from time to time, including, without limitation, as amended by the
THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of June 30, 2017 (as the
same may have been and may be hereafter further amended, restated, supplemented
or otherwise modified from time to time)) (this “Agreement”), among COMMUNITY
CHOICE FINANCIAL INC., an Ohio corporation (the “Borrower”), the Lenders (as
defined in Article I), and VICTORY PARK MANAGEMENT, LLC, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders and Holders.

 

The Borrower has requested the Lenders to extend credit in the form of Loans at
any time and from time to time prior to the Revolving Loan Termination Date, in
an aggregate principal amount at any time outstanding not in excess of
$47,000,000.  The proceeds of the Loans on and after the Third Amendment
Effective Date are to be used solely (i) to refinance certain Indebtedness under
the Alabama Revolving Credit Agreement, (ii) to refinance or repurchase
Indebtedness constituting the Senior Secured Notes, (iii) to finance Borrower’s
existing portfolio of Eligible Loan Receivables and future origination of
Eligible Loan Receivables, (iv) to pay fees and expenses in connection with the
transactions contemplated by the Third Amendment and (v) for general corporate
purposes of the Borrower and the Subsidiaries and as otherwise permitted by this
Agreement.

 

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings specified below:

 

“Acceptable Commitment” shall have the meaning assigned to such term in Section
6.03(a)(iv).

 

“Acquired Indebtedness” shall mean, with respect to any specified Person, (i)
Indebtedness of any other Person existing at the time such other Person is
merged or amalgamated with or into or became a Restricted Subsidiary of such
specified Person, whether or not such Indebtedness is incurred in connection
with, or in contemplation of, such other Person merging or amalgamating with or
into or becoming a Restricted Subsidiary of such specified Person, and (ii)
Indebtedness secured by a Lien encumbering any asset acquired by such specified
Person.

 

“Additional Assets” shall have the meaning assigned to such term in Section
6.03(a)(iii).

 

“Additional Payment” shall have the meaning assigned to such term in Section
2.05(b).

 

“Adjusted LIBO Rate” shall mean the greater of (i) 1.0% per annum and (ii) the
London Interbank Offered Rate per annum last published by the Wall Street
Journal for deposits of U.S. Dollars for a period of three months on the last
Business Day of each calendar month.  If no such

 

--------------------------------------------------------------------------------


 

London Interbank Offered Rate exists, such rate will be the rate of interest per
annum, as determined by the Administrative Agent at which deposits of U.S.
Dollars in immediately available funds are offered on the last Business Day of
each calendar month by major financial institutions reasonably satisfactory to
the Administrative Agent in the London interbank market for a period of three
months for the applicable principal amount on such date of determination.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Advance Rate” shall mean 80%; provided, however, that at any time during which
a Level I Trigger Event has occurred and is continuing the Advance Rate shall be
70%.

 

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Affiliate Transaction” shall have the meaning assigned to such term in Section
6.06.

 

“Agent Parties” shall have the meaning assigned to such term in Section
9.01(d)(ii).

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of all of
the Lenders’ Revolving Credit Exposures.

 

“Agreement” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Agreement to Increase” shall mean the Agreement to Increase Total Commitment,
dated as of May 29, 2015, among the Borrower, the Subsidiary Guarantors party
thereto, the Lenders, and the Administrative Agent.

 

“Alabama Revolving Credit Agreement” shall mean the Amended and Restated Credit
Agreement dated as of July 31, 2009, by and between the Alabama Subsidiary and
Republic Bank, as the same has been amended as of December 31, 2009 and as
amended and restated of the Closing Date, and as the same may be further
amended, restated, replaced (whether upon or after termination or otherwise),
refinanced, supplemented, modified or otherwise changed (in whole or in part,
and without limitation as to amount, terms, conditions, covenants and other
provisions) from time to time.

 

2

--------------------------------------------------------------------------------


 

“Alabama Subsidiary” shall mean Insight Capital, LLC.

 

“Annualized Net Yield” shall mean, as of the last day of a calendar month, the
rate, (a) expressed as a percentage equal to a fraction, (i) the numerator of
which is the aggregate amount of interest and fees collected with respect to all
Loan Receivables for such calendar month, and (ii) the denominator of which is
the aggregate principal balance of all Eligible Loan Receivables at the opening
of such calendar month and (b) multiplied by 12.

 

“Applicable Commitment Percentage” shall mean with respect to any Lender, at any
time, the percentage (carried out to the ninth decimal place) of the Total
Commitment, represented by the amount of the Commitment of such Lender at such
time; provided, that if the Total Commitment has been terminated at such time,
then the Applicable Commitment Percentage of each Lender shall be the Applicable
Commitment Percentage of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments The initial Applicable
Commitment Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 attached hereto or in any Assignment and Assumption
permitted hereunder pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Percentage” shall mean, for any day with respect to any Eurodollar
Loan, 11.00% per annum.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or Holder or (c) an entity or an Affiliate
of an entity that administers or manages a Lender or Holder.

 

“Asset Sale” shall mean (a) the sale, conveyance, transfer or other disposition,
whether in a single transaction or a series of related transactions, of property
or assets (including by way of a Sale and Lease-Back Transaction) of the
Borrower or any of the Restricted Subsidiaries (each referred to in this
definition as a “disposition”) or (b) the issuance or sale of Equity Interests
of any Restricted Subsidiary (other than non-voting Preferred Stock of
Restricted Subsidiaries issued in compliance with Section 6.01), whether in a
single transaction or a series of related transactions; in each case, other
than: (i) any disposition of Cash Equivalents or obsolete or worn out property
or equipment in the ordinary course of business or any disposition of inventory
or goods (or other assets) held for sale or no longer used or useful in the
ordinary course of business; (ii) the disposition of all or substantially all of
the assets of the Borrower in a manner permitted pursuant to Section 6.04; (iii)
the making of any Restricted Payment or Permitted Investment that is permitted
to be made, and is made, under Section 6.05; (iv) any disposition of assets by
the Borrower or a Restricted Subsidiary or issuance or sale of Equity Interests
of any Restricted Subsidiary in any transaction or series of transactions with
an aggregate fair market value of less than $15,000,000; (v) any disposition of
property or assets or issuance of securities by a Restricted Subsidiary to the
Borrower or by the Borrower or a Restricted Subsidiary to another Restricted
Subsidiary; (vi) the lease, assignment, sub-lease, license or sub-license of any
real or personal property in the ordinary course of business; (vii) any
issuance, sale or pledge of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary; (viii) foreclosures, condemnation or
any similar action on assets or the granting of Liens, in each case, not
prohibited by this Agreement (ix) any financing transaction with respect to
property constructed or acquired by the Borrower or any Restricted Subsidiary
after the Closing Date,

 

3

--------------------------------------------------------------------------------


 

including Sale and Lease-Back Transactions and asset securitizations, within 12
months of such construction or acquisition and otherwise permitted by this
Agreement; (x) any surrender or waiver of contractual rights or the settlement,
release or surrender of contractual rights or other litigation claims in the
ordinary course of business; (xi) the sale or discount of inventory, accounts or
loans receivable or notes receivable in the ordinary course of business or the
conversion of accounts or loans receivable to notes receivable; (xii) the
licensing or sub-licensing of intellectual property or other general intangibles
in the ordinary course of business, other than the licensing of intellectual
property on a long-term basis; (xiii) the unwinding of any Hedging Obligations;
(xiv) sales, transfers and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; (xv) the lapse or abandonment of intellectual
property rights in the ordinary course of business, that, in the reasonable good
faith determination of the Borrower, are not material to the conduct of the
business of the Borrower and the Restricted Subsidiaries taken as a whole; and
(xvi) the issuance of directors’ qualifying shares and shares issued to foreign
nationals, in each case, as required by applicable law.

 

“Asset Sale Offer” shall have the meaning assigned to such term in the Senior
Secured Notes Indentures.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender or a Holder and an Eligible Assignee (with the consent of any party
whose consent is required by Section 9.03), and accepted by the Administrative
Agent, in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Attributable Debt” in respect of a Sale and Lease-Back Transaction shall mean,
as at the time of determination, the present value (discounted at the interest
rate equal to the rate of interest implicit in such transaction, determined in
accordance with GAAP; provided that if such interest rate cannot be determined
in accordance with GAAP, the present value shall be discounted at the interest
rate borne by the Senior Secured Notes, compounded annually) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale and Lease-Back Transaction (including any period for
which such lease has been extended); provided, however, that if such Sale and
Lease-Back Transaction results in a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligation”.

 

“Backup Servicer” shall mean a Person, reasonably satisfactory to Administrative
Agent, that the Loan Parties have appointed and that is providing backup
servicing and its successors and permitted assigns reasonably satisfactory to
Agent.

 

“Backup Servicing Agreement” shall mean the Backup Servicing Agreement among the
Backup Servicer, Borrower and Administrative Agent, as amended, restated,
supplemented, replaced, or otherwise modified from time to time in accordance
with the terms thereof.

 

“Bank Obligations” shall mean (a) the Loan Document Obligations and (b) the due
and punctual payment and performance of all obligations of each Loan Party or an
Affiliate of a Loan Party under each Hedging Agreement.

 

4

--------------------------------------------------------------------------------


 

“Bank Secured Parties” shall mean (a) the Lenders and Holders, (b) the
Administrative Agent, (c) each counterparty to any Hedging Agreement with a Loan
Party or an Affiliate of a Loan Party, (d) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (e) the successors and permitted assigns of each of the foregoing.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Books and Records” shall mean all of Loan Parties’ original ledger cards,
payment schedules, credit applications, contracts, lien and security
instruments, guarantees relating in any way to the Collateral and other books
and records or transcribed information of any type, whether expressed in
electronic form in tapes, discs, tabulating runs, programs and similar materials
now or hereafter in existence relating to the Collateral.

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in Section
9.01(d).

 

“Borrowing” shall mean a borrowing consisting of the making of any Loan by each
of the Lenders pursuant to Section 2.01.  Interest shall accrue from and
including the first day of a Borrowing to the last day of such Borrowing.

 

“Borrowing Base” shall mean, on any date of determination, the sum of:

 

(a)           an amount equal to the product of (i) the Advance Rate and (ii)
(A) the Principal Loan Receivables balance of the sum of all of the Eligible
Loan Receivables, minus (B) the Excess Concentration Amount, plus

 

(b)           one hundred percent (100%) of the balance of Excess Cash.

 

“Borrowing Base Certificate” shall mean a certificate duly executed by a
Financial Officer of the Borrower substantially in the form of Exhibit D, or
such other form as shall be approved by the Administrative Agent.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close.

 

“Capital Stock” shall mean (a) in the case of a corporation, corporate stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (d) any
other interest or participation that confers on a Person the right to receive a
share of the

 

5

--------------------------------------------------------------------------------


 

profits and losses of, or distributions of assets of, the issuing Person; but
excluding from all of the foregoing any debt securities convertible into Capital
Stock, whether or not such securities include any right of participation with
Capital Stock.

 

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a capital lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) in accordance with GAAP.

 

“Cash Equivalents” shall mean

 

(i)                                     United States dollars or Canadian
dollars;

 

(ii)                                  (A) euro, pounds sterling or any national
currency of any participating member state of the EMU; or (B) in the case of any
Foreign Subsidiary that is a Restricted Subsidiary, such local currencies held
by such Restricted Subsidiary from time to time in the ordinary course of
business;

 

(iii)                               securities issued or directly and fully and
unconditionally guaranteed or insured by the U.S. government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 12
months or less from the date of acquisition;

 

(iv)                              certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank (any such
instrument, a “Qualifying Bank Instrument”); provided that, with respect to any
Qualifying Bank Instrument held by (x) the Borrower or any Domestic Subsidiary,
the applicable commercial bank is a U.S. commercial bank having capital and
surplus of not less than $500,000,000 and (y) any Foreign Subsidiary, the
applicable commercial bank is a U.S. commercial bank having capital and surplus
of not less than $500,000,000 or a non-U.S. commercial bank having capital and
surplus of not less than $100,000,000 (or the U.S. dollar equivalent thereof as
of the date of determination);

 

(v)                                 repurchase obligations for underlying
securities of the types described in clause (iii) or (iv) above entered into
with any financial institution meeting the qualifications specified in clause
(iv) above;

 

(vi)                              commercial paper rated at least P-1 by Moody’s
or at least A-1 by S&P and in each case maturing within 12 months after the date
of creation thereof;

 

(vii)                           marketable short-term money market and similar
securities having a rating of at least P-2 or A-2 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another Rating Agency) and in each case
maturing within 12 months after the date of acquisition thereof;

 

6

--------------------------------------------------------------------------------


 

(viii)                        investment funds investing 95% of their assets in
securities of the types described in clauses (i) through (vii) above and (ix)
through (xi) below; provided that Qualifying Bank Instruments with any non-U.S.
commercial bank and any securities described under clause (xi) below, in each
case, shall only be counted towards such 95% requirement to the extent that the
holder of such investment fund is a Foreign Subsidiary;

 

(ix)                              Indebtedness or Preferred Stock issued by
Persons (other than the Borrower or any Affiliate of the Borrower) with a rating
of “A” or higher from S&P or “A2” or higher from Moody’s with maturities of 12
months or less from the date of acquisition;

 

(x)                                 Investments with average maturities of 12
months or less from the date of acquisition in money market funds rated AAA- (or
the equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof) or
better by Moody’s; and

 

(xi)                              in the case of any Foreign Subsidiary, readily
marketable direct obligations issued by any foreign government or any political
subdivision or public instrumentality thereof, in each case having an Investment
Grade Rating from Moody’s and S&P (or, if at any time either Moody’s or S&P
shall not be rating such obligations, an equivalent rating from another Rating
Agency) maturing within 12 months of the date of acquisition thereof.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (i) or (ii)
above, provided that such amounts are converted into any currency described in
either clause (i) or (ii) above as promptly as practicable and in any event
within 10 Business Days following the receipt of such amounts.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, regulations or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines, regulations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” shall mean the occurrence of any of the following: (i) the
sale, lease or transfer, in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole, to any Person other than the Permitted Holders; or (ii) the Borrower
becomes aware of (by way of a report or any other filing pursuant to Section
13(d) of the Exchange Act, proxy, vote, written notice or otherwise) the
acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring,

 

7

--------------------------------------------------------------------------------


 

holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act), other than the Permitted Holders, in a single transaction or
in a related series of transactions, by way of merger, amalgamation,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision), directly or indirectly, of 50% or more of the total voting power of
the Voting Stock of the Borrower or any Parent Entity.

 

“Charged-Off Loan Receivables” shall mean any Loan Receivable which has
principal, interest or fees that has been delinquent for 30 days or charged off
or deemed uncollectible by the Borrower, any Loan Party or Servicer, as
applicable, pursuant to the Program Guidelines.

 

“Closed-End Loan” shall mean a Consumer Loan consisting of either (i) an
amortizing unsecured consumer installment loans or (ii) an amortizing Title
Loan.

 

“Closed-End Loan Receivables” shall mean Loan Receivables in respect of
Closed-End Loans.

 

“Charges” shall have the meaning assigned to such term in Section 9.08.

 

“Closing Date” shall mean April 29, 2011.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the assets and properties subject to the Liens
created by the Security Documents.

 

“Collateral Agent” shall mean U.S. Bank National Association, in its capacity as
collateral agent under the Security Documents, and any successor thereto.

 

“Collateral Agreement” shall mean the Collateral Agreement, dated as of April
29, 2011 (as the same may have been and may be hereafter further amended,
restated, supplemented or otherwise modified from time to time) among the
Borrower, the Subsidiary Guarantors, the Administrative Agent, the Senior
Secured Notes Trustee and the Collateral Agent, creating security interests in
the Collateral in favor of the Collateral Agent for the benefit of the Secured
Parties.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
assumed its Commitment, as applicable, as the same may be (a) reduced from time
to time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.03.

 

“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).

 

“Communications” shall have the meaning assigned to such term in Section
9.01(d)(ii).

 

8

--------------------------------------------------------------------------------


 

“Compliance Certificate” shall mean a certificate duly executed by a Financial
Officer of the Borrower substantially in the form of Exhibit E, or such other
form as shall be approved by the Administrative Agent.

 

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, of such
Person and the Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

 

(i)                                     consolidated interest expense of such
Person and the Restricted Subsidiaries for such period, to the extent such
expense was deducted in computing Net Income (including (a) accrual of original
issue discount that resulted from the issuance of Indebtedness at less than par,
(b) all commissions, discounts and other fees and charges owed with respect to
letters of credit or bankers acceptances, (c) non-cash interest expense (but
excluding any non-cash interest expense attributable to the movement in the
mark-to-market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (d) the interest component of Capitalized Lease Obligations,
and (e) net payments, if any, pursuant to interest rate Hedging Obligations with
respect to Indebtedness, and excluding (v) accretion or accrual of discounts
with respect to liabilities not constituting Indebtedness, (w) any expense
resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting, (x) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses and
(y) any expensing of bridge, commitment and other financing fees); plus

 

(ii)                                  consolidated capitalized interest of such
Person and the Restricted Subsidiaries for such period, whether paid or accrued;
less

 

(iii)                               interest income on cash and Cash Equivalents
for such period (which, for the avoidance of doubt, does not include income on
or related to the Borrower’s loan products).

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income attributable to such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, and otherwise determined
in accordance with GAAP; provided, however, that, without duplication,

 

(i)                                     any after-tax effect of extraordinary,
non-recurring or unusual gains, losses or charges (including all fees and
expenses relating to any such gains, losses or charges) or expenses (including
any fees or expenses paid in connection with the

 

9

--------------------------------------------------------------------------------


 

Transactions), severance, relocation costs and curtailments or modifications to
pension and post-retirement employee benefit plans shall be excluded,

 

(ii)                                  the Net Income for such period shall not
include the cumulative effect of a change in accounting principles during such
period,

 

(iii)                               any after-tax effect of income (loss) from
discontinued operations and any net after-tax gains or losses on disposal of
abandoned or discontinued operations shall be excluded,

 

(iv)                              any after-tax effect of gains or losses (less
all fees and expenses relating thereto) attributable to asset dispositions other
than in the ordinary course of business shall be excluded,

 

(v)                                 the Net Income for such period of any Person
that is not a Subsidiary, or is an Unrestricted Subsidiary, or that is accounted
for by the equity method of accounting, shall be excluded; provided that Net
Income shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period,

 

(vi)                              solely for the purpose of determining the
amount available for Restricted Payments under clause (3)(a) of the first
paragraph of Section 6.05, the Net Income for such period of any Restricted
Subsidiary (other than any Subsidiary Guarantor) shall be excluded to the extent
the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, is otherwise restricted by the operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless all such restrictions with respect to the
payment of dividends or similar distributions have been legally waived; provided
that Net Income will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to the referent Person or a Restricted
Subsidiary thereof in respect of such period,

 

(vii)                           effects of adjustments (including the effects of
such adjustments pushed down to such Person and its Restricted Subsidiaries) in
the inventory, property and equipment, software and other intangible assets,
deferred revenue and debt line items in such Person’s consolidated financial
statements pursuant to GAAP resulting from the application of purchase
accounting in relation to the Transactions or any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

 

(viii)                        any after-tax effect of income (loss) from the
early extinguishment of Indebtedness or Hedging Obligations or other derivative
instruments (including deferred financing costs written off and premiums paid)
shall be excluded,

 

10

--------------------------------------------------------------------------------


 

(ix)                              any impairment charge, asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets, long-lived assets, investments in debt and equity
securities, the amortization of intangibles, and the effects of adjustments to
accruals and reserves during a prior period relating to any change in the
methodology of calculating reserves for returns, rebates and other chargebacks
(including government program rebates), in each case, pursuant to GAAP
(excluding any non-cash item to the extent it represents an accrual or reserve
for cash expenditures in any future period except to the extent such item is
subsequently reversed) shall be excluded,

 

(x)                                 any (A) non-cash compensation expense
recorded from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, (B) income (loss) attributable to deferred
compensation plans or trusts and (C) compensation expense recorded in connection
with the payment of the Special Options Distribution, in each case, shall be
excluded,

 

(xi)                              any expense relating to management,
monitoring, consulting and advisory fees and related expenses paid in such
period to the Investors to the extent such fees and expenses are permitted to be
paid under Section 6.06 and to the extent deducted in computing Net Income shall
be excluded,

 

(xii)                           any net gain or loss resulting in such period
from currency transaction or translation gains or losses related to currency
remeasurements (including any net loss or gain resulting from hedge agreements
for currency exchange risk) shall be excluded, and

 

(xiii)                        any amortization of deferred financing fees or
financial advisory costs incurred on or prior to the Closing Date, or in
connection with the Transactions, shall be excluded.

 

Notwithstanding the foregoing, for the purposes of Section 6.05 only (other than
clause (3)(d) of the first paragraph thereof), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Borrower and the Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments from the Borrower and the
Restricted Subsidiaries, any repayments of loans and advances that constitute
Restricted Investments by the Borrower or any of the Restricted Subsidiaries or
any sale of the stock of an Unrestricted Subsidiary, in each case only to the
extent such amounts increase the amount of Restricted Payments permitted under
Section 6.05 pursuant to clause (3)(d) of the first paragraph thereof.

 

“Consolidated Secured Debt Ratio” as of any date of determination shall mean the
ratio of (1) Consolidated Total Indebtedness of the Borrower and the Restricted
Subsidiaries that is secured by Liens as of the end of the most recent fiscal
quarter for which internal financial statements are available immediately
preceding the date on which such event for which such calculation is being made
shall occur to (2) the Borrower’s EBITDA for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such event for which such calculation is
being made shall occur, in each case with such pro forma adjustments to
Consolidated Total Indebtedness and EBITDA as

 

11

--------------------------------------------------------------------------------


 

are appropriate and consistent with the pro forma adjustment provisions set
forth in the definition of “Fixed Charge Coverage Ratio”.

 

“Consolidated Total Indebtedness” shall mean, as at any date of determination,
an amount equal to (a) the sum of (i) the aggregate amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, Obligations in respect of
Capitalized Lease Obligations and debt obligations evidenced by promissory notes
and similar instruments (for the avoidance of doubt, excluding any (A) Hedging
Obligations and (B) performance bonds or any similar instruments) and (ii) the
aggregate amount of all outstanding Disqualified Stock of the Borrower and all
Preferred Stock of the Restricted Subsidiaries on a consolidated basis, with the
amount of such Disqualified Stock and Preferred Stock equal to the greater of
their respective voluntary or involuntary liquidation preferences and maximum
fixed repurchase prices, in each case determined on a consolidated basis in
accordance with GAAP, less (b) any Excess Cash.  For purposes hereof, the
“maximum fixed repurchase price” of any Disqualified Stock or Preferred Stock
that does not have a fixed repurchase price shall be calculated in accordance
with the terms of such Disqualified Stock or Preferred Stock as if such
Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by the board of directors of
the Borrower.

 

“Consumer Credit” shall have the same meaning as such term in is defined in 12
C.F.R §1002(j).

 

“Consumer Loan Agreement” shall mean a consumer loan agreement (together with
all related agreements, documents and instruments executed and/or delivered in
connection therewith) or similar contract, pursuant to which a Loan Party or any
Restricted Subsidiary of any Loan Party (i) agrees to make Consumer Loans from
time to time or (ii) otherwise possesses the authority (as assignee or holder)
to enforce the terms of a Consumer Loan.

 

“Consumer Loans” shall mean secured and unsecured consumer loans (including
consumer lines of credit and installment loans and similar instruments and
products) either (i) made by the Loan Parties or any of their Subsidiaries
(other than Borrower) to individuals resident of the United States of America in
the ordinary course of business and in accordance with all applicable
Requirements and the Program Guidelines (including the Loan Parties’ and their
Subsidiaries’ standard credit and underwriting policies included in such Program
Guidelines).

 

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation, or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary

 

12

--------------------------------------------------------------------------------


 

obligor, or (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation against loss in
respect thereof.

 

“Controlled Account” shall mean each deposit account and securities account that
is (i) subject to an account control agreement in form and substance
satisfactory to the Administrative Agent in accordance with Section 3.04(b) or
3.04(c) of the Collateral Agreement and (ii) owned by a Loan Party in respect of
which the Lenders have received a legal opinion, covering the due authorization
of the execution and delivery of certain of the Loan Documents by such Loan
Party and the performance of such Loan Party’s obligations thereunder, the due
execution and delivery of such Loan Documents by such Loan Party, and such other
matters as the Administrative Agent may reasonably require, in form and
substance satisfactory to the Administrative Agent.

 

“Corporate Liquidity” shall mean, on any date of determination, an amount equal
to one hundred percent (100%) of the balance of the unrestricted (it being
agreed and acknowledged that cash collateral securing surety bonds and letters
of credit posted or maintained by the Loan Parties shall be deemed to be
“restricted”, but that cash and Cash Equivalents maintained in Controlled
Accounts are “unrestricted”) cash and Cash Equivalents of the Loan Parties.  For
avoidance of doubt, no cash or Cash Equivalents of any Unrestricted Subsidiary
(including CCFI Funding II, LLC) shall be included in the definition or
calculation of Corporate Liquidity.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Credit Facilities” shall mean the revolving credit facilities provided for by
this Agreement.

 

“Cumulative Net Loss” shall mean, as of any date of determination and with
respect to any Vintage Pool, the aggregate principal amount of related Loan
Receivables in such Vintage Pool that have become Charged-Off Loan Receivables
or otherwise liquidated, net of all liquidation proceeds and other recoveries
with respect to such Loan Receivables, during the period beginning on the
applicable date of origination through the end of the twelfth (12th) completed
full calendar month.

 

“Cumulative Net Loss Rate” shall mean, as of any date of determination and with
respect to any Vintage Pool, a rate, expressed as a percentage equal to a
fraction, (I) the numerator of which is the aggregate Cumulative Net Loss with
respect to all related Loan Receivables in such Vintage Pool and (II) the
denominator of which is the aggregate principal balance of all Loan Receivables
in such Vintage Pool at the time of origination; provided, that the Cumulative
Net Loss Rate shall not be calculated for any Vintage Pool (and shall not be
measured hereunder) unless and until twelve (12) completed calendar months have
occurred following the origination of such Vintage Pool.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

13

--------------------------------------------------------------------------------


 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of one or more conditions precedent to funding set forth in
Article IV (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) not having been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on a condition precedent to funding set forth in Article
IV (which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) which cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or Federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Borrower, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

 

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower or any
Parent Entity (in each case other than Disqualified Stock) that is issued for
cash (other than to a Restricted Subsidiary or an employee stock ownership plan
or trust established by the Borrower

 

14

--------------------------------------------------------------------------------


 

or any of its Subsidiaries) and is so designated as Designated Preferred Stock,
pursuant to an certificate executed by a Financial Officer of the Borrower or
the applicable Parent Entity, as the case may be, on the issuance date thereof,
the cash proceeds of which are excluded from the calculation set forth in clause
(3) of the first paragraph of Section 6.05.

 

“Designated Priority Obligations” shall have the meaning assigned to such term
in the Collateral Agreement.

 

“DIP Credit Facility” shall have the meaning assigned to such term in Section
5.15.

 

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person that, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise (other than solely as a result of a change of control or
asset sale), is convertible or exchangeable for Indebtedness or Disqualified
Stock or is redeemable at the option of the holder thereof (other than solely as
a result of a change of control or asset sale), in whole or in part, in each
case prior to the date that is 91 days after the earlier of the Maturity Date
and the date the Commitments are no longer outstanding; provided, however, that
if such Capital Stock is issued to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“Draw Fee” shall have the meaning assigned to such term in Section 2.05(c).

 

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person for such period,

 

(i)                                     increased (without duplication and only
to the extent decreasing Consolidated Net Income of such Person for such period)
by:

 

(A)                               provision for taxes based on income or profits
or capital, including, without limitation, state, franchise and similar taxes
and foreign withholding taxes of such Person paid or accrued during such period
deducted in computing Net Income and not added back in computing Consolidated
Net Income; plus

 

(B)                               Fixed Charges of such Person for such period,
together with items excluded from the definition of “Consolidated Interest
Expense” pursuant to clauses (i)(w) through (i)(y) thereof, to the extent the
same were deducted in computing Net Income and not added back in calculating
Consolidated Net Income; plus

 

15

--------------------------------------------------------------------------------


 

(C)                               Consolidated Depreciation and Amortization
Expense of such Person for such period to the extent the same was deducted in
computing Net Income and not added back in computing Consolidated Net Income;
plus

 

(D)                               the aggregate amount of fees, expenses or
charges related to any acquisition, Investment, disposition, issuance, repayment
or refinancing of Indebtedness (including, for the avoidance of doubt, the
Transactions) or amendment or modification of any debt instrument or issuance of
Equity Interests (in each case, to the extent such transaction is permitted by
this Agreement and including any such transaction consummated prior to the
Closing Date and any such transaction undertaken but not completed) and any
bonus payments made as a result of the successful consummation of the
Transactions (to the extent the aggregate amount of such bonus payments does not
exceed the amount of such bonus payments described in the Senior Secured Notes
Offering Circular), in each case, deducted in computing Net Income and not added
back in computing Consolidated Net Income; plus

 

(E)                                the amount of (x) any restructuring charge or
reserve or non-recurring integration costs deducted in computing Net Income and
not added back in computing Consolidated Net Income, including any one-time
costs incurred in connection with acquisitions after the Closing Date and (y)
any costs or expenses relating to the closure and/or consolidation of
facilities, including store closings; plus

 

(F)                                 any other non-cash charges, including any
write offs or write downs, deducted in computing Net Income and not added back
in computing Consolidated Net Income (excluding any non-cash item to the extent
it represents an accrual or reserve for cash expenditures in any future period
except to the extent such item is subsequently reversed, and excluding
amortization of any prepaid cash item that was paid in a prior period); plus

 

(G)                               the amount of any non-controlling interest
expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-Wholly-Owned Subsidiary of the Borrower
deducted in computing net income and not added back in computing Consolidated
Net Income, excluding cash distributions made or declared in respect of any such
minority equity interests of third parties; plus

 

(H)                              the amount of net cost savings resulting from
specified actions that have been taken, which net cost savings are projected by
the Borrower in good faith to be realized within 12 months following the date of
determination (calculated on a pro forma basis as though such net cost savings
had been realized on the first day of such period), with such amount of net cost
savings being reduced by the amount of net cost savings actually realized during
such period from any such specified actions that have already been taken;
provided that (w) such projected net cost savings shall be set forth in an
Officer’s Certificate delivered to the Administrative Agent that certifies that
such projected net cost

 

16

--------------------------------------------------------------------------------


 

savings meet the criteria of this clause (H), (x) such net cost savings are
reasonably identifiable and factually supportable, (y) no net cost savings shall
be added pursuant to this clause (H) to the extent they are duplicative of any
expenses or charges relating to such net cost savings that are added pursuant to
clause (E) above and (z) the aggregate amount of net cost savings added pursuant
to this clause (H) shall not exceed 10.0% of EBITDA (calculated absent any such
net cost savings) for any four consecutive fiscal quarter period; provided
further that the additions made pursuant to this clause (H) may be incremental
to (but not duplicative of) pro forma adjustments made pursuant to the second
paragraph of the definition of “Fixed Charge Coverage Ratio”; plus

 

(I)                                   any costs or expense incurred by such
Person or a Restricted Subsidiary of such Person pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of such Person or net cash proceeds of an issuance of Equity
Interests of such Person (other than Disqualified Stock and Designated Preferred
Stock) solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (3) of the first paragraph of Section 6.05; plus

 

(J)                                   the amount of expenses relating to
payments made to option holders of the Borrower or any Parent Entity in
connection with, or as a result of, any distribution being made to shareholders
of such Person or its Parent Entity, which payments are being made to compensate
such option holders as though they were shareholders at the time of, and
entitled to share in, such distribution, but only to the extent such
distributions to shareholders are permitted under this Agreement; plus

 

(K)                               proceeds from business interruption insurance
(to the extent such proceeds are not reflected as revenue or income in computing
Consolidated Net Income and only to the extent the losses or other reduction of
net income to which such proceeds are attributable are not otherwise added back
in computing Consolidated Net Income or EBITDA); plus

 

(L)                                any net loss resulting in such period from
Hedging Obligations and the application of Statement of Financial Accounting
Standards No. 133; and

 

(ii)                                  decreased by (without duplication) (A)
non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced EBITDA in any
prior period; provided that, to the extent non-cash gains are deducted pursuant
to this clause (A) for any previous period and not otherwise added back to
EBITDA, EBITDA shall be increased by the amount of any cash receipts (or any
netting arrangements resulting in reduced cash expenses) in respect of such
non-cash gains received in subsequent periods to the extent not already included
therein and (B)

 

17

--------------------------------------------------------------------------------


 

any net gains resulting in such period from Hedging Obligations and the
application of Statement of Financial Accounting Standards No. 133.

 

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 9.03(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.03(b)(iii)).

 

“Eligible Loan Receivables” shall mean, as of any date of determination, Loan
Receivables (net of unearned interest, fees, unearned discounts, and insurance
commissions thereon) that are Loan Receivables designated as product type, or
bearing internal coding as, “Title,” “LOC” and “Installment (Medium-Term)” in
Borrower’s system as such product types or internal coding are in effect as of
the Third Amendment Effective Date (provided, such designations and internal
coding, including the types, amounts or other characteristics of Loan
Receivables comprising such product types or internal coding, shall not be
altered, amended, changed, modified or updated without the prior written consent
of the Administrative Agent), and solely in the case of Title Loan Receivables,
Loan Receivables which are Chattel Paper, and which conform to the warranties
set forth in Section 3.26, in which Collateral Agent has a validly perfected
first or second priority Lien, and which are not any of the following:

 

(a)                                 Loan Receivables that serve as collateral to
secure the SPV II Notes or any Obligations in respect thereto;

 

(b)                                 Loan Receivables that are 30 days delinquent
or are otherwise Charged-Off Loan Receivables;

 

(c)                                  Loan Receivables where the obligor has
missed the first scheduled payment of principal, interest or any other costs,
fees and expenses (the “First Scheduled Payment Amount”); provided; however,
that any such Loan Receivable where the obligor has fully cured and paid in full
the First Scheduled Payment Amount within thirty (30) days after the scheduled
First Scheduled Payment Amount due date (which date shall not have been extended
or modified in any respect) shall no longer be deemed to be ineligible as a
result of this subsection (c);

 

(d)                                 Loan Receivables that have been modified in
any respect, excluding immaterial modifications not impacting the existing
economics (as originally disclosed to the borrower pursuant to Regulation Z) or
payment schedule of the loan by more than fifteen (15) days (it being understood
that neither: (A) changes in terms for open-end credit implemented in compliance
with Regulation Z; (B) reductions of interest accrued pursuant to the stated
terms of the contract in connection with any borrower’s delay in contractual
performance to allow total interest paid on such Loan Receivable to reflect or
approximate the initial cost of credit disclosed to the borrower; nor (C) shall
the fact that any Loan Receivable (that is otherwise an Eligible Loan
Receivable) be deemed to be ineligible as a result of any skip payment
arrangement (unless such arrangement includes modifications to be more than one
(1) scheduled payment set forth in the consumer’s original Consumer Loan
Agreement) with respect to such Loan Receivable;

 

18

--------------------------------------------------------------------------------


 

(e)                                  Loan Receivables involved in litigation or
subject to legal, bankruptcy or insolvency proceedings or Loan Receivables with
obligors subject to bankruptcy or insolvency proceedings;

 

(f)                                   Loan Receivables that violate applicable
consumer protection state or usury laws in any material respect;

 

(g)                                  Loan Receivables, other than Loan
Receivables constituting consumer lines of credit, with respect to which any
obligations of the related originator or any assignee thereof to fund additional
advances or other amounts remains outstanding;

 

(h)                                 Loan Receivables that are subject to
assignment or confidentiality restrictions applicable to the related originator
or applicable Loan Party;

 

(i)                                     Loan Receivables made to residents in
states where the applicable Loan Party was not licensed or registered to the
extent required by applicable state law when such Consumer Loan was made; or

 

(j)                                    Loan Receivables originated by a Loan
Party without a required, valid and current state license (unless a license is
not required for the origination of such Loan Receivable) then existing and in
full force and effect on the Third Amendment Effective Date (or renewals or
replacements thereof) unless (i) otherwise consented to in writing by the
Administrative Agent in its sole discretion (in which case, such consent shall
apply to any renewals or replacements thereof) or (ii) the Loan Receivable is
originated pursuant to the same type of license possessed by any Loan Party on
the Third Amendment Effective Date or consented to pursuant to subclause (i) (it
being understood and agreed that this subclause (ii) is intended to accommodate,
among other things, intercompany reorganizations of the Loan Parties);

 

provided, that in the event any amendment, modification or supplement to the
Program Guidelines that is adverse to Administrative Agent, any Lender or any
Holder in any material respect is made without Administrative Agent’s prior
written consent, notwithstanding anything in this Agreement to the contrary, any
Consumer Loans originated pursuant to or in accordance with any such amended,
modified or supplemented Program Guidelines shall not constitute “Eligible Loan
Receivables” for purposes of this Agreement or any other Loan Document without
the prior written consent of the Administrative Agent.

 

“EMU” shall mean the economic and monetary union as contemplated by the Treaty
on European Union.

 

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders) and agreements, in each case relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

 

19

--------------------------------------------------------------------------------


 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages, trust fund reimbursements and remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials or (d) the Release of any Hazardous Materials.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA, with respect to a Plan (other than an event for which the 30-day
notice period is waived), (b) any failure by any Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived, (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (e) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (f) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or, on and after the effectiveness of the applicable
provisions of the Pension Act, in endangered or critical status, within the
meaning of Section 305 of ERISA, (h) the occurrence of a “prohibited
transaction” with respect to which the Borrower or any of the Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any such Subsidiary could otherwise be liable
or (i) any other event or condition with respect to a Plan or Multiemployer Plan
that could result in liability of the Borrower or any Subsidiary.

 

“euro” shall mean the single currency of participating member states of the EMU.

 

20

--------------------------------------------------------------------------------


 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash” shall mean, as at any date of determination, an amount equal to
(a) the cash and Cash Equivalents of the Borrower and the Restricted
Subsidiaries as of such date (but excluding any cash or Cash Equivalents that
are (or would be) the proceeds of Secured Indebtedness for which the amount of
“Excess Cash” is being calculated), less (b) the sum of the aggregate amount of
Store Cash and Excluded Cash of the Borrower and the Restricted Subsidiaries as
of such date; provided that, the calculation of each such amount as of any
relevant date of determination shall be set forth in an Officer’s Certificate
delivered to the Administrative Agent in which the relevant Officer shall also
certify that the Borrower and the Subsidiary Guarantors are in compliance with
the requirements set forth in the Collateral Agreement regarding cash, including
that the Borrower and the Subsidiary Guarantors have taken and are taking
commercially reasonable efforts to cause the Collateral Agent to have “control”
(as defined in the Uniform Commercial Code) over at least 90% of the cash and
Cash Equivalents of the Borrower and the Subsidiaries (other than Excluded Cash
and Store Cash of the Borrower and the Subsidiaries) unless maintained in
Securities Accounts (as defined in the Collateral Agreement) as provided in
Section 3.04(c) of the Collateral Agreement.

 

“Excess Concentration Amount” shall mean, as of any date of determination, the
following with respect to the Loan Receivables included in the calculation of
“Eligible Loan Receivables”:

 

(a)         the Principal Loan Receivables balance of the Title Eligible Loan
Receivables in excess of 20.0% of the Principal Loan Receivables balance of all
Eligible Loan Receivables as of such date;

 

(b)         the Principal Loan Receivables balance of the Title Eligible Loan
Receivables with the lowest interest rate until the weighted average interest
rate of all the remaining Title Eligible Loan Receivables (i.e., excluding such
lowest interest rate Title Eligible Loan Receivables) is at or above 125.0%;

 

(c)          the Principal Loan Receivables balance of the Eligible Loan
Receivables constituting unsecured Eligible Loan Receivables (and excluding
consumer lines of credit Eligible Loan Receivables) with the lowest interest
rate until the weighted average interest rate of all the remaining Eligible Loan
Receivables constituting unsecured Eligible Loan Receivables (and excluding
consumer lines of credit Eligible Loan Receivables) (i.e., excluding such lowest
interest rate Eligible Loan Receivables) is at or above 175.0%;

 

(d)         the Principal Loan Receivables balance of the Eligible Loan
Receivables (and excluding consumer lines of credit Eligible Loan Receivables)
with the longest original term until the weighted average original term to
maturity of all the remaining Eligible Loan Receivables (and excluding consumer
lines of credit Eligible Loan Receivables) (i.e., excluding

 

21

--------------------------------------------------------------------------------


 

such longest original maturity Eligible Loan Receivables) is at or below
twenty-four (24) months;

 

(e)          the Principal Loan Receivables balance of the Eligible Loan
Receivables (and excluding consumer lines of credit Eligible Loan Receivables)
with the highest original principal balance until the weighted average original
principal balance of the remaining Eligible Loan Receivables (and excluding
consumer lines of credit Eligible Loan Receivables) (i.e., excluding such
highest original principal balance Eligible Loan Receivables) is at or below
$2,500;

 

(f)           the Principal Loan Receivables balance of the Eligible Loan
Receivables where the applicable obligors have monthly income (to the extent
that Borrower has such monthly income data) less than $2,000 in excess of 20.0%
of the Principal Loan Receivables balance of all Eligible Loan Receivables as of
such date;

 

(g)          the Principal Loan Receivables balance of the Eligible Loan
Receivables originated in the State of California in excess of 60.0% of the
Principal Loan Receivables balance of all Eligible Loan Receivables as of such
date;

 

(h)         the Principal Loan Receivables balance of the Eligible Loan
Receivables constituting consumer lines of credit Eligible Loan Receivables
originated in the State of Virginia in excess of 15.0% of the Principal Loan
Receivables balance of all Eligible Loan Receivables as of such date;

 

(i)             the Principal Loan Receivables balance of the Title Eligible
Loan Receivables originated in the State of Arizona in excess of 5.0% of the
Principal Loan Receivables balance of all Eligible Loan Receivables as of such
date; and

 

(j)            the Principal Loan Receivables balance of the Eligible Loan
Receivables originated in the State of Rhode Island in excess of $3,000,000 as
of such date.

 

“Excess Proceeds” shall have the meaning assigned to such term in Section
6.03(a)(iv).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Cash” shall have the meaning set forth in the Collateral Agreement.

 

“Excluded Contribution” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from (i) contributions to its common
equity capital and (ii) the sale (other than to a Subsidiary of the Borrower or
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower or any of its Subsidiaries)
of Capital Stock (other than Disqualified Stock and Designated Preferred Stock)
of the Borrower, in each case designated as Excluded Contributions pursuant to a
certificate executed by a principal Financial Officer of the Borrower on the
date such capital contributions are made or the date such Equity Interests are
sold, as the case may be, which are excluded from the calculation set forth in
clause (3) of the first paragraph of Section 6.05.

 

22

--------------------------------------------------------------------------------


 

“Excluded Rights and Obligations” shall have the meaning assigned to such term
in Section 9.03(b)(iv).

 

“Excluded Taxes” shall mean, with respect to any payment made hereunder by or on
account of any obligation of the Borrower or any other Loan Party to the
Administrative Agent, any Lender, Holder or any other recipient, (a) income or
franchise Taxes imposed on (or measured by) its net income (however denominated)
by the United States of America, or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender or Holder,
in which its applicable lending or funding office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) any withholding
Taxes attributable to such recipient’s failure to comply with documentation
requirements of Section 2.19(e), and (d) except in the case of an assignee
pursuant to a request by the Borrower under Section 2.20(a)), any withholding
Tax (including withholding Tax imposed under FATCA) that is imposed on amounts
payable to such recipient at the time such recipient becomes a party to this
Agreement (or designates a new lending or funding office), except to the extent
that such recipient (or its assignor, if any) was entitled, at the time of
designation of a new lending or funding office (or assignment), to receive
additional amounts from the Borrower or any other Loan Party with respect to
such withholding Tax pursuant to Section 2.19(a).

 

“Existing Credit Agreements” shall mean each of (a) the Credit Agreement among
CheckSmart Financial Company, Checksmart Financial Holdings Corp., RBS
Securities Corporation and Bear Stearns Corporate Lending Inc., dated as of May
1, 2006, (b) the First Lien Credit Agreement among California Check Cashing
Stores, LLC, CCCS Holdings, LLC, UBS Securities LLC, UBS AG, Stamford Branch and
Union Bank of California, N.A., dated September 29, 2006, and (c) the Second
Lien Credit Agreement among California Check Cashing Stores, LLC, CCCS Holdings,
LLC, UBS Securities LLC, UBS AG, Stamford Branch and Union Bank of California,
N.A., dated September 29, 2006, in the case of each of the foregoing, as the
same has been amended, restated, amended and restated, supplemented and
otherwise modified prior to the Closing Date.

 

“Exit Payment” shall mean the premium to be paid in connection with certain
prepayments of the Loans or Revolving Notes pursuant to this Agreement,
including pursuant to Section 2.11 and Section 2.12 or, in all cases, if an
Event of Default occurs and is continuing under Article VII.  Such Exit Payment
shall be equal to, with respect to such prepayment to be made or made during any
period set forth in the table below, the percentage set forth beside such period
in such table of the aggregate principal amount of the Loans or Revolving Notes
then prepaid or required to be prepaid:

 

Period

 

Exit Payment

After Third Amendment Effective Date through and including January 31, 2019

 

Yield Maintenance Premium

 

23

--------------------------------------------------------------------------------


 

provided, however, that any Exit Payment due and owing hereunder shall be
reduced by fifty percent (50%) with respect to any prepayment or repayment of
the Loans or Revolving Notes made solely as a result of a Regulatory Notice
Event having a Material Adverse Effect.  The Loan Parties acknowledge and agree
that the Exit Payment, if any, represents bargained for consideration in
exchange for the right and privilege to redeem the Loans or Revolving Notes.

 

“fair market value” shall mean, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the letter agreement, dated as of the Third Amendment
Effective Date, by and between the Borrower and the Administrative Agent.

 

“Fees” shall mean the Commitment Fees, the Additional Payment, the Draw Fees and
the Third Amendment Closing Payment.

 

“Final Availability Date” shall mean the earlier of (a) the date that is six (6)
calendar months prior to the Maturity Date and (b) the date on which the Total
Commitment shall terminate or, with respect to any Lender, the date on which
such Lender’s Commitment shall terminate, in each case, in accordance with the
provisions of this Agreement.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“First Amendment” shall mean that certain First Amendment to Revolving Credit
Agreement, dated as of the First Amendment Effective Date, among the Borrower,
the Subsidiary Guarantors party thereto, the Lenders, and the Administrative
Agent.

 

“First Amendment Effective Date” shall mean March 27, 2015.

 

“First Lien Priority” shall mean, as to any Indebtedness or other Obligations
secured by a Lien, relative to the Secured Obligations, having equal, first-lien
priority on the Collateral and the representative for the holders of which has
become a party to the Collateral Agreement.

 

“First Payment Default Rate” shall mean, as of any date of determination and
with respect to any Vintage Pool, a rate, expressed as a percentage equal to a
fraction, (I) the numerator of which is the aggregate number of Consumer Loans
underlying the Loan Receivables in such Vintage Pool where the obligor has
missed the first scheduled payment of principal, interest or any other costs,
fees and expenses and (II) the denominator of which is the

 

24

--------------------------------------------------------------------------------


 

aggregate number of all Consumer Loans underlying the Loan Receivables in such
Vintage Pool; provided, that the First Payment Default Rate shall not be
calculated for any Vintage Pool (and shall not be measured hereunder) unless and
until two (2) completed calendar months have occurred following the origination
of such Vintage Pool.

 

“First Scheduled Payment Amount” shall have the same meaning assigned to such
term in the definition of Eligible Loan Receivables.

 

“Fixed Charge Coverage Ratio” shall mean with respect to any Person for any
period, the ratio of EBITDA of such Person for such period to the Fixed Charges
of such Person for such period.  In the event that the Borrower or any
Restricted Subsidiary incurs, assumes, guarantees, redeems, retires or
extinguishes any Indebtedness (other than any Indebtedness incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
during the applicable period (with a corresponding reduction in commitments) and
not replaced prior to the end of such period) or issues, redeems or repurchases
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated but prior
to or simultaneously with the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Fixed Charge Coverage Ratio Calculation
Date”), then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, redemption, retirement
or extinguishment of Indebtedness, or such issuance, redemption or repurchase of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period.

 

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by the Borrower or any of the Restricted Subsidiaries during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Fixed Charge Coverage Ratio Calculation Date
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(and the change in any associated fixed charge obligations and the change in
EBITDA resulting therefrom) had occurred on the first day of the four-quarter
reference period.  If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged or amalgamated with or
into the Borrower or any of the Restricted Subsidiaries since the beginning of
such period shall have made any Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation that would have required
adjustment pursuant to this definition, then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, amalgamation, consolidation or
discontinued operation had occurred at the beginning of the applicable
four-quarter period.

 

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower and shall be made in
accordance with Article 11 of Regulation S-X.  In addition to pro forma
adjustments made in accordance with Article 11 of Regulation S-X, pro forma
calculations may also include net operating expense reductions for such period
resulting from any Asset Sale or other disposition or acquisition, Investment,
merger, amalgamation, consolidation or discontinued operation (as determined in
accordance with GAAP) for which pro

 

25

--------------------------------------------------------------------------------


 

forma effect is being given that (A) have been realized or (B) are reasonably
expected to be realizable within twelve months of the date of such transaction;
provided that (w) any pro forma adjustments made pursuant to this sentence shall
be set forth in an Officer’s Certificate delivered to the Administrative Agent
that certifies that such net operating expense reductions meet the criteria set
forth in this paragraph, (x) such net operating expense reductions are
reasonably identifiable and factually supportable, (y) no net operating expense
reductions shall be given pro forma effect to the extent duplicative of any
expenses or charges that are added back pursuant to the definition of EBITDA and
(z) net operating expense reductions given pro forma effect shall not include
any operating expense reductions related to the combination of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary or combined with the
operations of the Borrower or any Restricted Subsidiary.  Such pro forma
adjustments may be incremental to (but not duplicative of) additions made to
EBITDA pursuant to clause (H) of the definition thereof.  If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the Fixed Charge Coverage Ratio Calculation Date had been the applicable rate
for the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness).  Interest on a Capitalized Lease Obligation shall be deemed
to accrue at an interest rate reasonably determined by a responsible financial
or accounting officer of the Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.  For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility being given pro forma effect to shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period (but excluding any such Indebtedness that has been permanently repaid
during the applicable period (with a corresponding reduction in commitments) and
not replaced prior to the end of such period).  Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.

 

“Fixed Charges” shall mean, with respect to any Person for any period, without
duplication, the sum of:

 

(i)                                     Consolidated Interest Expense of such
Person for such period;

 

(ii)                                  all cash dividends or other distributions
(excluding items eliminated in consolidation) (i) on any series of Preferred
Stock and (ii) to finance dividends or distributions paid on any series of
Designated Preferred Stock of any Parent Entity, in each case, paid during such
period;

 

(iii)                               all cash dividends or other distributions
paid (excluding items eliminated in consolidation) on any series of Disqualified
Stock during such period; and

 

(iv)                              the aggregate (without duplication) of all
scheduled payments of principal on Indebtedness required to have been made
during such period (whether or not such payments are actually made), including
scheduled principal payments on any related party notes.

 

26

--------------------------------------------------------------------------------


 

“Foreign Holder” shall mean any Holder than is not a United States person within
the meaning of the Section 7701(a)(30) of the Code.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” shall mean, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof and any Restricted Subsidiary of such Foreign Subsidiary.

 

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, that are in effect on the Closing Date, it being understood that,
for purposes of this Agreement, all references to codified accounting standards
specifically named herein shall be deemed to include any successor, replacement,
amended or updated accounting standard under GAAP.  At any time after the
Closing Date, the Borrower may elect, for all purposes hereof, to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS as in effect on the
date of such election; provided that (i) any such election, once made, shall be
irrevocable (and shall only be made once), (ii) all financial statements and
reports required to be provided after such election shall be prepared on the
basis of IFRS, (iii) from and after such election, all ratios, computations and
other determinations based on GAAP shall be computed in conformity with IFRS
with retroactive effect being given thereto assuming that such election had been
made on the Closing Date, (iv) such election shall not have the effect of
rendering invalid any payment or Investment made prior to the date of such
election pursuant to Section 6.05 or any incurrence of Indebtedness incurred
prior to the date of such election pursuant to Section 6.01 (or any other action
conditioned on the Borrower and the Restricted Subsidiaries having been able to
incur $1.00 of additional Indebtedness) if such payment, Investment, incurrence
or other action was valid hereunder on the date made, incurred or taken, as the
case may be, (v) all accounting terms and references herein to accounting
standards shall be deemed to be references to the most comparable terms or
standards under IFRS and (vi)  in no event, regardless of the principles of IFRS
in effect on the date of such election, shall any liabilities attributable to an
operating lease be treated as Indebtedness nor shall any expenses attributable
to payments made under an operating lease be treated, in whole or in part, as
interest expense; provided that such payments under an operating lease shall be
treated as an operating expense in computing Consolidated Net Income.  The
Borrower shall give notice of any such election made in accordance with this
definition to the Administrative Agent and the Lenders promptly after having
made such election (and in any event, within 15 days thereof).  For the
avoidance of doubt, solely making an election

 

27

--------------------------------------------------------------------------------


 

(without any other action) referred to in this definition will not be treated as
an incurrence of Indebtedness.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, commission,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners); provided, however, that the term shall also include all network
card and other association entities that materially regulate, support or impact
the operations or business of the Borrower, any other Loan Party or any of their
respective Restricted Subsidiaries.

 

“Granting Lender” shall have the meaning assigned to such term in Section
9.03(h).

 

“guarantee” of or by any Person shall mean a guarantee (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business), direct or indirect, in any manner (including letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

 

“Guarantee” shall mean the guarantee by any Subsidiary Guarantor of the
Borrower’s Bank Obligations.

 

“Guarantee Agreement” shall mean the Guarantee Agreement, dated April 29, 2011
(as the same may have been and may be hereafter further amended, restated,
supplemented or otherwise modified from time to time) among the Borrower, the
Subsidiaries party thereto and the Administrative Agent.

 

“Hazardous Materials” shall mean (a) any petroleum products, byproducts
additives or fractions and all other hydrocarbons, coal ash, radon gas, asbestos
or asbestos-containing material, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

“Hedging Agreement” shall mean any agreement governing Hedging Obligation of a
Loan Party or an Affiliate of a Loan Party that (i) is in effect on the Closing
Date with a counterparty that is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent as of the
Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent at the time such Hedging
Agreement is entered into.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate, currency or commodity risks either generally or under specific
contingencies.

 

“Holder” shall mean a holder of a Revolving Note.

 

28

--------------------------------------------------------------------------------


 

“Indebtedness” shall mean, with respect to any Person, without duplication:

 

(i)                                     any indebtedness (including principal
and premium) of such Person, whether or not contingent:

 

(A)                               in respect of borrowed money;

 

(B)                               evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof);

 

(C)                               representing the balance deferred and unpaid
of the purchase price of any property (including Capitalized Lease Obligations),
except (i) any such balance that constitutes a trade payable or similar
obligation to a trade creditor, in each case accrued in the ordinary course of
business and (ii) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP; or

 

(D)                               representing any Hedging Obligations;

 

if and to the extent that any of the foregoing Indebtedness in any of clauses
(A) through (D) (other than letters of credit and Hedging Obligations) would
appear as a liability on a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP; provided that, Indebtedness of any
Parent Entity that is non-recourse to the Borrower and all of its Restricted
Subsidiaries but that appears on the consolidated balance sheet of the Borrower
solely by reason of push-down accounting under GAAP shall be excluded;

 

(ii)                                  all Attributable Debt in respect of Sale
and Lease-Back Transactions entered into by such Person;

 

(iii)                               to the extent not otherwise included, any
obligation by such Person to be liable for, or to pay, as obligor, guarantor or
otherwise, on the obligations of the type referred to in clause (i) of a third
Person (whether or not such items would appear upon the balance sheet of such
obligor or guarantor), other than by endorsement of negotiable instruments for
collection in the ordinary course of business; and

 

(iv)                              to the extent not otherwise included, the
obligations of the type referred to in clause (i) or (ii) of a third Person
secured by a Lien on any asset owned by such first Person, whether or not such
Indebtedness is assumed by such first Person;

 

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include Contingent Obligations incurred in the ordinary course of
business.  For the avoidance of doubt, in no event shall any liabilities
attributable to an operating lease be treated as Indebtedness, so long as the
associated payments under such operating lease are accounted for as an operating
expense in computing Consolidated Net Income.

 

29

--------------------------------------------------------------------------------


 

“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.04(b).

 

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged and that
is not an Affiliate of the Borrower.

 

“Information” shall have the meaning assigned to such term in Section 9.13.

 

“Initial Unrestricted Subsidiary” shall mean Latin Card Strategy, LLC, a
Delaware limited liability company.

 

“Interagency Guidelines” shall mean the Interagency Guidelines Establishing
Information Security Standards, as set forth in Appendix B to 12 C.F.R. Part 30.

 

“Interest Payment Date” shall mean the last Business Day of each month and shall
further include the date on which the Loan Document Obligations (including all
Obligations in respect of the Revolving Notes) are paid in full.

 

“Investment Grade Rating” shall mean (1) a rating equal to or higher than Baa3
(or the equivalent) by Moody’s and BBB- (or the equivalent) by S&P or (2) a
rating equal to or higher than Baa3 (or the equivalent) by Moody’s or BBB- (or
the equivalent) by S&P and an equivalent rating by any other Rating Agency.

 

“Investments” shall mean, with respect to any Person, all investments, direct or
indirect, by such Person in other Persons (including Affiliates) in the form of
loans (including guarantees), advances or capital contributions (excluding
accounts or loans receivable, trade credit, advances to customers, and
commission, travel and similar advances to officers and employees, in each case
made or arising in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person and investments that are required by GAAP
to be classified on the balance sheet (excluding the footnotes) of the Borrower
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property.  For
purposes of the definition of “Unrestricted Subsidiary” and Section 6.05, (i)
Investments shall include the portion (proportionate to the Borrower’s equity
interest in such Subsidiary) of the fair market value of the net assets of a
Subsidiary at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided, however, that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Borrower shall be deemed to continue to have a
permanent Investment in an Unrestricted Subsidiary in an amount (if positive)
equal to (1) the Borrower’s Investment in such Subsidiary at the time of such
redesignation, less (2) the portion (proportionate to the Borrower’s equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation and (ii) any property transferred
to or from an Unrestricted Subsidiary shall be valued at its fair market value
at the time of such transfer, in each case, as determined in good faith by the
board of directors of the

 

30

--------------------------------------------------------------------------------


 

Borrower.  If the Borrower or any Restricted Subsidiary sells or otherwise
disposes of any Equity Interests of any direct or indirect Subsidiary such that,
after giving effect to any such sale or disposition, such Person is no longer a
Subsidiary, the Borrower (or the applicable Restricted Subsidiary) will be
deemed to have made an Investment on the date of any such sale or disposition
equal to the fair market value of the Borrower’s (and the Restricted
Subsidiaries’) Investments in such Subsidiary that were not sold or disposed
of.  The amount of any Investment outstanding at any time shall be the original
cost of such Investment, reduced by any dividend, distribution, return of
capital or repayment received in cash by the Borrower or a Restricted Subsidiary
in respect of such Investment.

 

“Investor Management Agreement” shall mean the Advisory Services and Monitoring
Agreement, dated April 29, 2011, among the Borrower, CheckSmart Financial
Company, California Check Cashing Stores, LLC, the Sponsor and GGC
Administration, LLC.

 

“Investors” shall mean the Sponsor and Golden Gate Private Equity, Inc. and any
funds, partnerships or other investment vehicles managed or directly or
indirectly controlled by Golden Gate Private Equity, Inc., but not including,
however, any portfolio companies of any of the foregoing.

 

“Junior Lien Indebtedness” shall mean any Indebtedness incurred by the Borrower
or any Subsidiary Guarantor that is secured by Liens on the Collateral having
Junior Lien Priority relative to the Liens securing the Secured Obligations.

 

“Junior Lien Intercreditor Agreement” shall mean a junior lien intercreditor
agreement among the Collateral Agent and the representative of the holders of
the Junior Lien Indebtedness, in substantially the form attached hereto as
Exhibit C.

 

“Junior Lien Priority” shall mean, relative to specified Indebtedness or other
Obligations secured by a Lien, having a junior Lien priority on specified
Collateral and subject to a Junior Lien Intercreditor Agreement.

 

“Late Charge” shall have the meaning assigned to such term in Section 2.18(a).

 

“Lenders” shall mean the Persons listed on Schedule 2.01 and any other Person
that shall have become party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Level I Trigger Event” shall mean the occurrence of any of the following:

 

(a)                                 Maximum Three-Month Rolling Average
Cumulative Net Loss Rate:  the Three-Month Rolling Average Cumulative Net Loss
Rate as of the last day of any calendar month is greater than 50.8%; or

 

(b)                                 Minimum Annualized Net Yield:  the
Annualized Net Yield as of the last day of any calendar month, is less than
120.2%;

 

31

--------------------------------------------------------------------------------


 

provided, however, that any Level I Trigger Event shall be deemed to be cured if
such Level I Trigger Event or any other Level I Trigger Event does not exist for
one (1) consecutive calendar month following the period during which such Level
I Trigger Event occurred.

 

“Level II Trigger Event” shall mean the occurrence of any of the following:

 

(c)                                  Maximum Three-Month Rolling Average
Cumulative Net Loss Rate:  the Three-Month Rolling Average Cumulative Net Loss
Rate as of the last day of any calendar month is greater than 55.0%; or

 

(d)                                 Minimum Annualized Net Yield:  the
Annualized Net Yield as of the last day of any calendar month, is less than
108.0%.

 

“Leverage Ratio” shall mean, on any date of determination, the ratio of
Consolidated Total Indebtedness on such date to EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date. In any
period of four consecutive fiscal quarters in which an acquisition or asset sale
permitted under Section 6.04 occurs, the Leverage Ratio shall be determined with
respect to such period on a pro forma basis after giving effect to all of the
adjustments contemplated by the final paragraph of the definition of “Fixed
Charge Coverage Ratio”.

 

“Lien” shall mean with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded, registered, published or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction; provided that in no event shall an operating lease be deemed to
constitute a Lien.

 

“Loan Document Obligations” shall mean (a) the due and punctual payment of (i)
the principal of and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise and (ii) all other monetary obligations of the
Borrower to any of the Bank Secured Parties under this Agreement and each of the
other Loan Documents, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and including Late Charges, the Exit Payment and
the Fees, (b) the due and punctual performance of all other obligations of the
Borrower under or pursuant to this Agreement and each of the other Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to each of the other Loan
Documents.

 

32

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean this Agreement, the First Amendment, the Agreement
to Increase, the Second Amendment, the Third Amendment, the Fee Letter, the
Security Documents, and the Revolving Notes, if any, executed and delivered
pursuant to Section 2.02(d).

 

“Loan Party” shall mean each of the Borrower and each Subsidiary Guarantor.

 

“Loan Receivables” shall mean the indebtedness and other obligations in respect
of Consumer Loans owed to the Borrower or any Loan Party in connection with any
and all liens, title retention and security agreements, chattel mortgages,
chattel paper, bailment leases, installment sale agreements, instruments,
consumer finance paper and/or promissory notes securing and evidencing consumer
lines of credit, unsecured multi-pay consumer installment loans and first and
second lien auto title loans made or acquired by the Borrower or any Loan Party
which were originated at retail locations or over the internet in accordance
with the Program Guidelines and, in the case of auto title loans, the repayment
of which is secured by a perfected first or second priority security interest in
a motor vehicle; provided, however, that any and all Loan Receivables in respect
of, or generated from, the following Consumer Loans shall not be included in the
definition of Loan Receivables:

 

(a)                                 Consumer Loans with a balloon payment and/or
constituting Closed-End Loan Receivables that are non-amortizing accounts;

 

(b)                                 Consumer Loans (other than consumer line of
credit Consumer Loans) with terms in excess of 48 months;

 

(c)                                  Consumer Loans that are single-pay accounts
requiring repayment in a single payment; for avoidance of doubt, all Consumer
Loans (and any Loan Receivables in respect of, or generated from, such Consumer
Loans) that constitute or relate to payroll advance loans or “PRA Products” are
included in this clause (c);

 

(d)                                 any unsecured Consumer Loan with a principal
amount greater than $5,000;

 

(e)                                  any Consumer Loan that is a Title Loan with
a principal amount greater than $5,000;

 

(f)                                   Consumer Loans to employees, affiliates
(other than their employees) or shareholders of any Loan Party other than on an
arm’s length basis;

 

(g)                                  Consumer Loans with respect to which the
account debtor is not a natural person domiciled in the United States;

 

(h)                                 Consumer Loans not denominated in U.S.
Dollars;

 

(i)                                     Consumer Loans originated, acquired or
participated in that are not in compliance with the Program Guidelines;

 

(j)                                    Consumer Loans with respect to which
Borrower or any Loan Party acts or acted as a “credit services organization” or
“credit access business”, each as defined by

 

33

--------------------------------------------------------------------------------


 

relevant state statutes; provided, that if Borrower or any Loan Party acts or
acted as a “credit services organization” or “credit access business” with
respect to a particular state, only the Loan Receivables generated from such
Consumer Loans as a result of such license or registration shall not constitute
Loan Receivables pursuant to this clause and the definition of Loan Receivables;
and

 

(k)                                 Consumer Loans originated by a Person who
was not a Loan Party at the time of such origination, unless otherwise consented
to in writing by the Administrative Agent.

 

“Loan Receivable Selection Policy” shall mean the policy of the Loan Parties in
existence prior to and at the existence of the Third Amendment Effective Date
providing for (i) the utilization of a random selection and allocation basis for
determining which Loan Receivables have been, and will be, sold or transferred
to CCFI Funding II, LLC to serve as collateral for the SPV II Notes and (ii) no
adverse, unfair or biased treatment or effect to the Administrative Agent and
Lenders as a result of such selection or allocation process, provided, that such
policy shall (a) be formally implemented and documented in writing no later than
90 days after the Third Amendment Effective Date, (b) be acceptable in form and
substance to the Administrative Agent and (c) for the avoidance of doubt, be
applied to Loan Receivables after the Loan Parties have identified the Loan
Receivables to be used in any Borrowing Base calculation or included in the
Borrowing Base.

 

“Loans” shall mean the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (i) any event, change, circumstance, effect
or other matter that has, or could reasonably be expected to have, either
individually or in the aggregate with all other events, changes, circumstances
or other matters, with or without notice, lapse of time or both, a material
adverse effect on (a) the business, assets, liabilities, properties, condition
(financial or otherwise), operating results, operations or prospects of (x) the
Loan Parties considered as a whole or (y) any one or more Loan Parties in a
Material State, (b) the ability of any Loan Party or its Affiliates to timely
perform its obligations under this Agreement or any other Loan Document in a
Material State, (c) the authority of any Loan Party or its Affiliates to fully
and timely perform its obligations under this Agreement or any other Loan
Document or to consummate the transactions contemplated by this Agreement or any
other Loan Document, or (d) on the validity or enforceability of, or the
effectiveness or ranking of any Lien granted or purporting to be granted to the
Collateral Agent pursuant to the Collateral Agreement or under any of the
Security Documents or the material rights or remedies of any of the Collateral
Agent, Administrative Agent, the Lenders or the Holders under any of the Loan
Documents, including, but not limited to, the priority of payment to the
Administrative Agent and Lenders in connection with any application of proceeds,
in the case of each of the foregoing clauses (a), (b), (c) and (d), as
determined by the Administrative Agent in its sole but reasonable discretion; or
(ii) any event, change, circumstance, effect or other matter that (x) has, or
could reasonably be expected to have, either individually or in the aggregate
with all other events, changes, circumstances or other matters, with or without
notice, lapse of time or both, a material adverse effect on the regulatory
framework, system, structure, or organization applicable to (A) the Loan Parties
or

 

34

--------------------------------------------------------------------------------


 

their Affiliates considered as a whole, (B) any one or more Loan Parties in a
Material State or (C) a Person engaged in business substantially similar to any
Loan Party and their respective Affiliates (to the extent such “material adverse
effect” referred to above in this subclause (x) on such Person could have a
material adverse effect on the Loan Parties considered as a whole), or (y) would
reasonably be expected to cause the Loan Parties to be unable to comply with any
of the financial covenants contained Section 6.09 of this Agreement or
reasonably questions the Loan Parties’ ability to remain a going concern, in the
case of each of the foregoing clauses (x) and (y), as determined by the
Administrative Agent in its sole but reasonable discretion; provided, however,
that, in the case of the foregoing clause (y), a Material Adverse Effect shall
not occur if the Borrower shall have provided evidence satisfactory to
Administrative Agent, in its sole and absolute discretion, within thirty (30)
days after the occurrence of such event, that such event is not reasonably
likely to cause the Loan Parties to be unable to comply with any of such
financial covenants or questions the Loan Parties’ ability to remain a going
concern.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans) or
obligations in respect of one or more Hedging Obligations, of any one or more of
the Borrower or any Restricted Subsidiary in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Hedging Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Hedging Obligation
were terminated at such time.

 

“Material State” shall mean an individual state of the United States in which a
material portion of the Loan Receivables have been originated or are otherwise
subject to the Requirements of such state.

 

“Maturity Date” shall mean January 31, 2019.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.08.

 

“Merger Agreement” shall mean the Agreement and Plan of Merger dated as of April
13, 2011, by and among CheckSmart Financial Holdings Corp., the Borrower, CCFI
Merger Sub I Inc., CCFI Merger Sub II Inc., CCCS Topco, LLC, California Check
Cashing Stores, Inc., California Check Cashing Stores II, Inc., California Check
Cashing Stores IV, Inc., CCCS Corporate Holdings, Inc. and CCCS Holdings, LLC,
as amended by the First Amendment to Agreement and Plan of Merger, dated as of
April 28, 2011, by and among such parties.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“MSSA” shall mean that certain Master Sale and Servicing Agreement, dated as of
April 25, 2017 (as the same may be amended, restated, supplemented, or otherwise
modified from time to time thereafter), among CCFI Funding II, LLC, an Ohio
limited liability company, and certain of its Affiliates.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

35

--------------------------------------------------------------------------------


 

“Net Income” shall mean with respect to any Person, the net income (loss)
attributable to such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.

 

“Net Proceeds” shall mean the aggregate cash proceeds received by the Borrower
or any of the Restricted Subsidiaries in respect of any Asset Sale, including
any cash received upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale, net of:

 

(i)            the direct costs relating to such Asset Sale and the sale or
disposition of such Designated Non-cash Consideration, including legal,
accounting and investment banking fees, and brokerage and sales commissions, any
relocation expenses incurred as a result thereof, taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements);

 

(ii)           amounts required to be applied to the repayment of principal,
premium, if any, and interest on Indebtedness that is (i) secured by a Lien on
the property or assets that are the subject of such Asset Sale, that is, and is
permitted to be, senior to the Lien securing the Bank Obligations or (ii)
secured by a Lien on such property or assets and such property or assets do not
constitute Collateral, which Indebtedness, in either case, is required (other
than required by Section 6.03) to be paid as a result of such transaction; and

 

(iii)          any deduction of appropriate amounts to be provided by the
Borrower or any of the Restricted Subsidiaries as a reserve in accordance with
GAAP against any liabilities associated with the asset disposed of in such
transaction and retained by the Borrower or any of the Restricted Subsidiaries
after such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction.

 

“New Borrower” shall have the meaning assigned to such term in Section 5.15.

 

“New Credit Facility” shall have the meaning assigned to such term in Section
5.15.

 

“New Credit Facility Opportunity” shall have the meaning assigned to such term
in Section 5.15.

 

“New Credit Facility ROFR Notice” shall have the meaning assigned to such term
in Section 5.15.

 

“New York UCC” shall mean the UCC as from time to time in effect in the State of
New York.

 

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.07 and (ii) has been approved by the
Administrative Agent.

 

36

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Obligations” shall mean any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), premium, late charges, penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, payable
under the documentation governing any Indebtedness.

 

“OFAC” shall have the meaning assigned to such term in Section 3.24.

 

“Officer” shall mean the Chairman of the board of directors, the Chief Executive
Officer, the Chief Financial Officer, the President, any Executive Vice
President, Senior Vice President or Vice President, the Treasurer, the
Controller or the Secretary of the Borrower or of any other Person, as the case
may be.

 

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Officer of the Borrower or on behalf of any other Person, as the
case may be, who must be the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of the
Borrower or of such other Person that meets the requirements set forth in this
Agreement.

 

“Other First Lien Obligations” shall mean any Indebtedness or other Obligations
(other than the Designated Priority Obligations (as defined in the Collateral
Agreement) and the Notes Obligations (as defined in the Collateral Agreement))
having First Lien Priority with respect to the Collateral and that are not
secured by any other assets and, in the case of Indebtedness for borrowed money,
has a stated maturity that is equal to or later than the stated maturity of the
Senior Secured Notes; provided that an authorized representative of the holders
of such Indebtedness shall have executed a joinder to the Collateral Agreement.

 

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Parent Entity” shall mean any Person that is a direct or indirect parent of the
Borrower.

 

“Participant” shall have the meaning assigned to such term in clause (d) of
Section 9.03.

 

“Participant Register” shall have the meaning assigned to such term in clause
(d) of Section 9.03.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

37

--------------------------------------------------------------------------------


 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Collateral Agreement.

 

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between the Borrower or any of the Restricted Subsidiaries,
on the one hand, and another Person, on the other hand; provided that any cash
or Cash Equivalents received must be applied in accordance with Section 6.03.

 

“Permitted Borrowing Date” shall mean any Thursday (or such other day agreed to
by Administrative Agent in its discretion, which agreement shall not be
unreasonably withheld, delayed or conditioned) during the term of this Agreement
so long as such Thursday (or such other day agreed to by Administrative Agent,
as the case may be) is a Business Day.

 

“Permitted Designee” shall have the meaning assigned to such term in Section
5.15.

 

“Permitted Holders” shall mean (i) the Sponsor, (ii) members of management of
the Borrower or any Parent Entity who are holders of Equity Interests of the
Borrower (or any Parent Entity) on the Closing Date or the Third Amendment
Effective Date, (iii) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act or any successor provision) of which any of
the Persons described in foregoing clause (i) or (ii) are members; provided,
that, in the case of such group and without giving effect to the existence of
such group or any other group, the Sponsor and members of management,
collectively, have beneficial ownership of more than 50% of the total voting
power of the Voting Stock of the Borrower or any Parent Entity or (iv) any
Permitted Parent.

 

“Permitted Investments” shall mean:

 

(i)            any Investment in the Borrower or any of the Restricted
Subsidiaries;

 

(ii)           any Investment in cash or Cash Equivalents;

 

(iii)          any Investment by the Borrower or any of the Restricted
Subsidiaries in a Person that is engaged in a Similar Business if as a result of
such Investment:

 

(A)          such Person becomes a Restricted Subsidiary; or

 

(B)          such Person, in one transaction or a series of related
transactions, is merged, amalgamated or consolidated with or into, or transfers
or conveys substantially all of its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary, and, in each case, any Investment held by
such Person; provided that such Investment was not acquired by such Person in
contemplation of such acquisition, merger, amalgamation, consolidation or
transfer;

 

(iv)          any Investment in securities or other assets not constituting cash
or Cash Equivalents and received in connection with an Asset Sale made pursuant
to the provisions of Section 6.03 or any other disposition of assets not
constituting an Asset Sale;

 

38

--------------------------------------------------------------------------------


 

(v)           any Investment existing on the Closing Date or made pursuant to
binding commitments in effect on the Closing Date to the extent described in the
Senior Secured Notes Offering Circular, or an Investment consisting of any
extension, modification or renewal of any such Investment existing on the
Closing Date or binding commitment in effect on the Closing Date to the extent
described in the Senior Secured Notes Offering Circular; provided that the
amount of any such Investment may be increased in such extension, modification
or renewal only (a) as required by the terms of such Investment or binding
commitment as in existence on the Closing Date (including as a result of the
accrual or accretion of interest or original issue discount or the issuance of
pay-in-kind securities) or (b) as otherwise permitted under this Agreement;

 

(vi)          any Investment acquired by the Borrower or any of the Restricted
Subsidiaries:

 

(A)          in exchange for any other Investment or accounts or loans
receivable held by the Borrower or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts or loans receivable;

 

(B)          in satisfaction of judgments against other Persons; or

 

(C)          as a result of a foreclosure by the Borrower or any of the
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;

 

(vii)         Hedging Obligations permitted under Section 6.01(b)(xi);

 

(viii)        any Investment in a Similar Business having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (viii) that are at that time outstanding, not to exceed the greater of
$25,000,000 and 5.5% of Total Assets;

 

(ix)          Investments the payment for which consists of Equity Interests
(exclusive of Disqualified Stock) of the Borrower or any Parent Entity;
provided, however, that such Equity Interests will not increase the amount
available for Restricted Payments under clause (3) of the first paragraph of
Section 6.05;

 

(x)           guarantees of Indebtedness permitted under Section 6.01;

 

(xi)          any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 6.06(b) (except
transactions described in clause (ii), (vi), (viii), (x) or (xv) of Section
6.06(b));

 

(xii)         Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment or the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

 

39

--------------------------------------------------------------------------------


 

(xiii)        additional Investments having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (xiii)
that are at that time outstanding, not to exceed the greater of $20,000,000 and
4.0% of Total Assets;

 

(xiv)        advances to, or guarantees of Indebtedness of, employees not in
excess of $5,000,000 outstanding at any one time, in the aggregate;

 

(xv)         loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses or
payroll advances, in each case incurred in the ordinary course of business or
consistent with past practices;

 

(xvi)        advances, loans or extensions of trade credit in the ordinary
course of business by the Borrower or any of the Restricted Subsidiaries;

 

(xvii)       Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business;

 

(xviii)      Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices; and

 

(xix)        Investments in Unrestricted Subsidiaries having an aggregate fair
market value taken together with all other Investments made pursuant to this
clause (xix) that are at the time outstanding, not to exceed $10,000,000.

 

“Permitted Liens” shall mean, with respect to any Person:

 

(i)                pledges, deposits or security by such Person under workmen’s
compensation laws, unemployment insurance, employers’ health tax, and other
social security laws or similar legislation or other insurance related
obligations (including, but not limited to, in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance, or good faith deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety, stay, customs or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, performance and return-of-money bonds and other similar
obligations (including letters of credit issued in lieu of any such bonds or to
support the issuance thereof and including those to secure health, safety and
environmental obligations), in each case incurred in the ordinary course of
business;

 

(ii)               Liens imposed by law or regulation, such as landlords’,
carriers’, warehousemen’s and mechanics’, materialmen’s and repairmen’s Liens,
contractors’, supplier of materials, architects’, and other like Liens, in each
case for sums not yet overdue for a period of more than 90 days or that are
being contested in good faith by appropriate proceedings or other Liens arising
out of judgments or awards against such

 

40

--------------------------------------------------------------------------------


 

Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review, in each case, so long as adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP;

 

(iii)              Liens for taxes, assessments or other governmental charges
that are not yet overdue for a period of more than 30 days or not yet payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, so long as adequate reserves with respect thereto are maintained on
the books of such Person in accordance with GAAP;

 

(iv)              Liens in favor of the issuers of performance, surety, bid,
indemnity, warranty, release, appeal or similar bonds or with respect to other
regulatory requirements or letters of credit or bankers’ acceptances and
completion guarantees, in each case issued pursuant to the request of and for
the account of such Person in the ordinary course of its business;

 

(v)               minor survey exceptions, minor encumbrances, ground leases,
easements or reservations of, or rights of others for, licenses, rights-of-way,
servitudes, drains, sewers, electric lines, telegraph and telephone lines and
other similar purposes, or zoning, building code or other restrictions
(including minor defects and irregularities in title and similar encumbrances)
as to the use of real properties or Liens incidental to the conduct of the
business of such Person or to the ownership of its properties that were not
incurred in connection with Indebtedness and that do not in the aggregate
materially impair their use in the operation of the business of such Person;

 

(vi)              Liens securing Indebtedness permitted at the time of
incurrence to be incurred pursuant to Section 6.01(b)(v), (xiii)(B), (xv) or
(xix); provided that (A) Liens securing Indebtedness permitted to be incurred
pursuant to such clause (v) extend only to the assets purchased with the
proceeds of such Indebtedness and the proceeds and products thereof, (B) Liens
securing Indebtedness permitted to be incurred pursuant to such clause (xv) only
secure Indebtedness of, and extend only to the assets of, Foreign Subsidiaries
and (C) Liens securing Indebtedness permitted to be incurred pursuant to such
clause (xix) extend only to the assets of Foreign Subsidiaries; provided further
that to the extent any Liens cover the Collateral, this clause (vi) shall be
available to permit such Liens only to the extent that such Liens secure Other
First Lien Obligations;

 

(vii)             Liens existing on the Closing Date and set forth on Schedule
6.02 or pursuant to agreements in existence on the Closing Date (other than the
Liens created by the Security Documents);

 

(viii)            Liens on property or shares of stock or other assets of a
Person at the time such Person becomes a Subsidiary that, in each case, secure
an Obligation existing at the time such Person becomes a Subsidiary; provided
that (x) such Liens and Obligations are not created or incurred in connection
with, or in contemplation of, such other Person becoming a Subsidiary and (y)
such Liens may not extend to any other property owned by the Borrower or any of
the Restricted Subsidiaries (other than (a) after-acquired property that is
affixed to or incorporated into the property covered by

 

41

--------------------------------------------------------------------------------


 

such Lien securing such Obligation, (b) any other after-acquired property
subject to such Lien securing such Obligation; provided that, in the case of
clauses (a) and (b), the terms of such Obligation require or include a pledge of
such after-acquired property (it being understood that such requirement shall
not apply or be permitted to apply to any property to which such requirement
would not have applied but for such acquisition) and (c) the proceeds and
products thereof);

 

(ix)              Liens on property or other assets at the time the Borrower or
a Restricted Subsidiary acquired the property or such other assets, including
any acquisition by means of a merger, amalgamation or consolidation with or into
the Borrower or any of the Restricted Subsidiaries; provided, however, that such
Liens are not created or incurred in connection with, or in contemplation of,
such acquisition, merger, amalgamation or consolidation; provided, further,
however, that the Liens may not extend to any other property owned by the
Borrower or any of the Restricted Subsidiaries;

 

(x)               Liens securing Obligations relating to any Indebtedness or
other obligations of a Restricted Subsidiary owing to the Borrower or a
Subsidiary Guarantor permitted to be incurred in accordance Section 6.01;

 

(xi)              Liens securing Hedging Obligations (excluding Hedging
Obligations entered into for speculative purposes); provided that with respect
to Hedging Obligations relating to Indebtedness, such Indebtedness is permitted
under this Agreement;

 

(xii)             Liens on specific items of inventory or other goods and
proceeds of any Person securing such Person’s obligations in respect of bankers’
acceptances or trade letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;

 

(xiii)            leases, subleases, licenses or sublicenses (including of
intellectual property) granted to others in the ordinary course of business that
do not materially interfere with the ordinary conduct of the business of the
Borrower or any of the Restricted Subsidiaries and do not secure any
Indebtedness;

 

(xiv)            Liens arising from Uniform Commercial Code (or equivalent
statute) financing statement filings regarding operating leases or consignments
entered into by the Borrower and the Restricted Subsidiaries in the ordinary
course of business;

 

(xv)             Liens in favor of the Borrower or any Subsidiary Guarantor;

 

(xvi)            Liens on vehicles or equipment of the Borrower or any of the
Restricted Subsidiaries granted in the ordinary course of business;

 

(xvii)           Liens to secure any modification, refinancing, refunding,
extension, renewal or replacement (or successive modification, refinancing,
refunding, extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in the foregoing clauses (vi),
(vii), (viii) or (ix) or clauses (xxvi) or (xxxviii) below; provided that (A) in
the case of any Lien referred to in the foregoing clause (vi), this clause
(xvii) shall only apply to modifications, refinancings, refundings, extensions,

 

42

--------------------------------------------------------------------------------


 

renewals or replacements of Indebtedness of Foreign Subsidiaries initially
incurred under Section 6.01(b)(xv) that are secured by assets of such Foreign
Subsidiaries, (B) any such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus accessions, additions and
improvements on such property, including (I) after-acquired property that is
affixed to or incorporated into the property covered by such Lien, (II) any
other after-acquired property subject to such Lien; provided that, in the case
of clauses (I) and (II), the terms of such Indebtedness require or include a
pledge of such after acquired property (it being understood that such
requirement shall not apply or be permitted to apply to any property to which
such requirement would not have applied but for such modification, refinancing,
refunding, extension, renewal or replacement) and (III) the proceeds and
products thereof) and (C) the Indebtedness secured by such Lien at such time is
not increased to any amount greater than the sum of (x) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under clause (vi), (vii), (viii), (ix), (xxvi) or (xxxviii) of this definition,
in each case, at the time the original Lien became a Permitted Lien under this
Agreement and (y) an amount necessary to pay any fees and expenses, including
premiums and accrued and unpaid interest, related to such modification,
refinancing, refunding, extension, renewal or replacement;

 

(xviii)          deposits made or other security provided in the ordinary course
of business to secure liability to insurance carriers;

 

(xix)            Liens securing any other Obligations (which Obligations may be
Other First Lien Obligations) that do not exceed $25,000,000 at any one time
outstanding;

 

(xx)             Liens securing judgments for the payment of money not
constituting an Event of Default under clause (b) or (c) of Article VII so long
as such Liens are adequately bonded and any appropriate legal proceedings that
may have been duly initiated for the review of such judgment have not been
finally terminated or the period within which such proceedings may be initiated
has not expired;

 

(xxi)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(xxii)           Liens (A) of a collection bank arising under Section 4-210 of
the Uniform Commercial Code on items in the course of collection, (B) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business and not for speculative purposes, and (C) in
favor of banking institutions arising as a matter of law encumbering deposits
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

 

(xxiii)          Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 6.01; provided that such Liens do
not extend to any assets other than those that are the subject of such
repurchase agreement;

 

43

--------------------------------------------------------------------------------


 

(xxiv)         Liens that are contractual rights of set-off or rights of pledge
(A) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (B) relating to pooled deposit
or sweep accounts of the Borrower or any of the Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and the Restricted Subsidiaries or (C)
relating to purchase orders and other agreements entered into with customers of
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

 

(xxv)          Liens securing Indebtedness incurred under Section 6.01(b)(iii);
provided, that an authorized representative of the holders of such Indebtedness
shall have executed a joinder to the Collateral Agreement;

 

(xxvi)         Liens securing the Bank Obligations;

 

(xxvii)        Liens securing Hedging Agreements;

 

(xxviii)       any encumbrance or restriction (including put and call
arrangements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

 

(xxix)         Liens solely on any cash earnest money deposits made by the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement with respect to a transaction permitted under this
Agreement;

 

(xxx)          Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

 

(xxxi)         Liens arising out of conditional sale, title retention,
consignment or similar arrangements with vendors for the sale or purchase of
goods entered into by the Borrower or any Restricted Subsidiary in the ordinary
course of business;

 

(xxxii)        ground leases, subleases, licenses or sublicenses in respect of
real property on which facilities owned or leased by the Borrower or any of the
Restricted Subsidiaries are located that do not in the aggregate materially
impair their use in the operation of the business of the Borrower and the
Restricted Subsidiaries;

 

(xxxiii)       Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(xxxiv)       the reservations, limitations, provisos and conditions expressed
in any original grants of real or immoveable property that do not materially
impair the use of the affected land for the purpose used or intended to be used;

 

(xxxv)        any Lien resulting from the deposit of cash or securities in
connection with the performance of a bid, tender, sale or contract (excluding
the borrowing of money) entered into in the ordinary course of business or
deposits of cash or securities in order to secure appeal bonds or bonds required
in respect of judicial proceedings;

 

44

--------------------------------------------------------------------------------


 

(xxxvi)       any Lien in favor of a lessor or licensor for rent to become due
or for other obligations or acts, the payment or performance of which is
required under any lease as a condition to the continuance of such lease;

 

(xxxvii)      Liens on the Collateral in favor of any collateral agent relating
to such collateral agent’s administrative expenses with respect to the
Collateral;

 

(xxxviii)     Liens securing any Other First Lien Obligations incurred pursuant
to the first paragraph of Section 6.01, provided, however, that, at the time of
incurrence of such Other First Lien Obligations under this clause (xxxviii) and
after giving pro forma effect thereto, the Consolidated Secured Debt Ratio would
be no greater than 3.25 to 1.00;

 

(xxxix)       [Intentionally Omitted];

 

(xl)              Liens on the assets of Subsidiaries that are not Subsidiary
Guarantors securing Indebtedness of such Subsidiaries that was permitted by this
Agreement to be incurred;

 

(xli)             all rights of expropriation, access or use or other similar
rights conferred by or reserved by any Federal, state or municipal authority or
agency;

 

(xlii)            any agreements with any Governmental Authority or utility that
do not, in the aggregate, adversely affect in any material respect the use or
value of real property and improvements thereon in the good faith judgment of
the Borrower;

 

(xliii)           Liens (i) on cash advances in favor of the seller of any
property to be acquired in an Investment permitted under this Agreement to be
applied against the purchase price for such Investment, and (ii) incurred in
connection with an agreement to sell, transfer, lease or otherwise dispose of
any property in a transaction permitted under Section 6.03, in each case, solely
to the extent such Investment or sale, disposition, transfer or lease, as the
case may be, would have been permitted on the date of the creation of such Lien;
and

 

(xliv)           agreements to subordinate any interest of the Borrower or any
Restricted Subsidiary in any accounts or loans receivable or other proceeds
arising from inventory consigned by the Borrower or any Restricted Subsidiary
pursuant to an agreement entered into in the ordinary course of business.

 

For purposes of determining compliance with this definition, (A) Liens need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but are permitted to be incurred in part under any combination
thereof and of any other available exemption and (B) in the event that a Lien
(or any portion thereof) meets the criteria of one or more of the categories of
Permitted Liens, the Borrower may, in its sole discretion, classify or
reclassify such Lien (or any portion thereof) in any manner that complies with
this definition.

 

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

 

45

--------------------------------------------------------------------------------


 

“Permitted Parent” shall mean any Parent Entity formed by the Sponsor that is
not formed in connection with, or in contemplation of, a transaction that,
assuming such Parent Entity was not a Parent Entity, would constitute a Change
of Control.

 

“Permitted Redemption” shall mean the redemption of Revolving Notes permitted
pursuant to Section 2.11(b).

 

“Permitted Redemption Amount” shall mean the sum of (a) the aggregate unpaid
outstanding principal amount of the Loans (or corresponding Revolving Notes)
being prepaid or redeemed, (b) all accrued and unpaid interest and fees with
respect to such principal amount, (c) all accrued and unpaid Late Charges with
respect to such principal amount, (d) the Exit Payment, which if not calculated
as the Yield Maintenance Premium in accordance with the terms hereof, shall be
calculated immediately prior to the applicable redemption or prepayment of all
Loans or outstanding Revolving Notes as the product of (i) the applicable Exit
Payment rate as set forth herein multiplied by (ii) the aggregate principal
amount of the Loans or Revolving Notes then required to be paid, provided,
further, that in the event of a redemption or prepayment where the outstanding
principal amount of outstanding Loans or unredeemed Revolving Notes at the time
of such calculation is less than the Total Commitment then in effect, the
outstanding principal amount of outstanding Loans or unredeemed Revolving Notes
shall be deemed to be an amount equal to the Total Commitment then in effect
(which, for avoidance of doubt shall be the amount of the Total Commitment
without giving effect to any termination or reduction of the Commitments
associated with any such redemption or prepayment)), (e) all accrued and unpaid
Fees and (f) all other amounts due under the Loan Documents; provided, that
notwithstanding the foregoing, any determination of accrued and unpaid interest
shall take into account any deemed funded amounts in respect of the Loans or
Revolving Notes deemed outstanding, as the case may be, to be used in lieu of
the aggregate outstanding principal amount of Revolving Notes as of the
applicable date of determination as otherwise set forth in this Agreement.

 

“Permitted Redemption Date” shall mean a date on which the Borrower has elected
to redeem Revolving Notes in accordance with Section 2.11(b).

 

“Permitted Redemption Notice” shall have the meaning assigned to such term in
Section 2.11(b).

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.01(d)(i).

 

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

 

46

--------------------------------------------------------------------------------


 

“Principal Loan Receivables” shall mean with respect to Loan Receivables as of
any date of determination, the aggregate amount advanced under such Loan
Receivables less (i) amounts paid under such Loan Receivables and attributable
to principal pursuant to the terms thereof and (ii) without duplication,
unearned interest, unearned insurance commissions, unearned insurance premiums,
and any other unearned income represented on the Loan Parties’ balance sheet.

 

“Principal Only Assignment” shall have the meaning assigned to such term in
Section 9.03(b)(iv).

 

“Program” shall mean the Loan Parties’ and their Subsidiaries’ lending program
for the solicitation, marketing, documentation, origination, purchasing and
servicing of Consumer Loans that constitute Loan Receivables in each state in
which any Loan Party or any of their Subsidiaries undertakes or operates with
respect to the any of the foregoing pursuant to the Program Guidelines and all
applicable Requirements.

 

“Program Guidelines” shall mean those guidelines in existence on the Third
Amendment Effective Date and established by the Loan Parties for the
administration of the Program, a copy of which have been provided to the
Administrative Agent, as amended, modified or supplemented from time to time by
the Loan Parties with the prior written consent of the Administrative Agent to
the extent that any such amendments, modifications or supplements are adverse to
Administrative Agent, any Lender or any Holder in any material respect,
including any amendment, modification or supplement initiated because of a
change, modification, addition or deletion to an applicable Requirement related
to the operation of a Loan Party or its Subsidiary.  It is hereby understood and
agreed that the conduct of consumer lending operations across numerous states
will require adjustment of the Program Guidelines over time to optimize returns
and minimize losses and costs associated with the Program.  Borrower agrees
that, pursuant to the reasonable request of Administrative Agent, it shall
discuss and provide information in reasonable detail, any aspect of the Program,
including, without limitation, (a) the lending operations of any acquired
business and (b) the implementation of any new products and/or lending in any
new state.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01(d).

 

“Qualified Funding Failure” shall have the meaning assigned to such term in
Section 2.18(b).

 

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Borrower’s board of directors in good faith.

 

“Rating Agency” shall mean Moody’s and S&P, or if Moody’s or S&P or both shall
not make a rating on the Senior Secured Notes publicly available, a nationally
recognized statistical rating agency or agencies as the case may be, selected by
the Borrower which shall be substituted for Moody’s or S & P or both, as the
case may be.

 

“Refinancing” shall have the meaning assigned to such term in the definition of
“Transactions”.

 

47

--------------------------------------------------------------------------------


 

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xiv).

 

“Register” shall have the meaning assigned to such term in Section 9.03(c).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Notice Event” shall mean (a) the receipt by any Loan Party, or any
of their Affiliates, of a civil investigative demand, inquiry or request for
production of documents, from a Governmental Authority which challenges,
questions or relates to the current business practices of any Loan Party or
Restricted Subsidiary or (b) the filing of a proceeding by any Person or
Governmental Authority which challenges the business practices of any Person or
any of its Affiliates and which Proceeding, to the extent such proceeding should
be adversely determined, could reasonably be expected to result in or have a
material impact on the operations of any Loan Party; provided, however, that
this definition shall not include: (1) routine examinations or requests
thereunder, (2) license renewals or requests thereunder and (3) zoning disputes
or other non-consumer related licensing issues.

 

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, upon or underneath any building, structure,
facility or fixture.

 

“Remaining Period” shall have the meaning assigned to such term in the
definition of “Yield Maintenance Premium.”

 

“Removal Effective Date” shall have the meaning assigned to such term in Section
8.06(b).

 

“Republic Bank” shall mean Republic Bank of Chicago, in its capacity as the
lender to the Alabama Subsidiary under the Alabama Revolving Credit Agreement.

 

48

--------------------------------------------------------------------------------


 

“Required Lenders” shall mean, at any time, (a) Lenders having Total Credit
Exposures representing more than 50% of the sum of Total Credit Exposures of all
Lenders, or (b) if the Total Commitments have terminated, the Holders of
Revolving Notes then holding more than fifty percent (50%) of the aggregate
unpaid principal balance of the Revolving Notes then outstanding.  The Total
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

 

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Requirements” shall mean all applicable federal and state laws, regulations and
guidance related, directly or indirectly, to the following: credit (including,
without limitation, Consumer Credit); servicing; disclosures, information
security and privacy and regulations and industry guidance and requirements
(including, but not limited to, guidance issued by the national card
associations, NACHA, and the Payment Card Industry); the USA Patriot Act; the
Office of Foreign Asset Controls’ rules and regulations; the Interagency
Guidelines Establishing Information Security Standards; debt collection and debt
collection practices laws and regulations applicable to the Loan Parties or the
Program; the federal Truth in Lending Act; the federal Electronic Funds Transfer
Act; the federal Equal Credit Opportunity Act; the Fair Credit Reporting Act;
Title X of the Dodd-Frank Act; the federal Gramm-Leach-Bliley Act; the
Servicemembers Civil Relief Act; the federal Fair Debt Collection Practices Act;
and Section 5 of the Federal Trade Commission Act.

 

“Resignation Effective Date” shall have the meaning assigned to such term in
Section 8.06.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted DRE” shall mean any Subsidiary that (a) is disregarded as an entity
separate from its sole owner under Treasury Regulation Section 301.7701-2(c)(2)
or -3(b) and (b) with respect to which substantially all of its assets consist
of Equity Interests in (i) Foreign Subsidiaries or (ii) other Restricted DREs.

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

“Restricted Payment” shall have the meaning assigned to such term in Section
6.05.

 

“Restricted Subsidiary” shall mean, at any time, any direct or indirect
Subsidiary (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, however, that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary”.

 

“Revolving Credit Exposure” shall mean, as to any Lender on any date, the
aggregate outstanding principal amount on such date of its outstanding Loans
after giving effect to any Borrowings and any prepayments or repayments of Loans
occurring on such date.

 

49

--------------------------------------------------------------------------------


 

“Revolving Credit Facility Obligations” shall have the meaning assigned to such
term in the Collateral Agreement.

 

“Revolving Loan Termination Date” shall mean the earlier to occur of:  (a) the
Maturity Date; and (b) the date on which the Total Commitment shall terminate or
expire, with respect to any Lender, the date on which such Lender’s Commitment
shall terminate or expire, in each case, in accordance with the provisions of
this Agreement.

 

“Revolving Notes” shall mean collectively, the promissory notes executed
pursuant to this Agreement of Borrower in favor of each Lender or Holder, as
applicable, evidencing the obligation of Borrower to repay the Loans, and to be
in the form of Exhibit F hereto, and any and all amendments, renewals,
replacements or substitutions therefor, and each is referred to individually as
a “Revolving Note.”

 

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Borrower or any of the Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Second Amendment” shall mean that certain Second Amendment to Revolving Credit
Agreement, dated as of October 27, 2016, among the Borrower, the Subsidiary
Guarantors party thereto, the Lenders, and the Administrative Agent.

 

“Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of the
Restricted Subsidiaries secured by a Lien.

 

“Secured Obligations” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Secured Parties” shall have the meaning assigned to such term in the Collateral
Agreement.

 

“Security Documents” shall mean the Guarantee Agreement, the Collateral
Agreement, the Junior Lien Intercreditor Agreement and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.12.

 

“Senior Secured 2019 Notes” shall mean the Borrower’s 10.75% senior secured
notes due 2019 issued pursuant to the Senior Secured Notes Indenture relating
thereto on the Closing Date in an aggregate principal amount of $395,000,000 and
the Indebtedness represented thereby

 

“Senior Secured 2020 Notes” shall mean the Borrower’s 12.75% senior secured
notes due 2020 issued pursuant to the Senior Secured Notes Indenture relating
thereto on July 6, 2012 in an aggregate principal amount of $25,000,000 and the
Indebtedness represented thereby.

 

50

--------------------------------------------------------------------------------


 

“Senior Secured Notes” shall mean the Senior Secured 2019 Notes and the Senior
Secured 2020 Notes.

 

“Senior Secured Note Documents” shall mean the Senior Secured Notes, the Senior
Secured Notes Indentures, the Security Documents and all other documents
executed and delivered with respect to the Senior Secured Notes or the Senior
Secured Notes Indentures.

 

“Senior Secured Notes Indentures” shall mean (a) the Indenture for the Senior
Secured 2019 Notes dated as of April 29, 2011, as the same may be amended,
restated, supplemented, substituted, replaced, refinanced or otherwise modified
from time to time and (b) the Indenture for the Senior Secured 2020 Notes dated
as of July 6, 2012, as the same may be amended, restated, supplemented,
substituted, replaced, refinanced or otherwise modified from time to time.

 

“Senior Secured Notes Offering Circular” shall mean the final offering circular
dated April 20, 2011, in connection with the offering of the Senior Secured 2019
Notes.

 

“Senior Secured Notes Trustee” shall mean U.S. Bank National Association, N.A.
and its successors and assigns acting as trustee under the Senior Secured Notes
Indentures.

 

“Servicer” shall mean the servicer of the Loan Receivables, and its successors
and permitted assigns in such capacity (including, for the avoidance of doubt,
any back-up or replacement servicer).  As of the Third Amendment Effective Date,
the Servicer is Carmel Solutions LLC.

 

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and the Restricted Subsidiaries on the First Amendment Effective
Date or any business that is similar, reasonably related, incidental or
ancillary thereto, or is a reasonable extension, development or expansion
thereof.

 

“SPC” shall have the meaning assigned to such term in Section 9.03(h).

 

“Special Dividend” shall mean a special dividend paid in respect of the Capital
Stock of the Borrower in an aggregate amount that, when taken together with the
Special Options Distribution, not to exceed $125,000,000, which dividend shall
be declared substantially concurrently with the consummation of the Transactions
and which dividend and shall be paid within 15 Business Days thereof.  The
Special Dividend was paid on or about April 29, 2011.

 

“Special Options Distribution” shall mean a special distribution paid in respect
of options to purchase Capital Stock of the Borrower in an aggregate amount of
which shall not exceed the amount of such distributions described in the Senior
Secured Notes Offering Circular, and which distribution shall be paid within 15
Business Days of the declaration of the Special Dividend.

 

“Specified Borrower Designations and Reaffirmations” shall have the meaning
assigned to such term in Section 5.14.

 

51

--------------------------------------------------------------------------------


 

“Sponsor” shall mean Diamond Castle Holdings, LLC and any funds, partnerships or
other investment vehicles managed or directly or indirectly controlled by the
Sponsor, but not including, however, any portfolio companies of any of the
foregoing.

 

“SPV II Notes” shall mean the 16.75% secured notes due January 15, 2019 issued
pursuant to the that certain Amended and Restated Loan and Security Agreement
dated as of April 25, 2017  (as the same may be amended, modified, and
supplemented from time to time) between CCFI Funding II, LLC and Ivy Funding
Nine, Inc. and the Indebtedness represented thereby.

 

“Store Cash” shall mean, as of any date, the product of $50,000 multiplied by
the number of stores owned and operated by the Borrower and its Restricted
Subsidiaries as of such date.

 

“Subject Lien” shall have the meaning assigned to such term in Section 6.02.

 

“Subordinated Indebtedness” shall mean, with respect to the Secured Obligations,
(i) any Indebtedness of the Borrower that is by its terms subordinated in right
of payment to the Secured Obligations, and (ii) any Indebtedness of any
Subsidiary Guarantor that is by its terms subordinated in right of payment to
the Guarantee of such entity.

 

“subsidiary” shall mean, with respect to any Person, (a) any corporation,
association or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Capital Stock entitled to vote in the election of
directors, managers or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of that Person or a combination thereof and (b) any partnership,
joint venture, limited liability company or similar entity of which (i) more
than 50% of the capital accounts, distribution rights, total equity and voting
interests or general or limited partnership interests, as applicable, are owned
or controlled, directly or indirectly, by such Person or one or more of the
other subsidiaries of that Person or a combination thereof whether in the form
of membership, general, special or limited partnership or otherwise and (ii)
such Person or any subsidiary of such Person is a controlling general partner or
otherwise controls such entity.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee Agreement.

 

“Successor Company” shall have the meaning assigned to such term in Section
6.04(a)(i).

 

“Successor Subsidiary Guarantor” shall have the meaning assigned to such term in
Section 6.04(b)(i).

 

“Tax” and “Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

52

--------------------------------------------------------------------------------


 

“Third Amendment” shall mean that certain Third Amendment to Revolving Credit
Agreement, dated as of the Third Amendment Effective Date (as the same may be
amended, modified, and supplemented from time to time), among the Borrower, the
Subsidiary Guarantors party thereto, the Lenders, and the Administrative Agent.

 

“Third Amendment Closing Payment” shall have the meaning assigned to such term
in Section 2.05(d).

 

“Third Amendment Effective Date” shall mean June 30, 2017.

 

“Third Amendment Transactions” shall mean the Third Amendment and all related
Loan Documents and other agreements executed in connection therewith.

 

“Three-Month Rolling Average Cumulative Net Loss Rate” shall mean, as of any
date of determination, a rate expressed as a percentage equal to (I) the sum of
the Cumulative Net Loss Rates for each of the three (3) most recent Vintage
Pools for which a Cumulative Net Loss Rate may be measured hereunder, divided by
(II) three (3).

 

“Three-Month Rolling Average First Payment Default Rate” shall mean, as of any
date of determination, a rate expressed as a percentage equal to (I) the sum of
the First Payment Default Rates for each of the three (3) most recent Vintage
Pools for which a First Payment Default Rate may be measured hereunder, divided
by (II) three (3).

 

“Title Eligible Loan Receivables” shall mean all Title Loan Receivables that
meet the definition of an Eligible Loan Receivable.

 

“Title Loan” shall mean a Consumer Loan that was originated by the Borrower and
any other Loan Party the repayment of which is secured by a perfected first or
second priority security interest in a motor vehicle and, with respect to any
such Consumer Loan that is secured by a second priority security interest in a
motor vehicle, only in the event such security interest may be properly taken in
accordance with the Requirements.

 

“Title Loan Receivables” shall mean all Loan Receivables in respect of Title
Loans.

 

“Total Assets” shall mean, as of any date, the total consolidated assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis, as shown on
the consolidated balance sheet of the Borrower and the Restricted Subsidiaries
as of the end of the most recently ended fiscal quarter prior to the applicable
date of determination for which financial statements are available; provided
that, for purposes of calculating “Total Assets” for purposes of testing the
covenants under this Agreement in connection with any transaction, the total
consolidated assets of the Borrower and the Restricted Subsidiaries shall be
adjusted to reflect any acquisitions and dispositions of assets that have
occurred during the period from the date of the applicable balance sheet through
the applicable date of determination but without giving effect to the
transaction being tested under this Agreement.

 

“Total Commitment” shall mean, as at any date of determination thereof, the sum
of all Commitments of all Lenders as in effect at such date.  As of the Third
Amendment Effective Date, the Total Commitment is $47,000,000.

 

53

--------------------------------------------------------------------------------


 

“Total Credit Exposure” shall mean, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Trade Date” shall have the meaning assigned to such term in Section
9.03(b)(i)(B).

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the parties thereto of the Merger Agreement and the consummation
of the transactions contemplated thereby, (b) the execution, delivery and
performance by the Borrower and the Subsidiaries party thereto of the Senior
Secured Note Documents and the issuance of the Senior Secured Notes, (c) the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are a party, (d) the repayment of all amounts due or outstanding
under or in respect of, and the termination of, the Existing Credit Agreements
(such repayment and termination, the “Refinancing”), (e) the payment by the
Borrower of the Special Dividend and the Special Options Distribution and (f)
the payment of related fees and expenses (including accounting, attorney and
other professional fees).

 

“Unfunded Advances/Participations” shall mean, with respect to the
Administrative Agent, without duplication of amounts paid to the Administrative
Agent under the Collateral Agreement, the aggregate amount, if any, (a) made
available to the Borrower on the assumption that each Lender has made its
portion of the applicable Borrowing available to the Administrative Agent as
contemplated by Section 2.18(b) and (b) with respect to which a corresponding
amount shall not in fact have been returned to the Administrative Agent by the
Borrower or made available to the Administrative Agent by any such Lender.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in the relevant jurisdiction from time to time.  Unless otherwise
specified, references to the Uniform Commercial Code herein refer to the New
York UCC.

 

“Unrestricted Subsidiary” shall mean (i) as of the Closing Date and for so long
as the same has not been designated as a Restricted Subsidiary, the Initial
Unrestricted Subsidiary; (ii) any Subsidiary that at the time of determination
is an Unrestricted Subsidiary (as designated by the Borrower, as provided below)
and (iii) any subsidiary of an Unrestricted Subsidiary.  The Borrower may
designate any Subsidiary (including any existing Subsidiary and any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Borrower or
any Restricted Subsidiary (other than solely any subsidiary of the Subsidiary to
be so designated); provided that (i) such designation complies with Section 6.05
and (ii) each of (A) the Subsidiary to be so designated and (B) its subsidiaries
has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary (other than Equity
Interests in the Unrestricted Subsidiary). The Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that,
immediately after giving effect to such designation, (i) no Event of Default or
Default shall have occurred and be continuing and (ii) either (A) the Borrower
could incur at least $1.00 of additional Indebtedness pursuant to the Fixed
Charge Coverage Ratio test set forth in Section 6.01 or (B) the Fixed Charge
Coverage Ratio for the Borrower and the Restricted Subsidiaries would be greater
than such ratio for the

 

54

--------------------------------------------------------------------------------


 

Borrower and the Restricted Subsidiaries immediately prior to such designation,
in each case on a pro forma basis taking into account such designation. Any such
designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly delivering to the Administrative Agent a copy
of the resolution of the board of directors of the Borrower giving effect to
such designation and an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Vintage Pool” shall mean and refers to, at any given time, all Loan Receivables
that were originated in a particular calendar month.  By way of example, and not
by way of limitation, all Loan Receivables that were originated in March 2017
shall constitute one Vintage Pool for the calendar month that ended on March 31,
2017; all Loan Receivables that were purchased in April 2017 shall constitute
one Vintage Pool for the calendar month that ended on April 30, 2017; all Loan
Receivables that were purchased in May 2017 shall constitute one Vintage Pool
for the calendar month that ended on May 31, 2017; and so on.

 

“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

 

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing (i) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness or redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock multiplied by
the amount of such payment by (ii) the sum of all such payments.

 

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the outstanding Equity Interests of which (other than directors’
qualifying shares) are at the time owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Administrative Agent, any Loan Party or their
respective successors or assigns.

 

“Yield Maintenance Premium” shall be an amount, calculated immediately prior to
the applicable redemption or prepayment of all Loans or outstanding Revolving
Notes, equal to the sum of all scheduled interest (determined with reference to
the interest rate then in effect) in respect of the unredeemed Loans or
Revolving Notes (provided, that in the event of a redemption or prepayment where
the outstanding principal amount of unredeemed Loans or Revolving Notes

 

55

--------------------------------------------------------------------------------


 

at the time of such calculation is less than the Total Commitment then in
effect, the outstanding principal amount of unredeemed Loans or Revolving Notes
shall be deemed to be an amount equal to the Total Commitment then in effect
(which, for avoidance of doubt shall be the amount of the Total Commitment
without giving effect to any termination or reduction of the Commitments
associated with any such redemption or prepayment)) immediately prior to the
applicable redemption or prepayment for the period from the date of such
redemption to (and including) the date set forth in clause (a) of the definition
of “Revolving Loan Termination Date” above (such period, the “Remaining
Period”).  The foregoing amount shall be calculated by Administrative Agent ((i)
taking into account any expected funding costs (based on the Adjusted LIBO Rate
plus the Applicable Percentage with the closest comparable interest period to
the Remaining Period) and (ii) discounted on customary terms based on the
closest comparable U.S. Treasury security to the Remaining Period) and shall be
conclusive and binding on Borrower (absent manifest error).

 

1.02        Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  Except as otherwise expressly provided herein,
(i) any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time, (ii) any reference in this Agreement to the Junior Lien Intercreditor
Agreement shall, unless the context requires otherwise, mean the Junior Lien
Intercreditor Agreement entered into pursuant to Section 8.11 to the extent the
same is then in effect and (iii) all terms of an accounting or financial nature
shall be, to the extent applicable, construed in accordance with GAAP. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

 

1.03        Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans shall be classified and referred to herein as Eurodollar Loans.
Borrowings shall also be classified and referred to herein as “Eurodollar
Borrowings”.

 

56

--------------------------------------------------------------------------------


 

1.04        Effectuation of Transfers.  Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

 

ARTICLE II
THE CREDITS

 

2.01        Commitments.  Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Loan Parties
contained herein, each Lender severally and not jointly agrees to make Loans to
the Borrower from time to time during the period commencing on the Third
Amendment Effective Date and ending on the Final Availability Date, in an
aggregate amount not to exceed at any time outstanding the lesser of (x) the
amount of such Lender’s Commitment or (y) such Lender’s Applicable Commitment
Percentage of the Borrowing Base; subject in each case to the following
limitations: after giving effect to any Borrowing, (i) the Aggregate Revolving
Credit Exposure shall not exceed the lesser of (A) the Total Commitment and (B)
the Borrowing Base and (ii) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Commitment.  Within the limits of each Lender’s
Commitment set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Loans.  No Loan may be made or held by a Foreign Lender or
Foreign Holder, except that VPC Specialty Lending Investments PLC, a public
limited company incorporated in England and Wales, may make and hold Loans and
be a Lender party hereto and a Lender hereunder.

 

2.02        Loans and Revolving Notes.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).  The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $500,000 and not
less than $1,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.

 

(b)           Subject to Section 2.15, each Borrowing shall be comprised
entirely Eurodollar Loans.

 

(c)           [Intentionally Omitted].

 

(d)           The indebtedness of Borrower to each Lender or Holder hereunder,
if requested by such Lender or Holder, shall be evidenced by separate Revolving
Notes issued and executed by Borrower in favor of, and purchased by, such Lender
or Holder in the principal amounts equal to (A) the amount of such Lender’s
Commitment and (B) in the case of a Principal Only Assignment, the principal
amount of each Borrowing as shall have been assigned to such Holder pursuant to
such Principal Only Assignment. The aggregate principal amount of the Revolving
Notes, in the event all indebtedness hereunder is evidenced by Revolving Notes,
will be an amount equal to the Total Commitment; provided, however, that
notwithstanding the face amount of the Revolving Notes, Borrowers’ liability
under the Revolving Notes shall be limited at all times to the actual
indebtedness (principal, interest, Exit Payment, Late Charges, Fees and

 

57

--------------------------------------------------------------------------------


 

other fees, costs and expenses) then outstanding and owing by Borrower to
Administrative Agent, Holders and Lenders hereunder.  Notwithstanding any other
provision of this Agreement, in the event any Lender or Holder shall request and
receive such a Revolving Note, the interests represented by such note shall at
all times (including after any assignment of all or part of such interests
pursuant to Section 9.03) be represented by one or more promissory notes payable
to the payee named therein or its registered assigns.

 

(e)           Notwithstanding any other provision of this Agreement, unless
otherwise consented to by the Administrative Agent (which consent will not be
unreasonably withheld, conditioned, or delayed), the Borrower may only make up
to two Borrowing requests in any given calendar month.

 

2.03        Borrowing Procedure.

 

(a)           Borrower shall notify and submit a Borrowing Request to
Administrative Agent in writing not later than 12:00 PM (Chicago time) thirty
(30) days before each requested Borrowing, specifying the amount of the Loan to
be made.  Such Borrowing Request shall be certified by a Financial Officer (or
such other authorized Person as Borrower directs from time to time) of
Borrower.  Each Borrowing Request required hereunder (i) shall be irrevocable,
(ii) shall specify the amount of the proposed Borrowing of Loans (which shall be
Eurodollar Borrowings), (iii) shall specify the proposed Borrowing date, which
shall be a Permitted Borrowing Date and (iv) shall specify wire transfer
instructions in accordance with such Borrowing shall be funded.

 

(b)           Notwithstanding the obligation of Borrower to send written
Borrowing Request, in the event that Administrative Agent agrees to accept a
Borrowing Request made by telephone, such telephonic request shall be binding on
Borrower whether or not written confirmation is sent by Borrower or requested by
Administrative Agent.  Administrative Agent may act prior to the receipt of any
requested written confirmation, without any liability whatsoever, based upon
telephonic notice believed by Administrative Agent in good faith to be from
Borrower or its agents.  Administrative Agent’s records of the terms of any
telephonic requests for Borrowings shall be conclusive on Borrower in the
absence of gross negligence or willful misconduct on the part of Administrative
Agent (as determined by a court of competent jurisdiction in a final,
non-appealable judgment or order) in connection therewith.

 

(c)           Borrower shall be entitled to deliver only two (2) Borrowing
Requests during each calendar month. Notwithstanding anything to the contrary
herein, for purposes of clarification, it is hereby agreed that during each
calendar month there shall be only, and the Borrower shall not be entitled to
specify more than, two (2) Permitted Borrowing Dates.

 

(d)           Administrative Agent shall give to each applicable Lender prompt
notice on the date of Administrative Agent’s receipt of written notice from
Borrower of each Borrowing Request.  On the date on which a Borrowing is
requested to be made pursuant to the applicable Notice of Borrowing, each
applicable Lender will make available to Administrative Agent at the address of
Administrative Agent set forth in Section 9.01, in immediately available funds,
its Applicable Commitment Percentage of such Borrowing requested to be made
(provided, that at the election of the Administrative Agent and each applicable
Lender, such Lender(s) may agree

 

58

--------------------------------------------------------------------------------


 

to make a Loan on a non pro rata basis in amounts acceptable to Administrative
Agent and such Lender(s) in their sole discretion and in the event of any such
non pro rata making of a Loan by such Lender(s), (i) such Lender(s) making of a
Loan of less than their pro rata share of the proposed Borrowing shall be
automatically deemed to have assigned to the applicable Lender(s) making of a
Loan of more than their pro rata share of the proposed Borrowing (and such
Lender(s) making of a Loan of more than their pro rata share of the proposed
Borrowing shall be automatically deemed to have assumed) a percentage interest
in the respective Commitment of such Lender(s) making a Loan of less than their
pro rata share of the proposed Borrowing in amounts sufficient to give effect to
such non pro rata making of such Loan and such assignment shall otherwise be
deemed to be made pursuant to, and in accordance with, the terms of Section 9.03
without further action or documentation by any Person and (ii) Schedule 2.01
shall be updated by Administrative Agent to reflect such assignments of the
Commitments) and, subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Loan Parties contained
herein, each Lender holding a Commitment shall make its pro rata share of the
proposed Loans (subject to, and except as set forth in, the preceding
parenthetical in this sentence) on the applicable Permitted Borrowing Date in
immediately available funds in accordance with the terms of such Borrowing
Request. Upon fulfillment of the conditions set forth in clauses (i) and (ii) of
Section 2.01 and Article IV for such Borrowing, and as soon as practicable after
receipt of funds from Lenders, Administrative Agent will make such funds as have
been received from Lenders available to Borrower at the account specified by
Borrower in such Borrowing Request.

 

2.04        Evidence of Debt; Repayment of Loans.  (a) The Borrower hereby
unconditionally promises to pay to each Lender the then unpaid principal amount
of each Loan of such Lender (and balance of any Revolving Note held by any
Holder) in full and in cash on the Revolving Loan Termination Date (or such
other date if prepaid in accordance with Section 2.11 or 2.12(a)(i)), together
with accrued and unpaid Late Charges, Fees, interest and Exit Payment (if such
Exit Payment is payable pursuant to the terms of this Agreement) on such amount
to the date of payment thereof).

 

(b)           Each Lender and Holder shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender or Holder resulting from each Loan made by such Lender or each
Revolving Note issued to such Holder from time to time, including the amounts of
principal and interest payable and paid to such Lender or Holder from time to
time under this Agreement.

 

(c)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender or Holder hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower or any
Subsidiary Guarantor and each Lender’s or Holder’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) of this Section 2.04 shall be prima facie evidence of the existence
and amounts of the obligations therein recorded; provided, however, that the
failure of any Lender, Holder or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the

 

59

--------------------------------------------------------------------------------


 

obligations of the Borrower to repay the Loans or Revolving Notes in accordance
with their terms.

 

2.05        Fees.  (a) The Borrower agrees to pay to each Lender, in cash and on
the last Business Day of each month and on each date on which any Commitment of
such Lender shall expire or be terminated as provided herein, a commitment fee
(a “Commitment Fee”) equal to 2.00% per annum on the daily unused amount of the
Commitment of such Lender during such month (or other period commencing with the
Third Amendment Effective Date and ending with the Revolving Loan Termination
Date).  All Commitment Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days.

 

(b)           The Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Lenders and Holders, the “Additional Payment” set forth
in the Fee Letter in cash on the last Business Day of each month until all
Obligations hereunder (including the Loan Document Obligations) are paid in full
and in cash (the “Additional Payment”).  The Additional Payment shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
the ratable benefit of the Lenders and Holders.  Once paid, the Additional
Payment shall not be refundable under any circumstances.

 

(c)           From and after the Third Amendment Effective Date, the Borrower
hereby agrees to pay to Administrative Agent, for the ratable benefit of the
Lenders, a draw fee (the “Draw Fee”) in cash and in an amount equal to two
percent (2.0%) of the amount of any Borrowing set forth in any Borrowing Request
due no later than the date such Borrowing is made (for avoidance of doubt, no
Draw Fee shall be payable with respect to the initial Borrowing made on the
Third Amendment Effective Date). The Borrower agrees that any Draw Fee incurred
shall be fully-earned when paid and shall not be refundable in whole or in part
under any circumstances.

 

(d)           On the Third Amendment Effective Date, the Borrower hereby agrees
to pay to the Administrative Agent the “Third Amendment Closing Payment” set
forth in the Fee Letter in cash and in immediately available funds (the “Third
Amendment Closing Payment”).  Once paid, the Third Amendment Closing Payment
shall be fully earned and shall not be refundable under any circumstances.

 

(e)           All Fees shall be paid on the dates due, in immediately available
funds, to the applicable payee.  Once paid, none of the Fees shall be refundable
under any circumstances.

 

2.06        Interest on Loans.  (a) [Intentionally Omitted].

 

(b)           Subject to the provisions of Section 2.07, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate plus the Applicable Percentage on the unpaid principal
amount thereof through the date such Loan is paid in full in cash (whether upon
final maturity, by redemption, prepayment, acceleration or otherwise).

 

(c)           Interest on each Loan shall be payable to the Administrative Agent
in cash, for the account of the Lenders or Holders monthly, in arrears, on each
Interest Payment Date except as otherwise provided in this Agreement.  The
applicable Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

60

--------------------------------------------------------------------------------


 

(d)           [Intentionally Omitted]

 

2.07        Default Interest.  If (a) the Borrower shall default in the payment
of any principal of or interest on any Loan or any other amount due hereunder or
under any other Loan Document, by acceleration or otherwise or (b) any Event of
Default under Article VII has occurred and is continuing then, in the case of
clause (a) of this Section 2.07, until such defaulted amount shall have been
paid in full or, in the case of clause (b) of this Section 2.07, from the date
of occurrence of such Event of Default and for so long as such Event of Default
is continuing, to the extent permitted by law, all amounts outstanding under
this Agreement and the other Loan Documents shall bear interest (after as well
as before judgment or during any proceeding under any Debtor Relief Law),
payable on demand, at the rate equal to the lesser of (i) the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 5.00% per annum and (ii)
the highest rate permissible under any applicable law. In no contingency or
event shall the interest rate charged pursuant to the terms of this Agreement
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Lenders or Holders have received
interest hereunder in excess of the highest applicable rate, the amount of such
excess interest shall be applied against the principal amount of the Loans then
outstanding to the extent permitted by applicable law, and any excess interest
remaining after such application shall be refunded promptly to the Borrower.

 

2.08        [Intentionally Omitted].

 

2.09        Termination and Reduction of Commitments.  (a) The Commitments shall
automatically terminate on the Maturity Date.  The Administrative Agent may
terminate the Commitments in accordance with Article VII hereof.

 

(b)           In the event Borrower makes any prepayment of Loans in accordance
with Section 6.03, the Commitment of each Lender shall, in accordance with
Section 6.03, be permanently reduced by the amount of such prepayment; provided,
however, that the Total Commitment shall not be reduced to an amount that is
less than the Aggregate Revolving Credit Exposure at the time.

 

(c)           Any reduction in the Commitments resulting from any prepayment of
Loans in accordance with Section 6.03, and not waived in accordance with Section
2.12(c), shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

2.10        [Intentionally Omitted].

 

2.11        Optional Prepayment; Permitted Redemptions of Revolving Notes.  (a)
Except as otherwise provided for in Section 2.11(b) or so long as no Event of
Default has then occurred and is continuing, the Borrower shall have the right
at any time and from time to time to prepay any Borrowing (or redeem any
corresponding Revolving Note), in whole or in part, without premium or penalty
(and excluding any Exit Payment, except for any prepayments made in accordance
with Section 6.03 which, for avoidance of doubt, shall include the applicable
Exit Payment) upon at least thirty (30) Business Days’ prior written or fax
notice (or telephone notice promptly confirmed by written or fax notice) to the
Administrative Agent before 11:00 a.m.,

 

61

--------------------------------------------------------------------------------


 

Chicago time; provided, however, that (i) each partial prepayment or redemption
shall be in an amount that is an integral multiple of $250,000 and not less than
$1,000,000 or, if less, the entire principal amount thereof then outstanding and
(ii) no prepayment or redemption shall be permitted under this Section 2.11(a)
to be paid with proceeds of any issuance or sale of Equity Interests in, or
Indebtedness (other than Indebtedness under this Agreement) or other securities
of, the Borrower or any of its Subsidiaries. The Administrative Agent will
promptly notify each Lender and Holder of its receipt of each such notice, and
of the amount of such Lender’s or Holder’s ratable portion of such prepayment
(based on such Lender’s Applicable Commitment Percentage in respect of the Total
Commitment or, with respect to any Holder, in an amount to be determined by the
Administrative Agent in its sole discretion).  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Subject to Section 2.18(a), such prepayments shall be paid to the
Administrative Agent on behalf of the Lenders or Holders, as the case may be, in
accordance with, for a Lender, such Lender’s Applicable Commitment Percentage in
respect of the Total Commitment or, for a Holder, as determined by the
Administrative Agent in its sole discretion.  Each notice of prepayment shall
specify the prepayment date and the principal amount of each Borrowing (or
portion thereof) to be prepaid, shall be irrevocable unless conditioned upon a
refinancing, in which case it shall still be subject to Section 2.15, and shall
commit the Borrower to prepay such Borrowing by the amount stated therein on the
date stated therein. All prepayments under this Section 2.11 shall be subject to
Section 2.15.  All prepayments under this Section 2.11(a) shall be accompanied
by accrued and unpaid interest on the principal amount to be prepaid to the date
of payment.

 

(b)           The Borrower may, at its option, refinance and repay all of the
outstanding Obligations (including Loan Document Obligations) in respect of the
Loans (or any corresponding Revolving Notes issued in connection therewith) with
(x) Indebtedness provided by a Person other than any Lender or Holder (or any
Affiliate of any Lender or Holder) or (y) proceeds of a sale or of an issuance
of Equity Interests of the Borrower, in each case, by electing to pay to the
Administrative Agent, on behalf of the Lenders (or Holders, as the case may be),
the Permitted Redemption Amount on the Permitted Redemption Date, by repaying
such Obligations in full (and by redeeming the Revolving Notes in whole) and
upon a repayment of such Obligations in full (and a redemption of all then
outstanding Revolving Notes in whole), the Commitment of each Lender shall
automatically and permanently be terminated (a “Permitted Redemption”).  On or
prior to the date which is the thirtieth (30th) calendar day prior to a proposed
Permitted Redemption Date, the Borrower shall deliver written notice (the
“Permitted Redemption Notice”) to the Administrative Agent stating (i) that the
Borrower elects to repay all of the outstanding Obligations (including Loan
Document Obligations) in respect of the Loans (and redeem the Revolving Notes in
whole) pursuant to a Permitted Redemption and (ii) the proposed Permitted
Redemption Date.  A Permitted Redemption Notice delivered pursuant to this
subsection shall be irrevocable.  If the Borrower elects to repay the
Obligations in respect of the Loans in full and redeem Revolving Notes in whole
pursuant to a Permitted Redemption under this Section 2.11(b), then the
applicable Permitted Redemption Amount which is to be paid to the Administrative
Agent, on behalf of the Lenders (and Holders, as the case may be), on the
applicable Permitted Redemption Date shall be paid (and redeemed, as the case
may be) by the Borrower on such Permitted Redemption Date, and the Borrower
shall pay to the Administrative Agent, on behalf of the Lenders (and the
Holders, as the case may be), on such

 

62

--------------------------------------------------------------------------------


 

Permitted Redemption Date, by wire transfer of immediately available funds, an
amount in cash equal to the applicable Permitted Redemption Amount.

 

2.12        Mandatory Prepayments.  (a) (i) In the event of any termination of
all the Commitments (including, for avoidance of doubt, a termination of all of
the Commitments by the Administrative Agent in accordance with Article VII), the
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Borrowings, which shall include the principal of the Loans
(including any Revolving Notes issued in connection therewith) outstanding,
together with accrued interest thereon and any unpaid accrued Fees, accrued and
unpaid Late Charges, accrued and unpaid Exit Payment, and all other liabilities
of the Borrower accrued hereunder and under any other Loan Document, provided,
that for the purposes of this clause (i), the Exit Payment, if not calculated as
the Yield Maintenance Premium in accordance with the terms hereof, shall be
calculated immediately prior to the applicable redemption or prepayment of all
Loans or outstanding Revolving Notes as the product of (a) the applicable Exit
Payment rate as set forth herein multiplied by (b) the aggregate principal
amount of the Loans or Revolving Notes then required to be paid, provided,
further, that in the event of a redemption or prepayment where the outstanding
principal amount of outstanding Loans or unredeemed Revolving Notes at the time
of such calculation is less than the Total Commitment then in effect, the
outstanding principal amount of outstanding Loans or unredeemed Revolving Notes
shall be deemed to be an amount equal to the Total Commitment then in effect
(which, for avoidance of doubt shall be the amount of the Total Commitment
without giving effect to any termination or reduction of the Commitments
associated with any such prepayment or redemption); (ii) if, after giving effect
to any partial reduction of the Commitments in accordance with Section 2.09(b)
or at any other time, the Aggregate Revolving Credit Exposure would exceed the
Total Commitment, then the Borrower shall, no later than three (3) Business Days
after the date of such reduction or after such other time, repay or prepay
Borrowings in an amount sufficient to eliminate such excess; and (iii) if any
Borrowing Base Certificate delivered hereunder (other than pursuant to Section
5.04(k)) shall show that the Aggregate Revolving Credit Exposure exceeds the
Borrowing Base, then the Borrower shall, no later than three (3) Business Days
after the date that the Borrower is required to deliver such Borrowing Base
Certificate, repay or prepay Borrowings in an amount sufficient to eliminate
such excess. For avoidance of doubt, there shall be no Exit Payment due with
respect to any mandatory prepayments required to be made in accordance with
either of clauses (ii) or (iii) of this Section 2.12(a), provided, that with
respect to clause (ii), there shall be an Exit Payment payable on the amount of
the Loans repaid (or Revolving Notes redeemed) in accordance with Section 6.03.

 

(b)           The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.12, (i) a certificate
signed by a Financial Officer of the Borrower setting forth in reasonable detail
the calculation of the amount of such prepayment and (ii) to the extent
practicable, at least three days prior written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date, the Loan being prepaid
and the principal amount of each Loan (or portion thereof) to be prepaid.  All
prepayments of Borrowings under this Section 2.12 shall be subject to Section
2.15, and shall be accompanied by accrued and unpaid interest on the principal
amount to be prepaid to the date of payment and, for avoidance of doubt, shall
additionally include any applicable Exit Payment.

 

63

--------------------------------------------------------------------------------


 

(c)           Anything contained in Section 2.12 to the contrary
notwithstanding, in the event the Borrower is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Revolving Notes, not less
than three (3) Business Days prior to the date (the “Required Prepayment Date”)
on which the Borrower is required to make such Waivable Mandatory Prepayment,
the Borrower shall notify the Administrative Agent of the amount of such
prepayment, and the Administrative Agent shall promptly thereafter notify each
Holder holding an outstanding Revolving Note of the amount of such Holder’s pro
rata share of such Waivable Mandatory Prepayment and such Holder’s option to
refuse such amount.  Each such Holder may exercise such option by giving written
notice to the Borrower and the Administrative Agent of its election to do so on
or before the first Business Day prior to the Required Prepayment Date (it being
understood that any Holder which does not notify the Borrower and the
Administrative Agent of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option).  On the Required
Prepayment Date, the Borrower shall pay to the Administrative Agent the amount
of the Waivable Mandatory Prepayment, which amount shall be applied in an amount
equal to that portion of the Waivable Mandatory Prepayment payable to those
Holders that have elected not to exercise such option, to prepay the Revolving
Notes of such Holders.

 

(d)           All mandatory prepayments made pursuant to Section 2.12(a) and not
waived pursuant to Section 2.12(c) shall be made to the Administrative Agent,
for the account of the Lenders or Holders, and applied to the Loans (or
Revolving Notes issued in connection therewith) as determined by the
Administrative Agent in its sole discretion.  Concurrently with each mandatory
prepayment made pursuant Section 2.12(a), the Commitment of each Lender shall,
at the election of  Administrative Agent to be given to Borrower within five (5)
Business Days after receipt of such mandatory prepayment (or automatically upon
the occurrence of any Event of Default described in Article VII(g) or (h)),
permanently be reduced by the amount of such prepayment and the Borrower shall
also pay to the Administrative Agent for the ratable benefit of the Lenders or
Holders the Exit Payment in respect of the Loans or Revolving Notes repaid or
redeemed in connection with such mandatory prepayment.

 

2.13        Increased Costs.  (a) Increased Costs Generally.  If any Change in
Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets or
liabilities of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate);

 

(ii)           subject any Lender to any Tax of any kind whatsoever with respect
to this Agreement, or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.19 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender;

 

64

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any Eurodollar Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender, such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered (except for Indemnified Taxes or Other Taxes
covered by Section 2.19 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender).

 

(b)           Capital Requirements.  If any Lender reasonably determines that
any Change in Law affecting such Lender or any lending office of such Lender or
such Lender’s holding company, if any, regarding capital requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered
(except for Indemnified Taxes or Other Taxes covered by Section 2.19 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender).

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.13 and delivered to the Borrower, shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.13 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.13 for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

2.14        [Intentionally Omitted].

 

2.15        Indemnity.  The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of any
default by the Borrower in the making of any payment or prepayment required to
be made hereunder.  A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section 2.15
shall be delivered to the Borrower and shall be conclusive absent manifest
error.

 

65

--------------------------------------------------------------------------------


 

2.16                        Pro Rata Treatment.  Except as provided for under
Sections 2.03(d) and 2.12(d), each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each payment
of the Fees and each reduction of the Commitments shall be allocated pro rata
among the Lenders in accordance with their respective Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans).  Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its reasonable discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.

 

2.17                        Sharing of Payments by Lenders.  If any Lender or
Holder shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender or Holder receiving payment
of a proportion of the aggregate amount of its Loans and accrued interest
thereon or other such obligations greater than its pro rata share thereof as
provided herein, then the Lender or Holder receiving such greater proportion
shall (a) notify the Administrative Agent of such fact and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders or Holders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders or Holders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender or Holder as consideration for the assignment of or sale of
a participation in any of its Loans to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender or Holder were a direct creditor of the Borrower in the
amount of such participation, but only to the extent that such consent does not
increase the aggregate liability of the Borrower.

 

2.18                        Payments; Administrative Agent’s Clawback.  (a) All
payments by the Borrower hereunder shall be made without setoff, counterclaim or
other defense, in dollars and in immediately available funds to the
Administrative Agent at its address referred to in Section 9.01 or at such other
address as Administrative Agent otherwise directs prior to 5:00 p.m., Eastern
time, on the date payment is due.  Any payment made as required hereinabove, but
after 5:00 p.m., Eastern time, shall be deemed to have been made on the next
succeeding Business Day.  If

 

66

--------------------------------------------------------------------------------


 

any payment falls due on a day that is not a Business Day, then such due date
shall be extended to the next succeeding Business Day, and such extension of
time shall then be included in the computation of payment of interest, fees or
other applicable amounts.  As soon as practicable after Administrative Agent
receives payment from Borrower, but in no event later than one (1) Business Day
after such payment has been made, subject to Section 2.13(c), Administrative
Agent will cause to be distributed like funds relating to the payment of
principal, interest or fees (other than amounts payable to Administrative Agent
to reimburse Administrative Agent for fees and expenses payable solely to
Administrative Agent pursuant to the terms of this Agreement) or expenses
payable to Administrative Agent, Holders and Lenders in accordance with the
terms of this Agreement, in like funds relating to the payment of any such other
amounts payable to Lenders or Holders.  Borrowers’ obligations to Lenders and
Holders with respect to such payment shall be discharged by making such payments
to Administrative Agent pursuant to this Section 2.18(a) or, if not timely paid
or any Event of Default or Default then exists, may be added to the principal
amount of the Loans outstanding. Any amount due under the Loan Documents (other
than principal and interest, if the same are already accruing interest at the
Default Rate), which is not paid within three (3) Business Days after such
amounts are due shall result in a late charge being incurred and payable by the
Borrower in an amount equal to accrued interest at the Default Rate from the
date such amount was due until the same is paid in full in cash (“Late
Charge”).  Such Late Charge shall continue to accrue post-petition in any
proceeding under any Debtor Relief Law.

 

(b)                                 Funding by Lenders; Presumption by
Administrative Agent.  (i) Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
the date of payment to the Administrative Agent, at (i) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Eurodollar Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Notwithstanding the foregoing and anything
to the contrary herein, if the Lenders shall fail to purchase an additional
issuance of Revolving Notes by the Borrower after the Third Amendment Effective
Date in accordance with Section 2.02 and provided that all conditions of such
funding set forth in Article IV shall have been satisfied at the time thereof (a
“Qualified

 

67

--------------------------------------------------------------------------------


 

Funding Failure”), then the Borrower shall have the right, exercisable upon at
least thirty (30) calendar days’ prior written notice to the Administrative
Agent, to consummate a Permitted Redemption of the Revolving Notes (in whole and
not in part) at a price equal to the applicable Permitted Redemption Amount
excluding the Exit Payment, which Permitted Redemption shall otherwise be made
in accordance with the provisions of Section 2.11(b) hereof; provided, that such
right to consummate a Permitted Redemption of the Revolving Notes (in whole and
not in part) at a price equal to the Permitted Redemption Amount excluding the
Exit Payment shall expire upon (x) written notice from the Administrative Agent
to the Borrower, given no later than ten (10) calendar days after the
Administrative Agent’s receipt of the Borrower’s notice of redemption under this
Section 2.11(c) stating that the Lenders are thereafter willing and able to
purchase additional Revolving Notes issued by the Borrower in accordance with
Section 2.02 and (y) provided that all conditions of such purchases set forth in
Article IV shall be satisfied at the time of such purchase, the purchase by the
applicable Lenders within such ten (10) calendar day period of such additional
Revolving Notes the Lenders initially failed to purchase.  For purposes of
clarification, prior to the expiration of the ten (10) calendar day notice of
purchase pursuant to this Section 2.18(b)(ii), (x) the Administrative Agent may
deliver notice to the Borrower that the Lenders are willing and able to purchase
such Revolving Notes and (y) provided that all conditions of such purchases set
forth in Section 4.1 shall have been satisfied at the time of such purchase, the
applicable Lenders will purchase such Revolving Notes, whereupon such right to
consummate a Permitted Redemption of the Revolving Notes at a price equal to the
Permitted Redemption Amount excluding the Exit Payment shall automatically
terminate, but the Borrower shall at all times thereafter retain the right to
consummate a Permitted Redemption of the Revolving Notes at a price equal to the
applicable Permitted Redemption Amount including the Exit Payment (if
applicable), which Permitted Redemption of the Revolving Notes shall otherwise
be made in accordance with the provisions of Section 2.11(b) hereof.  The
provisions of this Section 2.18(b)(ii) set forth the exclusive rights and
remedies of the Loan Parties to seek or obtain damages or any other remedy or
relief from the Administrative Agent or any Lender with respect to any Qualified
Funding Failure.

 

(c)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

2.19                        Taxes.  (a) Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower or any other Loan Party shall be required by
applicable law to deduct any Indemnified Taxes (or Other Taxes) from such

 

68

--------------------------------------------------------------------------------


 

payments, then (i) the sum payable shall be increased as necessary so that after
making all such required deductions (including such deductions applicable to
additional sums payable under this Section) the Administrative Agent, the Lender
or the Holder, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower or such Loan
Party shall make such deductions and (iii) the Borrower or such Loan Party shall
timely pay the full amount so deducted to the relevant Governmental Authority in
accordance with applicable law. The Administrative Agent, each Lender or each
Holder will use reasonable efforts to notify the Borrower upon becoming aware of
any circumstances as a result of which the Borrower or any other Loan Party is
or would be required to make any deduction or withholding from any sum payable
hereunder.

 

(b)                                 Payments of Other Taxes by the Borrower. 
Without limiting the provisions of paragraph (a) of this Section 2.19, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and each Holder,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.19) paid by
the Administrative Agent, such Lender or such Holder, as the case may be, and
any reasonable expenses (including the fees, charges and disbursements of
counsel, which fees, charges and disbursements of counsel shall be on the same
terms and subject to the same limitations as provided in Section 9.04(b),
provided that successful recovery of such fees, charges and disbursements of
counsel pursuant to this Section 2.19(c) by the Administrative Agent or any
Lender or Holder shall preclude such Administrative Agent or such Lender or
Holder from receiving duplicative indemnification for these same fees, charges
or disbursements of counsel under Section 9.04(b) of this Agreement) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, other than penalties, interest and expenses to the
extent solely and directly attributable to the gross negligence or willful
misconduct, as determined by a final and nonappealable judgment of a court of
competent jurisdiction, of such Administrative Agent or Lender or Holder.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or Holder (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or Holder,
shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower or any other Loan Party to a Governmental Authority, the Borrower or
such other Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders and Holders.  Any Lender
or Holder that is entitled to an exemption from or reduction of withholding tax
(including withholding tax imposed by FATCA) under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments under any Loan Document shall

 

69

--------------------------------------------------------------------------------


 

deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender or
Holder, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender or Holder is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in this Section 2.19, the completion,
execution and submission of such documentation shall not be required if in the
Lender’s or Holder’s judgment such completion, execution or submission would
subject such Lender or Holder to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender or
Holder; provided, however, that if any Lender or Holder fails to comply with the
documentation requirements of this Section 2.19(e), any Taxes or increase in
Taxes resulting solely and directly from such failure shall be considered
Excluded Taxes, but only to the extent that such resulting Taxes would not
constitute Indemnified Taxes but for the operation of this sentence.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, each Lender or
Holder shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender or Holder becomes a Lender or Holder, respectively, under
this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Lender or Holder is
legally entitled to do so), whichever of the following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-9,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

 

(iii)                               duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iv)                              duly completed copies of Internal Revenue
Service Form W-8IMY and all required supporting documentation,

 

(v)                                 in the case of a payment made to a Lender or
Holder under this Agreement or any Loan Document that would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender or Holder were to fail
to comply with the applicable requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable, or any successor
provisions thereof), such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender or Holder has or has not complied with such Lender’s
or

 

70

--------------------------------------------------------------------------------


 

Holder’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment,

 

(vi)                              in the case of a Foreign Lender or Foreign
Holder claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, (x) a certificate to the effect that such Foreign
Lender or Foreign Holder is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

 

(vii)                           any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender or Holder shall update any form or certification previously delivered
pursuant to this Section 2.19(e).  Each Lender and Holder agrees that if any
form or certification previously delivered by such Lender or Holder pursuant to
this Section 2.19(e) expires or becomes obsolete or inaccurate in any material
respect, such Lender or Holder shall, on or before the date on which such form
or certification expires or becomes obsolete or inaccurate, update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of such Lender’s or Holder’s legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  If the
Administrative Agent, a Lender or a Holder determines, in its sole discretion
and good faith, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.19, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.19 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender or Holder, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or such
Holder, as applicable, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such Holder,
as applicable, in the event the Administrative Agent, such Lender or such
Holder, as applicable, is required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require the Administrative
Agent, any Lender or any Holder to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

(g)                                  Cooperation.  If the Borrower determines in
good faith that a reasonable basis exists for contesting any Indemnified Taxes
or Other Taxes for which additional amounts have been paid under this Section
2.19, the relevant Lender or Holder or the Administrative Agent, if reasonably
requested by the Borrower in writing, will use reasonable efforts to cooperate
with

 

71

--------------------------------------------------------------------------------


 

the Borrower at the Borrower’s expense in challenging such Indemnified Taxes or
Other Taxes.  Nothing in this Section 2.19(g) shall relieve the Borrower of its
obligation to promptly pay any additional amounts pursuant to this Section 2.19.

 

2.20                        Mitigation Obligations; Replacement of Lenders.  (a)
Designation of a Different Lending or Funding Office.  If any Lender or Holder
requests compensation under Section 2.13, or requires the Borrower to pay
additional amounts to any Lender or Holder or any Governmental Authority for the
account of any Lender or Holder pursuant to Section 2.19, then such Lender or
Holder shall (at the request of the Borrower) use reasonable efforts to
designate a different lending or funding office for funding or booking its Loans
and/or Revolving Notes hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or Holder, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.13 or 2.19, as the case may be, in
the future, and (ii) would not subject such Lender or Holder to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or
Holder.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or Holder in connection with any such designation or
assignment.

 

(b)                                 Replacement of Lenders or Holders.  If any
Lender or Holder requests compensation under Section 2.13, or if the Borrower is
required to pay additional amounts to any Lender or Holder or any Governmental
Authority for the account of any Lender or Holder pursuant to Section 2.19 and,
in each case, such Lender or Holder has declined or is unable to designate a
different lending or funding office in accordance with Section 2.20(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender or Holder and
the Administrative Agent, require such Lender or Holder to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.03), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 9.03;

 

(ii)                                  such Lender or Holder shall have received
payment of an amount equal to the outstanding principal of its Loans or
Revolving Notes, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.15) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.19, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable law; and

 

72

--------------------------------------------------------------------------------


 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender or Holder shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or Holder
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

2.21                        Defaulting Lender.  (a) Defaulting Lender
Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.05 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Article IV were satisfied or waived, such payment shall be applied solely to pay
the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

73

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees.  No Defaulting Lender shall be
entitled to receive any Commitment Fee for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.22                        Dispute Resolution.  Except as otherwise provided
herein, in the case of a dispute as to the determination of any amounts due and
owing pursuant to a repayment or redemption under Sections 2.11, 2.12 or
2.18(b)(ii) or otherwise or any other similar or related amount, the Borrower
shall submit the disputed determinations or arithmetic calculations via e-mail
or facsimile within three (3) Business Days of receipt, or deemed receipt, of
the applicable notice of dispute to the Administrative Agent.  If the
Administrative Agent, the Lenders, Holders and the Borrower are unable to agree
upon such determination or calculation within three (3) Business Days of such
disputed determination or arithmetic calculation being submitted to the
Administrative Agent, then the Borrower shall, within three (3) Business Days
submit via facsimile the disputed determinations or arithmetic calculations to
an independent outside national accounting firm specified by Administrative
Agent.  The Borrower, at the Borrower’s expense, shall cause the accountant to
perform the determinations or calculations and notify the Administrative Agent
of the results no later than five (5) Business Days from the time it receives
the disputed determinations or calculations.  Such accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, and each of the Lenders and Holders that:

 

3.01                        Organization; Powers.  The Borrower and each of the
Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to so qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
power and authority to execute, deliver and perform its

 

74

--------------------------------------------------------------------------------


 

obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow hereunder.

 

3.02                        Authorization.  The Transactions and the Third
Amendment Transactions (a) have been duly authorized by all requisite corporate,
limited liability company and, if required, stockholder or member action and (b)
will not (i) violate (A) any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of the Borrower or any Restricted Subsidiary, (B) any order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which the Borrower or any Restricted Subsidiary is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any Restricted
Subsidiary (other than any Lien created hereunder or under the Security
Documents).

 

3.03                        Enforceability.  This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms.

 

3.04                        Governmental Approvals.  No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions and Third
Amendment Transactions, except for (a) with respect to the Transactions the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright Office
and (b) such as have been made or obtained and are in full force and effect.

 

3.05                        Financial Statements.  The Borrower has heretofore
furnished to the Lenders the consolidated balance sheets and related statements
of income, stockholder’s equity and cash flows of each of the Borrower as of and
for the fiscal years ended December 31, 2014, 2015 and 2016, each audited by and
accompanied by the unqualified opinion of McGladrey & Pullen, LLP, independent
public accountants. Such financial statements present fairly the financial
condition and results of operations and cash flows of the Borrower and its
consolidated subsidiaries as of such dates and for such periods. Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of the Borrower and its consolidated subsidiaries as of the dates
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis.

 

3.06                        No Material Adverse Change.  No event, change or
condition has occurred that has had, or could reasonably be expected to have, a
material adverse effect on the business, assets, liabilities, operations,
condition (financial or otherwise), operating results or prospects of the
Borrower and the Subsidiaries, taken as a whole, since March 31, 2017.

 

75

--------------------------------------------------------------------------------


 

3.07        Title to Properties; Possession Under Leases.  (a) Each of the
Borrower and the Restricted Subsidiaries has good and marketable title to, or
valid leasehold interests in, all its material properties and assets, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Liens expressly permitted by Section 6.02.

 

(b)           Each of the Borrower and the Restricted Subsidiaries has complied,
in all material respects, with all obligations under all material leases to
which it is a party and all such leases are in full force and effect.  Each of
the Borrower and the Restricted Subsidiaries enjoys peaceful and undisturbed
possession under all such material leases, except to the extent not reasonably
likely to result in a Material Adverse Effect on the Loan Parties, taken as a
whole.

 

3.08        Subsidiaries.  (a) Schedule 3.08 sets forth as of the Third
Amendment Effective Date a complete and accurate list of all Subsidiaries, the
percentage ownership interest of the Borrower or any other Subsidiary therein,
and the jurisdiction of incorporation of each Subsidiary. The shares of capital
stock or other ownership interests so indicated on Schedule 3.08 are fully paid
and non-assessable and are owned by the Borrower or any Subsidiary, directly or
indirectly, free and clear of all Liens, other than Liens expressly permitted by
Section 6.02.

 

(b)           Schedule 3.08(b) sets forth as of the Third Amendment Effective
Date a complete and accurate list of all Unrestricted Subsidiaries, the
percentage ownership interest of the Borrower or any other Subsidiary therein
and the jurisdiction of incorporation of each Unrestricted Subsidiary. The
shares of capital stock or other ownership interests so indicated on Schedule
3.08(b) are fully paid and non-assessable and are owned by the Borrower or any
Subsidiary, directly or indirectly, free and clear of all Liens.

 

3.09        Litigation; Compliance with Laws.  (a) Except as set forth on
Schedule 3.09 or existing on the Third Amendment Effective Date, there are no
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Restricted Subsidiary or any
business, property or rights of any such Person (i) that involve any Loan
Document, the Transactions or the Third Amendment Transactions, (ii) that would
constitute a Regulatory Notice Event of which the Administrative Agent has not
been notified in accordance with Section 5.05(f) (iii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

(b)           Since the Third Amendment Effective Date, there has been no change
in the status of the matters disclosed on Schedule 3.09 that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

(c)           None of the Borrower or any of the Restricted Subsidiaries or any
of their respective material properties or assets is in violation of, nor will
the continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits), or is
in default with respect to any judgment, writ, injunction, decree or order

 

76

--------------------------------------------------------------------------------


 

of any Governmental Authority, where such violation or default could reasonably
be expected to result in a Material Adverse Effect.

 

3.10        Agreements.  (a) None of the Borrower or any of the Restricted
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(b)           None of the Borrower or any of the Restricted Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.

 

3.11        Federal Reserve Regulations.  (a) None of the Borrower or any of the
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b)           No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation T, U or X.

 

3.12        Investment Company Act.  None of the Borrower or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

3.13        Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for the purposes specified in the introductory statement to this Agreement.

 

3.14        Tax Returns.  Each of the Borrower and the Restricted Subsidiaries
has filed or caused to be filed all material Federal, state, local and foreign
tax returns or reports required to have been filed by it and has paid or caused
to be paid all taxes due and payable by it and all assessments received by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary, as
applicable, shall have set aside on its books adequate reserves or (b) to the
extent that the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

3.15        No Material Misstatements.  No information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender or Holder in connection with the negotiation
of any Loan Document or included therein or delivered pursuant thereto
contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which, and as of the
date, they were, are or will be made, not misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, the Borrower represents
only that it acted in good faith and utilized reasonable assumptions (based upon
accounting principles consistent with the historical audited financial
statements of CheckSmart

 

77

--------------------------------------------------------------------------------


 

Financial Company) and due care in the preparation of such information, report,
financial statement, exhibit or schedule.

 

3.16        Employee Benefit Plans.  Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefit liabilities under each Plan (based on the assumptions used
for purposes of Accounting Standards Codification Topic 715) did not, as of the
last annual valuation date applicable thereto, exceed the fair market value of
the assets of such Plan by an amount that could reasonably be expected to result
in a Material Adverse Effect, and the present value of all benefit liabilities
of all underfunded Plans (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) did not, as of the last annual
valuation dates applicable thereto, exceed the fair market value of the assets
of all such underfunded Plans by an amount that could reasonably be expected to
result in a Material Adverse Effect.

 

3.17        Environmental Matters.  (a) Except as set forth in Schedule 3.17 and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any of the Restricted Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any pending or
threatened claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

 

(b)           Since the Third Amendment Effective Date, there has been no change
in the status of the matters disclosed on Schedule 3.17 that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

3.18        Insurance.  Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the Third Amendment Effective Date.  Such insurance (or
replacements thereof) is in full force and effect and all premiums have been
duly paid. The Borrower and the Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.

 

3.19        Security Documents.  (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined in the
Collateral Agreement) and the proceeds thereof and (i) when the Pledged
Collateral (as defined in the Collateral Agreement) is delivered to the
Collateral Agent, the Lien created under Collateral Agreement shall constitute a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Pledged Collateral, in each case
prior and superior in right to any other Person, and (ii) when financing
statements in appropriate form are filed in the offices specified on Schedule
3.19(a), the Lien created under the Collateral Agreement will constitute a fully
perfected Lien on, and security interest in, all right, title and

 

78

--------------------------------------------------------------------------------


 

interest of the Loan Parties in such Collateral (other than Intellectual
Property, as defined in the Collateral Agreement), in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 6.02.

 

(b)           Upon the recordation of the Collateral Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Borrower
and the Administrative Agent) with the United States Patent and Trademark Office
and the United States Copyright Office, together with the financing statements
in appropriate form filed in the offices specified on Schedule 3.19(a), a Lien
created under the Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States and its
territories and possessions, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the date hereof).

 

3.20        Location of Real Property and Leased Premises.  (a) Schedule 3.20(a)
lists completely and correctly as of the Third Amendment Effective Date all real
property owned by the Borrower and the Subsidiaries and the addresses thereof.
The Borrower and the Subsidiaries own in fee all the real property set forth on
Schedule 3.20(a).

 

(b)           Schedule 3.20(b) lists completely and correctly as of the Third
Amendment Effective Date all real property leased by the Borrower and the
Subsidiaries and the addresses thereof. The Borrower and the Subsidiaries have
valid leases in all the real property set forth on Schedule 3.20(b).

 

3.21        Labor Matters.  As of the date hereof and the Third Amendment
Effective Date, there are no strikes, lockouts or slowdowns against the Borrower
or any Restricted Subsidiary pending or, to the knowledge of the Borrower,
threatened. The hours worked by and payments made to employees of the Borrower
and the Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. All payments due from the Borrower or any Restricted
Subsidiary, or for which any claim may be made against the Borrower or any
Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been in all material respects paid or accrued
as a liability on the books of the Borrower or such Restricted Subsidiary. The
consummation of the Transactions and the Third Amendment Transactions will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Borrower or any
Restricted Subsidiary is bound.

 

3.22        Solvency.  Immediately after the consummation of the Third Amendment
Transactions to occur on the Third Amendment Effective Date and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan, (a) the fair value of the assets of each Loan Party,
at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the

 

79

--------------------------------------------------------------------------------


 

probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Third Amendment
Effective Date.

 

3.23        Transaction Documents.  The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Merger Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto). Neither the Borrower nor any Loan Party or, to the knowledge of the
Borrower or each Loan Party,  any other Person party thereto is in default as of
the Closing Date in the performance or compliance with any material provisions
thereof.  The Merger Agreement complies in all material respects with all
applicable laws. All representations and warranties of the Borrower and each
Loan Party set forth in the Merger Agreement were true and correct in all
material respects at the time as of which such representations and warranties
were made (or deemed made).

 

3.24        Sanctioned Persons.  None of the Borrower or any Restricted
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of the Borrower or any Restricted Subsidiary is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Borrower will not
directly or indirectly use the proceeds of the Loans or otherwise make available
such proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

 

3.25        Specified Borrower Designations and Reaffirmations.  The Borrower
has made the Specified Borrower Designations and Reaffirmations in the manner
requested by the Administrative Agent as of the Third Amendment Effective Date
and such Specified Borrower Designations and Reaffirmations shall at all
applicable times be valid and binding designations under the applicable Finance
Documents (as such term is defined in the Collateral Agreement), and the
Borrower has (i) made all necessary designations, reaffirmations and
certifications, as the case may be, in writing and delivered the same to the
Collateral Agent and all other required parties in accordance with the
Collateral Agreement thereby designating, reaffirming or certifying, as the case
may be, all Obligations (including the Loan Document Obligations) hereunder (and
the Indebtedness evidenced thereby) as (x) Designated Priority Obligations for
the purposes of the Collateral Agreement, (ii) made all necessary designations,
reaffirmations and certifications, as the case may be, in writing and delivering
the same to the Senior Secured Notes Trustee, Collateral Agent and all other
required parties in accordance with the Senior Secured Notes Indentures thereby
designating, reaffirming or certifying, as the case may be, all Obligations
(including the Loan Document Obligations) hereunder (and the Indebtedness
evidenced thereby) as Designated Priority Obligations in accordance with Section
11.10 of the Senior Secured Notes Indentures and (iii) certified and reaffirmed
to the Collateral Agent and the Senior Secured Notes Trustee and any other
required parties in accordance with the Collateral Agreement and the Senior
Secured Notes Indentures that the Obligations hereunder (including the Loan
Document Obligations and the Indebtedness evidenced thereby), including the
Liens associated therewith, have been incurred in compliance with the Senior
Secured Notes Indentures and the Collateral Agreement.  The Borrower
additionally represents and warrants

 

80

--------------------------------------------------------------------------------


 

that, as of the Third Amendment Effective Date and at all times thereafter, the
Indebtedness under this Agreement, including under this Third Amendment, has
been and shall continue to be Indebtedness under Section 4.09(b)(1) of the
Senior Secured Notes Indentures.  The Borrower further represents and warrants
that, from and at all times after the Third Amendment Effective Date: (x)
neither the Borrower nor any Restricted Subsidiary has, or will have, incurred
any Indebtedness under Section 4.09(b)(2) of the Senior Secured Notes
Indentures, (y) the amount of all Indebtedness issued or outstanding (including
the aggregate principal amount outstanding thereof) under Section 4.09(b)(2) of
the Senior Secured Notes Indentures, including for the purposes of Section
4.09(b)(1) of the Senior Secured Notes Indentures, shall be zero ($0.00) and (z)
neither the Borrower nor any restricted Subsidiary has incurred, or will incur,
any Indebtedness that would result in the Alabama Revolving Credit Agreement
being deemed “outstanding” or “remaining outstanding” in any respect (other than
customary obligations that survive after the payoff of a loan agreement,
including cash collateralization of that certain letter of credit obligation as
provided for in the payoff letter with Republic Bank).

 

3.26        Loan Receivables.  As to the Loan Receivables generally:

 

(i)            Each Loan Party to the best of such Loan Party’s knowledge had
and continues to have full power, authorization, permits, licenses and other
authority to hold, enforce, and make the Consumer Loans (or other extensions of
credit) evidenced by the Loan Receivables and all such Loan Receivables and all
Books and Records comprising such Receivables are genuine;

 

(ii)           All Loan Receivables have been duly authorized, executed,
delivered by the parties whose names appear thereon and are valid and
enforceable in accordance with their terms, except as may be limited by
bankruptcy, insolvency, reorganization or similar laws relating to the
enforcement of creditors rights’ or by general equitable principles, regardless
of whether such enforceability is considered in a proceeding in equity or at
law, and consumer protection laws; if auto title loans, constitute chattel
paper; any chattels described in any Loan Receivable are and will be accurately
described and are and are required to be in the possession of the parties
granting the security interest therein (unless repossessed); and any applicable
filing, recording or lien notation law with respect to any collateral securing a
Loan Receivable will have been, or will be, complied with to the extent such
filing or recording is necessary under applicable law to create or perfect
Borrower’s or such Loan Party’s security interest in such collateral consistent
with the Program Guidelines;

 

(iii)          The form and content of all Loan Receivables and the security
related thereto comply in all material respects (and in any event in all
material respects necessary to maintain and ensure the validity and
enforceability of the Loan Receivables) with any and all applicable laws, rules
and regulations, including without limitation, the Requirements, in each case,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws relating to the enforcement of creditors rights’
or by general equitable principles, regardless of whether such enforceability is
considered in a proceeding in equity or at law, and consumer protection laws;

 

81

--------------------------------------------------------------------------------


 

(iv)          Subject to adjustments in the ordinary course of business, the
original amount and unpaid balance of each Loan Receivable on the Books and
Records of the Borrower or any Loan Party and on any statement or schedule
delivered to Administrative Agent and/or any Lender or Holder, including without
limitation the schedule of Loan Receivables, is and will be the true and correct
amount actually owing to a Borrower or Loan Party as of the date each Loan
Receivable is pledged to Collateral Agent or as of such date specified on such
statement of schedule, is not, to the best of Borrower’s and such Loan Party’s
knowledge, subject to any claim of reduction, counterclaim, set-off, recoupment
or any other claim, allowance or adjustment; and Borrower and no Loan Party has
any knowledge of any fact which would impair the validity or collectability of
any Loan Receivables;

 

(v)           All security agreements, title retention instruments and other
documents and instruments which are security for Loan Receivables contain a
correct and sufficient description of the personal property covered thereby (if
any), and, subject to the rights of Administrative Agent hereunder or the
Collateral Agent under the Collateral Agreement and the interests of Borrower or
any Loan Party as holder of such security agreements or title retention
instruments or other documents or instruments, are or create security interests
and Liens (if any);

 

(vi)          The Borrower and the other Loan Parties meet the standards
generally observed by prudent finance companies that are in the business of
making unsecured multi-pay consumer installment loans, consumer lines of credit
or auto title loans, as applicable, to the clients served by the Loan Parties,
and conforms in all material respects with the Program Guidelines;

 

(vii)         Borrower and the other Loan Parties have good and valid title to
the Loan Receivables, free and clear of all prior assignments, claims, liens,
encumbrances and security interests, other than Permitted Liens, and has the
right to pledge and grant Collateral Agent, for the benefit of Lenders and
Holders, a first priority security interest in the same, in the manner provided
in this Agreement and the Collateral Agreement; and

 

(viii)        It is understood and agreed that none of the representations or
warranties contained in this Section 3.26 shall be applicable to: (a) any Loan
Receivable acquired by a Loan Party pursuant to its conduct of a credit access
business or credit services organization (or like business), (b) fraudulent
accounts (so long as the amount of fraudulent accounts, at any one time, is
immaterial to the business of the Loan Parties, taken as a whole) and (c)
immaterial defects relating to any Loan Receivable.

 

ARTICLE IV
CONDITIONS OF LENDING

 

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions on the date of each Borrowing (each
such event being called a “Credit Event”):

 

82

--------------------------------------------------------------------------------


 

(a)           The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) together with (i) a Borrowing Base
Certificate setting forth the Borrowing Base of the Borrower as of a date no
earlier than the end of the most recently ended calendar month and no later than
the day immediately preceding the Borrowing, or issuance and purchase, date,
together with an updated schedule of Loan Receivables and (ii) an updated and
current data tape containing the information required under Section 5.04(e) with
respect to the Loan Receivables.

 

(b)           The representations and warranties set forth in Article III and in
each other Loan Document shall be true and correct in all material respects
(except representations and warranties that are qualified by materiality or
similar qualifiers are true and correct in all respects) on and as of the date
of such Credit Event with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

 

(c)           At the time of and immediately after such Credit Event, no Default
or Event of Default shall have occurred and be continuing.

 

(d)           Immediately after giving effect to such Credit Event and the use
of proceeds thereof, (i) the Borrower shall be in pro forma compliance with the
financial covenants set forth in Section 6.09 and (ii) Aggregate Revolving
Credit Exposures shall not exceed the lesser of the Borrowing Base or the Total
Commitment.

 

(e)           No Regulatory Notice Event shall have occurred and be continuing
or be currently threatened, except in the case of any Regulatory Notice Events
for which the Administrative Agent has been notified in accordance with Section
5.05(f) and with respect to any such notified Regulatory Notice Event, the
Administrative Agent has not provided notice in writing to the Borrower prior to
the time of any requested Borrowing that such Regulatory Notice Event is
material (it being understood that this condition (e) shall not be satisfied if
the Administrative Agent provides Borrower with written notice prior to the time
of such requested Borrowing that such notified Regulatory Notice Event is
material), unless: (i) the Administrative Agent has rescinded such written
notice or (ii) the Regulatory Notice Event for which the Administrative Agent
has provided such a written notice is no longer continuing.

 

(f)            No Material Adverse Effect shall have occurred and be continuing.

 

(g)           The Borrowing date of any Loan and issuance and purchase date of
any Revolving Note shall be a Permitted Borrowing Date.

 

(h)           Since the effective date of the most recently delivered Compliance
Certificate, the Borrower and the Loan Parties have complied with the Loan
Receivable Selection Policy.

 

(i)            The Loan Parties shall have paid or reimbursed the Administrative
Agent and the Lenders and Holders for all costs and expenses required to be paid
or reimbursed by them on the Permitted Borrowing Date in accordance with Section
9.04 hereof.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b), (c), (d), (e), (f), (g) and (h) of this Article IV.

 

83

--------------------------------------------------------------------------------


 

ARTICLE V
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender and Holder that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Administrative Agent shall otherwise consent in writing, the
Borrower will, and will cause each of the Restricted Subsidiaries to:

 

5.01        Existence; Compliance with Laws; Businesses and Properties.  (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.04.

 

(b)           Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable Requirements, laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted; and at all times maintain and preserve all property
material to the conduct of such business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times.

 

5.02        Insurance.  (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

 

(b)           Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent, which endorsement
shall provide that, from and after the Closing Date, if the insurance carrier
shall have received written notice from the Administrative Agent or the
Collateral Agent of the occurrence of an Event of Default, the insurance carrier
shall pay all proceeds otherwise payable to the Borrower or any other Loan Party
under such policies directly to the Collateral Agent; cause all such policies to
provide that neither the Borrower, the Administrative Agent, the Collateral
Agent nor any other party shall be a coinsurer thereunder and to contain a
“Replacement Cost Endorsement”, without any deduction for depreciation, and such
other provisions as the Administrative Agent may reasonably require from time to
time to protect their interests; deliver original or certified copies of all
such policies to the Collateral Agent; cause each such policy to provide that it
shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium upon not less than 10 days’ prior written

 

84

--------------------------------------------------------------------------------


 

notice thereof by the insurer to the Administrative Agent and the Collateral
Agent (giving the Administrative Agent and the Collateral Agent the right to
cure defaults in the payment of premiums) or (ii) for any other reason upon not
less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent) together with evidence
satisfactory to the Administrative Agent of payment of the premium therefor.

 

(c)           Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.02
is taken out by any Loan Party; and promptly deliver to the Administrative Agent
and the Collateral Agent a duplicate original copy of such policy or policies.

 

5.03        Obligations and Taxes.  Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all material Taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise that, if unpaid, might give rise to a
Lien upon such properties or any part thereof; provided, however, that such
payment and discharge shall not be required with respect to any such obligation,
claim, Tax, assessment, charge, levy or claim so long as the validity or amount
thereof shall be contested in good faith by appropriate proceedings and the
Borrower shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP and such contest operates to suspend collection
of the contested obligation, Tax, assessment or charge and enforcement of a
Lien.

 

5.04        Financial Statements, Reports, etc.  In the case of the Borrower,
furnish to the Administrative Agent, which shall furnish to each Lender and
Holder:

 

(a)           within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by McGladrey & Pullen, LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall not include (i) an explanatory paragraph expressing doubt about
the ability of the Borrower and its consolidated Subsidiaries to continue as a
going concern or (ii) any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)           commencing with the fiscal quarter ended March 31, 2011, within 60
days of the end of such fiscal quarter and, thereafter, within 45 days after the
end of each of the first three fiscal quarters of each fiscal year, its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Borrower and

 

85

--------------------------------------------------------------------------------


 

its consolidated Subsidiaries as of the close of such fiscal quarter and the
results of its operations and the operations of such Subsidiaries during such
fiscal quarter and the then elapsed portion of the fiscal year, and comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of its Financial Officers as fairly presenting the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments; provided, however, that
with respect to the fiscal quarter ending March 31, 2011, the furnished
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows shall be those of Checksmart Financial Holdings Corp.,
shall be delivered together with a “Management’s Discussion and Analysis of
Financial Condition and Results of Operations”, with respect to the interim
financial information contained therein, prepared on a basis substantially
consistent with, and with the same level of detail as, the corresponding
information included in the Senior Secured Notes Offering Circular or, at the
option of the Borrower, the then applicable SEC requirements and shall be
certified by a Financial Officer as provided herein;

 

(c)                                  concurrently with any delivery of financial
statements under paragraph (a), (b) or (e)(B)(ii) of this Section 5.04, a
certificate of the accounting firm (in the case of paragraph (a)) or a
Compliance Certificate signed by a Financial Officer (in the case of paragraphs
(b) and (e)(B)(ii)) opining on or certifying such statements (which certificate,
when furnished by an accounting firm, may be limited to accounting matters and
disclaim responsibility for legal interpretations) and (i) certifying that no
Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto; and (ii)
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating (A) that, as of the date of the balance sheet
included with such financial statements, the Borrowing Base is not less than the
amount of the Aggregate Revolving Credit Exposure and (B) compliance with
Section 6.09, provided, that, with respect to any financial covenant that is
tested at the end of each fiscal quarter, Borrower shall only be required to
demonstrate compliance with such financial covenant in the Compliance
Certificate for such fiscal quarter;

 

(d)                                 within 90 days after the beginning of each
fiscal year of the Borrower, a detailed consolidated budget for such fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for such fiscal year
and setting forth the assumptions used for purposes of preparing such budget)
and, promptly when available, any significant revisions of such budget;

 

(e)                                  (A) within ten (10) Business Days after the
end of each calendar month (the “Applicable Month”) (or during the continuance
of an Event of Default, as may be more frequently required by Administrative
Agent from time to time), a Borrowing Base Certificate (in each case, together
with reasonable supporting information) that demonstrates that, as of a day no
more than ten (10) Business Days earlier than the date of such certificate, the
Aggregate Revolving Credit Exposure did not exceed the Borrowing Base, (B)
within thirty (30) days after the end of each Applicable Month (i) a statement
of accounts for the deposit accounts and securities accounts of the Borrower and
its Subsidiaries, identifying the owner of each such account, whether such
account is a Collateral Account and setting forth the balance in such account as
of the Business Day immediately preceding delivery of such statement and (ii)
the Borrower’s consolidated balance sheet and related statements of income,
stockholders’ equity

 

86

--------------------------------------------------------------------------------


 

and cash flows showing the financial condition of the Borrower and its
consolidated Subsidiaries as of the close of such month and the results of its
operations and the operations of such Subsidiaries during such month and the
then elapsed portion of the fiscal year, and comparative figures for the same
periods in the immediately preceding fiscal year, all certified by one of its
Financial Officers as fairly presenting the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments; (C) immediately upon a repayment of Loans required to be made
as a result of a Level I Trigger Event, a Borrowing Base Certificate setting
forth the Borrowing Base of the Borrower after giving effect to such repayment
of Loans and (D) within (i) twenty (20) days after the end of each calendar
month, for the calendar month then ending, reports in form and substance
reasonably satisfactory to Administrative Agent, setting forth an aging of Loan
Receivables, a schedule of Loan Receivables, detailed delinquency report books
and records consisting of data tape information of Loan Receivables in a format
and consisting of data elements reasonably acceptable to Administrative Agent
(provided, however, on reasonable request by the Administrative Agent, the
Borrower shall deliver such data tape information of Borrower’s portfolio), and
a repossession report in respect of any Title Loan Receivables and (ii) within
twenty (20) days after the end of each calendar month, for the calendar month
then ending, a report of Cumulative Net Losses by Vintage Pool and in form
reasonably acceptable to Administrative Agent, a charge-off report, a reserve
report and such other documentation and information promptly after reasonable
request therefor by Administrative Agent; provided, however, that Borrower will
not be required to, but agrees to use its best efforts to, deliver any reports
contemplated by this Section 5.04(e) for the first three calendar months after
the Third Amendment Effective Date;

 

(f)                                   if any Borrowing Base Certificate
delivered in accordance with Section 5.04(e)(A) or (e)(C) demonstrates that the
Borrowing Base (determined as of the date required by such section) is less than
105% of the Aggregate Revolving Credit Exposure at such time, then the Borrower
shall deliver to the Lenders and Holders, on the 15th day of the second calendar
month following the Applicable Month, (i) a subsequent Borrowing Base
Certificate (together with reasonable supporting information) that demonstrates
that, as of a day no more than five days earlier than the date of such
subsequent certificate, the Aggregate Revolving Credit Exposure did not exceed
the Borrowing Base and (ii) a statement of accounts for the deposit accounts and
securities accounts of the Borrower and its Subsidiaries, identifying the owner
of each such account, whether such account is a Collateral Account and setting
forth the balance in such account as of the Business Day immediately preceding
delivery of such statement;

 

(g)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Restricted Subsidiary with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed to its shareholders, as the case may be;

 

(h)                                 promptly after the receipt thereof by the
Borrower or any Subsidiary, a copy of any “management letter” received by any
such Person from its certified public accountants and the management’s response
thereto;

 

87

--------------------------------------------------------------------------------


 

(i)                                     promptly after the request by any Lender
or Holder, all documentation and other information that such Lender or Holder
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act;

 

(j)                                    promptly after the request by the
Administrative Agent or any Lender or Holder, copies of (i) any documents
described in Section 101(k)(1) of ERISA that the Borrower or any of its ERISA
Affiliates may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l)(1) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan; provided
that if the Borrower or any of its ERISA Affiliates has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Borrower or the applicable ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof;

 

(k)                                 promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender or Holder may reasonably
request; and

 

(l)                                     on the dates that the monthly financial
statements under clause (e)(B)(ii) above are delivered, the loan data tape with
customer contacts, performance metrics and other collections data applicable to
the Loan Receivables shall be delivered to the Backup Servicer in accordance
with the Backup Servicing Agreement.

 

Any consolidated financial statements or reports required to be delivered under
this Section 5.04 as of, or for any period ending on, May 31, 2015, or later
shall set forth the amount of each item contained therein that is attributable
to (i) the Borrower and the Restricted Subsidiaries, on the one hand, and (ii)
the Unrestricted Subsidiaries, on the other hand.

 

5.05                        Litigation and Other Notices.  Furnish to the
Administrative Agent and each Lender or Holder prompt written notice of the
following:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) taken or
proposed to be taken with respect thereto;

 

(b)                                 the filing or commencement of, or any threat
or notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Borrower or any Affiliate thereof that could reasonably
be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and the
Subsidiaries in an aggregate amount exceeding $1,000,000;

 

(d)                                 any development that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

88

--------------------------------------------------------------------------------


 

(e)                                  any change in the Borrower’s corporate
rating by S&P, in the Borrower’s corporate family rating by Moody’s, or any
notice from either such agency indicating its intent to effect such a change or
to place the Borrower on a “CreditWatch” or “WatchList” or any similar list, in
each case with negative implications, or its cessation of, or its intent to
cease, rating the Borrower;

 

(f)                                   upon any officer of a Loan Party obtaining
knowledge of the occurrence of, or threat of, any Regulatory Notice Event
against or affecting any Loan Party, or any of the Loan Parties’ Affiliates or
any material aspect of the Program or the Program Guidelines, written notice
thereof together with such other information as may be reasonably available (and
able to be disclosed in the Loan Parties’ reasonable judgment) to the Loan
Parties to enable the Administrative Agent, the Lenders and the Holders and
their counsel to evaluate such matters; and

 

(g)                                  any material changes to the Program or any
of the Program Guidelines.

 

5.06                        Information Regarding Collateral.  (a) Furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s legal name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. The Borrower agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral.  The Borrower also agrees promptly to notify the Administrative
Agent if any material portion of the Collateral is damaged or destroyed.

 

(b)                                 In the case of the Borrower, each year, at
the time of delivery of the annual financial statements with respect to the
preceding fiscal year pursuant to Section 5.04(a), deliver to the Administrative
Agent a certificate of a Financial Officer setting forth the information
required pursuant to Section 2 of the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Third Amendment Effective Date or the date of the
most recent certificate delivered pursuant to this Section 5.06 or otherwise.

 

5.07                        Maintaining Records; Access to Properties and
Inspections; Maintenance of Ratings.  (a) Keep proper books of record and
account in which full, true and correct entries in conformity with GAAP and all
requirements of law are made of all dealings and transactions in relation to its
business and activities. Each Loan Party will, and will cause each of its
subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender or Holder to visit and inspect the financial records and the
properties of such Person at reasonable times and as often as reasonably
requested (but no more than twice per fiscal year of the Borrower, unless an
Event of Default has occurred and is continuing) and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent or any Lender or Holder to discuss the affairs,
finances and condition of such Person with the officers thereof and independent
accountants therefor.

 

89

--------------------------------------------------------------------------------


 

(b)                                 In the case of the Borrower, use
commercially reasonable efforts to maintain a corporate rating from S&P and a
corporate family rating from Moody’s, in each case in respect of the Borrower.

 

5.08                        Use of Proceeds.  Use the proceeds of the Loans only
for the purposes specified in the introductory statement to this Agreement.

 

5.09                        Employee Benefits.  (a) Comply in all material
respects with the applicable provisions of ERISA and the Code and (b) furnish to
the Administrative Agent as soon as possible after, and in any event within 10
days after any Responsible Officer of the Borrower or any ERISA Affiliate knows
or has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Borrower or any ERISA Affiliate in an aggregate amount exceeding
$1,000,000, a statement of a Financial Officer of the Borrower setting forth
details as to such ERISA Event and the action, if any, that the Borrower
proposes to take with respect thereto.

 

5.10                        Compliance with Environmental Laws.  Comply, and
cause all lessees and other Persons occupying its properties to comply, in all
material respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all environmental permits necessary for its
operations and properties; and conduct any remedial action in accordance with
Environmental Laws; provided, however, that none of the Borrower or any
Restricted Subsidiary shall be required to undertake any remedial action
required by Environmental Laws to the extent that its obligation to do so is
being contested in good faith and by proper proceedings, and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

5.11                        Preparation of Environmental Reports.  If a Default
caused by reason of a breach of Section 3.17 or Section 5.10 shall have occurred
and be continuing for more than 20 days without the Borrower or any Restricted
Subsidiary commencing activities reasonably likely to cure such Default, at the
written request of the Administrative Agent, provide to the Lenders and Holders
within 45 days after such request, at the expense of the Loan Parties, an
environmental site assessment report regarding the matters which are the subject
of such Default, prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or remedial action
in connection with such Default.

 

5.12                        Further Assurances.  (a) Execute any and all further
documents, financing statements, agreements and instruments, and take all
further action (including filing Uniform Commercial Code and other financing
statements, mortgages and deeds of trust) that may be required under applicable
law, or that the Administrative Agent or the Collateral Agent (upon instruction
from the Administrative Agent) may reasonably request, in order to effectuate
the transactions contemplated by the Loan Documents and in order to grant,
preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Documents.  The
Borrower will cause any subsequently acquired or organized Restricted Subsidiary
that is a Domestic Subsidiary, any Domestic Subsidiary that has ceased being an
Unrestricted Subsidiary and any other Restricted Subsidiary, if such Restricted
Subsidiary guarantees Indebtedness of any Loan Party, to become a Loan Party by
executing the

 

90

--------------------------------------------------------------------------------


 

Guarantee Agreement in favor of the Administrative Agent and the Collateral
Agreement and each other applicable Security Document in favor of the Collateral
Agent. In addition, from time to time, the Borrower will, at its cost and
expense, promptly secure the Secured Obligations by pledging or creating, or
causing to be pledged or created, perfected security interests with respect to
such of its assets and properties as the Administrative Agent shall designate
(it being understood that it is the intent of the parties that the Secured
Obligations shall be secured by substantially all the assets of the Borrower and
its Domestic Subsidiaries (other than any Unrestricted Subsidiaries) (including
real and other properties acquired subsequent to the Closing Date)); provided,
however, that no outstanding voting equity or other voting ownership interests
of any Foreign Subsidiary or any Restricted DRE in excess of 65% of the voting
power of all classes of equity or other ownership interests of such Foreign
Subsidiary or Restricted DRE, in each case, that are entitled to vote shall be
required to be pledged.  Such security interests and Liens will be created under
the Security Documents and other security agreements, mortgages, deeds of trust
and other instruments and documents in form and substance satisfactory to the
Administrative Agent, and the Borrower shall deliver or cause to be delivered to
the Lenders and Holders all such instruments and documents (including legal
opinions, title insurance policies and lien searches) as the Administrative
Agent shall reasonably request to evidence compliance with this Section 5.12. 
The Borrower agrees to provide such evidence as the Administrative Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien.  In furtherance of the foregoing, the Borrower will
give prompt notice to the Administrative Agent of the acquisition by it or any
of the Subsidiaries of an ownership interest in any real property (or any
interest in real property) having a value in excess of $1,000,000.

 

(b)                                 As soon as practicable but in any event
within the applicable time period set forth on Schedule 5.12, the Borrower shall
take or cause the other Loan Parties to take the actions set forth on Schedule
5.12.

 

(c)                                  During the period of ninety (90) days
following the Third Amendment Effective Date, the Loan Parties shall, (i) in a
manner satisfactory to the Administrative Agent, cooperate with and assist the
Administrative Agent or its counsel in connection with their review of (x) any
material business operation modifications and new product offers and (y) any
other regulatory reviews or due diligence related to the business and operations
of the Loan Parties (including comments related to Consumer Loan Agreements that
correspond to Loan Receivables) that are outstanding on, or arise after, the
Third Amendment Effective Date (including any issues that counsel for the
Administrative Agent has provided in writing to counsel for the Borrower prior
to the Third Amendment Effective Date), (ii) review and consider in good faith
any issues raised by, or comments, recommendations or guidance from, the
Administrative Agent or its counsel with respect to the foregoing and (iii)
within thirty (30) days (or such longer period as may be agreed to by the Agent
in its sole discretion) of any Borrower’s or any Loan Party’s receipt of written
notice (which notice may be received by any Loan Party prior to the expiration
of such ninety-day period) of any comments, recommendations or guidance from the
Administrative Agent or its counsel, resolve or address any such issues
(including making changes necessary to comply with any applicable state law), in
each case, in a manner satisfactory to the Administrative Agent.

 

91

--------------------------------------------------------------------------------


 

(d)                                 On and after the Third Amendment Effective
Date, the Borrower shall, and shall cause the other Loan parties to, obtain,
calculate and track monthly income data with respect to the Loan Receivables in
sufficient detail so as to permit the Borrower to comply with clause (f) of the
definition of Excess Concentration Amount with respect to all Eligible Loan
Receivables that are to be tested in accordance with such clause (f).

 

5.13                        [Intentionally Omitted].

 

5.14                        Designations Under Collateral Agreement and
Indentures.  As of the Closing Date and continuing as of the Third Amendment
Effective Date and at all times thereafter, treat, and hereby irrevocably
re-designate, re-certify and reaffirm, as otherwise applicable, and irrevocably
agree to treat, (i) all of the Obligations (including the Loan Document
Obligations) under this Agreement (and the Indebtedness evidenced thereby) at
all times as (a) Designated Priority Obligations and “Revolving Credit Facility
Obligations” under the Senior Secured Notes Indentures and the Collateral
Agreement, (b) “Bank Obligations” and “Secured Obligations” under the Collateral
Agreement and (c) “First Lien Obligations” under the Senior Secured Notes
Indentures, (ii) this Agreement, the Third Amendment and the related Loan
Documents collectively at all times as (a) “Finance Documents” under the
Collateral Agreement and (b) a “Credit Facility” under the Senior Secured Notes
Indentures, (iii) the Administrative Agent at all times as the “Designated
Priority Representative” and applicable “Authorized Representative” under the
Collateral Agreement in respect of the Obligations (including the Loan Document
Obligations) hereunder (and the Indebtedness evidenced thereby), (iv) the
Administrative Agent, Lenders and Holders at all times as “Designated Priority
Secured Parties,” “Bank Secured Parties” and “Secured Parties” under the
Collateral Agreement, (v) the incurrence of the Obligations (including the Loan
Document Obligations) hereunder (and the Indebtedness evidenced thereby) at all
times as not constituting in any way a “Discharge of Designated Priority
Obligations” under the Collateral Agreement, (vi) the Indebtedness incurred
under this Agreement and the related Loan Documents at all times as being
incurred under clause (1) of Section 4.09(b) of the Senior Secured Notes
Indentures and (vii) the Obligations hereunder (including the Loan Document
Obligations and the Indebtedness evidenced thereby), including the Liens
associated therewith, as being incurred in compliance with the Senior Secured
Notes Indentures and the Collateral Agreement (such designations, certifications
and affirmations in above clauses (i) through (vii) being collectively referred
to herein as the “Specified Borrower Designations and Reaffirmations”).  From
and after the Third Amendment Effective Date and at all times thereafter, (x)
the Borrower shall not, and shall not permit any of the Restricted Subsidiaries
to, directly or indirectly, incur any Indebtedness under Section 4.09(b)(2) of
the Indentures, (y) the amount of all Indebtedness issued or outstanding
(including the aggregate principal amount outstanding thereof) under Section
4.09(b)(2) of the Senior Secured Notes Indentures, including for the purposes of
Section 4.09(b)(1) of the Senior Secured Notes Indentures, shall be zero ($0.00)
and (z) the Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, incur any Indebtedness that would
result in the Alabama Revolving Credit Agreement being deemed “outstanding” or
“remaining outstanding” in any respect (other than customary obligations that
survive after the payoff of a loan agreement, including cash collateralization
of that certain letter of credit obligation as provided for in the payoff letter
with Republic Bank).

 

92

--------------------------------------------------------------------------------


 

5.15                        Right of First Refusal.  In the event Borrower, any
of its Subsidiaries or any Affiliate of the Borrower or any of its Subsidiaries
that engages in the origination of comparable Loan Receivables (any such Person,
a “New Borrower”) undertakes to enter into (x) an additional or subsequent
credit facility (including a Credit Facility (as such term is defined in the
Senior Secured Notes Indentures) with a principal amount in excess of $2,000,000
or (y) a debtor-in-possession credit facility in connection with any insolvency
or bankruptcy proceeding of any Loan Party (a “DIP Credit Facility”; and
collectively with any credit facility included in clause (x), a “New Credit
Facility”), Administrative Agent and its designees shall have a right of first
refusal (but not an obligation) to provide such New Credit Facility on the same
material terms and conditions (as such term is described below) as would be
provided by such third parties or on terms and conditions no less favorable (as
mutually agreed by Administrative Agent and the New Borrower) to New Borrower
than would be provided by such third-party, pursuant to the following terms:

 

(a)                                 The Borrower shall provide Administrative
Agent written notice (a “New Credit Facility ROFR Notice”) describing the New
Credit Facility and the terms and conditions thereof (collectively, the “New
Credit Facility Opportunity”). The Administrative Agent and its Permitted
Designees shall have fifteen (15) days from the date of the Administrative
Agent’s receipt of a New Credit Facility ROFR Notice to agree to provide such
New Credit Facility pursuant to the New Credit Facility Opportunity.

 

(b)                                 If the Administrative Agent and its
designees fail to exercise such right of first refusal within said fifteen
(15)-day period with respect to the New Credit Facility Opportunity, then the
New Credit Facility Opportunity may be offered to a third-party upon the
identical terms and conditions as are specified in the applicable New Credit
Facility ROFR Notice.  In the event the New Credit Facility Opportunity has not
been consummated within the one hundred (100)-day period from the date of the
applicable New Credit Facility ROFR Notice, the New Credit Facility Opportunity
may not be offered by the Borrower or any of its Subsidiaries to any third-party
without again offering such New Credit Facility Opportunity to the
Administrative Agent in the manner provided above.  In the event the
Administrative Agent exercises its right of first refusal under this Section
5.15, the applicable New Credit Facility Opportunity (or portion thereof, as the
case may be) shall be provided by the Administrative Agent, its Affiliates
and/or its Permitted Designees.  For purposes of this Section 5.15, “Permitted
Designees” shall mean any designees appointed by the Administrative Agent in its
sole discretion; provided, that with respect to any right of first refusal or
participation right exercised by the Administrative Agent hereunder, no Person
(other than an Affiliate) shall be permitted to be a “Permitted Designee”
hereunder with respect to such right of first refusal if the applicable borrower
is not entitled to deal solely with the Administrative Agent with respect to the
administering, arranging and/or servicing of the New Credit Facility Opportunity
subject to the applicable New Credit Facility ROFR Notice.

 

(c)                                  Notwithstanding the foregoing to the
contrary, (i) unless the proceeds of any such New Credit Facility Opportunity
shall be used promptly to repay in full in cash all Loan Document Obligations,
the provisions of this Section 5.15 shall be subject to the restrictions
contained in Sections 6.01 and 6.02 hereof and (ii) if the Loan Document
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted) are paid in full in cash with
proceeds from the issuance of any Equity Interests of

 

93

--------------------------------------------------------------------------------


 

Borrower, any Loan Party or any of their Affiliates, the agreements in this
Section 5.15 shall survive the payment of such Obligations and all other amounts
payable hereunder and the termination of this Agreement and the other Loan
Documents for a period of twelve (12) months after such payment and termination.

 

ARTICLE VI
NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender and Holder that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in
full, unless the Administrative Agent shall otherwise consent in writing:

 

6.01                        Indebtedness and Issuance of Disqualified Stock and
Preferred Stock.  (a) The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to (collectively, “incur” and
collectively, an “incurrence”) any Indebtedness (including Acquired
Indebtedness) and the Borrower will not issue any shares of Disqualified Stock
and will not permit any Restricted Subsidiary to issue any shares of
Disqualified Stock or Preferred Stock; provided, however, that the Borrower may
incur Indebtedness (including Acquired Indebtedness) and issue shares of
Disqualified Stock, and any of the Subsidiary Guarantors may incur Indebtedness
(including Acquired Indebtedness), issue shares of Disqualified Stock and issue
shares of Preferred Stock, if (i) the Fixed Charge Coverage Ratio on a
consolidated basis for the Borrower and the Restricted Subsidiaries’ most
recently ended four fiscal quarters for which internal financial statements are
available immediately preceding the date on which such additional Indebtedness
is incurred or such Disqualified Stock or Preferred Stock is issued would have
been at least 2.00 to 1.00, determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period and (ii) the Leverage
Ratio on a consolidated basis for the Borrower and the Restricted Subsidiaries
(determined by reference to the EBITDA of such Persons for the most recently
ended four fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or Preferred Stock is issued) is no greater than 5.50
to 1.00, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been
incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, and the application of proceeds therefrom had occurred on the date
of such incurrence.  The limitations set forth in this Section 6.01(a) will not
apply to any incurrence of Capitalized Lease Obligations in an aggregate
principal amount not to exceed $1,000,000 if the incurrence thereof would be
permitted under Section 6.01(b)(v) but for the limitation related to the
Leverage Ratio set forth in Section 6.01(b).

 

(b)                                 The foregoing limitations will not apply to:

 

(i)                                     the incurrence of Indebtedness under
this Agreement;

 

94

--------------------------------------------------------------------------------


 

(ii)                                  [Intentionally Omitted];

 

(iii)                               the incurrence by the Borrower and any
Subsidiary Guarantor of Indebtedness represented by the Senior Secured Notes
(including any guarantee thereof) (other than any Additional Notes (as defined
in the Senior Secured Notes Indentures), but including any Exchange Notes (as
defined in the Senior Secured Notes Indentures and guarantees thereof), up to an
aggregate principal amount outstanding at any one time not to exceed
$395,000,000;

 

(iv)                              Indebtedness of the Borrower and the
Restricted Subsidiaries in existence on the Closing Date (other than
Indebtedness described in clause (i), (ii) or (iii)) and set forth on Schedule
6.01;

 

(v)                                 Indebtedness (including Capitalized Lease
Obligations), Disqualified Stock and Preferred Stock incurred by the Borrower or
any of the Restricted Subsidiaries to finance the purchase, lease, construction,
installation or improvement of property (real or personal), equipment or other
asset that is used or useful in a Similar Business, whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets, and
Indebtedness, Disqualified Stock and Preferred Stock incurred or issued to
refund, refinance, replace, renew, extend or defease any Indebtedness,
Disqualified Stock or Preferred Stock incurred or issued as permitted under this
clause (v); provided that the aggregate amount of Indebtedness, Disqualified
Stock and Preferred Stock incurred pursuant to this clause (v), when aggregated
with the outstanding amount of Indebtedness, Disqualified Stock and Preferred
Stock incurred or issued to refund, refinance, replace, renew, extend or defease
Indebtedness, Disqualified Stock or Preferred Stock initially incurred or issued
in reliance on this clause (v) or the last sentence of Section 6.01(a), does not
exceed the greater of $10,000,000 and 2.0% of Total Assets;

 

(vi)                              Indebtedness incurred by the Borrower or any
of the Restricted Subsidiaries constituting reimbursement obligations with
respect to bankers’ acceptances, bank guarantees, letters of credit, warehouse
receipts or similar facilities entered into in the ordinary course of business,
including letters of credit in respect of workers’ compensation claims,
performance or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance, in each case (other than in the case of performance or surety
bonds incurred to satisfy a regulatory requirement) incurred in the ordinary
course of business; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;

 

(vii)                           Indebtedness arising from agreements of the
Borrower or the Restricted Subsidiaries providing for indemnification,
adjustment of purchase price, earnout or similar obligations, in each case,
incurred or assumed in connection with the disposition of any business, assets
or a Subsidiary, other than guarantees of Indebtedness incurred by

 

95

--------------------------------------------------------------------------------


 

any Person acquiring all or any portion of such business, assets or a Subsidiary
for the purpose of financing such acquisition; provided, however, that the
maximum assumable liability in respect of all such Indebtedness shall at no time
exceed the gross proceeds including non-cash proceeds (the fair market value of
such non-cash proceeds being measured at the time received and without giving
effect to any subsequent changes in value) actually received by the Borrower and
the Restricted Subsidiaries in connection with such disposition;

 

(viii)        Indebtedness of the Borrower to a Restricted Subsidiary; provided
that any such Indebtedness owing to a Restricted Subsidiary that is not a
Subsidiary Guarantor is expressly subordinated in right of payment to the
Secured Obligations; provided further, that any subsequent issuance or transfer
of any Capital Stock or any other event that results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the Borrower or another Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien (but
not foreclosure thereon)) shall be deemed, in each case, to be an incurrence of
such Indebtedness not permitted by this clause;

 

(ix)          Indebtedness of a Restricted Subsidiary owing to the Borrower or
another Restricted Subsidiary; provided that if a Subsidiary Guarantor incurs
such Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor, such Indebtedness shall be expressly subordinated in right of payment
to the Guarantee of such Subsidiary Guarantor, as the case may be; provided
further, that any subsequent transfer of any Capital Stock or any other event
that results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except to
the Borrower or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien (but not foreclosure thereon)) shall be deemed, in
each case, to be an incurrence of such Indebtedness not permitted by this
clause;

 

(x)           shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event that results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another of the Restricted Subsidiaries or any pledge of such
Indebtedness constituting a Permitted Lien (but not foreclosure thereon)) shall
be deemed in each case to be an issuance of such shares of Preferred Stock not
permitted by this clause;

 

(xi)          Hedging Obligations (excluding Hedging Obligations entered into
for speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this Section
6.01, exchange rate risk or commodity pricing risk;

 

(xii)         obligations in respect of self-insurance and obligations in
respect of performance, bid, appeal and surety bonds and performance and
completion guarantees and similar obligations provided by the Borrower or any of
the Restricted Subsidiaries or

 

96

--------------------------------------------------------------------------------


 

obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case, incurred in the ordinary course of
business;

 

(xiii)        (A) Indebtedness or Disqualified Stock of the Borrower and
Indebtedness, Disqualified Stock or Preferred Stock of any Restricted Subsidiary
in an aggregate principal amount or liquidation preference up to 100.0% of the
net cash proceeds received by the Borrower since immediately after the Closing
Date from the issue or sale of Equity Interests of the Borrower or cash
contributed to the capital of the Borrower (in each case, other than Excluded
Contributions, proceeds of Disqualified Stock or Designated Preferred Stock and
sales of Equity Interests to any Subsidiary of the Borrower) as determined in
accordance with clause (3)(b) or (3)(c) of the first paragraph of Section 6.05
to the extent such net cash proceeds or cash have not been applied pursuant to
such clauses to make Restricted Payments or to make other Investments, payments
or exchanges pursuant to the second paragraph of Section 6.05 or to make
Permitted Investments (other than Permitted Investments specified in clause (i),
(ii) or (iii) of the definition thereof) and (B) Indebtedness or Disqualified
Stock of the Borrower and Indebtedness, Disqualified Stock or Preferred Stock of
any Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, that, when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred or issued
pursuant to this clause (xiii)(B), does not exceed $35,000,000 (it being
understood that any Indebtedness, Disqualified Stock or Preferred Stock incurred
or issued pursuant to this clause (xiii)(B) shall cease to be deemed incurred or
issued for purposes of this clause (xiii)(B) but shall be deemed incurred
pursuant to Section 6.01(a) from and after the first date on which the Borrower
or such Restricted Subsidiary could have incurred such Indebtedness,
Disqualified Stock or Preferred Stock under the first paragraph of this Section
6.01 without reliance on this clause (xiii)(B); provided that, in the case of
any such Indebtedness that is secured by a Lien, the foregoing reclassification
shall only be effective if and to the extent that the Borrower and the
Restricted Subsidiaries would be able to incur (and as a result of such
reclassification are deemed to have incurred) such Lien pursuant to clause (xix)
or (xxxviii) of the definition of “Permitted Liens”);

 

(xiv)        the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness or the issuance by the Borrower or any Restricted Subsidiary of
Disqualified Stock or Preferred Stock that serves to refund, refinance, replace,
renew, extend or defease any Indebtedness, Disqualified Stock or Preferred Stock
incurred as permitted under the first paragraph of this Section 6.01 or clause
(iii), (iv) or (xiii)(A) above, or clause (xv) below or any Indebtedness,
Disqualified Stock or Preferred Stock issued to so refund, refinance, replace,
renew, extend or defease such Indebtedness, Disqualified Stock or Preferred
Stock, including additional Indebtedness, Disqualified Stock or Preferred Stock
incurred to pay premiums (including reasonable tender premiums), defeasance
costs and fees and accrued and unpaid interest in connection therewith (the
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:

 

97

--------------------------------------------------------------------------------


 

(A)          has a final maturity date later than the final maturity date of,
and has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred that is not less than the remaining Weighted Average
Life to Maturity, of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded, refinanced, replaced, renewed, extended or defeased,

 

(B)          to the extent such Refinancing Indebtedness refunds, refinances,
replaces, renews, extends or defeases (I) Indebtedness subordinated or pari
passu (without giving effect to security interests) to the Secured Obligations,
such Refinancing Indebtedness is subordinated or pari passu (without giving
effect to security interests) to the same extent as the Indebtedness being
refunded, refinanced, replaced, renewed, extended or defeased or (II)
Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
Disqualified Stock or Preferred Stock, respectively, and

 

(C)          shall not include (I) Indebtedness, Disqualified Stock or Preferred
Stock of a Restricted Subsidiary that is not a Subsidiary Guarantor or the
Borrower that refinances Indebtedness, Disqualified Stock or Preferred Stock of
the Borrower; (II) Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary that is not a Subsidiary Guarantor or the Borrower that
refinances Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary
Guarantor; or (I) Indebtedness, Disqualified Stock or Preferred Stock of the
Borrower or a Restricted Subsidiary that refinances Indebtedness, Disqualified
Stock or Preferred Stock of an Unrestricted Subsidiary;

 

(xv)         Indebtedness, Disqualified Stock or Preferred Stock of (x) the
Borrower or a Restricted Subsidiary incurred or issued to finance an acquisition
or (y) Persons that are acquired by the Borrower or any Restricted Subsidiary or
merged into, amalgamated with or consolidated with the Borrower or a Restricted
Subsidiary in accordance with the terms of this Agreement; provided that after
giving pro forma effect to such acquisition, amalgamation, merger or
consolidation, either

 

(A)          the Borrower would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in the first paragraph of this Section 6.01, or

 

(B)          the Fixed Charge Coverage Ratio of the Borrower and the Restricted
Subsidiaries is greater than such Fixed Charge Coverage Ratio immediately prior
to such acquisition, amalgamation, merger or consolidation;

 

(xvi)        cash management obligations and other Indebtedness in respect of
netting services, automatic clearing house arrangements, employees’ credit or
purchase cards, endorsements of instruments for deposit, overdraft protections
and similar arrangements, in each case incurred in the ordinary course of
business;

 

(xvii)       [Intentionally Omitted];

 

98

--------------------------------------------------------------------------------


 

(xviii)      any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary
so long as the incurrence of such guaranteed Indebtedness is permitted under the
terms of this Agreement and the Senior Secured Notes Indentures;

 

(xix)        Indebtedness of Foreign Subsidiaries of the Borrower not to exceed
at any one time outstanding, and together with any other Indebtedness incurred
under this clause (xix), the greater of $35,000,000 and 7.0% of Total Assets;

 

(xx)         Indebtedness of the Borrower or any of the Restricted Subsidiaries
consisting of (I) the financing of insurance premiums or (II) take-or-pay
obligations contained in supply arrangements, in each case, incurred in the
ordinary course of business;

 

(xxi)        Indebtedness of the Borrower or any of the Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business;

 

(xxii)       Indebtedness consisting of Indebtedness issued by the Borrower or
any of the Restricted Subsidiaries to future, current or former officers,
directors and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of the Borrower or any Parent Entity to the extent described in clause (4) of
the second paragraph of Section 6.05; and

 

(xxiii)      any obligation, or guaranty of any obligation, of the Borrower or
any Restricted Subsidiary to reimburse or indemnify a Person extending credit to
customers of the Borrower or a Restricted Subsidiary incurred in the ordinary
course of business as part of a Similar Business for all or any portion of the
amounts payable by such customers to the Person extending such credit.

 

Notwithstanding the foregoing, Restricted Subsidiaries that are not Subsidiary
Guarantors shall not be permitted to incur Indebtedness or issue Disqualified
Stock or Preferred Stock pursuant to clause (v), (xiii)(B) or (xix) above if,
after giving effect to such incurrence or issuance, the aggregate principal
amount of Indebtedness of Restricted Subsidiaries that are not Subsidiary
Guarantors outstanding pursuant to such clauses, together with the aggregate
liquidation preference of Disqualified Stock and Preferred Stock issued by
Restricted Subsidiaries that are not Subsidiary Guarantors outstanding pursuant
to such clauses, would exceed the greater of $55,000,000 and 11.0% of Total
Assets.

 

(c)           For purposes of determining compliance with this Section 6.01:

 

(i)            in the event that an item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) meets the criteria of more than one of
the categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (i) through (xxii) of the preceding paragraph or is
entitled to be incurred pursuant to the first paragraph of this Section 6.01,
the Borrower, in its sole discretion, will classify, and may later reclassify,
such item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) in any manner that complies with this Section 6.01; provided that (x)
all

 

99

--------------------------------------------------------------------------------


 

Indebtedness outstanding under this Agreement will be treated as incurred under
clause (i) of the preceding paragraph and (y) the Borrower shall not be
permitted to reclassify all or any portion of any Indebtedness incurred pursuant
to such clause (i) or (ii); and

 

(ii)           at the time of incurrence, the Borrower will be entitled to
divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described in Sections 6.01(a) and 6.01(b).

 

(d)           Accrual of interest or dividends, the accretion of accreted value,
the accretion or amortization of original issue discount and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or Preferred Stock for purposes of this Section 6.01.

 

(e)           For purposes of determining compliance with any U.S.
dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of accrued interest, fees, underwriting discounts, premiums and other
costs and expenses incurred in connection with such refinancing.

 

(f)            The principal amount of any Indebtedness incurred to refinance
other Indebtedness, if incurred in a different currency from the Indebtedness
being refinanced, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such refinancing.

 

(g)           The Borrower will not, and will not permit any Subsidiary
Guarantor to, directly or indirectly, incur any Indebtedness (including Acquired
Indebtedness) that is subordinated or junior in right of payment to any
Indebtedness of the Borrower or such Subsidiary Guarantor, as the case may be,
unless such Indebtedness is expressly subordinated in right of payment to the
Secured Obligations or such Subsidiary Guarantor’s Guarantee to the extent and
in the same manner as such Indebtedness is subordinated to other Indebtedness of
the Borrower or such Subsidiary Guarantor, as the case may be.

 

(h)           For the purposes of this Section 6.01, (i) unsecured Indebtedness
shall not be treated as subordinated or junior to Secured Indebtedness merely
because it is unsecured and (ii) Indebtedness shall not be treated as
subordinated or junior to any other Indebtedness merely because it has a junior
priority with respect to the same collateral.

 

100

--------------------------------------------------------------------------------


 

6.02        Liens.  (a)  The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, create, incur or suffer to
exist any Lien (except Permitted Liens) (each, a “Subject Lien”) that secures
Obligations under any Indebtedness on any asset or property of the Borrower or
any Restricted Subsidiary, except for:

 

(i)            in the case of Subject Liens on any Collateral, any Subject Lien,
if such Subject Lien expressly has Junior Lien Priority on the Collateral
relative to the Secured Obligations; or

 

(ii)           in the case of Subject Liens on any other asset or property, any
Subject Lien, if the Secured Obligations are equally and ratably secured with
(or on a senior basis to, in the case such Subject Lien secures any Subordinated
Indebtedness) the Obligations secured by such Subject Lien.

 

(b)           Any Lien created for the benefit of the Lenders pursuant to clause
(ii) of Section 6.02(a) may provide by its terms that such Lien shall be
automatically and unconditionally released and discharged upon the release and
discharge of the Subject Lien that gave rise to the obligation to so secure the
Bank Obligations (which release and discharge in the case of any sale of any
such asset or property shall not affect any Lien that the Collateral Agent may
otherwise have on the proceeds from such sale).

 

(c)           Any reference to a “Permitted Lien” is not intended to subordinate
or postpone, and shall not be interpreted as subordinating or postponing, or as
any agreement to subordinate or postpone, any Lien in favor of the Collateral
Agent in respect of the Collateral.

 

6.03        Asset Sales.  (a) The Borrower will not, and will not permit any
Restricted Subsidiary to, consummate, directly or indirectly, an Asset Sale,
unless:

 

(1)           the Borrower or such Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value (measured at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of;

 

(2)           except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents; and

 

(3)           to the extent that any consideration received by the Borrower or
any Restricted Subsidiary in such Asset Sale (including, for avoidance of doubt,
any Designated Non-cash Consideration and any assets received in a Permitted
Asset Swap) consists of assets of the type that would constitute Collateral,
such assets, including the assets of any Person that becomes a Subsidiary
Guarantor as a result of such transaction, are as soon as reasonably practicable
(and in any event within 90 days) after their acquisition added to the
Collateral.

 

Within 365 days after the receipt of any Net Proceeds of any Asset Sale, the
Borrower or such Restricted Subsidiary, at its option, may apply the Net
Proceeds from such Asset Sale,

 

101

--------------------------------------------------------------------------------


 

(i)            to prepay Loans (or any corresponding Revolving Notes) and
correspondingly reduce any outstanding Commitments in accordance with Sections
2.11 and 2.09; provided that reductions in Commitments pursuant to this clause
(i) shall not be required to the extent that such reductions would cause the
Total Commitment to be less than $25,000,000 ;

 

(ii)           to make one or more Asset Sale Offers in accordance with the
terms of the Senior Secured Notes Indentures;

 

(iii)          to make (A) one or more Investments in any business or
businesses, provided that any such Investment is in the form of the acquisition
of Capital Stock that results in the Borrower or a Restricted Subsidiary, as the
case may be, owning an amount of the Capital Stock of such business such that it
constitutes or continues to constitute a Restricted Subsidiary, (B) capital
expenditures or (C) acquisitions of other assets that are, in the case of each
of (A), (B) and (C), used or useful in a Similar Business or replace the
businesses, properties and/or assets that are the subject of such Asset Sale
(any businesses, properties or assets acquired pursuant to clause (A), (B) or
(C) together, the “Additional Assets”); provided that, without limitation of
Section 5.12, any such Additional Assets acquired with Net Proceeds from an
Asset Sale of Collateral are as soon as reasonably practicable (and in any
event, within 90 days) after their acquisition added to the Collateral; or

 

(iv)          to the extent such Net Proceeds are not from Asset Sales of
Collateral, to permanently reduce Indebtedness of a Restricted Subsidiary that
is not the Borrower or a Subsidiary Guarantor, other than Indebtedness owed to
the Borrower, a Subsidiary Guarantor or a Restricted Subsidiary;

 

provided that, in the case of clause (iii) above, a binding commitment to
acquire Additional Assets shall be treated as a permitted application of the Net
Proceeds from the date of such commitment so long as the Borrower or such
Restricted Subsidiary enters into such commitment with the good faith
expectation that such Net Proceeds will be applied to satisfy such commitment
within 180 days of such commitment (an “Acceptable Commitment”) and, in the
event any Acceptable Commitment is later cancelled or terminated for any reason
before the Net Proceeds are applied in connection therewith, then such Net
Proceeds shall constitute Excess Proceeds unless the Net Proceeds are otherwise
applied pursuant to any or all of clauses (i) through (iv) above, including,
subject to the proviso below, the entry into a new Acceptable Commitment, prior
to the later of (x) the date that is six months following the date of such
cancellation or termination or (y) the expiration of the Application Period;
provided, further that the Borrower or such Restricted Subsidiary may only enter
into a new Acceptable Commitment under the foregoing provision one time with
respect to each Asset Sale.

 

Any Net Proceeds from the Asset Sales covered by this clause (a) that are not
invested or applied as provided and within the time period set forth in the
preceding paragraph, less the amount of cash applied by the Borrower during the
six months preceding the date of receipt of such Net Proceeds to redeem the
Senior Secured Notes pursuant to the Senior Secured Indentures (other than any
such cash applied in respect of accrued and unpaid interest), will be deemed to
constitute “Excess Proceeds”; provided that, in the event there have been
multiple Asset Sales,

 

102

--------------------------------------------------------------------------------


 

cash applied with respect to any particular redemption pursuant to such
paragraph shall only be deducted from the calculation of Excess Proceeds one
time.

 

(b)           Pending the final application of any Net Proceeds pursuant to this
Section 6.03, the holder of such Net Proceeds may apply such Net Proceeds to
prepay Loans (or any corresponding Revolving Notes) in accordance with Section
2.09 or otherwise invest such Net Proceeds in any manner not prohibited by this
Agreement.

 

(c)           For purposes of this Section 6.03, the following are deemed to be
cash or Cash Equivalents:

 

(i)            any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the notes thereto or, if incurred
or accrued subsequent to the date of such balance sheet, such liabilities that
would have been shown on the Borrower’s or such Restricted Subsidiary’s balance
sheet or in the footnotes thereto if such incurrence or accrual had taken place
on or prior to the date of such balance sheet, as determined in good faith by
the Borrower) of the Borrower or any Restricted Subsidiary, that are assumed by
the transferee of any such assets (or are otherwise extinguished in connection
with the transactions relating to such Asset Sale) and for which the Borrower
and all Restricted Subsidiaries have been validly released by all creditors in
writing;

 

(ii)           any securities, notes or other obligations received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to
the extent of the cash or Cash Equivalents received) within 180 days following
the closing of such Asset Sale; and

 

(iii)          any Designated Non-cash Consideration received by the Borrower or
such Restricted Subsidiary in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
the greater of $15,000,000 and 3.0% of Total Assets at the time of the receipt
of such Designated Non-cash Consideration, with the fair market value of each
item of Designated Non-cash Consideration being measured at the time received
and without giving effect to subsequent changes in value.

 

6.04        Merger, Consolidation or Sale of All or Substantially All Assets. 
(a) The Borrower shall not consolidate, merge or amalgamate with or into or wind
up into (whether or not the Borrower is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to any Person unless:

 

(i)            the Borrower is the surviving Person or the Person formed by or
surviving any such consolidation, amalgamation or merger or to which such sale,
assignment, transfer, lease, conveyance or other disposition will have been made
is a Person organized or existing under the laws of the United States, any state
thereof, the District of

 

103

--------------------------------------------------------------------------------


 

Columbia or any territory thereof (such Person, as the case may be, being herein
called the “Successor Company”);

 

(ii)           the Successor Company expressly assumes all the obligations of
the Borrower under this Agreement and the other Loan Documents pursuant to
joinders or other documents or instruments in form reasonably satisfactory to
the Administrative Agent;

 

(iii)          immediately after such transaction, no Default exists;

 

(iv)          immediately after giving pro forma effect to such transaction and
any related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, (A) the Successor Company would
be permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in the Section 6.01(a), or (B) the
Fixed Charge Coverage Ratio for the Borrower (or the Successor Company, as
applicable) and the Restricted Subsidiaries on a consolidated basis would be
greater than the Fixed Charge Coverage Ratio for the Borrower and the Restricted
Subsidiaries on a consolidated basis immediately prior to such transaction;

 

(v)           [Intentionally Omitted];

 

(vi)          the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate, stating that such consolidation, amalgamation, merger or
transfer and such supplemental indentures, if any, comply with this Agreement;

 

(vii)         to the extent any assets of the Person that is merged, amalgamated
or consolidated with or into the Successor Company are assets of the type that
would constitute Collateral under the Security Documents, the Successor Company
will take such action as may be reasonably necessary to cause such property and
assets to be made subject to the Lien of the Security Documents in the manner
and to the extent required by this Agreement or any of the Security Documents
and shall take all reasonably necessary action so that such Lien is perfected to
the extent required by this Agreement and the Security Documents; and

 

(viii)        the Collateral owned by or transferred to the Successor Company
shall: (A) continue to constitute Collateral under the Loan Documents, (B) be
subject to the Lien in favor of the Collateral Agent for the benefit of the Bank
Secured Parties and (C) not be subject to any Lien other than Permitted Liens
and other Liens permitted under Section 6.02.

 

The Successor Company will succeed to, and be substituted for the Borrower under
the Loan Documents.  Notwithstanding the foregoing clauses (iii) and (iv), (A)
any Restricted Subsidiary may consolidate or amalgamate with or merge into or
transfer all or part of its properties and assets to the Borrower or any
Restricted Subsidiary; and (B) the Borrower may consolidate, amalgamate or merge
with an Affiliate of the Borrower solely for the purpose of reincorporating the
Borrower in another state in the United States, the District of Columbia or

 

104

--------------------------------------------------------------------------------


 

any territory thereof so long as the amount of Indebtedness of the Borrower and
the Restricted Subsidiaries is not increased thereby.

 

(b)           No Subsidiary Guarantor will, and the Borrower will not permit any
such Subsidiary Guarantor to, consolidate, amalgamate or merge with or into or
wind up into (whether or not such Subsidiary Guarantor is the surviving Person),
or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

 

(i)            (A) such Subsidiary Guarantor is the surviving Person or the
Person formed by or surviving any such consolidation, amalgamation or merger (if
other than such Subsidiary Guarantor) or to which such sale, assignment,
transfer, lease, conveyance or other disposition will have been made is a Person
organized or existing under (I) the laws of the jurisdiction of organization of
such Subsidiary Guarantor or (II) the laws of the United States, any state
thereof, the District of Columbia or any territory thereof (such Subsidiary
Guarantor or such Person, as the case may be, being herein called the “Successor
Subsidiary Guarantor”); (B) the Successor Subsidiary Guarantor, if other than
such Subsidiary Guarantor, expressly assumes all the obligations of such
Subsidiary Guarantor under this Agreement and such Subsidiary Guarantor’s
related Guarantee and the Security Documents pursuant to documents or
instruments in form reasonably satisfactory to the Administrative Agent; (C)
immediately after such transaction, no Default exists; (D) the Borrower shall
have delivered to the Administrative Agent an Officer’s Certificate, stating
that such consolidation, amalgamation, merger or transfer and such supplemental
indentures, if any, comply with this Agreement; (E) to the extent any assets of
the Person that is merged, amalgamated or consolidated with or into the
Successor Subsidiary Guarantor are assets of the type that would constitute
Collateral under the Security Documents, the Successor Subsidiary Guarantor will
take such action as may be reasonably necessary to cause such property and
assets to be made subject to the Lien of the Security Documents in the manner
and to the extent required by the Loan Documents and shall take all reasonably
necessary action so that such Lien is perfected to the extent required by the
Loan Documents; and (F) the Collateral owned by or transferred to the Successor
Subsidiary Guarantor shall: (I) continue to constitute Collateral under the Loan
Documents, (II) be subject to the Lien in favor of the Collateral Agent for the
benefit of the Bank Secured Parties and (III) not be subject to any Lien other
than Permitted Liens and other Liens permitted under Section 6.02; or

 

(ii)           the transaction is made in compliance with Section 6.03.

 

(c)           Subject to the provisions of this Agreement, the Successor
Subsidiary Guarantor will succeed to, and be substituted for, such Subsidiary
Guarantor under the Loan Documents.  Notwithstanding the foregoing, any such
Subsidiary Guarantor may (i) merge into or transfer all or part of its
properties and assets to another Subsidiary Guarantor or the Borrower or (ii)
merge with an Affiliate of the Borrower solely for the purpose of
reincorporating or reorganizing such Subsidiary Guarantor in the United States,
any state thereof, the District of Columbia or any territory thereof so long as
the amount of Indebtedness of the Borrower and the Restricted Subsidiaries is
not increased thereby.

 

105

--------------------------------------------------------------------------------


 

6.05                        Restricted Payments.  The Borrower will not, and
will not permit any of the Restricted Subsidiaries to, directly or indirectly:

 

(I)                                   declare or pay any dividend or make any
payment or distribution on account of the Borrower’s or any of the Restricted
Subsidiaries’ Equity Interests, including any dividend or distribution payable
in connection with any merger, consolidation or amalgamation, other than:

 

(a)                                 dividends, payments or distributions by the
Borrower payable solely in Equity Interests (other than Disqualified Stock) of
the Borrower; or

 

(b)                                 dividends, payments or distributions by a
Restricted Subsidiary so long as, in the case of any dividend, payment or
distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a Wholly-Owned Subsidiary of the
Borrower, the Borrower or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities;

 

(II)                              purchase, redeem, defease or otherwise acquire
or retire for value any Equity Interests of the Borrower or any Parent Entity,
including in connection with any merger, consolidation or amalgamation;

 

(III)                         make any principal payment on, or redeem,
repurchase, defease or otherwise acquire or retire for value or give any
irrevocable notice of redemption with respect to, in each case, prior to any
scheduled repayment, sinking fund payment or maturity, any Subordinated
Indebtedness of the Borrower or any Subsidiary Guarantor, other than:

 

(a)                                 Indebtedness permitted to be incurred under
clause (viii) or (ix) of Section 6.01(b);

 

(b)                                 the purchase, repurchase or other
acquisition of Subordinated Indebtedness purchased in anticipation of satisfying
a sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, repurchase or acquisition; or

 

(c)                                  the giving of an irrevocable notice of
redemption with respect to transactions described in clause (2) or (3) of the
second paragraph of this Section 6.05; or

 

(IV)                          make any Restricted Investment

 

(all such payments and other actions set forth in clauses (I) through (IV)
(other than any exception thereto) above being collectively referred to as
“Restricted Payments”), unless, at the time of such Restricted Payment:

 

(1)                                 no Default shall have occurred and be
continuing or would occur as a consequence thereof;

 

(2)                                 immediately after giving effect to such
transaction on a pro forma basis, the Borrower could incur $1.00 of additional
Indebtedness under Section 6.01(a) and

 

106

--------------------------------------------------------------------------------


 

(3)                                 such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by the Borrower and the
Restricted Subsidiaries after the Closing Date (including Restricted Payments
made pursuant to clause (1), (4), (8) or (11) of the next succeeding paragraph,
but excluding all other Restricted Payments made pursuant to the next succeeding
paragraph), is less than the sum of (without duplication):

 

(a)                                 50% of the Consolidated Net Income of the
Borrower for the period (taken as one accounting period) beginning on the first
day of the fiscal quarter commencing prior to the Closing Date to the end of the
Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment, or, in the case
such Consolidated Net Income for such period is a deficit, minus 100% of such
deficit; plus

 

(b)                                 100% of the aggregate cash proceeds and the
fair market value of marketable securities or other property received by the
Borrower since immediately after the Closing Date (other than cash proceeds to
the extent such cash proceeds have been used to incur Indebtedness, Disqualified
Stock or Preferred Stock pursuant to Section 6.01(b)(xiii)(A) or have been used
to make Restricted Payments pursuant to clause (2) of the second paragraph of
this Section 6.05) from the issue or sale of: (i)(A) Equity Interests of the
Borrower, excluding cash proceeds and the marketable securities or other
property received from the sale of:  (x) Equity Interests to any future, current
or former employee, director or consultant of the Borrower, any Parent Entity or
any of the Borrower’s Subsidiaries after the Closing Date to the extent such
amounts have been applied to Restricted Payments made in accordance with clause
(4) of the next succeeding paragraph; and (y) Designated Preferred Stock; and
(B) Equity Interests of Parent Entities, to the extent such cash proceeds are
actually contributed to the Borrower (excluding contributions of the proceeds
from the sale of Designated Preferred Stock of Parent Entities or contributions
to the extent such amounts have been applied to Restricted Payments made in
accordance with clause (4) of the next succeeding paragraph); or (ii) debt
securities of the Borrower that have been subsequently converted into or
exchanged for Equity Interests of the Borrower; provided, however, that this
clause (b) shall not include the proceeds from (X) Equity Interests or
convertible debt securities of the Borrower sold to a Restricted Subsidiary, (Y)
Disqualified Stock or debt securities that have been converted into Disqualified
Stock or (Z) Excluded Contributions; plus

 

(c)                                  100% of the aggregate amount of cash and
the fair market value of marketable securities or other property contributed to
the capital of the Borrower following the Closing Date (other than cash
proceeds, marketable securities or other property to the extent such cash
proceeds, marketable securities or other property (i) have been used to incur
Indebtedness, Disqualified Stock or Preferred Stock pursuant to Section
6.01(b)(xiii)(A), (ii) have been used to make Restricted Payments pursuant
clause (2) of the second paragraph of this Section 6.05, (iii) are contributed
by a Restricted Subsidiary or (iv) constitute Excluded Contributions); plus

 

107

--------------------------------------------------------------------------------


 

(d)                                 100% of the aggregate amount received in
cash and the fair market value of marketable securities or other property
received by means of:

 

(i)                                     the sale or other disposition (other
than to the Borrower or a Restricted Subsidiary) of Restricted Investments made
by the Borrower or the Restricted Subsidiaries and repurchases and redemptions
of such Restricted Investments from the Borrower or the Restricted Subsidiaries
and repayments of loans or advances, and releases of guarantees, that constitute
Restricted Investments made by the Borrower or the Restricted Subsidiaries, in
each case, after the Closing Date;

 

(ii)                                  the sale (other than to the Borrower or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary after the
Closing Date (other than to the extent any Investments made in such Unrestricted
Subsidiary constituted Permitted Investments); or

 

(iii)                               a distribution or a dividend from an
Unrestricted Subsidiary after the Closing Date (only to the extent such
distribution or dividend is not already included in the calculation of
Consolidated Net Income); plus

 

(e)                                  in the case of the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary after the Closing Date (other
than to the extent any Investments made in such Unrestricted Subsidiary
constituted Permitted Investments), the fair market value, as determined by the
board of directors of the Borrower in good faith, of the Investment in such
Unrestricted Subsidiary (if such fair market value exceeds $35,000,000, the fair
market value thereof shall be as determined (and confirmed in writing) by an
Independent Financial Advisor), at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary.

 

The foregoing provisions will not prohibit:

 

(1)                                 the payment of any dividend or distribution
or the consummation of any irrevocable redemption within 60 days after the date
of declaration thereof or the giving of such irrevocable notice, as applicable,
if at the date of declaration or the giving of such notice such payment would
have complied with the provisions of this Agreement;

 

(2)                                 the redemption, repurchase, retirement or
other acquisition of any Equity Interests or Subordinated Indebtedness of the
Borrower in exchange for, or out of the proceeds of the substantially concurrent
sale (other than to the Borrower or a Restricted Subsidiary) of, Equity
Interests of the Borrower or contributions to the equity capital of the Borrower
(other than Excluded Contributions) (in each case, other than any Disqualified
Stock or, except in the case of a redemption, repurchase, retirement or other
acquisition of Subordinated Indebtedness, Preferred Stock); provided that the
amount of any such proceeds that are utilized for any such Restricted Payment
are excluded from clause 3(b) of the preceding paragraph;

 

108

--------------------------------------------------------------------------------


 

(3)                                 the redemption, defeasance, repurchase or
other acquisition or retirement of (i) Subordinated Indebtedness of the Borrower
or a Subsidiary Guarantor made in exchange for, or out of the proceeds of a sale
made within 45 days of, new Indebtedness of the Borrower or a Subsidiary
Guarantor, as the case may be, or (ii) Disqualified Stock of the Borrower or a
Subsidiary Guarantor made in exchange for, or out of the proceeds of a sale made
within 45 days of, Disqualified Stock of the Borrower or a Subsidiary Guarantor,
that, in each case, is incurred in compliance with Section 6.01, so long as:

 

(a)                                 the principal amount (or accreted value, if
applicable) of such new Indebtedness or the liquidation preference of such new
Disqualified Stock does not exceed the principal amount of (or accreted value,
if applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness, or the liquidation preference of, plus any accrued and unpaid
dividends on, the Disqualified Stock, being so defeased, redeemed, repurchased,
exchanged, acquired or retired for value, plus the amount of any reasonable
premium (including reasonable tender premiums), defeasance costs and any
reasonable fees and expenses incurred in connection with the issuance of such
new Indebtedness or Disqualified Stock;

 

(b)                                 such new Indebtedness is subordinated to the
Indebtedness hereunder at least to the same extent as such Subordinated
Indebtedness so purchased, defeased, exchanged, redeemed, repurchased, acquired
or retired for value;

 

(c)                                  such new Indebtedness or Disqualified Stock
has a final scheduled maturity date equal to or later than the final scheduled
maturity date of the Subordinated Indebtedness or Disqualified Stock being so
purchased, defeased, redeemed, repurchased, exchanged, acquired or retired; and

 

(d)                                 such new Indebtedness or Disqualified Stock
has a Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of the Subordinated Indebtedness or
Disqualified Stock being so purchased, defeased, redeemed, repurchased,
exchanged, acquired or retired;

 

(4)                                 a Restricted Payment to pay for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests (other than Disqualified Stock) of the Borrower or any Parent Entity
held by any future, present or former employee, director or consultant of the
Borrower or any of its Subsidiaries or any Parent Entity pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, or any stock subscription or shareholder agreement;
provided, however, that the aggregate Restricted Payments made under this clause
(4) do not exceed in any calendar year $7,500,000 (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum (without giving effect to the following proviso) of $15,000,000 in any
calendar year); provided further that such amount in any calendar year may be
increased by an amount not to exceed:

 

109

--------------------------------------------------------------------------------


 

(a)                                 the cash proceeds from the sale of Equity
Interests (other than Disqualified Stock and Preferred Stock) of the Borrower
and, to the extent contributed to the Borrower, the cash proceeds from the sale
of Equity Interests of any Parent Entity, in each case to any future, present or
former employees, directors or consultants of the Borrower; any of its
Subsidiaries or any Parent Entity, that occurs after the Closing Date; provided
that the amount of such cash proceeds utilized for any such repurchase,
retirement or other acquisition or retirement for value will not increase the
amount available for Restricted Payments under clause (3) of the immediately
preceding paragraph; plus

 

(b)                                 the cash proceeds of key man life insurance
policies received by the Borrower or the Restricted Subsidiaries after the
Closing Date; less

 

(c)                                  the amount of any Restricted Payments
previously made with the cash proceeds described in clause (a) or (b) of this
clause (4);

 

(5)                                 the declaration and payment of dividends to
holders of any class or series of Disqualified Stock of the Borrower or any of
the Restricted Subsidiaries or any class or series of Preferred Stock of any
Restricted Subsidiary, in each case issued in accordance with Section 6.01;
provided that all such dividends are included in the calculation of “Fixed
Charges”;

 

(6)                                 the declaration and payment of dividends to
holders of any class or series of Designated Preferred Stock issued by the
Borrower or any of the Restricted Subsidiaries after the Closing Date and the
declaration and payment of dividends to a Parent Entity, the proceeds of which
will be used to fund the payment of dividends to holders of any class or series
of Designated Preferred Stock of such Parent Entity issued after the Closing
Date; provided that (x) for the most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date of issuance of such Designated Preferred Stock, after giving effect to such
issuance (and the payment of related dividends) on a pro forma basis, the Fixed
Charge Coverage Ratio on a consolidated basis for the Borrower and the
Restricted Subsidiaries would have been at least 2.00 to 1.00 and (y) the amount
of dividends paid pursuant to this clause (6) shall not exceed the aggregate
amount of cash actually received by the Borrower or the Restricted Subsidiaries
from the sale of such Designated Preferred Stock; and provided further that all
such dividends are included in the calculation of “Fixed Charges”;

 

(7)                                 payments made by the Borrower or any
Restricted Subsidiary in respect of withholding or similar taxes payable upon
exercise of Equity Interests by any future, present or former employee, director
or consultant and repurchases of Equity Interests deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

 

(8)                                 the declaration and payment of dividends on
the Borrower’s common equity (or the payment of dividends to any Parent Entity
to fund a payment of dividends on such Parent Entity’s common equity), following
consummation of the first public

 

110

--------------------------------------------------------------------------------


 

offering of the Borrower’s common equity or the common equity of such Parent
Entity after the Closing Date, of up to 6% per annum on the net cash proceeds
received by or contributed to the Borrower in or from any such public offering,
other than public offerings with respect to the Borrower’s common equity
registered on Form S-8 and other than any public sale, the proceeds of which
constitute an Excluded Contribution;

 

(9)                                 Restricted Payments in an amount equal to
the unused amount of Excluded Contributions previously received;

 

(10)                          [Intentionally Omitted];

 

(11)                          the repurchase, redemption, defeasance or other
acquisition or retirement for value of any Subordinated Indebtedness in
accordance with provisions similar to those described in Sections 4.10 and 4.14
of the Senior Secured Notes Indentures;

 

(12)                          the declaration and payment of dividends by the
Borrower to, or the making of loans to, any Parent Entity in amounts required
for any Parent Entity to pay, in each case without duplication,

 

(a)                                 franchise and excise taxes and other fees,
taxes and expenses required to maintain their corporate existence;

 

(b)                                 foreign, federal, state and local income and
similar taxes, to the extent such income taxes are attributable to the income,
revenue, receipts, capital or margin of the Borrower and the Restricted
Subsidiaries and, to the extent of the amount actually received from the
Borrower’s Unrestricted Subsidiaries, in amounts required to pay such taxes to
the extent attributable to the income of such Unrestricted Subsidiaries;
provided that in each case the amount of such payments in any calendar year does
not exceed the amount that the Borrower and its Subsidiaries would be required
to pay in respect of foreign, federal, state and local taxes for such calendar
year were the Borrower, the Restricted Subsidiaries and the Borrower’s
Unrestricted Subsidiaries (to the extent described above) to pay such taxes
separately from any such Parent Entity;

 

(c)                                  (i) customary salary, bonus and other
benefits payable to officers, employees and directors of any Parent Entity and
(ii) general corporate operating (including, without limitation, expenses
related to auditing or other accounting matters) and overhead costs and expenses
of any Parent Entity, in each case, to the extent such salary, bonus, other
benefits, costs and expenses are attributable to the ownership or operation of
the Borrower and the Restricted Subsidiaries, including the Borrower’s
proportionate share of such amounts relating to such Parent Entity being a
public company;

 

(d)                                 fees and expenses (other than to Affiliates
of the Borrower) related to any unsuccessful equity or debt offering of such
Parent Entity;

 

111

--------------------------------------------------------------------------------


 

(e)                                  cash payments in lieu of issuing fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of any Parent Entity; and

 

(f)                                   amounts that would be permitted to be paid
by the Borrower under clause (iii), (iv), (v), (viii) or (xi) of Section
6.06(b); provided that the amount of any dividend or distribution under this
clause (12)(f) to permit any such payment shall reduce Consolidated Net Income
of the Borrower to the extent, if any, that such payment would have reduced
Consolidated Net Income of the Borrower if such payment had been made directly
by the Borrower and increase (or, without duplication of any reduction of
Consolidated Net Income, decrease) EBITDA to the extent, if any, that
Consolidated Net Income is reduced under this clause (12) (f) and such payment
would have been added back to (or, would have been deducted from) EBITDA if such
payment had been made directly by the Borrower, in each case, in the period such
payment is made;

 

(13)                          the repurchase, redemption, or other acquisition
for value of Equity Interests of the Borrower deemed to occur in connection with
paying cash in lieu of fractional shares of such Equity Interests in connection
with a share dividend, distribution, share split, reverse share split, merger,
consolidation, amalgamation or other business combination of the Borrower, in
each case, permitted under this Agreement;

 

(14)                          the distribution, by dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Cash Equivalents);

 

(15)                          Restricted Payments by the Borrower to any Parent
Entity to finance Investments that would otherwise be permitted to be made
pursuant to this Section 6.05 if made by the Borrower; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment, (B) such Parent Entity shall, immediately following the closing
thereof, cause (i) all property acquired (whether Equity Interests or other
assets) to be contributed to the capital of the Borrower or one of the
Restricted Subsidiaries (and which contribution is not an Excluded Contribution)
or (ii) the merger or amalgamation of the Person formed or acquired into the
Borrower or one of the Restricted Subsidiaries (to the extent not prohibited by
Section 6.04) in order to consummate such Investment, (C) such Parent Entity and
its Affiliates (other than the Borrower or a Restricted Subsidiary) receives no
consideration or other payment in connection with such transaction except to the
extent the Borrower or a Restricted Subsidiary could have given such
consideration or made such payment in compliance with this Agreement, (D) any
property received by the Borrower shall not increase amounts available for
Restricted Payments pursuant to clause (3) of the preceding paragraph or any
other provision of this paragraph and (E) such Investment shall have been
permitted by and shall be deemed to be made by the Borrower or such Restricted
Subsidiary pursuant to another provision of this Section 6.05 or pursuant to the
definition of “Permitted Investments” pursuant to which the Borrower would have
been entitled to have made such Investment if made by the Borrower; and

 

112

--------------------------------------------------------------------------------


 

(16)                          the Special Dividend and the Special Options
Distribution;

 

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clause (15), no Default shall have occurred
and be continuing or would occur as a consequence thereof.

 

For purposes of determining compliance with this Section 6.05, in the event that
a payment or other action meets the criteria of more than one of the exceptions
described in clauses (1) through (16) above, or is permitted to be made pursuant
to the first paragraph of this Section 6.05 (including by virtue of qualifying
as a Permitted Investment), the Borrower will be permitted to classify such
payment or other action on the date of its occurrence in any manner that
complies with this Section 6.05.  Payments or other actions permitted by this
Section 6.05 need not be permitted solely by reference to one provision
permitting such payment or other action but may be permitted in part by one such
provision and in part by one or more other provisions of this Section 6.05
permitting such payment or other action (including pursuant to any section of
the definition of “Permitted Investment”).

 

As of the Closing Date, all of the Borrower’s Subsidiaries, other than the
Initial Unrestricted Subsidiary, will be Restricted Subsidiaries.  The Borrower
will not permit any Unrestricted Subsidiary to become a Restricted Subsidiary
except pursuant to the last sentence of the definition of “Unrestricted
Subsidiary”.  For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Borrower and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investments”.  Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to the first paragraph of this
Section 6.05 or under clause (9) of the second paragraph of this Section 6.05,
or pursuant to the definition of “Permitted Investments”, and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.

 

6.06                        Transactions with Affiliates.  (a) The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, make any payment
to, or sell, lease, transfer or otherwise dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into or make or
amend any transaction, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate payments or
consideration in excess of $5,000,000 unless:

 

(i)                                     such Affiliate Transaction is on terms
that are not materially less favorable to the Borrower or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person on an arm’s-length basis; and

 

(ii)                                  the Borrower delivers to the
Administrative Agent with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate payments or consideration in
excess of $15,000,000, a resolution adopted by the majority of the board of
directors of the Borrower approving such Affiliate Transaction and set

 

113

--------------------------------------------------------------------------------


 

forth in an Officer’s Certificate certifying that such Affiliate Transaction
complies with clause (i) above.

 

(b)                                 The foregoing provisions will not apply to
the following:

 

(i)                                     transactions between or among the
Borrower or any of the Restricted Subsidiaries or any entity that becomes a
Restricted Subsidiary as a result of such transaction, so long as such
transaction is otherwise consummated in compliance with this Agreement;

 

(ii)                                  Restricted Payments permitted by Section
6.05 and Permitted Investments permitted by clause (viii) or (xiii) of the
definition of “Permitted Investments”;

 

(iii)                               the payment of management, consulting,
monitoring and advisory fees and related expenses (including indemnification and
other similar agreements) to the Investors pursuant to the Investor Management
Agreement (plus any unpaid management, consulting, monitoring, advisory and
other fees and related expenses (including indemnification and other similar
amounts) accrued in any prior year) and the termination fees pursuant to the
Investor Management Agreement, in each case, in amounts not in excess of those
contemplated by the Investor Management Agreement as in effect on the Closing
Date or as the same may be amended after the Closing Date, so long as any
amendments thereto, when taken as a whole, are not disadvantageous in any
material respect to the Lenders and Holders (it being understood that any
amendments to such agreement that include an increase in the amount of such fees
shall be, when taken as a whole, disadvantageous in a material respect to the
Lenders and Holders);

 

(iv)                              the payment of indemnification and other
similar amounts to the Investors and reimbursement of expenses of the Investors
approved by, or pursuant to arrangements approved by, the board of directors of
the Borrower in good faith;

 

(v)                                 the payment of reasonable and customary fees
and compensation paid to, and indemnities and reimbursements and employment and
severance arrangements provided on behalf of, or for the benefit of, future,
current or former officers, directors, employees or consultants of the Borrower,
any of the Restricted Subsidiaries or any Parent Entity;

 

(vi)                              transactions in which the Borrower or any of
the Restricted Subsidiaries, as the case may be, delivers to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or stating that the terms are not materially less
favorable to the Borrower or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis;

 

(vii)                           any agreement or arrangement as in effect as of
the Closing Date, as the same may be amended after the Closing Date, so long as
any such amendments, when taken as a whole, are not disadvantageous in any
material respect to the Lenders and Holders;

 

114

--------------------------------------------------------------------------------


 

(viii)                        the existence of, or the performance by the
Borrower or any of the Restricted Subsidiaries of its obligations under the
terms of, any stockholders agreement or the equivalent thereof (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party as of the Closing Date and any amendment thereto or any similar
agreement that it may enter into thereafter; provided, however, that any such
amendment and any similar agreement shall not contain terms that, when taken as
a whole, are disadvantageous in any material respect to the Lenders and Holders;

 

(ix)                              transactions with customers, clients,
suppliers or purchasers or sellers of goods or services that are Affiliates, in
each case in the ordinary course of business and otherwise in compliance with
the terms of this Agreement and that are fair to the Borrower and the Restricted
Subsidiaries, in the reasonable determination of the board of directors of the
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;

 

(x)                                 the issuance or transfer of Equity Interests
(other than Disqualified Stock) of the Borrower to any Parent Entity or to any
Permitted Holder or to any director, officer, employee or consultant (or their
respective estates, investment funds, investment vehicles, spouses or former
spouses) of the Borrower, any of the Borrower’s Subsidiaries or any Parent
Entity and the granting and performing of reasonable and customary registration
rights with respect to such Equity Interests;

 

(xi)                              payments by the Borrower or any of the
Restricted Subsidiaries to the Sponsor made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including, without limitation, in connection with
acquisitions or divestitures; provided that such payments are approved by the
board of directors of the Borrower in good faith;

 

(xii)                           payments or loans (or cancellation of loans) to
employees, directors or consultants of the Borrower, any of the Restricted
Subsidiaries or any Parent Entity and employment agreements, stock option plans
and other similar arrangements with such employees, directors or consultants
that, in each case, that are approved by the board of directors of the Borrower
in good faith;

 

(xiii)                        investments by the Investors in securities of the
Borrower or any of the Restricted Subsidiaries (and payment of reasonable
out-of-pocket expenses incurred by the Investors in connection therewith) so
long as (A) the investment is being offered generally to other investors on the
same or more favorable terms and (B) the investment by the Investors, in the
aggregate, constitutes less than 5% of the proposed issue amount of such class
of securities;

 

(xiv)                       payments to any future, current or former employee,
director, officer or consultant of the Borrower, any of its Subsidiaries or any
Parent Entity pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement; and any employment agreements, stock option plans and
other compensatory arrangements (and

 

115

--------------------------------------------------------------------------------


 

any successor plans thereto) and any health, disability and similar insurance or
benefit plans or supplemental executive retirement benefit plans or arrangements
with any such employees, directors, officers or consultants that are, in each
case, approved by the board of directors of the Borrower in good faith;

 

(xv)         transactions with a Person (other than an Unrestricted Subsidiary)
that is an Affiliate of the Borrower solely because the Borrower owns any Equity
Interest in, or controls, such Person; provided that, no Affiliate of the
Borrower, other than the Borrower or a Restricted Subsidiary, shall have a
beneficial interest or otherwise participate in such Person other than through
such Affiliate’s ownership of the Borrower;

 

(xvi)        payments by the Borrower and its Subsidiaries pursuant to tax
sharing agreements among the Borrower (and any Parent Entity) and its
Subsidiaries; provided that in each case the amount of such payments in any
calendar year does not exceed the amount that the Borrower, the Restricted
Subsidiaries and the Borrower’s Unrestricted Subsidiaries (to the extent of the
amount received from Unrestricted Subsidiaries) would be required to pay in
respect of foreign, federal, state and local taxes for such calendar year were
the Borrower, the Restricted Subsidiaries and the Borrower’s Unrestricted
Subsidiaries (to the extent described above) to pay such taxes separately from
any such Parent Entity; and

 

(xvii)       intellectual property licenses entered into in the ordinary course
of business.

 

6.07        Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.  (a) The Borrower will not, and will not permit any of the
Restricted Subsidiaries that are not Subsidiary Guarantors to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to:

 

(i)            (A) pay dividends or make any other distributions to the Borrower
or any of the Restricted Subsidiaries on its Capital Stock or with respect to
any other interest or participation in, or measured by, its profits, or (B) pay
any Indebtedness owed to the Borrower or any of the Restricted Subsidiaries;

 

(ii)           make loans or advances to the Borrower or any of the Restricted
Subsidiaries; or

 

(iii)          sell, lease or transfer any of its properties or assets to the
Borrower or any of the Restricted Subsidiaries, except (in each case) for such
encumbrances or restrictions existing under or by reason of:

 

(A)          contractual encumbrances or restrictions in effect on the Closing
Date, including pursuant to this Agreement and the related documentation and
related Hedging Obligations;

 

(B)          the Senior Secured Notes Indentures;

 

116

--------------------------------------------------------------------------------


 

(C)          purchase money obligations for property acquired in the ordinary
course of business and Capital Lease Obligations that impose restrictions of the
nature described in clause (iii) above, in each case, only with respect to the
property so acquired;

 

(D)          applicable law or any applicable rule, regulation or order;

 

(E)           any agreement or other instrument of a Person acquired by or
merged, amalgamated or consolidated with or into the Borrower or any Restricted
Subsidiary in existence at the time of such acquisition or at the time it
merges, amalgamates or consolidates with or into the Borrower or any Restricted
Subsidiary or assumed in connection with the acquisition of assets from such
Person (but, in each case, not created in contemplation thereof); provided that
such encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired;

 

(F)           contracts for the sale of assets, including customary restrictions
with respect to a Subsidiary of the Borrower pursuant to an agreement that has
been entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, pending the sale of such assets;

 

(G)          Secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 6.01 and 6.02 that limit the right of the debtor to dispose of the
assets securing such Indebtedness;

 

(H)          restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(I)            customary provisions in joint venture agreements or arrangements
and other similar agreements relating solely to such joint venture;

 

(J)            customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, including with respect to intellectual
property and other agreements, in each case, entered into in the ordinary course
of business to the extent such obligations impose restrictions of the nature
described in clause (iii) above on the property subject to such lease,
sub-lease, license, sub-license or other similar agreement;

 

(K)          restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which the Borrower or any of the Restricted Subsidiaries is a party entered into
in the ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject of such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of another Restricted Subsidiary;

 

117

--------------------------------------------------------------------------------


 

(L)           any encumbrance or restriction with respect to a Restricted
Subsidiary that was previously an Unrestricted Subsidiary pursuant to or by
reason of an agreement that such Subsidiary is a party to or entered into before
the date on which such Subsidiary became a Restricted Subsidiary; provided that
such agreement was not entered into in anticipation of an Unrestricted
Subsidiary becoming a Restricted Subsidiary and any such encumbrance or
restriction does not extend to any assets or property of the Borrower or any
other Restricted Subsidiary other than the assets and property of such
Subsidiary;

 

(M)         other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries that are not Guarantors that is permitted to be incurred subsequent
to the Closing Date pursuant to Section 6.01;

 

(N)          other Indebtedness, Disqualified Stock or Preferred Stock permitted
to be incurred subsequent to the Closing Date pursuant to Section 6.01; provided
that, in the good faith judgment of the Borrower, the encumbrances and
restrictions contained therein will not materially impair the Borrower’s ability
to make payments hereunder or under the Senior Secured Notes when due; and

 

(O)          any encumbrances or restrictions of the type referred to in clause
(i), (ii) or (iii) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in any of clauses (A)
through (N) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrower, not materially more restrictive with
respect to such encumbrance and other restrictions taken as a whole than those
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

 

6.08        Business of the Borrower and the Restricted Subsidiaries.  The
Borrower will not, and will not permit any of the Restricted Subsidiaries to
engage at any time in any business or business activity other than the business
currently conducted by it and business activities reasonably incidental thereto.

 

6.09        Financial Covenants.  The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, as long as any Loan is outstanding:

 

(a)           Maximum Three-Month Rolling Average Cumulative Net Loss Rate. 
Permit the Three-Month Rolling Average Cumulative Net Loss Rate as of the last
day of any calendar month to be greater than 55.0%;

 

(b)           Minimum Annualized Net Yield.  Permit the Annualized Net Yield as
of the last day of any calendar month to be less than 108.0%;

 

(c)           Maximum Three-Month Rolling Average First Payment Default Rate. 
Permit the Three-Month Rolling Average First Payment Default Rate, as of the
last day of any calendar month, to be greater than 16.8%;

 

118

--------------------------------------------------------------------------------


 

(d)           Minimum Corporate Liquidity.  Permit Corporate Liquidity at any
one time to be less than the greater of (i) Store Cash plus $10,000,000 and (ii)
$25,000,000; and

 

(e)           Fixed Charge Coverage Ratio.  As of the last day of any fiscal
quarter, permit the Fixed Charge Coverage Ratio for the Borrower and the
Restricted Subsidiaries for the trailing twelve month period ending on the last
day of such fiscal quarter to be less than 1.2 to 1.00.

 

6.10        Fiscal Year.  The Borrower will not change its fiscal year-end to a
date other than December 31.

 

6.11        Designated Priority Obligations.  The Borrower will not designate
any Indebtedness (other than the Bank Obligations) as Designated Priority
Obligations under the Collateral Agreement without the prior written consent of
the Administrative Agent and each Lender.

 

6.12        Loan Receivables Selection Policy.  The Borrower will not, and will
cause all other Loan Parties to not, select, allocate, sell or transfer any Loan
Receivables to CCFI Funding II in violation of the Loan Receivable Selection
Policy.

 

6.13        Sales of Certain Consumer Loan Assets.  The Borrower will not, and
will cause all other Loan Parties to not, in connection with any Purchase and
Sale Transaction (as such term is defined in the MSSA) sell any Purchased Assets
(as such term is defined in the MSSA) to the Buyer (as such term is defined in
the MSSA) under the MSSA other than in exchange for cash to be paid by Buyer by
wire transfer in immediately available funds to a Controlled Account.  For
avoidance of doubt, Borrower shall not accept any noncash consideration
(including Indebtedness of such Buyer owing to any Loan Party) with respect to
any such Purchase and Sale Transaction nor enter, nor permit any Loan Party to
enter, into any Purchase and Sale Transaction where the Purchase Price (as
defined in the MSSA) includes any such noncash consideration.

 

ARTICLE VII
EVENTS OF DEFAULT

 

In case of the happening of any of the following events (“Events of Default”
and, each, an “Event of Default”):

 

(a)           any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

 

(b)           default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)           default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in (b) of this
Article VII) due under any Loan

 

119

--------------------------------------------------------------------------------


 

Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of three Business Days;

 

(d)           default shall be made in the due observance or performance by the
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
(i) contained in Section 5.01(a), 5.05, 5.08 or 5.14 or in Article VI, (ii)
contained in Section 5.04(a), 5.04(b), 5.04(c), 5.04(e) or 5.04(f) and such
default shall continue (in the case of this clause (ii) only) unremedied for a
period of five days or (iii) contained in Section 5.04(k) and such default shall
continue (in the case of this clause (iii) only) unremedied for a period of
twenty days; provided, however, that so long as the Borrower is exercising
commercially reasonable efforts to diligently pursue a cure of any default
described in clause (ii) or (iii) above (and, for the avoidance of doubt, not
described in clause (i)), the grace period applicable to such default set forth
in the applicable clause above shall be extended for up to 15 additional days;

 

(e)           default shall be made in the due observance or performance by the
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in (b), (c) or (d)
above) and such default shall continue unremedied for a period of 30 days after
notice thereof from the Administrative Agent or any Lender to the Borrower;

 

(f)            (i) the Borrower or any Restricted Subsidiary shall fail to pay
any principal, interest or other amount due in respect of any Material
Indebtedness, when and as the same shall become due and payable or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that results in the termination or permits any counterparty to terminate any
Hedging Obligation the obligations under which constitute Material Indebtedness;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any Restricted Subsidiary, or of a substantial
part of the property or assets of the Borrower, or a Restricted Subsidiary,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of the property or assets of the
Borrower or any Restricted Subsidiary or (iii) the winding-up or liquidation of
the Borrower or any Restricted Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(h)           the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency,

 

120

--------------------------------------------------------------------------------


 

receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Restricted Subsidiary or for a substantial part of the
property or assets of the Borrower or any Restricted Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

 

(i)            one or more judgments shall be rendered against the Borrower or
any Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any Subsidiary to
enforce any such judgment and such judgment either (i) is for the payment of
money in an aggregate amount in excess of $25,000,000 or (ii) is for injunctive
relief and could reasonably be expected to result in a Material Adverse Effect;

 

(j)            an ERISA Event shall have occurred that, in the opinion of the
Administrative Agent, when taken together with all other such ERISA Events,
could reasonably be expected to result in liability of the Borrower and its
ERISA Affiliates in an aggregate amount exceeding $3,000,000;

 

(k)           any Guarantee under the Guarantee Agreement for any reason shall
cease to be in full force and effect (other than in accordance with its terms),
or any Subsidiary Guarantor shall deny in writing that it has any further
liability under the Guarantee Agreement (other than as a result of the discharge
of such Subsidiary Guarantor in accordance with the terms of the Loan
Documents);

 

(l)            any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest that secures the Bank Obligations in the securities, assets or
properties covered thereby, except to the extent that any such loss of
perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates delivered to the Collateral Agent
representing securities pledged under the Collateral Agreement and except to the
extent that such loss is covered by a lender’s title insurance policy and the
related insurer promptly after such loss shall have acknowledged in writing that
such loss is covered by such title insurance policy;

 

(m)          there shall have occurred a Change of Control;

 

(n)           the intercreditor provisions of the Collateral Agreement shall, in
whole or in part, cease to be effective or cease to be legally valid, binding
and enforceable against any party thereto (or against any Person on whose behalf
any such party makes any covenants or agreements therein), or otherwise not be
effective to create the rights and obligations purported to be created
thereunder;

 

121

--------------------------------------------------------------------------------


 

(o)           (i) the Bank Obligations shall fail, for any reason, to constitute
Designated Priority Obligations under the Collateral Agreement or fail to be
deemed or constitute Indebtedness incurred pursuant to Section 4.09(b)(1) of the
Senior Secured Notes Indentures, (ii) there shall have occurred a “Discharge of
Designated Priority Obligations” or a “Discharge” of “Bank Obligations” under
the Collateral Agreement, (iii) any Indebtedness (other than the Bank
Obligations) shall be Designated Priority Obligations, (iv) any Indebtedness is
outstanding under Section 4.09(b)(2) of the Senior Secured Notes Indentures or
(v) the Alabama Revolving Credit Agreement is deemed to be outstanding in any
respect (other than customary obligations that survive after the payoff of a
loan agreement, including cash collateralization of that certain letter of
credit obligation as provided for in the payoff letter with Republic Bank);

 

(p)           the occurrence of a Level II Trigger Event;

 

(q)           the occurrence of a Material Adverse Effect; or

 

(r)            the Backup Servicing Agreement or any provision thereof shall
cease to be in full force or effect for a period of at least thirty (30) days;
provided, however, that the thirty (30) day grace period shall be extended so
long as the Borrower is exercising commercially reasonable efforts to diligently
pursue a cure of such default;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
by notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate forthwith the Commitments and (ii)
declare the Loans then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans (including any Revolving Notes
issued in connection therewith) so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees, accrued and unpaid Late
Charges, accrued and unpaid Exit Payment, and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
paragraph (g) or (h) of this Article VII, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees, accrued and unpaid Late Charges,
accrued and unpaid Exit Payment, and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding. 
Upon the occurrence of an Event of Default, the Administrative Agent shall have
the right to require the Borrower or any other Loan Party to replace the
existing Servicer of the Eligible Loan Receivables with the Backup Servicer,
including, without limitation, to exercise any rights under the Backup Servicing
Agreement with respect thereto.

 

122

--------------------------------------------------------------------------------


 

ARTICLE VIII
AGENCY

 

8.01        Appointment and Authority.  Each of the Lenders and each of the
Holders hereby irrevocably appoints Victory Park Management, LLC to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders and Holders, and the Borrower shall
not have rights as a third-party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

8.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender or
Holder as any other Lender or Holder and may exercise the same as though it were
not the Administrative Agent, and the term “Lender” or “Lenders,” or “Holder” or
“Holders,” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders and Holders.

 

8.03        Exculpatory Provisions.  (a) The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders or Holders
as shall be expressly provided for herein or in the other Loan Documents);
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification

 

123

--------------------------------------------------------------------------------


 

or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders or Holders as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Section 9.07), or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrower or a Lender or Holder.

 

(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

8.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender or Holder, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Holder unless the Administrative Agent shall have
received notice to the contrary from such Lender or Holder prior to the making
of such Loan.  The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

8.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or

 

124

--------------------------------------------------------------------------------


 

through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article VIII shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the arranging of the Credit Facilities as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

8.06        Resignation of Administrative Agent.  (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, Holders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and Holders, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.  If no successor Administrative
Agent has been appointed, the Required Lenders shall thereafter perform all the
duties of such Administrative Agent hereunder and under any other Loan Document
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent.

 

(b)           The Required Lenders may, to the extent permitted by applicable
law, by notice in writing to the Borrower and the Person serving as
Administrative Agent remove such Person as Administrative Agent and appoint a
successor only in the event Administrative Agent or its assets are taken over by
any state or federal agency having jurisdiction over Administrative Agent or its
assets. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender or Holder directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Administrative Agent,
and the retiring or removed

 

125

--------------------------------------------------------------------------------


 

Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article
VIII and Section 9.04 shall continue in effect for the benefit of such retiring
or removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

8.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each Holder acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or Holder or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Holder also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Holder or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

8.08        [Intentionally Omitted].

 

8.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Revolving Note shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and Revolving Notes and
all other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and Holders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Holders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, Holders and the Administrative Agent under
Sections 2.05 and 9.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender or Holder to make such payments to the Administrative Agent and, in
the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders or Holders, to pay to the

 

126

--------------------------------------------------------------------------------


 

Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.05
and 9.04.

 

8.10        Collateral and Guarantee Matters.  (a) The Bank Secured Parties
irrevocably authorize and direct the Administrative Agent (i) to execute and
deliver the Collateral Agreement and to exercise and enforce its rights and
remedies and perform its obligations thereunder and (ii) to release any
Subsidiary Guarantor from its obligations under the Guarantee Agreement if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guarantee Agreement pursuant to this Section
8.10(a).

 

No Bank Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce any Guarantee of the Bank Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent (or any sub-agent
thereof) on behalf of the Bank Secured Parties in accordance with the terms
thereof

 

(b)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or Holders for any failure to
monitor or maintain any portion of the Collateral.

 

8.11        Collateral Agreement.  Each Lender and each Holder agrees that it
will be bound by, and shall take no actions contrary to (and shall take all
actions required by), the provisions of the Collateral Agreement and the Junior
Lien Intercreditor Agreement and authorizes (i) the Administrative Agent to
enter into the Collateral Agreement on its behalf and (ii) the Collateral Agent
to enter into the Collateral Agreement and, if the Borrower incurs any
obligations in respect of Junior Lien Indebtedness, the Junior Lien
Intercreditor Agreement on its behalf and to act on its behalf to the extent set
forth in the Collateral Agreement.  The Lenders and Holders acknowledge that the
Collateral Agreement provides for the allocation of proceeds of Collateral among
the Secured Parties as set forth therein and contains limits on the ability of
the Administrative Agent and the Lenders to take remedial actions with respect
to the Collateral.

 

ARTICLE IX
MISCELLANEOUS

 

9.01        Notices; Effectiveness; Electronic Communication.  (a) Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in paragraph (b) of this Section 9.01), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

 

127

--------------------------------------------------------------------------------


 

(i)            if to the Borrower or to any other Loan Party, to it at 6785
Bobcat Way, Dublin, Ohio 43016, Attention of General Counsel, Fax No.: (614)
760-4057;

 

(ii)           if to the Administrative Agent, to Victory Park Management, LLC,
227 W. Monroe Street, Chicago, Illinois 60606, Attention of Scott R. Zemnick,
General Counsel, Fax No.: (312) 701-0794, Email: szemnick@vpcadvisors.com, with
a copy to Katten Muchin Rosenman LLP, 525 W. Monroe St., Chicago, IL 60661,
Attention of Mark R. Grossman, Esq. and Scott E. Lyons, Esq., Fax No.:  (312)
577-8964 and (312) 577-8854, Email:  mg@kattenlaw.com and
scott.lyons@kattenlaw.com;

 

(iii)          if to the Collateral Agent, to U.S. Bank National Association,
1350 Euclid Avenue, CN OH RN 11, Cleveland, Ohio 44115, Attention of Corporate
Trust Services, Fax No.: (216) 623-9202; and

 

(iv)          if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01, in its Administrative Questionnaire or in the Assignment and
Assumption pursuant to which such Lender shall have become a party hereto.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) of this Section 9.01, shall be effective as provided
in said paragraph (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

128

--------------------------------------------------------------------------------


 

(c)           Change of Address, Etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.

 

(d)           Platform.

 

(i)            The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar and industry recognized electronic transmission system
(the “Platform”).

 

(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Loan Parties,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission
of communications through the Platform.  “Communications” shall mean,
collectively, any notice, demand, communication, information, document or other
material that any Loan Party provides to the Administrative Agent pursuant to
any Loan Document or the transactions contemplated therein which is distributed
to the Administrative Agent, any Lender by means of electronic communications
pursuant to this Section 9.01, including through the Platform.

 

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the e-mail address referred to in this paragraph below has not
been provided by the Administrative Agent to the Borrower, that it will, or will
cause the Subsidiaries to, provide the Communications to the Administrative
Agent in an electronic/soft medium that is properly identified in a format
acceptable to the Administrative Agent to an e-mail address as directed by the
Administrative Agent.  In addition, the Borrower agrees, and agrees to cause the
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner otherwise specified in
the Loan Documents but only to the extent requested by the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first

 

129

--------------------------------------------------------------------------------


 

page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
9.13); (iii) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Investor;” and
(iv) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public Investor” and shall post the same only on
such portion. Notwithstanding the foregoing, the following Borrower Materials
shall be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information: (A)
the Loan Documents and (B) notification of changes in the terms of the Credit
Facilities.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

9.02        Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not been terminated.  The provisions of Sections 2.13,
2.15, 2.19 (subject to the requirements of Section 2.19) and 9.04 shall remain
operative and in full force and effect regardless of the expiration of the term
of this

 

130

--------------------------------------------------------------------------------


 

Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, or any Lender.

 

9.03        Successors and Assigns.  (a) Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender or Holder may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section 9.03, (ii) by
way of participation in accordance with the provisions of paragraph (d) of this
Section 9.03, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section 9.03 (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section 9.03 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders and Holders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           Assignments by Lenders and Holders.  Any Lender or Holder may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans or Revolving Notes at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans or Revolving Notes at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in paragraph (b)(i)(B) of this Section 9.03 in the
aggregate or in the case of an assignment to a Lender or Holder, an Affiliate of
a Lender or Holder or an Approved Fund, no minimum amount need be assigned; and

 

(B)          in any case not described in paragraph (b)(i)(A) of this Section
9.03, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or principal outstanding balance of the Revolving
Note or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans or Revolving Notes of the assigning Lender or
Holder, as the case may be, subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default of the type described in paragraph (b), (c), (g) or (h) of Article VII
has occurred and is

 

131

--------------------------------------------------------------------------------


 

continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s or Holder’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment or Revolving Note assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
9.03 and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) to the extent
that, after giving effect to any such assignment, Victory Park Capital Advisors,
LLC and/or its Affiliates shall hold greater than fifty percent (50%) of the
aggregate unpaid principal balance of the Loans or Revolving Notes then
outstanding or (z) the assignment is by (i) a Lender to a Person that is an
Affiliate of a Lender, (ii) a Holder to a Person that is an Affiliate of a
Lender or Holder or (iii) is by a Lender or Holder to a Person that is an
Approved Fund with respect to such Lender or Holder; provided, that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof.  Such permitted assignee shall be deemed
to be the Lender (or, as provided below, a Holder) hereunder with respect to
such assigned rights and obligations, and the Loan Parties shall ensure that
such transferee is registered as a Lender or Holder, as applicable, and that any
Liens on the Collateral provided for in the Collateral Agreement shall be for
the benefit of such Lender or such Holder (as well as the other Holders of
Revolving Notes and Lenders); and

 

(B)          the consent of the Administrative Agent shall be required for any
assignment if such assignment is to a Person that is not a Lender or Holder, is
by a Lender to a Person that is not an Affiliate of a Lender, is by a Holder to
a Person that is not an Affiliate of a Lender or Holder, or is to a Person that
is not an Approved Fund with respect to such Lender or Holder.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption. 
The assignee, if it is not a Lender or Holder, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
by applicable law or reasonably requested by the Administrative Agent to support
such assignee’s position that no withholding is required in respect of amount
received hereunder.  Promptly (and in any event, within three (3) Business Days)
after demand by Administrative Agent, Borrower shall execute and deliver to
Administrative Agent in exchange for any surrendered Revolving Note or Revolving
Notes (which the assigning Lender or Holder agrees to promptly deliver to
Borrower) a new Revolving Note or Revolving Notes to the assignee in an amount
equal to the Commitment assumed by it pursuant to such Assignment and

 

132

--------------------------------------------------------------------------------


 

Assumption and, if the assigning Lender or Holder has retained a Commitment
hereunder, a new Revolving Note or Revolving Notes to the assigning Lender or
Holder in an amount equal to the Commitment retained by it hereunder.  Such new
Revolving Note or Revolving Notes shall re-evidence the indebtedness outstanding
under the old Revolving Notes or Revolving Notes and shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Revolving Note or Revolving Notes and shall otherwise be in substantially the
form of the Revolving Note or Revolving Notes subject to such assignments.  For
purposes of clarification, a Lender may assign (i) all or a portion of such
Lender’s outstanding Revolving Notes (and its corresponding rights and
obligations hereunder in connection therewith) with or without an assignment of
all or a portion of such Lender’s portion of the Total Commitment or (ii) any
current or future commitment, right or obligation to make any additional Loans
under such Revolving Notes or this Agreement or to purchase any Revolving Notes
or to lend or relend any amount (including under Section 5.15) (collectively,
the “Excluded Rights and Obligations”).  Any assignee of all or a portion of a
Lender’s or a Holder’s outstanding Revolving Notes (and its corresponding rights
and obligations hereunder in connection therewith) who shall not have also been
assigned all or a portion of such Lender’s Commitment and other Excluded Rights
and Obligations (such assignment, a “Principal Only Assignment”), shall be
deemed a “Holder” and not a “Lender” hereunder, and all or such portion of the
Revolving Notes held by such Lender that shall have been assigned to such Holder
pursuant to the Principal Only Assignment shall be evidenced by and entitled to
the benefits of this Agreement and, if requested by such Holder, a Revolving
Note payable to such Holder in an amount equal to the principal amount of
outstanding Revolving Notes as shall have been assigned to such Holder pursuant
to such Principal Only Assignment.  For the avoidance of doubt, any assignee of
a Principal Only Assignment shall have no obligation to purchase any additional
Revolving Notes.  For purposes of determining whether the Borrower has reached
the Total Commitment hereunder, any principal amount of Revolving Notes
outstanding with respect to a Principal Only Assignment shall be included in
such determination.  In connection with any permitted assignment by a Holder of
some or all of its rights and obligations hereunder, upon the request of such
Holder, the Borrower shall cause to be delivered to the assignee thereof either
(i) a letter from outside legal counsel to the Borrower indicating that it may
rely upon the opinion letter delivered by it on the Third Amendment Effective
Date or (ii) an opinion from other legal counsel reasonably acceptable to the
assignee to the effect of such opinion letter, in either case dated on or before
the effective date of such assignment.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).

 

133

--------------------------------------------------------------------------------


 

(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Applicable Commitment Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 9.03, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender or Holder
under this Agreement, and the assigning Lender or Holder thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s or Holder’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.13, 2.15, 2.19 (subject to the requirements of Section 2.19) and 9.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender or
Holder of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender or Holder of a participation in such rights and obligations in accordance
with paragraph (d) of this Section 9.03.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Chicago, Illinois a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders and/or
Holders, and the Commitments of, and principal amounts of the Loans and
Revolving Notes owing to, each Lender and/or Holder pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders and Holders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender or Holder hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower and any Lender or Holder, at any reasonable time and from time to
time upon

 

134

--------------------------------------------------------------------------------


 

reasonable prior notice.  No assignment shall be effective unless it has been
recorded in the Register as provided in this Section 9.03(c).

 

(d)           Participations.  Any Lender or Holder may at any time, with the
prior written consent of the Administrative Agent and without the consent of, or
notice to, the Borrower, sell participations to any Person (other than a natural
Person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s or Holder’s rights
and/or obligations under this Agreement (including, to the extent applicable,
all or a portion of its Commitment and/or the Loans owing to it and all of its
rights and obligations with respect to the Revolving Note or Revolving Notes
held by it); provided, that (i) such Lender’s or Holder’s obligations under this
Agreement (including, without limitation, its Commitment to Borrower hereunder)
shall remain unchanged, (ii) such Lender or Holder shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender or Holder shall remain the holder of any such Revolving Note
for all purposes of this Agreement, (iv) the Borrower, the Administrative Agent,
and Lenders shall continue to deal solely and directly with such Lender or
Holder in connection with such Lender’s or Holder’s rights and obligations under
this Agreement and (v) such Lender or Holder shall not transfer, grant, assign
or sell any participation under which the Participant shall have rights to
approve any amendment or waiver of this Agreement.  For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 2.18(c) with
respect to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender or Holder sells such a
participation shall provide that such Lender or Holder shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided, except as may otherwise be
provided in the operative documentation governing such participation, the
consent of such Participant shall not be required (either directly, as a
restraint on such Lender’s or Holder’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender or Holder may have under or in respect of the Loan Documents (including
the right to enforce or direct enforcement of the Obligations (including the
Loan Document Obligations. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13(a) to the same extent as if it were a
Lender or Holder and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 9.03; provided that such Participant agrees to be
subject to the provisions of Sections 2.13(b), 2.13(c) as if it were an assignee
under paragraph (b) of this Section 9.03 and (B) shall not be entitled to
receive any greater payment under Section 2.19, with respect to any
participation, than its participating Lender or Holder would have been entitled
to receive except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.05 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.17 as though it
were a Lender.  Each Lender or Holder that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans, Revolving Notes or other obligations under this Agreement (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender or Holder shall

 

135

--------------------------------------------------------------------------------


 

treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.13 and 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant unless (if no Default or Event of Default
is outstanding) the sale of the participation to such Participant is made with
the Borrower’s prior written consent (not to be unreasonably withheld or
delayed) to the grant of such participation and then only to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after the Participant acquired the applicable participation.  A
Participant shall not be entitled to the benefits of Section 2.19 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.19(e) as though it were a Lender.  .

 

(f)            Certain Pledges.  Any Lender or Holder may, upon receipt of the
prior written consent of the Administrative Agent, at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender or Holder, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender or Holder from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender or Holder
as a party hereto.

 

(g)           Any Lender, Holder or Participant may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.03, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrower furnished to such Lender
or Holder by or on behalf of the Borrower; provided that, prior to any such
disclosure of information designated by the Borrower as confidential, each such
assignee or participant or proposed assignee or participant shall execute an
agreement whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders and Holders
pursuant to Section 9.13.

 

(h)           Notwithstanding anything to the contrary contained herein, and in
accordance with 9.03(a), any Lender (a “Granting Lender”) may, only upon
receiving the prior written consent of the Administrative Agent, grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender.  Each party hereto hereby agrees that neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower or any
other Loan Party under this Agreement, and no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby

 

136

--------------------------------------------------------------------------------


 

agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any State
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 9.03, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.

 

(i)            The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent
and each Lender, and any attempted assignment without such consent shall be null
and void.

 

(j)            Each Lender and each Holder agrees that, without the prior
written consent of Borrowers and Administrative Agent, it will not make any
assignment or sell a participation hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Borrowing, Revolving Note or other Obligation under the
securities laws of the United States of America or of any jurisdiction.

 

9.04        Expenses; Indemnity; Damage Waiver.  (a) Costs and Expenses.  The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, its Affiliates, the Collateral Agent (including the
reasonable fees, charges and disbursements of one primary counsel to the
Administrative Agent and its Affiliates, one primary counsel to the Collateral
Agent, one local counsel in each relevant jurisdiction, one special counsel in
each relevant specialty and, in the event of any actual or potential conflict of
interest, one additional counsel in each relevant jurisdiction for each Person
subject to such conflict), in connection with the arranging of the Credit
Facilities, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (which shall include the
reasonably out-of-pocket costs and expenses incurred by the Administrative Agent
in connection with the Third Amendment, including, without limitation, advisor
and consultant fees and expenses, Collateral valuations, appraisals, surveys,
field examinations, third-party diligence, Lien searches, filing fees and all
other reasonable out-of-pocket costs and expenses in any way related to the
Third Amendment) (whether or not the transactions contemplated hereby or thereby
shall be consummated), and (ii) all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, or any Lender or Holder (including
the reasonable fees, charges and disbursements of one primary counsel to the
Administrative Agent and the Lenders and Holders, one primary counsel to the
Collateral Agent, one local counsel in each relevant jurisdiction, one special
counsel in each relevant specialty and, in the event of any actual or potential
conflict of interest, one additional counsel in each relevant jurisdiction for
each Person subject to such conflict), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 9.04(a), or

 

137

--------------------------------------------------------------------------------


 

(B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Revolving Notes.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent, each
Lender, each Holder and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of one primary counsel
to the Indemnitees, one local counsel in each relevant jurisdiction, one special
counsel in each relevant specialty and, in the event of any actual or potential
conflict of interest, one additional counsel in each relevant jurisdiction for
each Person subject to such conflict), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions, the
Third Amendment Transactions and the other transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) are Taxes and reasonable expenses for which the Borrower or any Loan Party
has indemnified an Indemnitee pursuant to Section 2.19(c).

 

(c)           Reimbursement by Lenders and Holders.  To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
paragraph (a) or (b) of this Section 9.04 to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Collateral Agent or any Related Party of
any of the foregoing, each Lender and Holder severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Collateral Agent, or such
Related Party, as the case may be, such Lender’s or Holder’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time or based on such Holder’s pro rata share of the aggregate outstanding
principal balance of all Revolving Notes outstanding at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender or Holder); provided that the unreimbursed expense or indemnified
loss, claim,

 

138

--------------------------------------------------------------------------------


 

damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or the Collateral Agent in
connection with such capacity.

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in paragraph (b) of this Section 9.04 shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)           Payments.  All amounts due under this Section 9.04 shall be
payable promptly after demand therefor.

 

(f)            Survival.  Each party’s obligations under this Section 9.04 shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

 

9.05        Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each Holder and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, Holder or any such Affiliate, to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or Holder or their respective Affiliates, irrespective of whether or not
such Lender, Holder or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or Holder different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each Holder and their respective
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, Holder or their respective
Affiliates may have.  Each Lender and Holder agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;

 

139

--------------------------------------------------------------------------------


 

provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

9.06        Governing Law; Jurisdiction; Etc.  (a) Governing Law.  This
Agreement and the other Loan Documents and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement or any other Loan Document (except, as to
any other Loan Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York (without regard to principles
of conflict of laws).

 

(b)           Jurisdiction.  The Borrower irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

 

(c)           Waiver of Venue.  The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 9.06.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.

 

9.07        Waivers; Amendment.  (a) No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender or Holder in exercising any power or
right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders and Holders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any

 

140

--------------------------------------------------------------------------------


 

provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this Section
9.07, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Administrative Agent; provided, however, that no such agreement shall (i)
decrease the principal amount of, or extend the maturity of or any scheduled
principal payment date or date for the payment of any interest or Exit Payment
on any Loan or Revolving Note (it being agreed that mandatory redemptions
pursuant to Section 2.11(b) may be postponed, delayed, reduced, waived or
modified in accordance with Section 2.12(c) or otherwise with the consent of
Administrative Agent), or waive or excuse any such payment or any part thereof,
or decrease the rate of interest on any Loan or Revolving Note (it being agreed
that waiver of the Default Rate shall only require the consent of the
Administrative Agent), without the prior written consent of each Lender or
Holder directly affected thereby, (ii) increase or extend the Commitment or
decrease or extend the date for payment of any Fees of any Lender without the
prior written consent of such Lender, (iii) [Intentionally Omitted], (iv) modify
the protections afforded to an SPC pursuant to the provisions of Section 9.03(h)
without the written consent of such SPC and (v) reduce the percentage contained
in the definition of the term “Required Lenders” or any provision hereof
requiring a specific number or percentage of Lenders to amend or consent to any
action, in each case without the prior written consent of each Lender (it being
understood that with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Commitments on the date
hereof); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the
Collateral Agent hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent or the Collateral Agent.

 

(c)           The Administrative Agent and the Borrower may amend any Loan
Document to correct administrative or manifest errors or omissions, or to effect
administrative changes that are not adverse to any Lender; provided, however,
that no such amendment shall become effective until the fifth Business Day after
it has been delivered to the Lenders or otherwise posted for their attention on
the Platform, and then only if the Required Lenders have not objected in writing
thereto within such five Business Day period.

 

9.08        Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the

 

141

--------------------------------------------------------------------------------


 

operation of this Section 9.08 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or participations or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

9.09        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.09.

 

9.10        Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

9.11        Counterparts; Integration; Effectiveness; Electronic Execution.  (a)
Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and the Fee Letter constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.02, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)           Electronic Execution of Assignments.  The words “execution”,
“signed”, “signature” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be

 

142

--------------------------------------------------------------------------------


 

of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

9.12        Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

9.13        Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders and Holders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section 9.13, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facilities or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facilities; (h) with the consent of the Borrower; or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 9.13, or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section 9.13, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 9.13
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

143

--------------------------------------------------------------------------------


 

9.14        USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.

 

9.15        Lender and Holder Action.  Each Lender and each Holder agrees that
it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, unless expressly provided for herein or in any other Loan
Document, without the prior written consent of the Administrative Agent.  The
provisions of this Section 9.15 are for the sole benefit of the Lenders and
Holders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

 

9.16        Application of Proceeds.  Upon receipt from the Collateral Agent of
the proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, following the exercise
of remedies provided for in Article VII (or after the Loans have automatically
become due and payable as set forth in Article VII), the Administrative Agent
shall apply such proceeds as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with such collection, sale, foreclosure or realization or otherwise
in connection with this Agreement or any other Loan Document, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Loan Party and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

 

SECOND, to the payment in full of Unfunded Advances/Participations; and

 

THIRD, to the payment in full of all other Bank Obligations (the amounts so
applied to be distributed among the Bank Secured Parties pro rata in accordance
with the amounts of the Bank Obligations owed to them on the date of any such
distribution).

 

The Administrative Agent shall apply any such proceeds, moneys or balances in
accordance with this Agreement promptly after receipt thereof.

 

9.17        Third-Party Beneficiary.  The Collateral Agent shall be a
third-party beneficiary to Section 9.04 and shall have the right to enforce such
Section 9.04 directly to the extent the Collateral Agent may deem such
enforcement necessary or advisable to protect the Collateral Agent’s rights.

 

144

--------------------------------------------------------------------------------


 

Schedule 1.01(b) - Subsidiary Guarantors

 

Entity Name

 

Jurisdiction of Formation

ARH-Arizona, LLC

 

DE

BCCI CA, LLC

 

DE

BCCI Management Company

 

OH

Beneficial Lending Solutions of California LLC

 

OH

Beneficial Lending Solutions of Ohio LLC

 

OH

Beneficial Lending Solutions of Tennessee LLC

 

OH

Beneficial Lending Solutions of Utah LLC

 

OH

Buckeye Check Cashing, Inc.

 

OH

Buckeye Check Cashing II, Inc.

 

OH

Buckeye Check Cashing of Alabama, LLC

 

DE

Buckeye Check Cashing of Arizona, Inc.

 

OH

Buckeye Check Cashing of California, LLC

 

DE

Buckeye Check Cashing of Connecticut, LLC

 

DE

Buckeye Check Cashing of Florida, Inc.

 

OH

Buckeye Check Cashing of Kentucky, Inc.

 

OH

Buckeye Check Cashing of Michigan, Inc.

 

DE

Buckeye Check Cashing of Tennessee, LLC

 

DE

Buckeye Check Cashing of Texas, LLC

 

DE

Buckeye Check Cashing of Virginia, Inc.

 

OH

Buckeye Commercial Check Cashing of Florida, LLC

 

DE

Buckeye Credit Solutions, LLC

 

DE

Buckeye Lending Solutions, LLC

 

DE

Buckeye Lending Solutions of Arizona, LLC

 

DE

Buckeye Lending Solutions of Tennessee, LLC

 

DE

Buckeye Small Loans, LLC

 

DE

Buckeye Title Loans, Inc.

 

OH

Buckeye Title Loans of California, LLC

 

DE

Buckeye Title Loans of Tennessee, LLC

 

DE

Buckeye Title Loans of Virginia, LLC

 

DE

California Check Cashing Stores, LLC

 

DE

Cash Central of Alabama, LLC

 

AL

Cash Central of Alaska, LLC

 

AK

Cash Central of California, LLC

 

CA

Cash Central of Delaware, LLC

 

DE

Cash Central of Florida LLC

 

OH

Cash Central of Hawaii, LLC

 

HI

Cash Central of Idaho, LLC

 

ID

Cash Central of Illinois LLC

 

DE

Cash Central of Kansas, LLC

 

KA

Cash Central of Louisiana, LLC

 

DE

Cash Central of Minnesota, LLC

 

MN

Cash Central of Mississippi, LLC

 

MS

Cash Central of Missouri, LLC

 

MO

Cash Central of Nevada, LLC

 

NV

Cash Central of New Mexico LLC

 

DE

Cash Central of North Dakota, LLC

 

ND

 

--------------------------------------------------------------------------------


 

Entity Name

 

Jurisdiction of Formation

Cash Central of Ohio, LLC

 

OH

Cash Central of Oklahoma, LLC

 

OK

Cash Central of South Carolina LLC

 

DE

Cash Central of South Dakota, LLC

 

SD

Cash Central of Tennessee, LLC

 

TN

Cash Central of Texas, LLC

 

TX

Cash Central of Utah, LLC

 

UT

Cash Central of Virginia LLC

 

DE

Cash Central of Washington, LLC

 

WA

Cash Central of Wisconsin, LLC

 

WI

Cash Central of Wyoming, LLC

 

WY

CCCIS, Inc.

 

CA

CCCS Corporate Holdings, Inc.

 

DE

CCCS Holdings, LLC

 

DE

Checksmart Financial Company

 

DE

Checksmart Financial Holdings Corp.

 

DE

Checksmart Financial, LLC

 

DE

Checksmart Money Order Services, Inc.

 

DE

Community Choice Family Insurance Agency, LLC

 

DE

CS-Arizona, LLC

 

DE

Direct Financial Solutions, LLC

 

DE

Express Payroll Advance of Ohio, Inc.

 

OH

Fast Cash, Inc.

 

CA

First Virginia Credit Solutions, LLC

 

DE

First Virginia Financial Services, LLC

 

DE

Hoosier Check Cashing of Ohio, LTD

 

OH

Insight Capital, LLC

 

AL

Lender’s Account Services LLC

 

DE

National Tax Lending, LLC

 

DE

QC Financial Services of California, Inc.

 

CA

Reliant Software, Inc.

 

UT

CCCS On-Line LLC

 

OH

CCF of Alaska LLC

 

OH

CCF of Delaware LLC

 

OH

CCF of Hawaii LLC

 

OH

CCF of Idaho LLC

 

OH

CCF of Illinois LLC

 

OH

CCF of Kansas LLC

 

OH

CCF of Louisiana LLC

 

OH

CCF of Maine LLC

 

OH

CCF of Minnesota LLC

 

OH

CCF of Mississippi LLC

 

OH

CCF of Missouri LLC

 

OH

CCF of Nevada LLC

 

OH

CCF of New Mexico LLC

 

OH

CCF of North Dakota LLC

 

OH

CCF of Oklahoma LLC

 

OH

CCF of South Carolina LLC

 

OH

 

--------------------------------------------------------------------------------


 

Entity Name

 

Jurisdiction of Formation

CCF of South Dakota LLC

 

OH

CCF of Washington LLC

 

OH

CCF of Wisconsin LLC

 

OH

CCF of Wyoming LLC

 

OH

 

--------------------------------------------------------------------------------


 

Schedule 2.01 - Lenders and Commitments

 

Lender

 

Commitment

 

Applicable
Commitment
Percentage

 

 

 

 

 

 

 

VPC Investor Fund B II, LLC

 

$

22,124,000.00

 

47.072340426

%

 

 

 

 

 

 

c/o Victory Park Management, LLC

 

 

 

 

 

227 W. Monroe Street, Suite 3900

 

 

 

 

 

Chicago, Illinois 60606

 

 

 

 

 

Telephone:

(312) 705-2786

 

 

 

 

 

Facsimile:

(312) 701-0794

 

 

 

 

 

Attention:

Scott R. Zemnick, General Counsel

 

 

 

 

 

E-mail:

szemnick@vpcadvisors.com

 

 

 

 

 

 

 

 

 

 

 

with a copy (for informational purposes only) to:

 

 

 

 

 

Katten Muchin Rosenman LLP

 

 

 

 

 

525 West Monroe Street

 

 

 

 

 

Chicago, Illinois 60661

 

 

 

 

 

Telephone: (312) 902-5297 and (312) 902-5495

 

 

 

 

 

Facsimile: (312) 577-8964 and (312) 577-8854

 

 

 

 

 

Attention: Mark R. Grossmann, Esq. and Scott E. Lyons, Esq.

 

 

 

 

 

E-mail: mg@kattenlaw.com and scott.lyons@kattenlaw.com

 

 

 

 

 

 

 

 

 

 

 

VP Specialty Lending Investments PLC

 

$

24,876,000.00

 

52.927659574

%

 

 

 

 

 

 

c/o Victory Park Management, LLC

 

 

 

 

 

227 W. Monroe Street, Suite 3900

 

 

 

 

 

Chicago, Illinois 60606

 

 

 

 

 

Telephone:

(312) 705-2786

 

 

 

 

 

Facsimile:

(312) 701-0794

 

 

 

 

 

Attention:

Scott R. Zemnick, General Counsel

 

 

 

 

 

E-mail:

szemnick@vpcadvisors.com

 

 

 

 

 

 

 

 

 

 

 

with a copy (for informational purposes only) to:

 

 

 

 

 

Katten Muchin Rosenman LLP

 

 

 

 

 

525 West Monroe Street

 

 

 

 

 

Chicago, Illinois 60661

 

 

 

 

 

Telephone: (312) 902-5297 and (312) 902-5495

 

 

 

 

 

Facsimile: (312) 577-8964 and (312) 577-8854

 

 

 

 

 

Attention: Mark R. Grossmann, Esq. and Scott E. Lyons, Esq.

 

 

 

 

 

E-mail: mg@kattenlaw.com and scott.lyons@kattenlaw.com

 

 

 

 

 

 

 

 

 

 

 

TOTAL COMMITMENT

 

$

47,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 3.08(a) - Subsidiaries

 

Entity Name

 

Jurisdiction
of
Formation

 

Record and Beneficial Owner

 

Interests
Owned

ARH-Arizona, LLC

 

DE

 

Checksmart Financial Company

 

100%

BCCI CA, LLC

 

DE

 

Checksmart Financial Company

 

100%

BCCI Management Company

 

OH

 

Checksmart Financial Company

 

100%

Beneficial Lending Solutions of California LLC

 

OH

 

CCCS Holdings, LLC

 

100%

Beneficial Lending Solutions of Ohio LLC

 

OH

 

CCCS Holdings, LLC

 

100%

Beneficial Lending Solutions of Tennessee LLC

 

OH

 

CCCS Holdings, LLC

 

100%

Beneficial Lending Solutions of Utah LLC

 

OH

 

CCCS Holdings, LLC

 

100%

Buckeye Check Cashing, Inc.

 

OH

 

Checksmart Financial Company

 

100%

Buckeye Check Cashing II, Inc.

 

OH

 

Checksmart Financial Company

 

100%

Buckeye Check Cashing of Alabama, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Check Cashing of Arizona, Inc.

 

OH

 

Checksmart Financial Company

 

100%

Buckeye Check Cashing of California, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Check Cashing of Connecticut, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Check Cashing of Florida, Inc.

 

OH

 

Checksmart Financial Company

 

100%

Buckeye Check Cashing of Kentucky, Inc.

 

OH

 

Checksmart Financial Company

 

100%

Buckeye Check Cashing of Michigan, Inc.

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Check Cashing of Tennessee, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Check Cashing of Texas, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Check Cashing of Virginia, Inc.

 

OH

 

Checksmart Financial Company

 

100%

Buckeye Commercial Check Cashing of Florida, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Credit Solutions, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Lending Solutions, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Lending Solutions of Arizona, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Lending Solutions of Tennessee, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Small Loans, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Title Loans, Inc.

 

OH

 

Checksmart Financial Company

 

100%

Buckeye Title Loans of California, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Title Loans of Tennessee, LLC

 

DE

 

Checksmart Financial Company

 

100%

Buckeye Title Loans of Virginia, LLC

 

DE

 

Checksmart Financial Company

 

100%

California Check Cashing Stores, LLC

 

DE

 

CCCS Holdings, LLC

 

100%

Cash Central of Alabama, LLC

 

AL

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Alaska, LLC

 

AK

 

Direct Financial Solutions, LLC

 

100%

Cash Central of California, LLC

 

CA

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Delaware, LLC

 

DE

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Florida LLC

 

OH

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Hawaii, LLC

 

HI

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Idaho, LLC

 

ID

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Illinois LLC

 

DE

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Kansas, LLC

 

KA

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Louisiana, LLC

 

DE

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Minnesota, LLC

 

MN

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Mississippi, LLC

 

MS

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Missouri, LLC

 

MO

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Nevada, LLC

 

NV

 

Direct Financial Solutions, LLC

 

100%

Cash Central of New Mexico LLC

 

DE

 

Direct Financial Solutions, LLC

 

100%

Cash Central of North Dakota, LLC

 

ND

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Ohio, LLC

 

OH

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Oklahoma, LLC

 

OK

 

Direct Financial Solutions, LLC

 

100%

 

--------------------------------------------------------------------------------


 

Entity Name

 

Jurisdiction
of
Formation

 

Record and Beneficial Owner

 

Interests
Owned

Cash Central of South Carolina LLC

 

DE

 

Direct Financial Solutions, LLC

 

100%

Cash Central of South Dakota, LLC

 

SD

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Tennessee, LLC

 

TN

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Texas, LLC

 

TX

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Utah, LLC

 

UT

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Virginia LLC

 

DE

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Washington, LLC

 

WA

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Wisconsin, LLC

 

WI

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Wyoming, LLC

 

WY

 

Direct Financial Solutions, LLC

 

100%

CCCIS, Inc.

 

CA

 

California Check Cashing Stores, LLC

 

100%

CCCS Corporate Holdings, Inc.

 

DE

 

Community Choice Financial Inc.

 

100%

CCCS Holdings, LLC

 

DE

 

CCCS Corporate Holdings, Inc.

 

100%

Checksmart Financial Company

 

DE

 

Checksmart Financial Holdings Corp.

 

100%

Checksmart Financial Holdings Corp.

 

DE

 

Community Choice Financial Inc.

 

100%

Checksmart Financial, LLC

 

DE

 

Checksmart Financial Company

 

100%

Checksmart Money Order Services, Inc.

 

DE

 

Checksmart Financial Company

 

100%

Community Choice Family Insurance Agency, LLC

 

DE

 

Community Choice Financial Inc.

 

100%

CS-Arizona, LLC

 

DE

 

Checksmart Financial Company

 

100%

Direct Financial Solutions, LLC

 

DE

 

Community Choice Financial Inc.

 

100%

Express Payroll Advance of Ohio, Inc.

 

OH

 

Checksmart Financial Company

 

100%

Fast Cash, Inc.

 

CA

 

California Check Cashing Stores, LLC

 

100%

First Virginia Credit Solutions, LLC

 

DE

 

Checksmart Financial Company

 

100%

First Virginia Financial Services, LLC

 

DE

 

Checksmart Financial Company

 

100%

Hoosier Check Cashing of Ohio, LTD

 

OH

 

Checksmart Financial Company

 

100%

Insight Capital, LLC

 

AL

 

Checksmart Financial Company

 

100%

Lender’s Account Services LLC

 

DE

 

Direct Financial Solutions, LLC

 

100%

National Tax Lending, LLC

 

DE

 

Checksmart Financial Company

 

100%

QC Financial Services of California, Inc.

 

CA

 

Checksmart Financial Company

 

100%

Reliant Software, Inc.

 

UT

 

Community Choice Financial, Inc.

 

100%

CCCS On-Line LLC

 

OH

 

CCCS Holdings, LLC

 

100%

CCF of Alaska LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Delaware LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Hawaii LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Idaho LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Illinois LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Kansas LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Louisiana LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Maine LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Minnesota LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF Mississippi LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Missouri LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Nevada LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of New Mexico LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of North Dakota LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Oklahoma LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of South Carolina LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of South Dakota LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Washington LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Wisconsin LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCF of Wyoming LLC

 

OH

 

CCCS On-Line LLC

 

100%

CCFI Funding, LLC

 

OH

 

CCCS Holdings, LLC

 

100%

 

--------------------------------------------------------------------------------


 

Entity Name

 

Jurisdiction
of
Formation

 

Record and Beneficial Owner

 

Interests
Owned

CCFI Funding II, LLC

 

OH

 

CCCS Holdings, LLC

 

100%

CCFI PM Acquisitions, LLC

 

OH

 

CCCS Holdings, LLC

 

100%

Buckeye Check Cashing of Mississippi, LLC(1)

 

OH

 

Checksmart Financial Company

 

100%

Cash Central of Georgia, LLC

 

OH

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Indiana, LLC

 

OH

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Iowa, LLC

 

OH

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Kentucky, LLC

 

OH

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Maine, LLC

 

OH

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Maryland, LLC

 

OH

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Michigan, LLC

 

OH

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Nebraska, LLC

 

OH

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Oregon, LLC

 

OH

 

Direct Financial Solutions, LLC

 

100%

Cash Central of Rhode Island, LLC

 

OH

 

Direct Financial Solutions, LLC

 

100%

 

--------------------------------------------------------------------------------

(1) Entity will be joined to the Credit Agreement as a Loan Party within thirty
(30) days after the Third Amendment Effective Date in accordance with
Section 5.12(b).

 

--------------------------------------------------------------------------------


 

Schedule 3.08(b) - Unrestricted Subsidiaries

 

Entity Name

 

Jurisdiction of Formation

 

Record and Beneficial Owner

 

Interests Owned

CCFI Funding, LLC

 

OH

 

CCCS Holdings, LLC

 

100%

CCFI Funding II, LLC

 

OH

 

CCCS Holdings, LLC

 

100%

 

--------------------------------------------------------------------------------


 

Schedule 3.09 - Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.17 - Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.18 - Insurance

 

1.              Primary D&O Fiduciary Liability Policy #EFI070119500, issued by
Euclid Financial (Lloyd’s).

2.              Excess D & O Liability Policy #NHS66848700, issued by RSUI.

3.              Excess D & O Liability Policy #001021205, issued by Ironshore
Indemnity Inc.

4.              Excess D & O Liability Policy #ELU145345-16, issued by XL
Specialty Insurance Company.

5.              Employed Lawyers Professional Liability Policy #8223-7545,
issued by Federal Insurance Company (CHUBB).

6.              Special Crime Policy #SCI273610984, issued by Great American
Insurance Group.

7.              Breach/Response/Cyber/Privacy Liability Policy #W13C85160401,
issued by Beazley (Llyod’s).

8.              Commercial General Liability and Property Policy # (16)
3596-05-09, issued by Great Northern Insurance Company (CHUBB).

9.              Commercial Automobile Policy, issued by Great Northern Insurance
Company (CHUBB).

10.       Commercial Property - Excess Earthquake & Flood Policy # BE 028252119,
issued by Ohio Casualty Insurance Company.

11.       Workers’ Compensation Policy, issued by Federal Insurance Company
(CHUBB)

12.       Commercial Umbrella Policy # ECO(17)56345248, issued by Commerce and
Industry Insurance Company.

 

--------------------------------------------------------------------------------


 

Schedule 3.19(a) - UCC Filing Offices

 

Entity Name

 

Filing Office

ARH-Arizona, LLC

 

Delaware SOS

BCCI CA, LLC

 

Delaware SOS

BCCI Management Company

 

Ohio SOS

Beneficial Lending Solutions of California LLC

 

Ohio SOS

Beneficial Lending Solutions of Ohio LLC

 

Ohio SOS

Beneficial Lending Solutions of Tennessee LLC

 

Ohio SOS

Beneficial Lending Solutions of Utah LLC

 

Ohio SOS

Buckeye Check Cashing, Inc.

 

Ohio SOS

Buckeye Check Cashing II, Inc.

 

Ohio SOS

Buckeye Check Cashing of Alabama, LLC

 

Delaware SOS

Buckeye Check Cashing of Arizona, Inc.

 

Ohio SOS

Buckeye Check Cashing of California, LLC

 

Delaware SOS

Buckeye Check Cashing of Connecticut, LLC

 

Delaware SOS

Buckeye Check Cashing of Florida, Inc.

 

Ohio SOS

Buckeye Check Cashing of Kentucky, Inc.

 

Ohio SOS

Buckeye Check Cashing of Michigan, Inc.

 

Delaware SOS

Buckeye Check Cashing of Tennessee, LLC

 

Delaware SOS

Buckeye Check Cashing of Texas, LLC

 

Delaware SOS

Buckeye Check Cashing of Virginia, Inc.

 

Ohio SOS

Buckeye Commercial Check Cashing of Florida, LLC

 

Delaware SOS

Buckeye Credit Solutions, LLC

 

Delaware SOS

Buckeye Lending Solutions, LLC

 

Delaware SOS

Buckeye Lending Solutions of Arizona, LLC

 

Delaware SOS

Buckeye Lending Solutions of Tennessee, LLC

 

Delaware SOS

Buckeye Small Loans, LLC

 

Delaware SOS

Buckeye Title Loans, Inc.

 

Ohio SOS

Buckeye Title Loans of California, LLC

 

Delaware SOS

Buckeye Title Loans of Tennessee, LLC

 

Delaware SOS

Buckeye Title Loans of Virginia, LLC

 

Delaware SOS

California Check Cashing Stores, LLC

 

Delaware SOS

Cash Central of Alabama, LLC

 

Alabama SOS

Cash Central of Alaska, LLC

 

Alaska SOS

Cash Central of California, LLC

 

California SOS

Cash Central of Delaware, LLC

 

Delaware SOS

Cash Central of Florida LLC

 

Ohio SOS

Cash Central of Hawaii, LLC

 

Hawaii SOS

Cash Central of Idaho, LLC

 

Idaho SOS

Cash Central of Illinois LLC

 

Delaware SOS

Cash Central of Kansas, LLC

 

Kansas SOS

Cash Central of Louisiana, LLC

 

Delaware SOS

Cash Central of Minnesota, LLC

 

Minnesota SOS

Cash Central of Mississippi, LLC

 

Mississippi SOS

Cash Central of Missouri, LLC

 

Missouri SOS

Cash Central of Nevada, LLC

 

Nevada SOS

Cash Central of New Mexico LLC

 

Delaware SOS

Cash Central of North Dakota, LLC

 

North Dakota SOS

 

--------------------------------------------------------------------------------


 

Entity Name

 

Filing Office

Cash Central of Ohio, LLC

 

Ohio SOS

Cash Central of Oklahoma, LLC

 

Oklahoma SOS

Cash Central of South Carolina LLC

 

Delaware SOS

Cash Central of South Dakota, LLC

 

South Dakota SOS

Cash Central of Tennessee, LLC

 

Tennessee SOS

Cash Central of Texas, LLC

 

Texas SOS

Cash Central of Utah, LLC

 

Utah SOS

Cash Central of Virginia LLC

 

Delaware SOS

Cash Central of Washington, LLC

 

Washington SOS

Cash Central of Wisconsin, LLC

 

Wisconsin SOS

Cash Central of Wyoming, LLC

 

Wyoming SOS

CCCIS, Inc.

 

California SOS

CCCS Corporate Holdings, Inc.

 

Delaware SOS

CCCS Holdings, LLC

 

Delaware SOS

Checksmart Financial Company

 

Delaware SOS

Checksmart Financial Holdings Corp.

 

Delaware SOS

Checksmart Financial, LLC

 

Delaware SOS

Checksmart Money Order Services, Inc.

 

Delaware SOS

Community Choice Financial Inc.

 

Ohio SOS

Community Choice Family Insurance Agency, LLC

 

Delaware SOS

CS-Arizona, LLC

 

Delaware SOS

Direct Financial Solutions, LLC

 

Delaware SOS

Express Payroll Advance of Ohio, Inc.

 

Ohio SOS

Fast Cash, Inc.

 

California SOS

First Virginia Credit Solutions, LLC

 

Delaware SOS

First Virginia Financial Services, LLC

 

Delaware SOS

Hoosier Check Cashing of Ohio, LTD

 

Ohio SOS

Insight Capital, LLC

 

Alabama SOS

Lender’s Account Services LLC

 

Delaware SOS

National Tax Lending, LLC

 

Delaware SOS

QC Financial Services of California, Inc.

 

California SOS

Reliant Software, Inc.

 

Utah SOS

CCCS On-Line LLC

 

Ohio SOS

CCF of Alaska LLC

 

Ohio SOS

CCF of Delaware LLC

 

Ohio SOS

CCF of Hawaii LLC

 

Ohio SOS

CCF of Idaho LLC

 

Ohio SOS

CCF of Illinois LLC

 

Ohio SOS

CCF of Kansas LLC

 

Ohio SOS

CCF of Louisiana LLC

 

Ohio SOS

CCF of Maine LLC

 

Ohio SOS

CCF of Minnesota LLC

 

Ohio SOS

CCF of Mississippi LLC

 

Ohio SOS

CCF of Missouri LLC

 

Ohio SOS

CCF of Nevada LLC

 

Ohio SOS

CCF of New Mexico LLC

 

Ohio SOS

CCF of North Dakota LLC

 

Ohio SOS

CCF of Oklahoma LLC

 

Ohio SOS

 

--------------------------------------------------------------------------------


 

Entity Name

 

Filing Office

CCF of South Carolina LLC

 

Ohio SOS

CCF of South Dakota LLC

 

Ohio SOS

CCF of Washington LLC

 

Ohio SOS

CCF of Wisconsin LLC

 

Ohio SOS

CCF of Wyoming LLC

 

Ohio SOS

 

--------------------------------------------------------------------------------


 

Schedule 3.20(a) - Owned Real Property

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.20(b) - Leased Real Property

 

See attachment to this Schedule 3.20(b).

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

001

 

91 S Hamilton Road

 

Columbus

 

OH

002

 

2496 Morse Road

 

Columbus

 

OH

003

 

7095 E. Broad St.

 

Columbus

 

OH

004

 

140 S Sandusky St

 

Delaware

 

OH

005

 

1015 N. High Street

 

Columbus

 

OH

006

 

170 N. Wilson Road

 

Columbus

 

OH

007

 

1255 Parsons Avenue

 

Columbus

 

OH

008

 

2000 S. Limestone Street

 

Springfield

 

OH

009

 

1624 E. Dublin Granville Road

 

Columbus

 

OH

010

 

1947 S. Alex Road

 

W. Carrollton

 

OH

011

 

4212 Linden Avenue

 

Dayton

 

OH

012

 

5521 Salem Avenue

 

Dayton

 

OH

013

 

7687 Old Troy Pike

 

Huber Heights

 

OH

014

 

2013 Zettler Center Drive

 

Columbus

 

OH

015

 

1301 E Main St

 

Lancaster

 

OH

016

 

5462 West Pointe Plaza

 

Columbus

 

OH

017

 

3487 Dixie Highway

 

Franklin

 

OH

018

 

7113 E. Main Street

 

Reynoldsburg

 

OH

019

 

5450 Northbend Drive

 

Cincinnati

 

OH

020

 

801 Hebron Road

 

Heath

 

OH

021

 

6261 E. Main Street

 

Columbus

 

OH

022

 

6582 Glenway Avenue

 

Cincinnati

 

OH

023

 

6600-I Dixie Highway

 

Fairfield

 

OH

024

 

1069 Linden Avenue

 

Zanesville

 

OH

025

 

10701 Harrison Avenue

 

Harrison

 

OH

026

 

1571 W. Galbraith Road

 

Cincinnati

 

OH

027

 

7685 Montgomery Road

 

Cincinnati

 

OH

028

 

932 C St. Rt. 28

 

Milford

 

OH

029

 

1075 N 21st Street

 

Newark

 

OH

030

 

842 Delaware Avenue

 

Marysville

 

OH

031

 

3421 Dixie Highway

 

Erlanger

 

KY

032

 

8459-D US 42

 

Florence

 

KY

033

 

722 N. Memorial Drive

 

Lancaster

 

OH

034

 

658 Main Street

 

Cincinnati

 

OH

036

 

2830 Vine Street

 

Cincinnati

 

OH

037

 

1801 Monmouth Street

 

Newport

 

KY

038

 

7370 Sawmill Road #19

 

Columbus

 

OH

039

 

2835 N Military Trail

 

West Palm Beach

 

FL

040

 

397 W. Main Street

 

Xenia

 

OH

043

 

795 Northlake Blvd

 

North Palm Beach

 

FL

044

 

1916 Gulf to Bay Blvd

 

Clearwater

 

FL

046

 

637 Ohio Pike

 

Cincinnati

 

OH

047

 

1713 Madison Avenue

 

Covington

 

KY

049

 

6600 US Highway 19

 

Pinellas Park

 

FL

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

050

 

13375 Snow Road

 

Brookpark

 

OH

051

 

15726 Broadway

 

Maple Heights

 

OH

052

 

14930 Puritas Avenue

 

Cleveland

 

OH

053

 

9234 Colerain Avenue

 

Cincinnati

 

OH

054

 

34302 Euclid Avenue

 

Willoughby

 

OH

055

 

2196 Brookpark Road

 

Cleveland

 

OH

056

 

2753 E Broadway Road

 

Mesa

 

AZ

057

 

3449 W. Northern Ave.

 

Phoenix

 

AZ

059

 

4840 N 83rd Ave

 

Phoenix

 

AZ

061

 

1219 Mentor Avenue

 

Painesville

 

OH

063

 

6771 E Main St

 

Mesa

 

AZ

064

 

7396 State Road

 

Parma

 

OH

065

 

1930 W Indian School Rd

 

Phoenix

 

AZ

068

 

2307 N Federal Highway

 

Pompano Beach

 

FL

069

 

1142 S Federal Highway

 

Ft Lauderdale

 

FL

070

 

2959 NW 79th St

 

Miami

 

FL

071

 

131 E Southern Ave

 

Tempe

 

AZ

072

 

1508 W 117th St

 

Lakewood

 

OH

073

 

696 Howe Ave

 

Cuyahoga Falls

 

OH

074

 

59 Broadway

 

DryRidge

 

KY

075

 

5582 Hall Rd

 

Galloway

 

OH

077

 

5801 Telegraph Road

 

Toledo

 

OH

078

 

1221 S Reynolds Rd

 

Toledo

 

OH

083

 

8290 Sancus Blvd

 

Westerville

 

OH

084

 

2841 W Thunderbird

 

Phoenix

 

AZ

085

 

2424 Maple Ave

 

Zanesville

 

OH

087

 

25780 Miles Rd

 

Bedford Heights

 

OH

088

 

1302 Sunset Dr. Suite B2

 

Grendada

 

MS

089

 

7015 A Staples Mill Rd.

 

Richmond

 

VA

091

 

159 E. Belt Blvd

 

Richmond

 

VA

092

 

3137 Western Branch Blvd

 

Chesapeake

 

VA

093

 

2007 Victory Blvd

 

Portsmouth

 

VA

096

 

4846 N. 16th St.

 

Phoenix

 

AZ

101

 

3510 W. Bell Rd. Suite 8

 

Glendale

 

AZ

102

 

7501 W. Indian School Rd.

 

Phoenix

 

AZ

103

 

4301 W.Indian School Rd.

 

Phoenix

 

AZ

108

 

3301 W. Mercury Blvd

 

Hampton

 

VA

109

 

1501 E. Little Creek Rd.

 

Norfolk

 

VA

110

 

5066 Turney Rd.

 

Garfield Heights

 

OH

111

 

5885 Mayfield Rd.

 

Mayfield Heights

 

OH

113

 

2824 S. Hamilton Rd.

 

Columbus

 

OH

116

 

4411A Indian River Rd.

 

Chesapeake

 

VA

117

 

3834 Montgomery Rd.

 

Norwood

 

OH

118

 

11435 Princeton Pike

 

Springdale

 

OH

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

119

 

3441 Warsaw Ave

 

Cincinnati

 

OH

120

 

4626 Northfield Rd.

 

North Randall

 

OH

121

 

18235 Euclid Ave

 

Cleveland

 

OH

122

 

4263 Fulton Rd.

 

Cleveland

 

OH

123

 

22318A Lakeshore Ave.

 

Euclid

 

OH

124

 

1526 Venon-Odom Blvd.

 

Akron

 

OH

125

 

5399 Warrensville Center Rd.

 

Maple Heights

 

OH

127

 

800 Stahlheber Rd.

 

Hamilton

 

OH

128

 

706 Airline Blvd

 

Portsmouth

 

VA

129

 

1761 State Route 125

 

Ameila

 

OH

130

 

4550 Monroe St.

 

Toledo

 

OH

131

 

2201 N. 83rd Ave.

 

Phoenix

 

AZ

132

 

2020 State Rd.

 

Cuyahoga Falls

 

OH

133

 

6895 W. 130th

 

Parma Heights

 

OH

134

 

4503 W. Broad St.

 

Richmond

 

VA

135

 

7454 Mentor Ave.

 

Mentor

 

OH

136

 

5650 Virginia Beach Blvd

 

Virginia Beach

 

VA

137

 

5402 Glendale Ave.

 

Glendale

 

AZ

138

 

135 East Ray Rd.

 

Chandler

 

AZ

139PD

 

1914 Highway 45 North

 

Columbus

 

MS

139TL

 

1910 Highway 45 North

 

Columbus

 

MS

140

 

727 W. Ajo Way

 

Tucson

 

AZ

141

 

1655 W. Valencia Rd. Suite 121

 

Tucson

 

AZ

142

 

2001 Pembroke Ave.

 

Hampton

 

VA

143

 

2404 Virginia Beach Blvd. Suite 103

 

Virginia Beach

 

VA

145

 

1287 S. Arlington St.

 

Akron

 

OH

146

 

540 E. Thomas Rd.

 

Phoenix

 

AZ

147

 

9495 E. Golf Links Rd. Suite 111

 

Tucson

 

AZ

148

 

2250 W. Main Street Suite C-2

 

Tupelo

 

MS

149

 

46050 W. Michigan Ave.

 

Canton Township

 

MI

152

 

1151 W. University Dr.

 

Mesa

 

AZ

154

 

2930 W. Alex Bell Rd.

 

West Carrollton

 

OH

156

 

19095 Eureka Rd.

 

Southgate

 

MI

157

 

7840 Telegraph Rd.

 

Taylor

 

MI

158

 

3719 E. Busch Blvd.

 

Tampa

 

FL

159

 

6833 Broadway Ave.

 

Cleveland

 

OH

160

 

10990 Hamilton Ave.

 

Cincinnati

 

OH

162

 

3175 North 1st Ave.

 

Tucson

 

AZ

163

 

1990 Highland Pike Suite 100

 

Fort Wright

 

KY

165

 

8310 W. Thomas St.

 

Phoenix

 

AZ

167

 

6690 W. Cactus Rd. #103

 

Glendale

 

AZ

169

 

5502 E. Pima St. # 100

 

Tucson

 

AZ

171

 

1207 Benns Church Blvd. Suite 2

 

Smithfield

 

VA

172

 

2591 Tidewater Dr.

 

Norfolk

 

VA

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

173

 

2576 Brice Rd.

 

Reynoldsburg

 

OH

174

 

3660 E. Main St.

 

Whitehall

 

OH

175

 

4354 E. Baseline Rd.

 

Mesa

 

AZ

176

 

3329 E. Bell Rd. # 12

 

Phoenix

 

AZ

179

 

5700 Youngstown-Warren Rd.

 

Niles

 

OH

180

 

1214 Baseline Rd.

 

Mesa

 

AZ

181

 

21 S. Signal Butte Rd. Suite 101

 

Mesa

 

AZ

185

 

4579 Great Northern Blvd.

 

North Olmsted

 

OH

188

 

5005 Preston Highway

 

Louisville

 

KY

190

 

3544 East Broadway Rd.

 

Mesa

 

AZ

191

 

1206 East Broadway Rd.

 

Mesa

 

AZ

192

 

7710 W. Lower Buckeye Rd. # 100

 

Phoenix

 

AZ

193

 

926 Wooster Rd.

 

Barberton

 

OH

194

 

2020 Lincoln Way East Suite J

 

Massillon

 

OH

195

 

4628 Dixie Highway

 

Louisville

 

KY

196

 

4064 Wilmington Pike

 

Kettering

 

OH

197

 

6170 S. 51st Ave. Suite 111

 

Phoenix

 

AZ

198

 

5504 E. 22nd St. #100

 

Tucson

 

AZ

199

 

1429 North Ridge Rd.

 

Lorain

 

OH

200

 

322 Highway 80 East, Suite C

 

Clinton

 

MS

201

 

1331 Portage Avenue

 

South Bend

 

IN

202

 

1711 S. Michigan Street

 

South Bend

 

IN

203

 

813 W. McKinley Avenue

 

Mishawaka

 

IN

204

 

1528 Nappanee Street

 

Elkhart

 

IN

205

 

1607 Elkhart Road

 

Goshen

 

IN

206

 

2839 E State Blvd

 

Fort Wayne

 

IN

207

 

1010 W. Coliseum Blvd

 

Fort Wayne

 

IN

208

 

4525 Lafayette Rd. Suite D

 

Indianapolis

 

IN

211

 

3429 S East Street

 

Indianapolis

 

IN

212

 

1058 N. Shadeland

 

Indianapolis

 

IN

213

 

9501 E Washington St

 

Indianapolis

 

IN

214

 

204 E. Rudissil Blvd.

 

Ft Wayne

 

IN

215

 

6621 E. 82nd St.

 

Indianapolis

 

IN

216

 

4044 N. Keystone Ave.

 

Indianapolis

 

IN

217

 

5960 Crawfordsville Rd.

 

Indianapolis

 

IN

218

 

5550 W. 86th St. Suite 103

 

Indianapolis

 

IN

219

 

8601 Pendleton Pike

 

Indianapolis

 

IN

220

 

6211 Allisonville Rd.

 

Indianapolis

 

IN

221

 

905 W. County Line Rd.

 

Greenwood

 

IN

222

 

907 Eastern Blvd.

 

Clarksville

 

IN

223

 

2235 East Main St. Ste A

 

Plainfield

 

IN

224

 

4310 Portage St. NW

 

N. Canton

 

OH

225

 

6150 Gender Rd.

 

Canal Winchester

 

OH

227

 

1201 N. Main St.

 

Suffolk

 

VA

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

228

 

4408 West Tuscawaras Street

 

Canton

 

OH

229

 

3802 S. 6th Ave.

 

Tucson

 

AZ

230

 

6815 N. 19th Ave. Suite 155

 

Phoenix

 

AZ

231

 

10410 N. 35th Ave. Suite 118 & 120

 

Phoenix

 

AZ

232

 

3219 E. Thomas Rd.

 

Phoenix

 

AZ

233

 

10019 Dixie Highway

 

Louisville

 

KY

234

 

2129 Needmore Rd.

 

Dayton

 

OH

238

 

26150 Eureka

 

Taylor

 

MI

239

 

29235 Six Mile Rd.

 

Livonia

 

MI

242

 

33320 Plymouth Rd.

 

Livonia

 

MI

243

 

8230 Preston Highway

 

Louisville

 

KY

246

 

663 Gypsy Lane

 

Youngstown

 

OH

247

 

5921 Terry Rd.

 

Louisville

 

KY

251

 

134 McMahan Blvd.

 

Marion

 

OH

254

 

2600 E. Main St.

 

Springfield

 

OH

255

 

3426 Taylor Blvd.

 

Louisville

 

KY

256

 

3040 Dixie Highway

 

Hamilton

 

OH

257

 

1300 Contra Costa Blvd. #28

 

Pleasant Hill

 

CA

258

 

3692 Delta Fair Blvd.

 

Antioch

 

CA

259

 

1626 N. Texas St.

 

Fairfield

 

CA

260

 

699 Lewelling Blvd. Suite 112

 

San Leandro

 

CA

261

 

650 Central Ave. Suite D

 

Alameda

 

CA

262

 

34179 Fremont Blvd.

 

Fremont

 

CA

263

 

2550 Springs Rd.

 

Vallejo

 

CA

265

 

4550 Mack Rd.

 

Sacramento

 

CA

266

 

3501 Watt Ave.

 

Sacramento

 

CA

267

 

1600 W. El Camino Ave.

 

Sacramento

 

CA

269

 

1101 W. San Carlos St.

 

San Jose

 

CA

270

 

5363 Auburn Blvd.

 

Sacramento

 

CA

273

 

4816 Milan Rd.

 

Sandusky

 

OH

274

 

112 Boardman-Poland Rd.

 

Boardman

 

OH

275

 

5627 Outer Loop

 

Louisville

 

KY

276

 

8398 Reading Rd.

 

Cincinnati

 

OH

282

 

297 El Camino Real

 

San Bruno

 

CA

283

 

255 A. Street

 

Hayward

 

CA

284

 

203 San Pablo Town Center

 

San Pablo

 

CA

285

 

1160 Arnold Dr.

 

Martinez

 

CA

287

 

801 Lexington Springmill Rd.

 

Mansfield

 

OH

294

 

1216 Tiffin Ave.

 

Findlay

 

OH

295

 

6047 A Madison Ave.

 

Carmichael

 

CA

301

 

1308 West Claiborne Avenue

 

Greenwood

 

MS

305

 

9500 NW 27th Ave.

 

Miami

 

FL

310

 

795-B West 49th St.

 

Hialeah

 

FL

313

 

901 Lakeland Place, Suite 4

 

Flowood

 

MS

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

321

 

13825 SW 88th St.

 

Miami

 

FL

322

 

899 NW 37th Ave.

 

Miami

 

FL

327

 

2310 Iowa Blvd. Suite 6

 

Vicksburg

 

MS

327PD

 

2310 Iowa Blvd. Suite 5

 

Vicksburg

 

MS

328

 

1602 Hwy 1 South Suite B

 

Greenville

 

MS

329PD

 

28063 Highway 28, Suite A

 

Hazelhurst

 

MS

329TL

 

28063 Highway 28, Suite A

 

Hazelhurst

 

MS

330

 

801 Union Blvd.

 

Englewood

 

OH

334

 

3219 Crater Rd. Suite C

 

Petersburg

 

VA

336

 

5900 E. Virginia Beach Blvd. Ste 256

 

Norfolk

 

VA

337

 

9121 Staple Mills Rd.

 

Richmond

 

VA

338

 

36656 Gratiot

 

Clinton Township

 

MI

339

 

27127 Van Dyke

 

Warren

 

MI

340

 

136 N. Telegraph

 

Dearborn Heights

 

MI

341

 

26151 Gratiot Ave.

 

Roseville

 

MI

342

 

614 East Michigan Ave.

 

Ypsilanti

 

MI

343

 

6005 Highland Rd. Suite B

 

Waterford

 

MI

344

 

980 Orchard Lake Rd.

 

Pontiac

 

MI

345

 

19890 Kelly Rd.

 

Harper Woods

 

MI

347

 

2145 Bessemer Road

 

Birmingham

 

AL

348

 

9420 Parkway East

 

Birmingham

 

AL

349

 

922 2nd Ave East

 

Oneonta

 

AL

350

 

1678 Montgomery Hwy. Suite 105

 

Birmingham

 

AL

351

 

309 2nd Ave NW

 

Cullman

 

AL

352

 

3032 Tyler Dr.

 

Northport

 

AL

353

 

2925 McFarland Blvd. E

 

Tuscaloosa

 

AL

354

 

210 B Midfield Street

 

Birmingham

 

AL

355

 

2168 Green Springs Hwy

 

Birmingham

 

AL

356

 

4673 Hwy. 280 East — Suite C

 

Birmingham

 

AL

357

 

1552 Montclair Road

 

Birmingham

 

AL

358

 

1102 Ann Street

 

Montgomery

 

AL

359

 

1001 Bankhead Hwy.

 

Birmingham

 

AL

360

 

20 W Fairview Ave

 

Montgomery

 

AL

361

 

3555 Vanderbilt Road

 

Birmingham

 

AL

362

 

6400 First Avenue N

 

Birmingham

 

AL

363

 

480 Cahaba Valley Road

 

Pelham

 

AL

364

 

728 S. 23rd Street

 

Birmingham

 

AL

365

 

1606 Forestdale Blvd

 

Forestdale

 

AL

366

 

9324 Parkway East

 

Birmingham

 

AL

367

 

3101 Atlanta Highway

 

Montgomery

 

AL

368

 

2449 East South Blvd

 

Montgomery

 

AL

379

 

230 N. Lowry

 

Smyrna

 

TN

381

 

28691 US Highway 98 Suite D

 

Daphne

 

AL

383

 

7740 Airport Blvd.

 

Mobile

 

AL

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

384

 

127 S. 16th Avenue

 

Laurel

 

MS

386

 

2326 Nolensville Pike

 

Nashville

 

TN

387

 

1641 N. Memorial Blvd.

 

Murfreesboro

 

TN

391

 

325 SE Port St. Lucie Blvd.

 

Port St Lucie

 

FL

395

 

2810 SE Federal Hwy

 

Stuart

 

FL

400

 

2640 S. Military Trail

 

West Palm Beach

 

FL

420

 

18545 S. Dixie Hwy

 

Cutler Bay

 

FL

469

 

1902 Charlotte Ave.

 

Nashville

 

TN

471

 

801 E. Palmdale Blve.

 

Palmdale

 

CA

473

 

2701 Patton Rd. SW Ste C

 

Huntsville

 

AL

474

 

1624 Crestwood Blvd.

 

Irondale

 

AL

476

 

3600 Highway 78 E Suite 200

 

Jasper

 

AL

481

 

420 15th St.

 

Tuscaloosa

 

AL

482

 

500 W. Meighan Blvd.

 

Gadsden

 

AL

483

 

215 Forest Rd.

 

Hueytown

 

AL

484

 

1233 N. Main St. Suite 6 &7

 

San Luis

 

AZ

485

 

1300 S 4th Ave.

 

Yuma

 

AZ

487

 

55 S. Highway 92 Suite 13

 

Sierra Vista

 

AZ

488

 

3930 W. Ina Rd. Suite 312

 

Tucson

 

AZ

489

 

1805 W. Thatcher Blvd.

 

Safford

 

AZ

490

 

611 Blossom Hill Rd.

 

San Jose

 

CA

491

 

794 Jackson St.

 

Hayward

 

CA

492

 

195 Welburn Ave.

 

Gilroy

 

CA

495

 

2110 N. Blackston Ave. Suite 101

 

Fresno

 

CA

496

 

4793 E. Olive Ave.

 

Fresno

 

CA

497

 

370 W. Shaw Ave.

 

Fresno

 

CA

500

 

881 E. Foothill Blvd. Suite A

 

Rialto

 

CA

502

 

14408A Hawthorne Blvd.

 

Lawndale

 

CA

503

 

795 W. Highland Ave.

 

San Bernadino

 

CA

504

 

17413 S. Bellflower Blvd.

 

Bellflower

 

CA

505

 

18768 US Highway 18 Suite 200

 

Apple Valley

 

CA

506

 

324 W. Lacey Blvd.

 

Hanford

 

CA

508

 

621 E. Main St.

 

Barstow

 

CA

510

 

16200 Bear Valley Rd. Suite 104

 

Victorville

 

CA

511

 

598 W. Holt Ave. Suite A

 

Pomona

 

CA

512

 

8171 Sierra Ave. Suite B

 

Fontana

 

CA

513

 

5323 S. Western Ave. Suite B

 

Los Angeles

 

CA

514

 

7020 University Ave.

 

La Mesa

 

CA

515

 

50223 Harrison St. Suite 101

 

Coachella

 

CA

516

 

1615 Redlands Blvd.

 

Redlands

 

CA

520

 

401 S El Camino Real Suite A1

 

San Clemente

 

CA

521

 

16873 Lakeshore Dr.

 

Lake Elsinor

 

CA

522

 

23962 Alessandro Blvd. Suite K

 

Moreno Valley

 

CA

523

 

919 W. Florida

 

Hemet

 

CA

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

524

 

67460 E. Palm Canyon

 

Cathedral City

 

CA

527

 

110 Main St.

 

Brawley

 

CA

528

 

1939 W. Ramsey

 

Banning

 

CA

529

 

109 S. State St. Suite A

 

San Jacinto

 

CA

530

 

2005 University Ave.

 

Riverside

 

CA

531

 

6066 Camino Real

 

Riverside

 

CA

532

 

615 Cecil Ave.

 

Delano

 

CA

534

 

1340 W. Olive Ave. Suite 102

 

Merced

 

CA

535

 

444 NW 3rd Ave.

 

Visalia

 

CA

536

 

18520 E. Soledad Canyon Rd. Suite B

 

Canyon Country

 

CA

537

 

2270 E. Palmdale Blvd. Suite H

 

Palmdale

 

CA

538

 

1102 W. Avenue K

 

Lancaster

 

CA

541

 

1177 Broadway Ave. Suite 3

 

Chula Vista

 

CA

542

 

1510 E. Yosemite Ave. Suite 103

 

Madera

 

CA

544

 

3300 White Ln

 

Bakersfield

 

CA

547

 

2417 Alvin Ave

 

San Jose

 

CA

548

 

4156 Monterey Rd. Suite 30

 

San Jose

 

CA

549

 

680 N. Fair Oaks Ave

 

Sunnyvale

 

CA

550

 

376 W Tennyson Rd

 

Hayward

 

CA

551

 

3769 Lafayette Rd

 

Santa Clara

 

CA

552

 

9 Kearny St.

 

San Francisco

 

CA

553

 

2151 Story Rd

 

San Jose

 

CA

554

 

45 S Sanborn Rd., Ste E

 

Salinas

 

CA

555

 

39958 Cedar Blvd

 

Newark

 

CA

556

 

1075 S. White Road, Suite 90

 

San Jose

 

CA

558

 

516 Academy Ave

 

Sanger

 

CA

559

 

3077 w Shaw Ave, Ste #2

 

Fresno

 

CA

560

 

707 Shaw Ave

 

Clovis

 

CA

561

 

375 Saratoga Ave. Ste N

 

San Jose

 

CA

562

 

14706 Camden Ave

 

San Jose

 

CA

563

 

3826 7 Trees Blvd, Ste 100

 

San Jose

 

CA

564

 

610 S Norfolk St

 

San Mateo

 

CA

565

 

2471 Berryessa Rd, Ste 5

 

San Jose

 

CA

566

 

330 E Bullard Ave

 

Fresno

 

CA

567

 

30 S. Abbott Ave

 

Milpitas

 

CA

568

 

3089 E Shields Ave

 

Fresno

 

CA

569

 

4116 N. West Ave, Ste 104

 

Fresno

 

CA

570

 

1805 S. Mooney Blvd.

 

Visalia

 

CA

573

 

3421 High St.

 

Oakland

 

CA

574

 

1098-B Market St

 

San Francisco

 

CA

575

 

2531 Mission St

 

San Francisco

 

CA

576

 

4300 International Blvd

 

Oakland

 

CA

577

 

10950 International Blvd #F

 

Oakland

 

CA

578

 

1304 S Winchester Blvd., Ste 102

 

San Jose

 

CA

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

579

 

2325 El Camino Real

 

Santa Clara

 

CA

580

 

1720 W San Carlos St

 

San Jose

 

CA

581

 

1402 El Camino Real

 

Redwood City

 

CA

582

 

1760 Fremont Blvd, Ste H-2

 

Seaside

 

CA

583

 

37217 Fremont Blvd SteD

 

Fremont

 

CA

587

 

1152 E. Julian St

 

San Jose

 

CA

588

 

4809 E. Kings Canyon Rd, Ste 102

 

Fresno

 

CA

589

 

460 E. Shaw Ave

 

Fresno

 

CA

590

 

1060 E. Pacheco Blvd, Ste A

 

Los Banos

 

CA

591

 

153 Southwest Blvd.

 

Rohnert Park

 

CA

592

 

1552 Santa Rosa Ave

 

Santa Rosa

 

CA

593

 

1017 Steele Lane

 

Santa Rosa

 

CA

594

 

516 Main Street

 

Watsonsville

 

CA

595

 

240 Tennessee Street

 

Vallejo

 

CA

596

 

6154 Florin Road

 

Sacramento

 

CA

597

 

34383 Alvarado-Niles Road

 

Union City

 

CA

598

 

5782 Broadway

 

Sacrmaneto

 

CA

599

 

7301 Village Parkway

 

Dublin

 

CA

602

 

401 E Bidwell, Unit A

 

Folsom

 

CA

603

 

8451 Elk Grove Blvd, ste 9

 

Elk Grove

 

CA

604

 

1000 “c” Street, Suite 65

 

Galt

 

CA

605

 

11960 St Hwy 88, Ste 3010

 

Jackson

 

CA

607

 

3105 Castro Valley blvd

 

Castro Valley

 

CA

608

 

1521 Monument Blvd

 

Concord

 

CA

609

 

10394 San Pablo Ave

 

El Cerrito

 

CA

610

 

20500 Hesperian Blvd

 

Hayward

 

CA

611

 

1310-E El Camino Real

 

San Bruno

 

CA

612

 

1602 Wesbster St

 

Alameda

 

CA

613

 

1855-B Willow Pass Rd

 

Concord

 

CA

614

 

172 Atlantic Ave

 

Pittsburg

 

CA

615

 

586 Center Ave

 

Martinez

 

CA

616

 

520 Bailey Rd

 

Pittsburg

 

CA

617

 

5101 Telegraph Ave

 

Oakland

 

CA

618

 

15251-A East 14th St

 

San Leandro

 

CA

619

 

2954 Delta Fair Blvd

 

Antioch

 

CA

620

 

14375 San Pablo Ave

 

San Pablo

 

CA

621

 

5129 Mission St

 

San Francisco

 

CA

623

 

3404 W. Florence Ave.

 

Los Angeles

 

CA

626

 

730 Pacific Ave

 

Long Beach

 

CA

627

 

220 W Anaheim St, Unit B

 

Wilmington

 

CA

629

 

6405 Van Nuys Blvd

 

Van Nuys

 

CA

631

 

6048 Atlantic Blvd, Unit 110

 

Maywood

 

CA

632

 

1100 Washington Blvd, Unit E

 

Montebello

 

CA

633

 

1075 N Western Ave #118

 

Los Angeles

 

CA

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

635

 

12801 S. Crenshaw Blvd

 

Hawthorne

 

CA

636

 

7144 Reseda Blvd

 

Reseda

 

CA

637

 

6801 Lankershim Blvd, Ste 107

 

N. Hollywood

 

CA

638

 

803 E Palmdale Blvd

 

Palmdale

 

CA

639

 

412 W Avenue J, Suite A

 

Lancaster

 

CA

640

 

11980 Foothill Blvd

 

Sylmar

 

CA

643

 

3127 N. San Fernando Road

 

Los Angeles

 

CA

645

 

8505 Rosecrans Ave, Unit 1

 

Paramount

 

CA

646

 

6231 Pacific Ave

 

Stockton

 

CA

647

 

678 No Wilson Way Ste #39

 

Stockton

 

CA

648

 

1012 West Hammer Ln

 

Stockton

 

CA

649

 

1222 Colusa Ave Ste A

 

Yuba City

 

CA

650

 

2638 Waterloo Rd

 

Stockton

 

CA

651

 

358 North Main St

 

Manteca

 

CA

652

 

5949 Watt Ave

 

North Highlands

 

CA

653

 

8500 Auburn Blvd Ste C

 

Citrus Heights

 

CA

654

 

2433 Northgate Blvd.

 

Sacramento

 

CA

655

 

1330 W Yosemite Ave

 

Manteca

 

CA

656

 

701 W 11th St

 

Tracy

 

CA

657

 

3309 N Tracy Blvd.

 

Tracy

 

CA

658

 

7800 Sunrise Blvd.Ste #2

 

Citrus Heights

 

CA

659

 

384 Placerville Dr.Ste E

 

Placerville

 

CA

660

 

1985 Oro Dam Blvd

 

Oroville

 

CA

661

 

1300 W Texas St

 

Fairfield

 

CA

662

 

135 Peabody Rd

 

Vacaville

 

CA

663

 

1456 Mangrove Ave

 

Chico

 

CA

664

 

4630 Watt Ave.

 

North Highlands

 

CA

665

 

353 W Charter Wy Ste A

 

Stockton

 

CA

666

 

550-A S Cherokee Ln

 

Lodi

 

CA

667

 

2815 Florin Rd

 

Sacramento

 

CA

668

 

2808 B Zinfandel Drive

 

Rancho Cordova

 

CA

669

 

3920 Fruitridge Rd Ste B

 

Sacramento

 

CA

670

 

2800 Broadway, Ste 3

 

Sacramento

 

CA

671

 

800 El Camino Ave

 

Sacramento

 

CA

672

 

1290 Fulton Ave

 

Sacramento

 

CA

673

 

1205 E Hammer Lane

 

Stockton

 

CA

674

 

2399 Fruitridge Rd

 

Sacramento

 

CA

675

 

820 Sunrise Ave

 

Roseville

 

CA

677

 

2126 El Camino Ave

 

Sacramento

 

CA

678

 

6178 Auburn Blvd.

 

Citrus Heights

 

CA

680

 

1800 Prescott Rd Ste 1A

 

Modesto

 

CA

681

 

115 Main St

 

Woodland

 

CA

682

 

847 E. Stanley Blvd

 

Livermore

 

CA

683

 

6385 Riverside Blvd

 

Sacramento

 

CA

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

684

 

9205 Folsom Blvd #A

 

Sarameto

 

CA

686

 

1235 NW 185th Ave

 

Aloha

 

OR

687

 

3256 Lancaster Dr. NE

 

Salem

 

OR

688

 

417 McHenry Ave.

 

Modesto

 

CA

689

 

1865 Lincoln Blvd. # 3

 

Santa Monica

 

CA

690

 

1106 US Highway 31 North

 

Hartselle

 

AL

691

 

1402 Beltline Rd.SW

 

Decatur

 

AL

692

 

5741 Hwy 153

 

Hixson

 

TN

693

 

7401 E. Brainer Rd.

 

Chattangooga

 

TN

694

 

696 J. Clyde Morris

 

Newport News

 

VA

695

 

4994 B Mercury

 

Newport News

 

VA

696

 

3440 McHenry Ave.

 

Modesto

 

CA

697

 

3106 N. Broadway

 

Knoxville

 

TN

698

 

7000 Kingston Pike

 

Knoxivlle

 

TN

699

 

3800 Alexandria Pike

 

Cold Spring

 

KY

700

 

1217 South Frontage Road. Suite A-1

 

Meridian

 

MS

752PD

 

6111 US Hwy 98 Suite 50

 

Hattiesburg

 

MS

752TL

 

6111 US Hwy 98 Suite 60

 

Hattiesburg

 

MS

753

 

100 Eastbrook Drive, Suite 170

 

Petal

 

MS

796

 

3586 Sangani Blvd. Suite C

 

D’lberville

 

MS

797PD

 

482 Highway 90, Suite A

 

Waveland

 

MS

797TL

 

482 Highway 90, Suite B

 

Waveland

 

MS

798

 

1045 E. Frontage Road, Suite A-1

 

Wiggins

 

MS

799

 

1503 Denny Ave Suite A

 

Pascagoula

 

MS

821

 

14350F Warwick Blvd.

 

Newport News

 

VA

822

 

2008 Quintard Ave.

 

Anniston

 

AL

824

 

350 White Bridge Pike

 

Nashville

 

TN

825

 

11002 Magnolia Blvd Suite A&B

 

North Hollywood

 

CA

826

 

2843 B Lebanon Park

 

Nashville

 

TN

827

 

687 Lynnhaven Pkwy Suite 120

 

Virgina Beach

 

VA

828

 

4820 Universit Dr. Unit 1

 

Huntsville

 

AL

831

 

617 Signal Mt. Rd.

 

Chattanooga

 

TN

832

 

5400 Clinton Highway Suite 101

 

Knoville

 

TN

833

 

2007 University Dr. NW

 

Huntsville

 

AL

834

 

11713 Memorial Parkay

 

Huntsville

 

AL

835

 

112 S. Gallatin Pike

 

Madison

 

TN

836

 

1607 Fort Campbell Blvd.

 

Clarksville

 

TN

837

 

718 Gallatin Road

 

Nashville

 

TN

838

 

602 A Riverside Dr. South

 

Clarksville

 

TN

839

 

4418 Chapman Highway

 

Knoxville

 

TN

841

 

1310 Eastern Blvd.

 

Montgomery

 

AL

842

 

604 Boll weevil Circle

 

Enterprise

 

AL

843

 

3319 Bardstown Rd.

 

Louisville

 

KY

844

 

5707 Brainerd Rd.

 

Chattanooga

 

TN

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

845

 

4503 Hwy 58

 

Chattanooga

 

TN

846

 

2952 Springhill Ave.

 

Mobile

 

AL

847

 

7100 Airport Blvd. Unit C

 

Mobile

 

AL

848

 

393 Azalea Rd.

 

Mobile

 

AL

849

 

5375 US Highway 90

 

Mobile

 

AL

850

 

4901 SW 8th

 

Miami

 

FL

851

 

6718 Highway 69 South

 

Tuscaloosa

 

AL

852

 

3638 Park Ave.

 

Memphis

 

TN

853

 

4109 Getwell

 

Memphis

 

TN

854

 

5040 Summer Ave. #102

 

Memphis

 

TN

855

 

6569 Winchester Rd. #104

 

Memphis

 

TN

856

 

7535 Highway 64

 

Memphis

 

TN

857

 

2869 Montgomery Highway

 

Dothan

 

AL

858

 

624 Dolly Parton Parkway

 

Sevierville

 

TN

859

 

4231 E. Little Creek Rd. Suite B

 

 

 

VA

860

 

217 Grace St.

 

Oxford

 

AL

861

 

1618 NW Broad St.

 

Mufreesboro

 

TN

864

 

4211 Nolensville Pike

 

Nashville

 

TN

865

 

1349 Kempsville Rd. Unit 101

 

Virginia Beach

 

VA

866

 

1986 North Hill Field Rd.

 

Layton

 

UT

867

 

5300 Sunrise Blvd. # C

 

Fair Oaks

 

CA

868

 

809 Oroville Ave.

 

Chico

 

CA

870

 

4021 Riverdale Blvd.

 

South Ogden

 

UT

871

 

160 E. University Parkway

 

Orem

 

UT

872

 

4356 Holland Rd. Suite 102

 

Virgina Beach

 

VA

874

 

3536 Montgomery Highway

 

Pelham

 

AL

875

 

2221 N. Roan St. Suite 1

 

Johnson City

 

TN

876

 

1784 E. Barstow Ave.

 

Fresno

 

CA

877

 

1526 E. Stone Drive

 

Kingsport

 

TN

878

 

1940 N. Highland

 

Jackson

 

TN

879

 

3226 Old Forest Rd.

 

Lynchburg

 

VA

880

 

407 Dauphin Island Parkway

 

Mobile

 

AL

881

 

5600 Virginia Beach Blvd. Suite 100

 

Virginia Beach

 

VA

883

 

5110 Laguna Blvd. Suite 121

 

Elk Grove

 

CA

884

 

2845 Keith St.

 

Cleveland

 

TN

885

 

2627 South Oates

 

Dothan

 

AL

887

 

1622 E. Main St

 

Salem

 

VA

888

 

7037 A Staples Mill Rd

 

Richmond

 

VA

890

 

1010 South Jefferson St. Suite B

 

Cookeville

 

TN

891

 

1905 Boulevard

 

Colonial Heights

 

VA

892

 

4915 Williamson Rd.

 

Roanoke

 

VA

893

 

1300 West Main St.

 

Salem

 

VA

894

 

904 B Street

 

Marysville

 

CA

895

 

510 East 400 South

 

Salt Lake City

 

UT

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

898

 

900 Airline Blvd

 

Portsmouth

 

VA

899

 

1433 N. Battlefield Blvd.

 

Chesapeake

 

VA

962

 

711 N. Lake Ave.

 

Pasadena

 

CA

963

 

1441N. Hacienda Blvd. Unit B

 

La Puente

 

CA

964

 

3108 E. Gettyburg Ave. Suite 103

 

Fresno

 

CA

967

 

825 W. Northside Dr.

 

Jackson

 

MS

969

 

1406 Jerry Clower Blvd.

 

Yazoo City

 

MS

970

 

212C Broadway Dr.

 

Hattiesburg

 

MS

971

 

1164 Ellis Ave.

 

Jackson

 

MS

972

 

4425 N. State St.

 

Jackson

 

MS

974

 

326 Darrow Rd.

 

Akron

 

OH

976

 

3459 Broadway

 

Grove City

 

OH

978

 

6075 Brandt Pike

 

Huber Heights

 

OH

979

 

2631 Dorr St.

 

Toledo

 

OH

980

 

25 S. Lexington Springmill Rd.

 

Ontario

 

OH

981

 

1602 Parkman Rd. NW

 

Warren

 

OH

982

 

3431 Market St.

 

Youngstown

 

OH

986

 

2067 N. Bechtle Ave. Suite 230

 

Springfield

 

OH

1000

 

344 Park Plaza Drive

 

New Albany

 

MS

1001

 

7685 Hacks Cross Road, Suite 102

 

Olive Branch

 

MS

1002

 

9051 Highway 51 N.

 

Southaven

 

MS

1003

 

1413 Highway 1 S.

 

Greenville

 

MS

1004

 

425A N. Davis Avenue

 

Cleveland

 

MS

1005

 

612 Sunflower Avenue Ext, Suite 2

 

Indianola

 

MS

1006

 

422 S. Gloster Street

 

Tupelo

 

MS

1007

 

1550 Jameson Drive, Suite H

 

Grenada

 

MS

1008

 

603 Viola B. Sanders Drive, Suite 200/300

 

Greenwood

 

MS

1009

 

424 N. Applegate Street

 

Winona

 

MS

1010

 

123 E. Jackson Street

 

Belzoni

 

MS

1011

 

1568 W. Government Street

 

Brandon

 

MS

1012

 

124 W. Center Street

 

Canton

 

MS

1013

 

510 W. Marion Avenue

 

Crystal Springs

 

MS

1014

 

124 Market Place

 

Hazlehurst

 

MS

1015

 

310 Court Square

 

Lexington

 

MS

1016

 

1573 Simpson Highway 49, Suite 3

 

Magee

 

MS

1017

 

410 Christine Drive, Suite D

 

Ridgeland

 

MS

1018

 

2121 Clay Street

 

Vicksburg

 

MS

1019

 

2860 Highway 80, Suite A

 

Pearl

 

MS

1020

 

2536 Highway 80 E.

 

Pearl

 

MS

1021

 

5795 Terry Road, Suite 311

 

Byram

 

MS

1022

 

721 Front Street, Suite 755

 

Meridian

 

MS

1023

 

110 N. Wal-Mart Drive, Suite A-1

 

Louisville

 

MS

1024

 

2902 Hardy Street, Suite 100

 

Hattiesburg

 

MS

1025

 

3275 Highway 49 S., Suite 40

 

Collins

 

MS

 

--------------------------------------------------------------------------------


 

Store#

 

Address

 

City

 

State

1026

 

1213 B Highway 98 Bypass

 

Columbia

 

MS

1027

 

102 Mason Street

 

Laurel

 

MS

1028

 

11231 Old Highway 63 S., Suite B

 

Lucedale

 

MS

1029

 

401B Memorial Drive

 

Picayune

 

MS

1030

 

3409 Washington Avenue

 

Gulfport

 

MS

1031

 

10144 7th Avenue, Unit D

 

D’Iberville

 

MS

1032

 

1204 Bienville Boulevard, Suite 1

 

Ocean Springs

 

MS

1033

 

1107 Frontage Drive E., Suite D

 

Wiggins

 

MS

1034

 

4221 Denny Avenue

 

Pascagoula

 

MS

1035

 

396 Brookhaven Street, Suite B

 

Brookhaven

 

MS

1036

 

1602 Veterans Boulevard, Suite 2

 

McComb

 

MS

1037

 

4842 Plaza Drive

 

Tylertown

 

MS

1038

 

3189 Highway 45 N., Suite C

 

Columbus

 

MS

1039

 

911 Highway 12 W., Suite 205-B

 

Starkville

 

MS

1040

 

1926 Veterans Memorial Boulevard

 

Eupora

 

MS

1041

 

301 Highway 45 Alt N.

 

West Point

 

MS

Vacant Space

 

15726 Broadway

 

Maple Heights

 

OH

Corporate Office

 

6785 Bobcat Way

 

Dublin

 

OH

Annex

 

5131 Post Rd. Suites 260, 270 & 310

 

Dublin

 

OH

Marketing

 

278 N. 5th St.

 

Columbus

 

OH

AZ Collections

 

2150 S. Country Club Dr. Suite 24

 

Mesa

 

AZ

Regus Office

 

200 S. Wacker # 3252

 

Chicago

 

IL

Regus Virtual Office

 

424 Church Street

 

Nashville

 

TN

Regus Office

 

200 S. Virginia St. Office #832

 

Reno

 

NV

Utah Satellite Office

 

30 Burton Hills Blvd. Suite 185

 

Nashville

 

TN

Tennessee Satellite Office

 

3130 West Maple Loop Drive Suite GL-100

 

Lehi

 

UT

Old DFS Office

 

84 East 2400 North

 

Logan

 

UT

 

--------------------------------------------------------------------------------


 

Schedule 5.12 - Post-Closing Obligations

 

1.         Within ninety (90) days after the Third Amendment Effective Date,
Borrower shall enter into and deliver a fully executed Backup Servicing
Agreement with Carmel Solutions LLC in form and substance acceptable to
Administrative Agent in its reasonable discretion.

 

2.         Within sixty (60) days after the Third Amendment Effective Date,
Borrower shall deliver to the Administrative Agent fully and duly executed and
amended LLC operating agreements for the following entities to include pledgee
language in form and substance acceptable to the Administrative Agent in its
reasonable discretion:

 

Buckeye Title Loans of California, LLC

California Check Cashing Stores, LLC

Cash Central of California, LLC

CCCS Holdings, LLC

CCCS On-Line, LLC

Direct Financial Solutions, LLC

First Virginia Financial Services, LLC

 

3.         Within ninety (90) days after the Third Amendment Effective Date,
(a) Borrower shall deliver a written Loan Receivable Selection Policy, in form
and substance acceptable to the Administrative Agent, (b) such written Loan
Receivable Selection Policy shall be fully implemented by the Loan Parties and
(c) the Loan Parties shall be fully compliant with such written Loan Receivable
Selection Policy.

 

4.         Promptly, but in any event, no later than thirty (30) days after the
Third Amendment Effective Date, Borrower will cause Buckeye Check Cashing of
Mississippi, LLC, an Ohio limited liability company, to become a Loan Party in
accordance with Section 5.12(a) of this Agreement.

 

5.         Within ninety (90) days after the Third Amendment Effective Date,
Borrower shall use its commercially reasonable best efforts to adopt and
implement, and cause to be implemented, a written new product development policy
in form and substance reasonably acceptable to the Administrative Agent.

 

6.         As soon as reasonably practicable after the Third Amendment Effective
Date, the Borrower agrees to use commercially reasonable efforts to cooperate
with the Administrative Agent to cause the Borrower’s insurance broker and
carrier to deliver or cause to be delivered to Administrative Agent in form and
substance reasonably satisfactory to Administrative Agent, (i) an additional
insured endorsement with respect to each general liability insurance certificate
delivered by the Borrower to Administrative Agent on the Third Amendment
Effective Date and (ii) a lender loss payee endorsement with respect to each
property insurance certificate delivered by the Borrower to Administrative Agent
on the Third Amendment Effective Date.

 

--------------------------------------------------------------------------------


 

Schedule 6.01 - Existing Indebtedness

 

Amended and Restated Credit Agreement by and between Insight Capital, LLC and
Republic Bank of Chicago dated as of April 29, 2011.

 

--------------------------------------------------------------------------------


 

Schedule 6.02 - Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full..

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

                              

 

 

 

 

 

2.

 

Assignee:

 

                               [and is an Affiliate/Approved Fund]

 

 

 

 

 

3.

 

Borrower(s):

 

                               

 

 

 

 

 

4.

 

Administrative Agent:

 

Victory Park Management, LLC, as Administrative Agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement

 

Revolving Credit Agreement dated as of April 29, 2011 (as amended by that
certain First Amendment to Revolving Credit Agreement dated as of March 27,
2017, that certain Agreement to Increase Total Commitment dated as of May 29,
2015, that certain Second Amendment to Revolving Credit Agreement dated as of
October 27, 2016, that certain Third Amendment to Revolving Credit Agreement
dated as of June 30, 2017 and as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time), among Community Choice
Financial Inc., the Lenders from time to time party thereto and Victory Park
Management, LLC, as Administrative Agent.

 

--------------------------------------------------------------------------------


 

6.

 

Assigned Interest:

 

 

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 

CUSIP Number

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

 

Effective Date:                  , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Consented to and Accepted:

 

Victory Park Management, LLC,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:]

 

 

 

[                                   ](1)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Include name of parties (e.g., the Borrower) whose consent is required
pursuant to Section 9.03 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

COMMUNITY CHOICE FINANCIAL INC.

REVOLVING CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document delivered pursuant thereto, other than this Assignment
(herein collectively the “Loan Documents”), or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to subsection 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision, and (v) if it is a Foreign Lender, attached to
the Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment.  THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS).

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF
BORROWING REQUEST

 

                      ,             

 

Victory Park Management, LLC

as Administrative Agent

227 W. Monroe Street

Suite 3900

Chicago, IL 60606

Attn:  Scott R. Zemnick

 

Ladies and Gentlemen:

 

The undersigned, Community Choice Financial Inc. (the “Borrower”), refers to the
Revolving Credit Agreement, dated as of April 29, 2011 (as amended by the Third
Amendment to Revolving Credit Agreement, dated as of June 30, 2017, and as may
be further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement), among the Borrower, the Lenders from time to
time party thereto and Victory Park Management, LLC, as Administrative Agent,
and hereby gives you notice, irrevocably, in accordance with Section 2.03 of the
Credit Agreement, that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in connection therewith sets forth below the information
relating to such Borrowing as required by Section 2.03 of the Credit Agreement:

 

(i)                                     The date of the requested Borrowing is
          ,     .(1)

 

(ii)                                  The aggregate amount of the requested
Borrowing is $            .

 

(iii)                               The requested Borrowing is a Eurodollar
Loan(2).

 

(iv)                              The requested Revolving Credit Advance is to
be sent to:

 

[Name of Bank]
[City of Bank]
Beneficiary:
Account No.:  [number]
ABA No.:  [number]
Attn:  [name]

 

The Borrower hereby represents and warrants that (i) the representations and
warranties set forth in Article III of the Credit Agreement and in each other
Loan Document shall be true and correct in all material respects (except that
any representations and warranties that are qualified by materiality or similar
qualifiers are true and correct in all respects) on and as of the date of the
Borrowing requested hereby with the same effect as though made on and as of such
date, except to the extent such

 

--------------------------------------------------------------------------------

(1)  Must be a Permitted Borrowing Date as defined in the Credit Agreement.

 

(2)  Pursuant to Section 2.02(b) of the Credit Agreement, subject to
Section 2.15 of the Credit Agreement, each Borrowing shall be comprised entirely
of Eurodollar Loans.

 

--------------------------------------------------------------------------------


 

representations and warranties expressly relate to an earlier date, (ii) at the
time of and immediately after the Borrowing, no Default or Event of Default
shall have occurred and be continuing, (iii) immediately after giving effect to
such Borrowing and the use of proceeds thereof, (A) the Borrower shall be in pro
forma compliance with the financial covenants set forth in Section 6.09 of the
Credit Agreement, (B) the Aggregate Revolving Credit Exposures shall not exceed
the lesser of (x) the Borrowing Base and (y) the Total Commitments and (C) each
of the conditions set forth in clauses (i) and (ii) of Section 2.01 of the
Credit Agreement shall be satisfied, (iv) the Borrower has not received any
notice from the Administrative Agent pursuant to Article IV(e) of the Credit
Agreement unless: (A) the Administrative Agent has rescinded such written notice
or (B) the Regulatory Notice Event for which the Administrative Agent has
provided such a written notice is no longer continuing, (vi) at the time of and
immediately after the Borrowing, no Material Adverse Effect shall have occurred
and be continuing, (vii) since the effective date of the most recently delivered
Compliance Certificate, the Borrower and the Loan Parties have complied with the
Loan Receivable Selection Policy, (viii) attached hereto as Attachment 1 is a
worksheet demonstrating the calculation of the Borrowing Base and (ix) attached
hereto as Attachment 2 is a Borrowing Base Certificate dated as of the date
required in accordance with Article IV(a) of the Credit Agreement including an
updated and current data tape containing the information required under
Section 5.04(e) of the Credit Agreement with respect to the Loan Receivables.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Signature Page to Borrowing Request

 

--------------------------------------------------------------------------------


 

Attachment 1

 

Borrowing Base Worksheet

 

I.

 

Borrowing Base from line [     ] of the Attachment A to Borrowing Base
Certificate attached hereto as Attachment 2

 

$

[     ]

 

 

 

 

 

 

 

II.

 

Aggregate Revolving Credit Exposure from line [     ] of Attachment A the
Borrowing Base Certificate attached hereto as Attachment 2

 

$

[     ]

 

 

 

 

 

 

 

III.

 

All Loan principal repayments since most recent Borrowing Base Certificate

 

$

[     ]

 

 

 

 

 

 

 

IV.

 

All Borrowings since most recent Borrowing Base Certificate

 

$

[     ]

 

 

 

 

 

 

 

V.

 

Current Aggregate Revolving Credit Exposure (Line II minus Line III plus Line
IV)

 

$

[     ]

 

 

 

 

 

 

 

VI.

 

Total Commitment

 

$

[     ]

 

 

 

 

 

 

 

VII.

 

Borrowing Availability (Lesser of Line I and Line VI, less Line V

 

$

[     ]

 

 

 

 

 

 

 

VIII.

 

Request for Borrowing in Borrowing Request

 

$

[     ]

 

 

 

 

 

 

 

IX.

 

Outstanding amount of the Loans after request for Borrowing

 

$

[     ]

 

 

--------------------------------------------------------------------------------


 

Attachment 2

 

Borrowing Base Certificate

 

[To be attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

FORM OF

 

JUNIOR LIEN INTERCREDITOR AGREEMENT

 

dated as of [                                       ],

 

among

 

COMMUNITY CHOICE FINANCIAL INC.,

 

the other GRANTORS party hereto,

 

U.S. BANK NATIONAL ASSOCIATION,

 

as First Priority Representative,

 

and

 

[                             ],

 

as Junior Priority Representative

 

--------------------------------------------------------------------------------


 

JUNIOR LIEN INTERCREDITOR AGREEMENT (this “Agreement”), dated as of
[                     ], among U.S. BANK NATIONAL ASSOCIATION, as collateral
agent for the First Priority Secured Parties (such term, and other capitalized
terms used herein but not otherwise defined, having the meaning set forth in
Section 1.1 below) (in such capacity, with its successors and assigns, and as
more specifically defined below, the “First Priority Representative”),
[                    ], as
[                                                                   ] and as
junior lien agent (in such capacity, with its successors and assigns, and as
more specifically defined below, the “Junior Priority Representative”) for the
Junior Priority Secured Parties, COMMUNITY CHOICE FINANCIAL INC., an Ohio
corporation (the “Issuer”), and the other GRANTORS (as defined below) party
hereto.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Priority Representative, for itself and on behalf of
First Priority Secured Parties, and the Junior Lien Representative, for itself
and on behalf of its Junior Priority Secured Parties, agree as follows:

 

SECTION 1. Definitions.

 

1.1                               Defined Terms. Capitalized terms used but not
otherwise defined herein have the meanings assigned to such terms in the
Existing First Priority Agreements referred to below. The following terms, as
used herein, have the following meanings:

 

“Additional Debt” has the meaning assigned to such term in Section 9.3(b).

 

“Additional First Priority Agreement” means any agreement designated as such in
writing (including by addendum to this Agreement) by the First Priority
Representative and the Junior Priority Representative in accordance with the
terms of the First Priority Agreements and Junior Priority Agreements,
respectively.

 

“Additional Junior Priority Agreement” means any agreement designated as such in
writing (including by addendum to this Agreement) by the First Priority
Representative and the Junior Priority Representative in accordance with the
terms of the First Priority Agreements and Junior Priority Agreements,
respectively.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means each of the Bankruptcy Code and any similar Federal,
state or foreign bankruptcy, insolvency, reorganization, receivership or similar
law.

 

“Collateral Agreement” means the Collateral Agreement, dated as of April 29,
2011 (as the same may be amended, modified, and supplemented from time to time),
among the Issuer, the Grantors party thereto, U.S. Bank National Association, as

 

--------------------------------------------------------------------------------


 

representative of the Holders under the First Priority Indentures, Victory Park
Management, LLC, as administrative agent (as successor to Ivy Funding Eleven,
LLC), as representative of the Lenders under the First Priority Credit Agreement
and the First Priority Representative.

 

“Comparable Junior Priority Security Document” means, in relation to any Shared
Collateral subject to any First Priority Security Document, that Junior Priority
Security Document that creates a security interest in the same Shared
Collateral, granted by the same Grantor, as applicable.

 

“DIP Financing” has the meaning assigned to such term in Section 5.2.

 

“Enforcement Action” means, with respect to the First Priority Obligations or
the Junior Priority Obligations, any demand for acceleration or payment thereof,
the exercise of any rights and remedies with respect to any Shared Collateral
securing such Obligations or the commencement or prosecution of enforcement of
any of the rights and remedies as a secured creditor under, as applicable, the
First Priority Documents or the Junior Priority Documents, or applicable law,
including the exercise of any rights of set- off or recoupment and rights to
credit bid debt and the exercise of any rights or remedies of a secured creditor
under the Uniform Commercial Code of any applicable jurisdiction or under the
Bankruptcy Code.

 

“Existing First Priority Agreements” means the First Priority Indentures and the
First Priority Credit Agreement.

 

“Existing Junior Priority Agreement” means
[                                                                               
].

 

“First Priority Agreement” means the collective reference to (a) the Existing
First Priority Agreements (b) any Additional First Priority Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, replace, refinance or refund in whole or in part the indebtedness and
other obligations outstanding under the Existing First Priority Agreements, any
Additional First Priority Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not a First Priority Agreement
hereunder (a “Replacement First Priority Agreement”). Any reference to the First
Priority Agreements hereunder shall be deemed a reference to any First Priority
Agreement then extant.

 

“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by any Grantor, in which a Lien is granted or purported to be granted
to any First Priority Secured Party as security for any First Priority
Obligation (including any Lien assigned to the First Priority Representative
pursuant to Section 2.4).

 

“First Priority Credit Agreement” means the Revolving Credit Agreement dated as
of April 29, 2011, as amended, modified, and supplemented from time to time
(including, without limitation, the First Amendment to Revolving Credit
Agreement,

 

--------------------------------------------------------------------------------


 

dated as of March 27, 2015, Agreement to Increase Total Commitment, dated as of
May 29, 2015, Second Amendment to Revolving Credit Agreement, dated as of
October 27, 2016, and the Third Amendment to Revolving Credit Agreement, dated
as of June 30, 2017), by and between Issuer, the Lenders (as defined therein),
the Holders (as defined therein), and Victory Park Management, LLC, as
Administrative Agent (as defined therein)).

 

“First Priority Documents” means each First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.

 

“First Priority Guarantee” means any guarantee by any Grantor of any or all of
the First Priority Obligations.

 

“First Priority Indentures” means: (i) the Indenture, dated as of April 29, 2011
(as amended, modified, and supplemented from time to time), among the Issuer,
U.S. Bank National Association, as trustee, and the other parties thereto; and
(ii) the Indenture, dated as of July 6, 2012 (as amended, modified, and
supplemented from time to time), among the Issuer, U.S. Bank National
Association, as trustee, and the other parties thereto.

 

“First Priority Lien” means any Lien created by the First Priority Security
Documents.

 

“First Priority Obligations” means all “Secured Obligations” under the
Collateral Agreement and all other Obligations arising under the First Priority
Documents, including all fees and expenses of the First Priority Representative.
To the extent any payment with respect to any First Priority Obligation (whether
by or on behalf of any Grantor, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in whole or in part, or is otherwise set aside or required to be
returned or paid to a debtor in possession, any Junior Priority Secured Party,
any receiver or any similar Person, then the obligation or part thereof
originally intended to be satisfied by such payment shall, for the purposes of
this Agreement and the rights and obligations of the First Priority Secured
Parties and the Junior Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

“First Priority Obligations Payment Date” means the first date on which (a) the
First Priority Obligations (including any obligations replacing, renewing or
refinancing any previously existing First Priority Obligations, but other than
those that constitute Unasserted Contingent Obligations) have been indefeasibly
paid in cash in full (or cash collateralized or defeased in accordance with the
terms of the First Priority Documents), (b) all commitments to extend credit
under the First Priority Documents (including any documents replacing, renewing
or refinancing any previously existing First Priority Documents) have been
terminated and (c) the First Priority Representative has delivered a written
notice to the Junior Priority Representative stating that the events described
in clauses (a) and (b) have occurred, such notice not to be unreasonably
withheld.

 

“First Priority Representative” has the meaning set forth in the introductory

 

--------------------------------------------------------------------------------


 

paragraph hereof. In the case of any Replacement First Priority Agreement that
replaces the Collateral Agreement, the First Priority Representative shall be
the Person identified as such in such Replacement First Priority Agreement.

 

“First Priority Secured Party” means each Person holding First Priority
Obligations, including the First Priority Representative.

 

“First Priority Security Documents” means the “Security Documents” (as defined
in the Existing First Priority Agreements), and any other documents that are
designated under any First Priority Agreement as “First Priority Security
Documents” for purposes of this Agreement; provided that no document that is not
entered into pursuant to the Existing First Priority Agreements will constitute
a First Priority Security Document unless the treatment of such document as a
First Priority Security Document is permitted under each First Priority
Agreement then extant, including, as of the date hereof and any other date if
then extant, the Existing First Priority Agreements.

 

“Grantors” means, at any time, the Issuer and each of its Subsidiaries that, at
such time, has granted a security interest in any of its assets pursuant to any
First Priority Security Document to secure First Priority Obligations or Junior
Priority Security Document to secure Junior Priority Obligations. The Persons
that are Grantors on the date hereof are set forth on Schedule I.

 

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution, insolvency or assignment for
the benefit of creditors, in each of the foregoing events whether under the
Bankruptcy Code or any other Bankruptcy Law.

 

“Issuer” has the meaning assigned to such term in the preamble hereto.

 

“Junior Priority Agreement” means the collective reference to (a) the Existing
Junior Priority Agreement, and (b) any Additional Junior Priority Agreement. Any
reference to the Junior Priority Agreements hereunder shall be deemed a
reference to any Junior Priority Agreement then extant.

 

“Junior Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Issuer or any other Grantor, in which a Lien is granted or
purported to be granted to any Junior Priority Secured Party as security for any
Junior Priority Obligation.

 

“Junior Priority Documents” means each Junior Priority Agreement, each Junior
Priority Security Document and each Junior Priority Guarantee.

 

“Junior Priority Guarantee” means any guarantee by any Grantor of any or all of
the Junior Priority Obligations.

 

“Junior Priority Lien” means any Lien created by the Junior Priority Security
Documents.

 

--------------------------------------------------------------------------------


 

“Junior Priority Obligations” means all
“[                                                                            ]”
under the [                                          ] and all other Obligations
arising under the Junior Priority Documents, including all fees and expenses of
the Junior Priority Representative. To the extent any payment with respect to
any Junior Priority Obligation (whether by or on behalf of any Grantor, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in whole or in part, or
is otherwise set aside or required to be returned or paid to a debtor in
possession, any First Priority Secured Party, any receiver or any similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
First Priority Secured Parties and the Junior Priority Secured Parties, be
deemed to be reinstated and outstanding as if such payment had not occurred.

 

“Junior Priority Representative” has the meaning set forth in the preamble
hereto, but shall also include any Person identified as a “Junior Priority
Representative” in any Junior Priority Agreement other than the Existing Junior
Priority Agreement.

 

“Junior Priority Secured Party” means each Person holding Junior Priority
Obligations, including the Junior Priority Representative.

 

“Junior Priority Security Documents” means the
“[                                                                                  
]” (as defined in the Existing Junior Priority Agreement) and any other
documents that are designated under any Junior Priority Agreement as
“[                ]” for purposes of this Agreement.

 

“Lien” shall mean with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded, registered, published or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction; provided that in no event shall an operating lease be deemed to
constitute a Lien.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable as a claim in any such
Insolvency Proceeding.

 

“Recovery” has the meaning assigned to such term in Section 5.5.

 

“Reorganization Securities” has the meaning assigned to such term in
Section 5.11.

 

“Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement”.

 

--------------------------------------------------------------------------------


 

“Secured Parties” means the First Priority Secured Parties and the Junior
Priority Secured Parties.

 

“Shared Collateral” means all assets that are both First Priority Collateral and
Junior Priority Collateral.

 

“Unasserted Contingent Obligations” means, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligation and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit or similar instruments) in respect of which
no assertion of liability (whether oral or written) and no claim or demand for
payment (whether oral or written) has been made (and, in the case of First
Priority Obligations for indemnification, no notice for indemnification has been
issued by the indemnitee) at such time.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the applicable jurisdiction.

 

1.2                               Amended Agreements. All references in this
Agreement to agreements or other contractual obligations shall, unless otherwise
specified, be deemed to refer to such agreements or contractual obligations as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time in accordance with the terms of this Agreement, if applicable.

 

1.3                               Terms Generally. The definitions in this
Section shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. All references herein to Sections shall be deemed references to
Sections of this Agreement unless the context shall otherwise require.

 

SECTION 2. Lien Priorities.

 

2.1                               Subordination of Liens. (a) Any and all Liens
in the Shared Collateral now existing or hereafter created or arising in favor
of any Junior Priority Secured Party securing the Junior Priority Obligations,
regardless of how acquired, whether by grant, statute, operation of law,
judgment rendered in any judicial proceeding, subrogation or otherwise, are
expressly junior in priority, operation and effect to any and all Liens now
existing or hereafter created or arising in favor of the First Priority Secured
Parties securing the First Priority Obligations, notwithstanding (i) anything to
the contrary contained in any agreement or filing to which any Junior Priority
Secured Party may now or hereafter be a party, and regardless of the time, order
or method of grant, attachment, recording or perfection of any financing
statements or other security interests, assignments, pledges, deeds, mortgages
and other Liens, charges or encumbrances or any defect or deficiency or alleged
defect or deficiency in any of the foregoing, (ii) any provision of the Uniform
Commercial Code or any other applicable law or any First

 

--------------------------------------------------------------------------------


 

Priority Document or Junior Priority Document or any other circumstance
whatsoever and (iii) the fact that any such Liens in favor of any First Priority
Secured Party securing any of the First Priority Obligations are
(x) subordinated to any Lien securing any obligation of any Grantor other than
the Junior Priority Obligations or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed.

 

(b) No Junior Priority Secured Party shall object to or contest, or support any
other Person in objecting to or contesting, in any proceeding (including any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien on the First Priority Collateral granted to any First
Priority Secured Party. Notwithstanding any failure by any First Priority
Secured Party to perfect its Lien on the First Priority Collateral granted to
such First Priority Secured Party or any avoidance, invalidation or
subordination by any third party or court of competent jurisdiction of the Lien
on the First Priority Collateral granted to the First Priority Secured Parties,
the priority and rights as between the First Priority Secured Parties, on the
one hand, and the Junior Priority Secured Parties, on the other hand, with
respect to the Shared Collateral shall be as set forth herein.

 

2.2                               Nature of First Priority Obligations. The
Junior Priority Representative on behalf of itself and the Junior Priority
Secured Parties acknowledges that the terms of the First Priority Obligations
may, subject to the terms of the Junior Priority Agreements, be modified,
extended or amended from time to time, and that the aggregate amount of the
First Priority Obligations may be increased, replaced or refinanced, in each
event, without notice to or consent by the Junior Priority Secured Parties and
without affecting the provisions hereof. The lien priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the First Priority
Obligations, or any portion thereof, or by any amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the Junior Priority Obligations, or any portion
thereof.

 

2.3                               Agreements Regarding Actions to Perfect Liens.
(a) The Junior Priority Representative on behalf of itself and the Junior
Priority Secured Parties agrees that UCC-1 financing statements, patent,
trademark or copyright filings or other filings or recordings filed or recorded
by or on behalf of the Junior Priority Representative shall be in form
reasonably satisfactory to the First Priority Representative.

 

(b)           The Junior Priority Representative agrees on behalf of itself and
the Junior Priority Secured Parties that all Junior Priority Security Documents
entered into on or about the date hereof shall contain the following notation:
“The lien and security interest created by this Agreement on the property
described herein is junior and subordinate, in accordance with the provisions of
the Junior Lien Intercreditor Agreement dated as of [     ], among U.S. Bank
National Association, [        ], Community Choice Financial Inc. and the other
Grantors referred to therein, as amended from time to time, to the lien and
security interest on such property created by any similar instrument now or
hereafter granted to U.S. Bank National Association, as collateral agent under
the First Priority Documents, and its successors and assigns, in such property.”
The Junior Priority Representative agrees on behalf of itself and the Junior
Priority Secured Parties that all

 

--------------------------------------------------------------------------------


 

other Junior Priority Security Documents shall bear an identical or, in the
event that the Existing First Priority Agreement is no longer extant or U.S.
Bank National Association shall cease to be the First Priority Representative, a
substantially similar notation.

 

(c)           The First Priority Representative hereby agrees that, to the
extent that it holds, or a third party holds on its behalf, physical possession
of or “control” (as defined in the Uniform Commercial Code) (or any similar
concept under foreign law) over Shared Collateral pursuant to the First Priority
Security Documents, such possession or control is also for the benefit of the
Junior Priority Representative and the Junior Priority Secured Parties solely to
the extent required to perfect their security interest in such Shared Collateral
(such bailment being intended, among other things, to satisfy the requirements
of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the Uniform Commercial
Code). Nothing in the preceding sentence shall be construed to impose any duty
on the First Priority Representative (or any third party acting on its behalf)
with respect to such Shared Collateral or provide the Junior Priority
Representative or any Junior Priority Secured Party with any rights with respect
to such Shared Collateral beyond those specified in this Agreement and the
Junior Priority Security Documents; provided that subsequent to the occurrence
of the First Priority Obligations Payment Date, the First Priority
Representative shall (i) deliver to the Junior Priority Representative, at the
Issuer’s sole cost and expense, the Shared Collateral in its possession or
control together with any necessary endorsements to the extent required by the
Junior Priority Documents or (ii) direct and deliver such Shared Collateral as a
court of competent jurisdiction otherwise directs; provided, however, that the
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the First Priority Secured Parties and the Junior Priority
Secured Parties and shall not impose on the First Priority Secured Parties any
obligations in respect of the disposition of any Shared Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.

 

2.4                               No New Liens. So long as the First Priority
Obligations Payment Date has not occurred, the parties hereto agree that
(a) there shall be no Lien, and no Grantor shall have any right to create any
Lien, on any assets of any Grantor securing any Junior Priority Obligation if
those same assets are not subject to, and do not become subject to, a Lien
securing the First Priority Obligations and (b) if any Junior Priority Secured
Party shall acquire or hold any Lien on any assets of any Grantor securing any
Junior Priority Obligation, which assets are not also subject to the superior
Lien of the First Priority Representative under the First Priority Documents,
then the Junior Priority Representative shall be deemed to also hold and have
held such Lien for the benefit of the First Priority Secured Parties and shall
promptly notify the First Priority Representative of the existence of such Lien
and, upon demand by the First Priority Representative, will without the need for
any further consent of any Junior Priority Secured Party, notwithstanding
anything to the contrary in any other Junior Priority Document, either
(i) release such Lien or (ii) assign it to the First Priority Representative as
security for the First Priority Obligations (in which case the Junior Priority
Representative may retain a junior lien on such assets subject to the terms
hereof). To the extent that the foregoing provisions are not complied with for
any reason, without limiting any other rights and remedies available to the
First Priority Secured Parties, the Junior Priority Representative and the
Junior Priority Secured Parties agree

 

--------------------------------------------------------------------------------


 

that any amounts received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.4 shall be subject to
Section 4.1.

 

2.5                              No Duties of First Priority Representative.
Neither the First Priority Representative nor any First Priority Secured Party
will have any duties or other obligations to any Junior Priority Secured Party
with respect to the Shared Collateral, other than, in the case of the First
Priority Representative, to transfer to the Junior Priority Representative any
such Shared Collateral in which the Junior Priority Representative continues to
hold a security interest and that is remaining following (x) any sale, transfer
or other disposition of such Shared Collateral (in each case, unless the Lien
securing the Junior Priority Obligations on all such Shared Collateral is
terminated and released prior to or concurrently with such sale, transfer,
disposition, payment or satisfaction) and (y) the payment and satisfaction in
full of such First Priority Obligations and termination of any commitment to
extend credit that would constitute such First Priority Obligations, or to the
extent the First Priority Representative is in possession of any part of such
Shared Collateral after such payment and satisfaction in full and termination,
the part thereof remaining, in each case without representation or warranty on
the part of the First Priority Representative or any holder of First Priority
Obligations. Without limiting the foregoing, neither the First Priority
Representative nor any holder of any First Priority Obligations will have any
duty or obligation to marshal or realize upon the Shared Collateral, or to sell,
dispose of or otherwise liquidate all or any portion of the Shared Collateral,
in any manner that would maximize the return to the Junior Priority Secured
Parties notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of the proceeds actually
received by the Junior Priority Secured Parties from such realization, sale,
disposition or liquidation. The Junior Priority Representative, for itself and
on behalf of each Junior Priority Secured Party, waives any claim the Junior
Priority Representative or such Junior Priority Secured Party may now or
hereafter have against the First Priority Representative or any First Priority
Secured Party (or their representatives) arising out of any actions that the
First Priority Representative or the First Priority Secured Parties take or omit
to take (including actions with respect to the creation, perfection or
continuation of Liens on any Shared Collateral, actions with respect to the
foreclosure upon, sale, release or depreciation of, or failure to realize upon,
any of the Shared Collateral and actions with respect to the collection of any
claim for all or any part of the First Priority Obligations from any account
debtor, guarantor or any other party) in accordance with the First Priority
Security Documents or any other agreement related thereto or to the collection
of the First Priority Obligations or the valuation, use, protection or release
of any Shared Collateral.

 

2.6                               Further Assurances. Each First Priority
Representative, for itself and on behalf of the First Priority Secured Parties,
and the Junior Priority Representative, for itself and on behalf of the Junior
Priority Secured Parties, and each Grantor party hereto, for itself and on
behalf of its subsidiaries, agrees that it will execute, or will cause to be
executed, any and all further documents, agreements and instruments, and take
all such further actions, as may be required under any applicable law, or which
the First Priority Representative or the Junior Priority Representative may
reasonably request, to effectuate

 

--------------------------------------------------------------------------------


 

the terms of this Agreement, including the relative Lien priorities provided for
herein.

 

SECTION 3.   Enforcement Rights.

 

3.1                               Exclusive Enforcement. Until the First
Priority Obligations Payment Date has occurred, whether or not an Insolvency
Proceeding has been commenced by or against any Grantor, the First Priority
Secured Parties shall have the exclusive right to take and continue any
Enforcement Action and make determinations regarding the release, dispositions
or restrictions with respect to the Shared Collateral, without any consultation
with or consent of any Junior Priority Secured Party, but subject to the proviso
set forth in Section 5.1. In exercising rights and remedies with respect to the
Shared Collateral, the First Priority Secured Parties may enforce the provisions
of the First Priority Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by any of them to sell or otherwise dispose of the Shared Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition
and to exercise all rights and remedies of a secured creditor under the Uniform
Commercial Code and of a secured creditor under the Bankruptcy Law of any
applicable jurisdiction.

 

3.2                               Standstill and Waivers. The Junior Priority
Representative, on behalf of itself and the Junior Priority Secured Parties,
agrees that, until the First Priority Obligations Payment Date has occurred,
subject to the proviso set forth in Section 5.1:

 

(a)      they will not take or cause to be taken any action, the purpose or
effect of which is, or could be, to make any Lien in respect of any Junior
Priority Obligation pari passu with or senior to, or to give any Junior Priority
Secured Party any preference or priority relative to, the Liens with respect to
the First Priority Obligations or the First Priority Secured Parties with
respect to any of the Shared Collateral;

 

(b)       they will not challenge or question in any proceeding the validity or
enforceability of any security interest in the Shared Collateral in favor of any
First Priority Obligations, the validity, attachment, perfection or priority of
any First Priority Lien or the validity or enforceability of the priorities,
rights or duties established by (or other provisions of) this Agreement;

 

(c)       they will not contest, oppose, object to, interfere with, challenge,
hinder or delay, in any manner, whether by judicial proceedings (including the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Shared Collateral or any other
First Priority Collateral by any First Priority Secured Party or any other
Enforcement Action taken (or any forbearance from taking any Enforcement Action)
by or on behalf of any First Priority Secured Party;

 

(d)       they have no right to (i) direct either the First Priority
Representative or any First Priority Secured Party to exercise any right, remedy
or power with respect to the Shared Collateral or pursuant to the First Priority
Security

 

--------------------------------------------------------------------------------


 

Documents or (ii) consent or object to the exercise by the First Priority
Representative or any First Priority Secured Party of any right, remedy or power
with respect to the Shared Collateral or pursuant to the First Priority Security
Documents or to the timing or manner in which any such right is exercised or not
exercised (or, to the extent they may have any such right described in this
clause (d), whether as a junior lien creditor or otherwise, they hereby
irrevocably waive such right);

 

(e)       they will not object to the forbearance by the First Priority Secured
Parties from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Shared Collateral or
any other First Priority Collateral;

 

(f)       they will not oppose or seek to challenge any claim for allowance of
Post-Petition Interest by any First Priority Secured Party in any Insolvency
Proceeding or other judicial proceeding (it being understood that the First
Priority Secured Parties will not contest any similar action by any Junior
Priority Secured Party);

 

(g)        they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any First
Priority Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Shared Collateral or
pursuant to the First Priority Documents;

 

(h)       they will not make any judicial or nonjudicial claim or demand or
commence any judicial or non-judicial proceedings against any Grantor or any of
its subsidiaries or affiliates under or with respect to any Junior Priority
Security Document seeking payment or damages from or other relief by way of
specific performance, instructions or otherwise under or with respect to any
Junior Priority Security Document or exercise any right, remedy or power under
or with respect to, or otherwise take any action to enforce, any Junior Priority
Security Document;

 

(i)        they will not commence judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, or attempt any action to take possession
of any Shared Collateral, or exercise any right, remedy or power with respect
to, or otherwise take any action to enforce their interest in or realize upon,
the Shared Collateral or pursuant to the Junior Priority Security Documents;

 

(j)       they will not seek, and hereby waive any right, to have the Shared
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Shared Collateral and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of, any marshalling, appraisal, valuation or other similar
right that may otherwise be available under applicable law with respect to the
Shared Collateral or any other

 

--------------------------------------------------------------------------------


 

similar rights a junior secured creditor may have under applicable law; and

 

(k)       they will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement.

 

3.3                               Judgment Creditors. In the event that any
Junior Priority Secured Party becomes a judgment lien creditor as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the First Priority Liens and the First Priority Obligations) to the
same extent as all other Liens securing the Junior Priority Obligations are
subject to the terms of this Agreement.

 

3.4                               Cooperation.  The Junior Priority
Representative, on behalf of itself and the Junior Priority Secured Parties,
agrees that each of them shall take such actions as the First Priority
Representative shall reasonably request in connection with the exercise by the
First Priority Secured Parties of their rights set forth herein.

 

3.5                               No Additional Rights For the Grantors
Hereunder. Except as provided in Section 3.6, if any First Priority Secured
Party or Junior Priority Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, no Grantor shall be entitled to use
such violation as a defense to any action by any First Priority Secured Party or
Junior Priority Secured Party, or to assert such violation as a counterclaim or
basis for set off or recoupment against any First Priority Secured Party or
Junior Priority Secured Party.

 

3.6                               Actions Upon Breach. (a)  If any Junior
Priority Secured Party, contrary to this Agreement, commences or participates in
any action or proceeding against any Grantor or the Shared Collateral, such
Grantor, with the prior written consent of the First Priority Representative,
may interpose as a defense or dilatory plea the making of this Agreement, and
any First Priority Secured Party may intervene and interpose such defense or
plea in its or their name or in the name of such Grantor.

 

(b) Should any Junior Priority Secured Party, contrary to this Agreement, in any
way take, attempt to take or threaten to take any action with respect to the
Shared Collateral (including any attempt to realize upon or enforce any remedy
with respect to this Agreement), or take any other action in violation of this
Agreement, or fail to take any action required by this Agreement, this Agreement
shall create an irrebuttable presumption and admission by such Junior Priority
Secured Party that any First Priority Secured Party (in its own name or in the
name of the relevant Grantor) or the relevant Grantor may obtain relief against
such Junior Priority Secured Party by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by the Junior
Priority Representative on behalf of each Junior Priority Secured Party that
(i) the First Priority Secured Parties’ damages from such actions of any Junior
Priority Secured Party may at that time be difficult to ascertain and may be
irreparable and the harm to the First Priority Secured Parties may not be
adequately compensated in damages and (ii) each Junior Priority Secured Party
waives any defense that the Grantors and/or the First Priority Secured Parties
cannot demonstrate damage and/or be made whole by the awarding of damages.

 

--------------------------------------------------------------------------------


 

SECTION 4. Application of Proceeds of Shared Collateral; Dispositions and
Releases of Shared Collateral; Inspection and Insurance.

 

4.1                               Application of Proceeds; Turnover Provisions.
All proceeds of Shared Collateral (including any interest earned thereon)
resulting from the sale, collection or other disposition of Shared Collateral
resulting from any Enforcement Action or that occurs after any Event of Default
(as defined in the First Priority Documents), whether or not pursuant to an
Insolvency Proceeding, or during the pendency of any Insolvency Proceeding shall
be distributed as follows: first to the First Priority Representative for
application to the First Priority Obligations in accordance with the terms of
the First Priority Documents, until the First Priority Obligations Payment Date
has occurred and thereafter, to the Junior Priority Representative for
application in accordance with the terms of the Junior Priority Documents. If
any Junior Priority Secured Party obtains possession of the Shared Collateral or
realizes any proceeds or payment in respect of the Shared Collateral, pursuant
to any Junior Priority Security Documents or by the exercise of any rights
available to such Junior Priority Secured Party under applicable law or in any
Insolvency Proceeding or through any other exercise of remedies, at any time
when any First Priority Obligations secured or intended to be secured by such
Shared Collateral remains outstanding or any commitment to extend credit that
would constitute First Priority Obligations secured or intended to be secured by
such Shared Collateral remains in effect, then such Junior Priority Secured
Party will hold such Shared Collateral, proceeds or payments in trust for the
First Priority Representative and the holders of any First Priority Obligations
and transfer such Shared Collateral, proceeds or payments, as the case may be,
to the First Priority Representative. If, at any time, all or part of any
payment with respect to any First Priority Obligations previously made are
rescinded for any reason whatsoever, each Junior Priority Secured Party will
promptly pay over to the First Priority Representative any payment received by
it in respect of any such Shared Collateral and shall promptly turn any such
Shared Collateral then held by it over to the First Priority Representative, and
the provisions set forth in this Agreement shall be reinstated as if such
payment had not been made, until the payment and satisfaction in full all of
such First Priority Obligations.

 

4.2                               Releases of Junior Priority Lien. (a) Upon any
sale or other disposition of Shared Collateral permitted pursuant to the terms
of the First Priority Documents that results in the release of the First
Priority Lien on any Shared Collateral (including any sale or other disposition
pursuant to any Enforcement Action), the Junior Priority Lien on such Shared
Collateral (excluding any portion of the proceeds of such Shared Collateral
remaining after the First Priority Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person; provided that, in the case of a sale or other disposition of Shared
Collateral (other than any such sale or disposition in connection with any
Enforcement Action), the Junior Priority Lien shall not be so released if such
sale or disposition is not permitted under the terms of the Junior Priority
Agreement.

 

(b) The Junior Priority Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
First Priority Representative shall request to evidence any release of the
Junior Priority Lien described

 

--------------------------------------------------------------------------------


 

in paragraph (a). The Junior Priority Representative hereby appoints the First
Priority Representative and any officer or duly authorized person of the First
Priority Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Junior Priority Representative and in the name of the Junior Priority
Representative or in the First Priority Representative’s own name, from time to
time, in the First Priority Representative’s sole discretion, for the purposes
of carrying out the terms of this Section 4.2, to take any and all appropriate
action and to execute and deliver any and all documents and instruments as may
be necessary or desirable to accomplish the purposes of this Section 4.2,
including any financing statements, endorsements, assignments, releases or other
documents or instruments of transfer (which appointment, being coupled with an
interest, is irrevocable).

 

4.3                               Inspection Rights and Insurance. (a) Any First
Priority Secured Party and its representatives and invitees may at any time
inspect, repossess, remove and otherwise deal with the Shared Collateral, and
the First Priority Representative may advertise and conduct public auctions or
private sales of the Shared Collateral, in each case without notice to, the
involvement of or interference by any Junior Priority Secured Party or liability
to any Junior Priority Secured Party.

 

(b) Until the First Priority Obligations Payment Date has occurred, the First
Priority Representative will have the sole and exclusive right (i) to be named
as additional insured and loss payee under any insurance policies maintained
from time to time by any Grantor (except that the Junior Priority Representative
shall have the right to be named as additional insured and loss payee so long as
its second lien status is identified in a manner reasonably satisfactory to the
First Priority Representative), (ii) to adjust or settle any insurance policy or
claim covering the Shared Collateral in the event of any loss thereunder and
(iii) to approve any award granted in any condemnation or similar proceeding
affecting the Shared Collateral.

 

4.4                               Rights as Unsecured Creditors. Notwithstanding
anything to the contrary in this Agreement, the Junior Priority Representative
and the Junior Priority Secured Parties may exercise rights and remedies as
unsecured creditors against any Grantor in respect of the Junior Priority
Obligations in accordance with the terms of the Junior Priority Documents,
including the acceleration of any indebtedness or other obligations owing under
the Junior Priority Documents or the demand for payment under the guarantee in
respect thereof, in each case in accordance with the terms of the applicable
Junior Priority Documents and applicable law and not otherwise inconsistent with
the terms of this Agreement. Nothing in this Agreement shall prohibit the
receipt by any Junior Priority Representative or any Junior Priority Secured
Party of the required payments of interest and principal so long as such receipt
is not the direct or indirect result of (a) the exercise by any Junior Priority
Representative or any Junior Priority Secured Party of rights or remedies as a
secured creditor in respect of Shared Collateral or other collateral or (b) the
enforcement in contravention of this Agreement of any Lien in respect of Junior
Priority Liens held by any of them. Nothing in this Agreement impairs or
otherwise adversely affects any rights or remedies the First Priority
Representative or the First Priority Secured Parties may have with respect to
the First Priority Collateral.

 

--------------------------------------------------------------------------------


 

SECTION 5.   Insolvency Proceedings.

 

5.1                               Filing of Motions. Until the First Priority
Obligations Payment Date has occurred, the Junior Priority Representative agrees
on behalf of itself and the Junior Priority Secured Parties that no Junior
Priority Secured Party shall, in or in connection with any Insolvency
Proceeding, file any pleading or motion, take any position at any hearing or
proceeding of any nature, or otherwise take any action whatsoever, in each case
in respect of any of the Shared Collateral, including with respect to the 
determination of any Liens or claims (including the validity and enforceability
thereof) held by the First Priority Representative or any First Priority Secured
Party or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise; provided that (a) in any Insolvency Proceeding,
the Junior Priority Representative may file a proof of claim or statement of
interest with respect to the applicable Junior Priority Liens, (b) the Junior
Priority Representative may take any such action (not adverse to the First
Priority Liens on the Shared Collateral securing the First Priority Obligations,
or the rights of either the First Priority Representative or the First Priority
Secured Parties to exercise remedies in respect thereof) to the extent required
to create, prove, perfect, preserve or protect (but not enforce) its rights in,
and perfection and priority of its Liens on, the Shared Collateral, (c) in any
Insolvency Proceeding, the Junior Priority Representative may file any necessary
or responsive pleading in opposition to any motion, adversary proceeding or
other pleading filed by any Person objecting to or otherwise seeking
disallowance of the claim or Lien of such Junior Priority Representative or any
Junior Priority Secured Party, (d) the Junior Priority Representative may file
any pleadings, objections, motions or agreements which assert rights available
to unsecured creditors arising under any Insolvency Proceeding or applicable
non- bankruptcy law and (e) the Junior Priority Representative and each Junior
Priority Secured Party may vote on any plan of reorganization in any Insolvency
Proceedings; provided, however, that in the case of each of clauses (a), (b),
(c), (d) and (e) above, such actions are permitted only to the extent such
actions are not inconsistent with, and could not result in a resolution
inconsistent with, the terms of this Agreement.

 

5.2                               Financing Matters. If any Grantor becomes
subject to any Insolvency Proceeding, and if the First Priority Representative
(acting at the direction of the requisite First Priority Secured Parties)
desires to permit the use of cash collateral or to permit any Grantor to obtain
financing under Section 363 or Section 364 of Title 11 of the United States Code
or any similar provision in any Bankruptcy Law (“DIP Financing”), then the
Junior Priority Representative, for itself and on behalf of each applicable
Junior Priority Secured Party, agrees that it will raise no objection to, and
will not support any objection to, and will not otherwise contest such use of
cash collateral or DIP Financing and will not request adequate protection or any
other relief in connection therewith (except to the extent permitted by
Section 5.4) and, to the extent the Liens securing the First Priority
Obligations are subordinated or pari passu with such DIP Financing, will
subordinate the Liens in the Shared Collateral in favor of the Junior Priority
Obligations to such DIP Financing (and all Obligations relating thereto) on the
same basis as they are subordinated to the First Priority Obligations under this
Agreement. The Junior Priority Representative, for itself and on behalf of each
Junior Priority Secured Party, agrees that, in the event of an Insolvency
Proceeding, it will raise no objection to, and will not

 

--------------------------------------------------------------------------------


 

support any objection to, and will not otherwise contest (a) any motion for
relief from the automatic stay or from any injunction against foreclosure or
enforcement in respect of First Priority Obligations made by the First Priority
Representative or any First Priority Secured Party, (b) any lawful exercise by
the First Priority Representative or any other First Priority Secured Party of
the right to credit bid any First Priority Obligations at any sale in
foreclosure of First Priority Collateral, (c) any other request for judicial
relief made in any court by the First Priority Representative or any other First
Priority Secured Party relating to the lawful enforcement of any First Priority
Lien and (d) any order relating to a sale of assets of any Grantor for which the
First Priority Representative has consented that provides, to the extent the
sale is to be free and clear of Liens, that the Liens securing the First
Priority Obligations and the Junior Priority Obligations will attach to the
proceeds of the sale on the same basis of priority as the existing Liens in
accordance with this Agreement.

 

5.3                               Relief From the Automatic Stay. The Junior
Priority Representative agrees, on behalf of itself and the Junior Priority
Secured Parties, that none of them will seek relief from the automatic stay or
from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the First Priority Representative.

 

5.4                               Adequate Protection.  The Junior Priority
Representative, on behalf of itself and the Junior Priority Secured Parties,
agrees that none of them shall object to, contest, or support any other Person
objecting to or contesting (a) any request by the First Priority Representative
or the First Priority Secured Parties for adequate protection or any adequate
protection provided to the First Priority Representative or the First Priority
Secured Parties, (b) any objection by the First Priority Representative or any
First Priority Secured Parties to any motion, relief, action or proceeding based
on a claim of a lack of adequate protection or (c) the payment of interest,
fees, expenses, costs, charges or other amounts to the First Priority
Representative or any First Priority Secured Party under Section 506(b) or
506(c) of the Bankruptcy Code or otherwise.  Notwithstanding  anything contained
in this Section 5.4 and in Section 5.2(b) (but subject to all other provisions
of this Agreement, including Sections 5.2(a) and 5.3), in any Insolvency
Proceeding, (i) if the First Priority Secured Parties (or any subset thereof)
are granted adequate protection that includes additional collateral (with
replacement Liens on such additional collateral) in connection with any DIP
Financing or use of cash collateral, then in connection with any such DIP
Financing or use of cash collateral the Junior Priority Representative, on
behalf of itself and any of the Junior Priority Secured Parties, may seek or
accept adequate protection consisting solely of a replacement Lien on the same
additional collateral, subordinated to the Liens securing (x) such DIP Financing
on the same terms as the First Priority Liens are subordinated thereto (and such
subordination will not alter in any manner the terms of this Agreement) and
(y) the First Priority Obligations on the same basis as the other Liens securing
the Junior Priority Obligations are so subordinated to the First Priority
Obligations under this Agreement and (ii) in the event the Junior Priority
Representative, on behalf of itself and the Junior Priority Secured Parties,
seeks or accepts adequate protection in accordance with clause (i) above in the
form of additional collateral, then the Junior Priority Representative, on
behalf of itself or any of the Junior Priority Secured Parties, agrees that the
First Priority Representative shall also be granted a senior Lien on such
additional collateral as security

 

--------------------------------------------------------------------------------


 

for the First Priority Obligations and any such DIP Financing and that any Lien
on such additional collateral securing the Junior Priority Obligations shall be
subordinated to (A) the Liens on such collateral securing the First Priority
Obligations and any other Liens granted to the First Priority Secured Parties as
adequate protection on the same terms that the Liens securing the Junior
Priority Obligations are subordinated to such First Priority Obligations under
this Agreement and (B) (x) the Liens on such collateral securing such DIP
Financing (and all obligations relating thereto), (y) any “carve-out” agreed to
by the First Priority Representative or the First Priority Secured Parties and
(z) in the case of any Insolvency Proceeding outside the United States, any
administrative or other charges granted in any Insolvency Proceeding that are
similar in nature to a “carve-out” and agreed to by the First Priority
Representative or the First Priority Secured Parties, in the case of each of
clauses (B) (x), (y) and (z), with such subordination to be on the same terms as
the Liens securing the First Priority Obligations are subordinated thereto (and
such subordination will not alter in any manner the terms of this Agreement).
The Junior Priority Representative, on behalf of itself and the Junior Priority
Secured Parties, agrees that except as expressly set forth in this Section 5.4,
and except for adequate protection in the form of access to information to the
extent such access is also made available to the First Priority Representative
on behalf of itself and the First Priority Secured Parties, none of them shall
seek or accept adequate protection without the prior written consent of the
First Priority Representative.

 

5.5                               Avoidance Issues. If any First Priority
Secured Party is required in any Insolvency Proceeding or otherwise to disgorge,
turn over or otherwise pay to the bankruptcy trustee or the estate of any
Grantor, because such amount was avoided or ordered to be paid or disgorged for
any reason, including because it was found to be a fraudulent or preferential
transfer, any amount (a “Recovery”), whether received as proceeds of security,
enforcement of any right of set-off or otherwise, then the First Priority
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the First Priority
Obligations Payment Date, if it shall otherwise have occurred, shall be deemed
not to have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Junior Priority Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

 

5.6                               Asset Dispositions in an Insolvency
Proceeding. Neither the Junior Priority Representative nor any Junior Priority
Secured Party shall, in an Insolvency Proceeding or otherwise, oppose any sale
or other disposition of any assets of any Grantor that is supported by the First
Priority Secured Parties, and the Junior Priority Representative and each Junior
Priority Secured Party will be deemed to have consented under Section 363 of the
Bankruptcy Code (and otherwise) to any such sale or other disposition of assets
supported by the First Priority Secured Parties and to have released their Liens
on such assets; provided, to the extent such

 

--------------------------------------------------------------------------------


 

sale is to be free and clear of Liens, that the Liens securing the First
Priority Obligations and the Junior Priority Obligations will attach to the
proceeds of the sale on the same basis of priority as the Liens released on the
assets sold.

 

5.7                               Separate Grants of Security and Separate
Classification. Each Junior Priority Secured Party acknowledges and agrees that
(a) the grants of Liens pursuant to the First Priority Security Documents and
the Junior Priority Security Documents constitute two separate and distinct
grants of Liens and (b) because of, among other things, their differing rights
in the Shared Collateral, the Junior Priority Obligations are fundamentally
different from the First Priority Obligations and must be separately classified
in any plan of reorganization proposed or adopted in an Insolvency Proceeding.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Priority Secured
Parties and Junior Priority Secured Parties in respect of the Shared Collateral
constitute only one class of secured claims (rather than separate classes of
senior and junior secured claims), then the Junior Priority Secured Parties
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Grantors
in respect of the Shared Collateral (with the effect being that, to the extent
that the aggregate value of the Shared Collateral is sufficient (for this
purpose ignoring all claims held by the Junior Priority Secured Parties), the
First Priority Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of Post-Petition Interest before any
distribution is made in respect of the claims held by the Junior Priority
Secured Parties, with the Junior Priority Secured Parties hereby acknowledging
and agreeing to turn over to the First Priority Secured Parties amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Junior Priority Secured Parties), and that, until
turned over to the First Priority Secured Parties, such amounts will be held in
trust for the First Priority Secured Parties.

 

5.8                               No Waivers of Rights of First Priority Secured
Parties. Nothing contained herein shall prohibit or in any way limit the First
Priority Representative or any First Priority Secured Party from objecting in
any Insolvency Proceeding or otherwise to any action taken by any Junior
Priority Secured Party not expressly permitted hereunder, including the seeking
by any Junior Priority Secured Party of adequate protection (except as provided
in Section 5.4) or the asserting by any Junior Priority Secured Party of any of
its rights and remedies under the Junior Priority Documents or otherwise.

 

5.9                               Plans of Reorganization. No Junior Priority
Secured Party shall support or vote in favor of any plan of reorganization (and
each shall be deemed to have voted to reject any plan of reorganization) unless
such plan (a) pays off, in cash in full, all First Priority Obligations or
(b) is accepted by the class of holders of First Priority Obligations voting
thereon.

 

5.10                        Effectiveness in Insolvency Proceedings. This
Agreement, which the parties hereto expressly acknowledge is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code, shall be effective
before, during and after the commencement of an Insolvency Proceeding. All
references to any Grantor herein shall

 

--------------------------------------------------------------------------------


 

apply to any trustee for such Person and such Person as debtor in possession.
The relative rights as to the Shared Collateral and other collateral and
proceeds thereof shall continue after the filing thereof on the same basis as
prior to the date of the petition, subject to any court order approving the
financing of, or use of cash collateral by, any such Person.

 

5.11                        Reorganization Securities. If, in any Insolvency
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor (“Reorganization Securities”) are
distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of the Junior Priority Obligations, then the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations. In no event shall the Junior Priority Secured
Parties be required to turn over to the First Priority Representative or any
First Priority Secured Party any Reorganization Securities to the extent the
same are subject to this Section 5.11.

 

5.12                        Post-Petition Claims. None of the Junior Priority
Representative or any Junior Priority Secured Party shall oppose or seek to
challenge any claim by the First Priority Representative or any First Priority
Secured Party for allowance in any Insolvency Proceeding of First Priority
Obligations consisting of Post-Petition Interest or indemnities to the extent of
the value of the Liens in favor of the First Priority Representative and the
First Priority Secured Parties, without regard to the existence of the Liens of
the Junior Priority Representative on behalf of the Junior Priority Secured
Parties on the Shared Collateral.

 

5.13                        Waivers. Until the First Priority Obligations
Payment Date, the Junior Priority Representative, on behalf of itself and each
Junior Priority Secured Party, agrees that (a) it will not assert or enforce any
claim under Section 506(c) of the Bankruptcy Code senior to or on a parity with
the Liens securing the First Priority Obligations for costs or expenses of
preserving or disposing of any Shared Collateral or other collateral and
(b) waives any claim it may now or hereafter have arising out of the election by
any First Priority Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code.

 

SECTION 6.   Junior Priority Documents and First Priority Documents.

 

(a)          Each Grantor and the Junior Priority Representative, on behalf of
itself and the Junior Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the Junior
Priority Documents inconsistent with or in violation of this Agreement.

 

(b)           Each Grantor and the First Priority Representative, on behalf of
itself and the First Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the First
Priority Documents inconsistent with or in violation of this Agreement.

 

(c)           In the event the First Priority Representative enters into any
amendment,

 

--------------------------------------------------------------------------------


 

waiver or consent in respect of any of the First Priority Security Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Priority Security Document or
changing in any manner the rights of any parties thereunder, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Junior Priority Security Document without the
consent of or action by any Junior Priority Secured Party (with all such
amendments, waivers and modifications subject to the terms hereof); provided
that (other than with respect to amendments, modifications or waivers that
secure additional extensions of credit and add additional secured creditors and
do not violate the express provisions of the Junior Priority Agreements), (i) no
such amendment, waiver or consent shall have the effect of removing assets
subject to the Lien of any Junior Priority Security Document, except to the
extent that a release of such Lien is permitted by Section 4.2, (ii) any such
amendment, waiver or consent that materially and adversely affects the rights of
the Junior Priority Secured Parties and does not affect the First Priority
Secured Parties in a like or similar manner shall not apply to the Junior
Priority Security Documents without the consent of the Junior Priority
Representative and (iii) notice of such amendment, waiver or consent shall be
given to the Junior Priority Representative no later than 15 days after its
effectiveness; provided that the failure to give such notice shall not affect
the effectiveness and validity thereof.

 

SECTION 7.     Reliance; Waivers; etc.

 

7.1                               Reliance. The First Priority Documents are
deemed to have been executed and delivered, and all issuances of debt or other
extensions of credit thereunder are deemed to have been made or incurred, in
reliance upon this Agreement. The Junior Priority Representative, on behalf of
itself and the Junior Priority Secured Parties, expressly waives all notice of
the acceptance of and reliance on this Agreement by the First Priority Secured
Parties. The Junior Priority Documents are deemed to have been executed and
delivered, and all issuances of debt and other extensions of credit thereunder
are deemed to have been made or incurred, in reliance upon this Agreement. The
First Priority Representative expressly waives, on behalf of itself and all the
First Priority Secured Parties, all notices of the acceptance of and reliance by
the Junior Priority Representative and the Junior Priority Secured Parties.

 

7.2                               No Warranties or Liability. The Junior
Priority Representative and the First Priority Representative acknowledge and
agree that neither has made any representation or warranty with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any other First Priority Document or any Junior Priority Document. Except as
otherwise provided in this Agreement, the Junior Priority Representative and the
First Priority Representative will be entitled to manage and supervise their
respective extensions of credit to any Grantor in accordance with law and their
usual practices, modified from time to time as they deem appropriate.

 

7.3                               No Waivers.  No right or benefit of any party
hereunder shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of such party or any other party hereto or by any
noncompliance by any Grantor with the terms and conditions of any of the First
Priority Documents or the Junior Priority Documents.

 

--------------------------------------------------------------------------------


 

SECTION 8.     Obligations Unconditional.

 

8.1                               First Priority Obligations Unconditional. All
rights and interests of the First Priority Secured Parties hereunder, and all
agreements and obligations of the Junior Priority Secured Parties (and, to the
extent applicable, the Grantors) hereunder, shall remain in full force and
effect irrespective of:

 

(a)      any lack of validity or enforceability of any First Priority Document;

 

(b)       any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;

 

(c)       prior to the First Priority Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Shared Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee or guaranty thereof; or

 

(d)       any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the First Priority
Obligations, or of any Junior Priority Secured Party or any Grantor, to the
extent applicable, in respect of this Agreement.

 

8.2                               Junior Priority Obligations Unconditional. All
rights and interests of the Junior Priority Secured Parties hereunder, and all
agreements and obligations of the First Priority Secured Parties (and, to the
extent applicable, the Grantors) hereunder, shall remain in full force and
effect irrespective of:

 

(a)      any lack of validity or enforceability of any Junior Priority Document;

 

(b)       any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Junior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Junior Priority Document;

 

(c)       any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Shared Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding or restatement of all
or any portion of the Junior Priority Obligations or any guarantee or guaranty
thereof; or

 

(d)       any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the Junior Priority

 

--------------------------------------------------------------------------------


 

Obligations, or of any First Priority Secured Party or any Grantor, to the
extent applicable, in respect of this Agreement.

 

SECTION 9.     Miscellaneous.

 

9.1                               Conflicts. In the event of any conflict
between the provisions of this Agreement and the provisions of any First
Priority Document or any Junior Priority Document, the provisions of this
Agreement shall govern.

 

9.2                               Continuing Nature of Provisions. This
Agreement shall continue to be effective, and shall not be revocable by any
party hereto, until the First Priority Obligations Payment Date shall have
occurred, subject to Section 5.5. This is a continuing agreement and the First
Priority Secured Parties and the Junior Priority Secured Parties may continue,
at any time and without notice to the other parties hereto, to extend credit and
other financial accommodations, lend monies and provide indebtedness to, or for
the benefit of, any Grantor on the faith hereof.

 

9.3                               Amendments; Waivers. (a) No amendment or
modification of any of the provisions of this Agreement shall be effective
unless the same shall be in writing and signed by the First Priority
Representative and the Junior Priority Representative, and, in the case of
amendments or modifications of Sections 3.5, 3.6, 9.5 or 9.6 that directly
affect the rights or obligations of any Grantor, such Grantor.

 

(b) At the request of the Issuer, the First Priority Representative and the
Junior Priority Representative agree to enter into any amendment to this
Agreement or any new intercreditor agreement in order to (1) facilitate
additional indebtedness or other obligations (“Additional Debt”) of any of the
Grantors becoming First Priority Obligations or Junior Priority Obligations to
the extent such Obligations are permitted by the First Priority Agreement and
the Junior Priority Agreement, with the Lien priority contemplated by such
amendment, (2) document the relationship among Junior Priority Secured Parties
pursuant to different Junior Priority Agreements, including, to the extent
permitted under each extant First Priority Agreement and Junior Priority
Agreement, the treatment of the Liens securing Junior Priority Obligations under
any Additional Junior Priority Agreement as equal and ratable with the Liens
securing the Junior Priority Obligations under the Existing Junior Priority
Agreement or any other Additional Junior Priority Agreement and (3) document the
relationship between the First Priority Secured Parties and the Junior Priority
Secured Parties in case any then existing First Priority Agreement or Junior
Priority Agreement is refinanced or replaced or the First Priority
Representative or the Junior Priority Representative is replaced; provided that
(i) the Issuer shall have delivered an Officers’ Certificate (A) designating
such other Additional Debt and the aggregate principal amount or face amount
thereof and (B) representing that such designation complies with the terms of
the First Priority Documents and the Junior Priority Documents, as applicable,
and (ii) in any case, the terms of such amendment or new agreement will contain
terms substantially the same as the terms contained in this Agreement.

 

9.4                               Information Concerning Financial Condition of
the Grantors. The Junior Priority Representative and the First Priority
Representative hereby agree that no party

 

--------------------------------------------------------------------------------


 

shall have any duty to advise any other party of information known to it
regarding the financial condition of the Grantors or any such circumstances. In
the event the Junior Priority Representative or the First Priority
Representative, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other party to this Agreement, it shall
be under no obligation (a) to provide any such information to such other party
or any other party on any subsequent occasion, (b) to undertake any
investigation or (c) to disclose any other information.

 

9.5                               Governing Law. This Agreement shall be
construed in accordance with and governed by the law of the State of New York,
except as otherwise required by mandatory provisions of law and except to the
extent that remedies provided by the laws of any jurisdiction other than the
State of New York are governed by the laws of such jurisdiction.

 

9.6                               Submission to Jurisdiction. (a) Each First
Priority Secured Party, each Junior Priority Secured Party and each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment pursuant to any such action or proceeding, and each
such party hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each such
party agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any First Priority Secured Party or Junior Priority Secured Party may
otherwise have to bring any action or proceeding against any Grantor or its
properties in the courts of any jurisdiction.

 

(b)           Each First Priority Secured Party, each Junior Priority Secured
Party and each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, (i) any objection it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section and (ii) the defense of an inconvenient forum to
the maintenance of such action or proceeding.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.7. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

9.7                               Notices.  Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied or sent
by overnight express courier service or United States mail and shall be deemed
to have been given when delivered in person or by courier service, upon receipt
of a telecopy or five days after deposit in the United States mail (certified,
with postage prepaid and properly addressed).  For the purposes hereof,

 

--------------------------------------------------------------------------------


 

the address of (a) the Issuer, the Collateral Agent, the First Priority
Representative and the Junior Priority Representative (until notice of a change
thereof is delivered as provided in this Section) shall be as set forth in the
First Priority Agreement or the Junior Priority Agreement, as applicable and
(b) any other party shall be in care of the Issuer as so set forth in clause
(a), or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

 

9.8                               Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of each of the parties hereto and each
of the First Priority Secured Parties and Junior Priority Secured Parties and
their respective successors and assigns, and nothing herein is intended, or
shall be construed, to give any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Shared Collateral.

 

9.9                               Headings. Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

9.10                        Severability. Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

9.11                        Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.  This Agreement shall become effective when it
shall have been executed by each party hereto.

 

9.12                        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.13                        Additional Grantors. The Issuer shall cause each
Person that becomes a Grantor after the date hereof (other than any such Grantor
that does not grant any Liens to secure any of the Junior Priority Obligations,
until such time as such Grantor does grant any such Liens) to become a party to
this Agreement by executing and delivering a supplement to this Agreement in
form and substance reasonably satisfactory to the First Priority Representative
and the Junior Priority Representative.

 

9.14                        Representatives. In connection with its execution of
this Agreement and its actions hereunder, each of the First Priority
Representative and the Junior Priority Representative shall be entitled to all
rights, privileges, benefits, protections, immunities and indemnities provided
to it under the First Priority Documents and under the Junior Priority
Documents, respectively.

 

--------------------------------------------------------------------------------


 

9.15                        Subrogation.  The Junior Priority Representative,
for itself and on behalf of the Junior Priority Secured Parties, hereby waives
any rights of subrogation it or they may acquire as a result of any payment
hereunder until the First Priority Obligations Payment Date has occurred;
provided, however, that, as between the Grantors, on the one hand, and the
Junior Priority Secured Parties, on the other hand, any such payment that is
paid over to the First Priority Representative pursuant to this Agreement shall
be deemed not to reduce any of the Junior Priority Obligations unless and until
(and then only to the extent that) the First Priority Obligations Payment Date
has occurred and the First Priority Representative delivers any such payment to
the Junior Priority Representative.

 

[remainder of page intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

U.S. BANK NATIONAL ASSOCIATION, as First Priority Representative for and on
behalf of the First Priority Secured Parties

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

[        ], as Junior Priority Representative for and on behalf of the Junior
Priority Secured Parties

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

COMMUNITY CHOICE FINANCIAL INC.

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

THE GRANTORS LISTED ON SCHEDULE I HERETO

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Grantors

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
BORROWING BASE CERTIFICATE

 

This BORROWING BASE CERTIFICATE (this “Certificate”) is delivered by COMMUNITY
CHOICE FINANCIAL INC., pursuant to [Article IV(a)] Section [5.04(e)][5.04(f)] of
the Revolving Credit Agreement, dated as of April 29, 2011 (as amended by the
Third Amendment to Revolving Credit Agreement, dated as of June 30, 2017, and as
may be further amended, modified, restated or supplemented from time to time,
the “Credit Agreement”), between Community Choice Financial Inc., an Ohio
corporation (the “Borrower”), the lenders party thereto (the “Lenders”) and
Victory Park Management, LLC, as administrative agent (the “Administrative
Agent”).  Capitalized terms used herein without definition shall have the
meanings given to such terms in the Credit Agreement.

 

For the purpose of inducing the Lenders to make available to the Borrower the
credit facilities described in the Credit Agreement, pursuant to the terms of
the Credit Agreement and the other Loan Documents, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.                                      I am a duly elected Financial Officer of
the Borrower;

 

2.                                      Attached to this Certificate as
Attachment A is a borrowing base report reflecting the computation of the
Borrowing Base as of the date indicated below;

 

3.                                      Attached to this Certificate as
Attachment B is an Excess Cash calculation report reflecting the calculation of
Excess Cash as of the date indicated below; and

 

4.                                      This Certificate (including the attached
worksheet) and the information contained in that certain data tape information
of Loan Receivables delivered herewith in accordance with the Credit Agreement 
is true and correct in all material respects and fully consistent with the books
and records of the Borrower and its Restricted Subsidiaries.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Date as of which Borrowing Base

 

 

 

is calculated:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date as of which Excess Cash Calculation

 

 

 

 is calculated:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of submission of

 

 

 

Certificate:

 

 

 

 

 

 

Signature Page to Borrowing Base Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to that certain Revolving Credit Agreement, dated as of
April 29, 2011, as amended by that certain Third Amendment to Revolving Credit
Agreement dated as of June 30, 2017 (as modified, amended, extended, restated,
amended and restated or supplemented from time to time, the “Credit Agreement”)
by and among Community Choice Financial, Inc., an Ohio corporation (the
“Borrower”), as Borrower, the lenders listed on the Schedule 2.01 attached
thereto (each individually, a “Lender” and collectively, the “Lenders”) and
Victory Park Management, LLC, as administrative agent (the “Administrative
Agent”) for the Lenders and the Holders (as defined therein). This certificate
(this “Certificate”), together with supporting calculations attached hereto, is
delivered to the Agent pursuant to the terms of Section 5.04(c) of the Credit
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meaning set forth in the Credit Agreement.

 

Enclosed herewith is a copy of the financial statements that are required to be
delivered pursuant to Section 5.4(  ) of the Credit Agreement for the [calendar
month] [fiscal quarter] [fiscal year] ending as of [date of end of period] (the
“Computation Date”), which (i) are in accordance with the books and records of
the Loan Parties, which have been maintained in such a manner as to permit the
preparation of consolidated financial statements in accordance with GAAP, and
(ii) are true and correct and fairly present in accordance with GAAP, the
financial condition and results of operations of Borrower and its Subsidiaries
as of the Computation Date and for the period covered thereby, subject solely in
the case of financial statements delivered pursuant to Section 5.04(a) of the
Credit Agreement, to normal year-end adjustments and absence of footnote
disclosure.

 

In the event any conflict between the terms of this Certificate and the Credit
Agreement, the Credit Agreement shall control, and any executed certificate
shall be revised as necessary to conform in all respects to the requirements of
the Credit Agreement in effect as of the delivery of such executed certificate.

 

I, [Name of Financial Officer], [Title of Financial Officer] of the Borrower, do
hereby certify in such capacity (and not in any individual capacity), on behalf
of the Loan Parties, that (i) I have not become aware of any Material Adverse
Effect or Event of Default or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Material Adverse Effect or
Event of Default that has occurred and is continuing, (ii) the Borrower is in
compliance with each covenant set forth in Article 6 of the Credit Agreement and
the Borrower and Subsidiary Guarantors are in compliance with each covenant set
forth in Sections 3.03, 3.04 and 3.05 of the Collateral Agreement (including
that the Borrower and Subsidiary Guarantors are in compliance with the
requirements therein regarding cash, including that the Borrower and the
Subsidiary Guarantors have taken and are taking commercially reasonable efforts
to cause the Collateral Agent to have “control” (as defined in the Uniform
Commercial Code) over at least 90% of the cash and Cash Equivalents of the
Borrower and the Subsidiaries (other than Excluded Cash and Store Cash of the
Borrower and the Subsidiaries) unless maintained in Securities Accounts (as
defined in the Collateral

 

--------------------------------------------------------------------------------


 

Agreement) as provided in Section 3.04(c) of the Collateral Agreement),
(iii) from and after the date of the last Compliance Certificate, the Borrower
and the other Loan Parties have complied with the Loan Receivable Selection
Policy and (iv) the amounts and computations set forth on Schedule A and
Schedule B attached hereto are true and correct. [If an Event of Default exists,
provide a description of it and the steps, if any, being taken to cure it.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed this Certificate as of this
         day of           , 201  .

 

 

COMMUNITY CHOICE FINANCIAL, INC.

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

[Signature Page to Compliance Certificate]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

A.            Section 6.09(a) — Three-Month Rolling Average Cumulative Net Loss
Rate for  the calendar month ended             (1)

 

1.

With respect to the Vintage Pool for the calendar month of              ,
    ,(2) the aggregate principal amount of related Loan Receivables in such
Vintage Pool as of such date of determination that have become Charged-Off Loan
Receivables or otherwise liquidated less any liquidation proceeds and other
recoveries with respect to such Loan Receivables during the period beginning on
the applicable date of origination through the end of the twelfth completed full
calendar month

 

$

 

 

 

 

2.

Aggregate principal balance of all Loan Receivables in such Vintage Pool at the
time of origination

 

$

 

 

 

 

3.

Amount under 1 divided by amount under 2, expressed as a percentage

 

%

 

 

 

 

4.

With respect to the Vintage Pool for the calendar month of              ,
    ,(3) the aggregate principal amount of related Loan Receivables in such
Vintage Pool as of such date of determination that have become Charged-Off Loan
Receivables or otherwise liquidated less any liquidation proceeds and other
recoveries with respect to such Loan Receivables during the period beginning on
the applicable date of origination through the end of the twelfth completed full
calendar month

 

$

 

 

 

 

5.

Aggregate principal balance of all Loan Receivables in such Vintage Pool at the
time of origination

 

$

 

 

 

 

6.

Amount under 4 divided by amount under 5, expressed as a percentage

 

%

 

--------------------------------------------------------------------------------

(1)      Create a separate calculation for each of the three (3) most recent
Vintage Pools for which a Cumulative Net Loss Rate may be measured under the
Credit Agreement.  The Cumulative Net Loss Rate shall not be calculated for any
Vintage Pool (and shall not be measured hereunder) unless and until twelve (12)
completed calendar months have occurred following the origination of such
Vintage Pool.

 

(2)      To be the calendar month of the most recent Vintage Pool for which a
Cumulative Net Loss Rate may be measured under the Credit Agreement.

 

(3)      To be the calendar month prior to the calendar month applicable to the
Vintage Pool referenced on Line 1.

 

--------------------------------------------------------------------------------


 

7.

With respect to the Vintage Pool for the calendar month of              ,
    ,(4) the aggregate principal amount of related Loan Receivables in such
Vintage Pool as of such date of determination that have become Charged-Off Loan
Receivables or otherwise liquidated less any liquidation proceeds and other
recoveries with respect to such Loan Receivables during the period beginning on
the applicable date of origination through the end of the twelfth completed full
calendar month

 

$

 

 

 

 

8.

Aggregate principal balance of all Loan Receivables in such Vintage Pool at the
time of origination

 

$

 

 

 

 

9.

Amount under 7 divided by amount under 8, expressed as a percentage

 

%

 

 

 

 

10.

Add percentages under Line 3, Line 6 and Line 9, expressed as a percentage

 

%

 

 

 

 

11.

Three-Month Rolling Average Cumulative Net Loss Rate: amount under Line 10
divided by three (3), expressed as a percentage

 

%

 

 

 

 

12.

Maximum Three-Month Rolling Average Cumulative Net Loss Rate for purposes of
determining whether a Level I Trigger Event has occurred as of the date of
measurement

 

%*

 

 

 

 

 

Compliance:

 

[YES/NO]

 

 

 

 

13.

Maximum Three-Month Rolling Average Cumulative Net Loss Rate for purposes of
determining compliance with Section 6.09(a) of the Credit Agreement as of the
date of measurement

 

%**

 

 

 

 

 

Compliance:

 

[YES/NO]

 

--------------------------------------------------------------------------------

* Refer to clause (a) of the definition of “Level I Trigger Event” in the Credit
Agreement for a determination of the Maximum Three-Month Rolling Average
Cumulative Net Loss Rate as of the date of measurement

 

** Refer to Section 6.09(a) of Credit Agreement for a determination of

 

(4)  To be the calendar month prior to the calendar month applicable to the
Vintage Pool referenced on Line 4.

 

2

--------------------------------------------------------------------------------


 

the Maximum Three-Month Rolling Average Cumulative Net Loss Rate as of the date
of measurement

 

3

--------------------------------------------------------------------------------


 

B.            Section 6.09(b) — Minimum Annualized Net Yield

 

1.

Aggregate amount of interest and fees collected with respect to all Loan
Receivables in the calendar month that includes such date of determination

 

$

 

 

 

 

2.

Principal Loan Receivables balance of all Eligible Loan Receivables the opening
of the calendar month that includes such date of determination

 

$

 

 

 

 

3.

Amount under 1 divided by amount under 2, expressed as a percentage)

 

%

 

 

 

 

4.

Annualized Net Yield: amount under 3 multiplied by 12

 

%

 

 

 

 

5.

Minimum Annualized Net Yield for purposes of determining whether a Level I
Trigger Event has occurred as of the date of measurement

 

%*

 

 

 

 

 

Compliance:

 

[YES/NO]

 

 

 

 

6.

Minimum Annualized Net Yield for purposes of determining compliance with
Section 6.09(b) of the Credit Agreement as of the date of measurement

 

%**

 

 

 

 

 

Compliance:

 

[YES/NO]

 

--------------------------------------------------------------------------------

* Refer to clause (b) of the definition of “Level I Trigger Event” in the Credit
Agreement for a determination of the Minimum Annualized Net Yield as of the date
of measurement

 

** Refer to Section 6.09(b) of Credit Agreement for a determination of the
Minimum Annualized Net Yield as of the date of measurement

 

4

--------------------------------------------------------------------------------


 

C.                                    Section 6.09(c) — Maximum Three-Month
Rolling Average  First Payment Delinquency Rate(5)

 

1.

With respect to the Vintage Pool for the calendar month of              ,
    ,(6) the aggregate number of Consumer Loans underlying the Loan Receivables
in such Vintage Pool where the obligor has missed the first scheduled payment of
principal, interest or any other costs, fees and expenses as of the date of
determination

 

$

 

 

 

 

2.

Aggregate number of Consumer Loans underlying the Loan Receivables in such
Vintage Pool as of the date of determination

 

$

 

 

 

 

3.

Amount under 1 divided by amount under 2, expressed as a percentage

 

%

 

 

 

 

4.

With respect to the Vintage Pool for the calendar month of              ,
    ,(7) the aggregate number of Consumer Loans underlying the Loan Receivables
in such Vintage Pool where the obligor has missed the first scheduled payment of
principal, interest or any other costs, fees and expenses as of the date of
determination

 

$

 

 

 

 

5.

Aggregate number of Consumer Loans underlying the Loan Receivables in such
Vintage Pool as of the date of determination

 

$

 

 

 

 

6.

Amount under 4 divided by amount under 5, expressed as a percentage

 

%

 

 

 

 

7.

With respect to the Vintage Pool for the calendar month of              ,
    ,(8) the aggregate number of Consumer Loans underlying the Loan Receivables
in such

 

$

 

--------------------------------------------------------------------------------

(5)    Create a separate calculation for each of the three (3) most recent
Vintage Pools for which a First Payment Default Rate may be measured under the
Credit Agreement.  The First Payment Default Rate shall not be calculated for
any Vintage Pool (and shall not be measured hereunder) unless and until two
(2) completed calendar months have occurred following the origination of such
Vintage Pool.

 

(6)    To be the calendar month of the most recent Vintage Pool for which a
First Payment Default Rate may be measured under the Credit Agreement.

 

(7)    To be the calendar month prior to the calendar month applicable to the
Vintage Pool referenced on Line 1.

 

(8)    To be the calendar month prior to the calendar month applicable to the
Vintage Pool referenced on Line 4.

 

5

--------------------------------------------------------------------------------


 

 

Vintage Pool where the obligor has missed the first scheduled payment of
principal, interest or any other costs, fees and expenses as of the date of
determination

 

 

 

 

 

 

8.

Aggregate number of Consumer Loans underlying the Loan Receivables in such
Vintage Pool as of the date of determination

 

$

 

 

 

 

9.

Amount under 7 divided by amount under 8, expressed as a percentage

 

%

 

 

 

 

10.

Add percentages under Line 3, Line 6 and Line 9, expressed as a percentage

 

%

 

 

 

 

11.

Three-Month Rolling Average First Payment Delinquency Rate: amount under Line 10
divided by three (3), expressed as a percentage

 

%

 

 

 

 

12.

Maximum Three-Month Rolling Average First Payment Delinquency Rate

 

%**

 

 

 

 

 

Compliance:

 

[YES/NO]

 

--------------------------------------------------------------------------------

** Refer to Section 6.09(c) of Credit Agreement for a determination of the
Maximum Three-Month Rolling Average First Payment Delinquency Rate as of the
date of measurement

 

6

--------------------------------------------------------------------------------


 

D.                                    Section 6.09(d) — Minimum Corporate
Liquidity

 

1.

Corporate Liquidity: One hundred percent (100%) of the balance of the
unrestricted (it being agreed and acknowledged that cash collateral securing
surety bonds and letters of credit posted or maintained by Borrower shall be
deemed to be “restricted”) cash and Cash Equivalents of the Borrower as of the
date of determination. For avoidance of doubt, no cash or Cash Equivalents of
any Unrestricted Subsidiary (including CCFI Funding II, LLC) shall be included
in the definition or calculation of Corporate Liquidity.

 

$

 

 

 

 

2.

Store Cash as of the date of determination

 

$

 

 

 

 

3.

Addition to Store Cash determination

 

$

10,000,000 **

 

 

 

 

4.

Sum of 2 and 3

 

$

 

 

 

 

5.

Additional measurement threshold

 

$

25,000,000 **

 

 

 

 

6.

Minimum Corporate Liquidity: greater of 4 or 5

 

$

 

 

 

 

 

Compliance (is amount under Line 1 greater than amount under Line 6?):

 

[YES/NO]

 

--------------------------------------------------------------------------------

** Refer to Section 6.09(d) of Credit Agreement for a determination of the
Minimum Corporate Liquidity for Borrower as of the date of measurement

 

--------------------------------------------------------------------------------


 

E.                                    Section 6.09(e) — Minimum Fixed Charge
Coverage Ratio(9)

 

1.

EBITDA for such period listed on line      of attached Schedule B

 

$

 

 

 

 

2.

Fixed Charges for such period listed on line      of attached Schedule B

 

$

 

 

 

 

3.

Fixed Charge Coverage Ratio (amount under 1 divided by amount under 2, expressed
as a percentage)

 

%

 

 

 

 

4.

Minimum Fixed Charge Coverage Ratio

 

%**

 

 

 

 

 

Compliance:

 

[YES/NO]

 

--------------------------------------------------------------------------------

** Refer to Section 6.09(e) of Credit Agreement for a determination of the
minimum Fixed Charge Coverage Ratio as of the date of measurement

 

(9)  To be tested at the end of each fiscal quarter.

 

2

--------------------------------------------------------------------------------


 

F.                                     Section 5.04(c)(ii)(A) — Borrowing Base
Compliance

 

1.

Borrowing Base from line [    ] of the Borrowing Base Certificate delivered for
such calendar month

 

$

 

 

 

 

2.

Aggregate Revolving Credit Exposure as of the date of the computation of the
Borrowing Base in 1

 

$

 

 

 

 

 

Compliance (is amount under Line 1 greater than amount under Line 2?):

 

[YES/NO]

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of

 

REVOLVING NOTE

 

[        ] [     ], 2017

Principal: Up to $[           ]

 

FOR VALUE RECEIVED, Community Choice Financial, Inc., an Ohio corporation (the
“Borrower”) hereby promises to pay to [                  ] or its registered
assigns (the “Holder”) the amount set out above as the Principal or, if less,
the aggregate unpaid principal amount of all draws funded by the Holder under
this Revolving Note to the Borrower pursuant to the terms of that certain
Revolving Credit Agreement, dated as of April 29, 2011, and as amended by that
certain Third Amendment to Revolving Credit Agreement dated as of June 30, 2017,
by and among the Borrower, Victory Park Management, LLC, as administrative agent
for Lenders and Holders (the “Administrative Agent”) and the financial
institutions from time to time party thereto as Lenders (together with all
exhibits and schedules thereto and as may be amended, restated, modified and
supplemented from time to time, the “Credit Agreement”).  The Borrower hereby
promises to pay accrued and unpaid interest and the Exit Payment, if any, on the
draws under this Revolving Note (as defined below) on the dates, rates and in
the manner provided for in the Credit Agreement.  This Revolving Loan Note
(including all Revolving Loan Notes issued in exchange, transfer, or replacement
hereof, this “Revolving Note”) is one of the Revolving Loan Notes issued
pursuant to the Credit Agreement (collectively, the “Revolving Notes”). 
Capitalized terms used and not defined herein are defined in the Credit
Agreement.

 

This Revolving Note is subject to mandatory prepayment on the terms specified in
the Credit Agreement, but not otherwise.  At any time an Event of Default
exists, the draws under this Revolving Note, together with all accrued and
unpaid interest and any applicable premium due, if any, may be declared or
otherwise become due and payable in the manner, at the price and with the
effect, all as provided in the Credit Agreement.

 

All payments in respect of this Revolving Note are to be made in lawful money of
the United States of America at the Administrative Agent’s office in
Chicago, Illinois or at such other place as the Administrative Agent or the
Holder shall have designated by written notice to the Borrower as provided in
the Credit Agreement.

 

This Revolving Note may be offered, sold, assigned or transferred by the Holder
as provided in the Credit Agreement.

 

This Revolving Note is a registered Revolving Note and, as provided in the
Credit Agreement, upon surrender of this Revolving Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered Holder hereof or such Holder’s attorney duly
authorized in writing, a new Revolving Note for a like principal amount will be
issued to, and registered in the name of, the transferee.  Prior to due
presentment for registration of transfer, the Borrower may treat the person in
whose name this Revolving Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Borrower will not be
affected by any notice to the contrary.

 

--------------------------------------------------------------------------------


 

This Revolving Note shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Revolving Note and all disputes arising hereunder shall be governed by,
the laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.  The parties hereto (a) agree that any legal
action or proceeding with respect to this Revolving Note or any other agreement,
document, or other instrument executed in connection herewith, shall be brought
in any state or federal court located within New York, New York, (b) irrevocably
waive any objections which either may now or hereafter have to the venue of any
suit, action or proceeding arising out of or relating to this Revolving Note, or
any other agreement, document, or other instrument executed in connection
herewith, brought in the aforementioned courts, and (c) further irrevocably
waive any claim that any such suit, action, or proceeding brought in any such
court has been brought in an inconvenient forum.

 

[For use in amending and substituting a previously issued Revolving Note on the
Third Amendment Effective Date:  It is expressly understood and agreed by the
Borrower that (i) the principal balance of this Revolving Note includes certain
obligations hitherto evidenced by that certain [Amended and Restated Note, dated
as of October 27, 2017 (the “Original Note”), issued by Borrower to the order of
Capitala Finance Corp. in the principal amount of up to $15,000,000.00][Note,
dated as of October 27, 2017 (the “Original Note”), issued by Borrower to the
order of CapitalSouth Partners Florida Sidecar Fund II, L.P. in the principal
amount of up to $5,000,000.00] [Amended and Restated Note, dated as of
October 27, 2017 (the “Original Note”), issued by Borrower to the order of Ivy
Funding Eleven, LLC in the principal amount of up to $10,000,000.00], which
Original Note is now represented by this Revolving Note and which Original Note
is hereby cancelled and replaced in its entirety and has no independent force or
effect, and (ii) to the extent any of such obligations are included in the
principal balance of this Revolving Note, this Revolving Note (a) merely
evidences such obligations, (b) is given in substitution for, and not in payment
of, the Original Note and (c) is in no way intended, and shall not be deemed or
construed, to constitute a novation of the Original Note.  Upon receipt of this
Revolving Note, the Holder will deliver the executed original of the Original
Note to Borrower marked as cancelled.]

 

THE HOLDER AND THE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS REVOLVING NOTE
OR ANY OTHER CREDIT DOCUMENT.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed as of the date set out above.

 

 

BORROWER:

 

 

 

Community Choice Financial, Inc., an Ohio corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------